Case 3:19-cv-02153-LAB-BGS Document 22-3 Filed 02/03/20 PageID.128 Page 1 of 174




                    EXHIBIT A




                                                                          001
1/17/2020
        Case                                       aghi-10k_20171231.htm
                   3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.129 Page 2 of 174
  10-K 1 aghi-10k_20171231.htm 10-K


                                                         UNITED STATES
                                             SECURITIES AND EXCHANGE COMMISSION
                                                                        Washington, D.C. 20549

                                                                               FORM 10-K
  (Mark One)
  ☒      ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                 For the fiscal year ended December 31, 2017.
                                                                                         OR

  ☐      TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                          For the transition period from                  to                 .
                                                                      Commission file number: 000-55577


                                       AFFINION GROUP HOLDINGS, INC.
                                                             (Exact name of Registrant as specified in its charter)

                                       Delaware                                                                                      XX-XXXXXXX
                                (State or other jurisdiction                                                                        (I.R.S. Employer
                            of incorporation or organization)                                                                    Identification Number)
                                                                                6 High Ridge Park
                                                                               Stamford, CT 06905
                                                             (Address, including zip code, of principal executive offices)
                                                                                  (203) 956-1000
                                                                (Registrant’s telephone number, including area code)
                                                      Securities registered pursuant to section 12(b) of the Act: None
                                 Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $0.01 per share

          Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐ No ☒
          Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No ☒
         Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the
  preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90
  days. Yes ☒ No ☐
          Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be
  submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post
  such files). Yes ☒ No ☐
          Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of
  registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☒
         Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging
  growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the
  Exchange Act.
  Large Accelerated Filer                ☐                                                                                         Accelerated Filer                             ☐
  Non-Accelerated Filer                  ☒ (Do not check if a smaller reporting company)                                           Smaller Reporting Company                     ☐
                                                                                                                                   Emerging Growth Company                       ☐
          If an emerging growth company, indicate by checkmark if the registrant has elected not to use the extended transition period for complying with any new or revised
  financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.            ☐
          Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☒
          Due to the limited trading of the registrant’s common stock, the aggregate market value of the voting and non-voting common equity held by non-affiliates as of the
  close of business on June 30, 2017 was zero.
          As of February 28, 2018, the number of shares outstanding of the registrant’s (1) Common Stock, $0.01 par value, was 9,157,071, (2) Class C Common Stock, $0.01
  par value, was 433,813, and (3) Class D Common Stock, $0.01 par value, was 456,643.
                                                         DOCUMENTS INCORPORATED BY REFERENCE: None




                                                                                                                                                               002
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                                         1/173
1/17/2020
        Case                                    aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.130 Page 3 of 174

                                                            TABLE OF CONTENTS

                                                                                                                                  Page
  PART I
  Item 1.    Business                                                                                                                3
  Item 1A.   Risk Factors                                                                                                           15
  Item 1B.   Unresolved Staff Comments                                                                                              27
  Item 2.    Properties                                                                                                             27
  Item 3.    Legal Proceedings                                                                                                      28
  Item 4.    Mine Safety Disclosures                                                                                                30
  PART II                                                                                                                           31
  Item 5.    Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities           31
  Item 6.    Selected Financial Data                                                                                                31
  Item 7.    Management’s Discussion and Analysis of Financial Condition and Results of Operations                                  33
  Item 7A.   Quantitative and Qualitative Disclosures about Market Risk                                                             65
  Item 8.    Financial Statements and Supplementary Data                                                                            67
  Item 9.    Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                                   67
  Item 9A.   Controls and Procedures                                                                                                67
  Item 9B.   Other Information                                                                                                      69
  PART III                                                                                                                          69
  Item 10.   Directors, Executive Officers and Corporate Governance                                                                69
  Item 11.   Executive Compensation                                                                                                73
  Item 12.   Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                        96
  Item 13.   Certain Relationships and Related Transactions, and Director Independence                                            101
  Item 14.   Principal Accounting Fees and Services                                                                               108


  PART IV                                                                                                                         109

  Item 15.   Exhibits, Financial Statement Schedules                                                                              109
  Item 16    Form 10-K Summary                                                                                                    114




                                                                        2




                                                                                                                            003
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                           2/173
1/17/2020
        Case                                    aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.131 Page 4 of 174

                                                                        PART I
  Unless the context otherwise requires or indicates,
            •    all references to “Affinion Holdings,” the “Company,” “we,” “our” and “us” refer to Affinion Group Holdings, Inc., a Delaware
                 corporation, and its subsidiaries on a consolidated basis after giving effect to the consummation on October 17, 2005 of the
                 acquisition (the “2005 Acquisition”) by Affinion Group, Inc. of Affinion Group, LLC (known as Cendant Marketing Group, LLC
                 prior to the consummation of the Acquisition) and Affinion International Holdings Limited (known as Cendant International
                 Holdings Limited prior to the consummation of the 2005 Acquisition) and the other transactions described in this Annual Report on
                 Form 10-K (the “Report”) under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations
                 —The Apollo Transactions,” but for periods prior to the 2005 Acquisition, refer to the historical operations of Cendant Marketing
                 Services Division (a division of Cendant Corporation) (the “Predecessor”) that we acquired in the 2005 Acquisition,
            •    all references to our consolidated subsidiaries include (i) Affinion Investments, LLC, Affinion Investments II, LLC (“Affinion
                 Investments”) and Affinion Developments, LLC, all of which are unrestricted subsidiaries under the indentures governing Affinion’s
                 2017 senior notes (as defined below) and (ii) for periods after January 14, 2011, Webloyalty (as defined below),
            •    all references to “Affinion” refer to our subsidiary, Affinion Group, Inc., a Delaware corporation, and
            •    all references to “fiscal year” are to the twelve months ended December 31 of the year referenced.


  Item 1.       Business
        The following description of our business is current as of December 31, 2017 and does not give effect to or incorporate any subsequent
  events unless otherwise noted.


  Overview
         Affinion Holdings develops programs and solutions that motivate and inspire loyalty. Through our proprietary technology platforms and
  end-to-end customer service capabilities, we design, administer and fulfill loyalty, customer engagement and insurance programs and solutions that
  strengthen and expand the value of customer relationships for many of the world’s largest and most respected companies. Our programs and
  solutions include:
            •    Loyalty solutions that help reward, motivate and retain consumers. We create and manage any and all aspects of our clients’ points-
                 based loyalty programs, including design, platform, analytics, points management and fulfillment. Our loyalty solutions offer
                 relevant, best-in-class rewards (such as travel, gift cards and merchandise) to consumers enabling clients to motivate, retain and
                 thank their best customers. For example, our platform and technology support points-based programs for financial services,
                 automotive, gaming, travel and hospitality companies.
            •    Customer engagement programs and solutions that address key consumer needs such as greater peace of mind and meaningful
                 savings for everyday purchases. We provide these solutions to leading companies in the financial institution, telecommunications,
                 ecommerce, retail and travel sectors globally. These differentiated programs help our clients enrich their offerings to drive deeper
                 connections with their customers, and to encourage their customers to engage more, stay loyal and generate more revenue for our
                 clients. For example, we develop and manage programs such as identity theft protection, credit monitoring, savings on everyday
                 purchases, concierge services, discount travel services and roadside assistance.
            •    Insurance programs and solutions that help protect consumers in the event of a covered accident, injury, illness, or death. We market
                 accident and life insurance programs on behalf of our financial institution partners. We work with leading insurance carriers to
                 administer coverage for approximately 18.4 million people across America. These insurance solutions provide affordable,
                 convenient insurance to consumers resulting in proven customer loyalty and generating incremental revenue for our clients. Our
                 insurance solutions include accidental death and dismemberment insurance (“AD&D”), hospital accident plan, recuperative care,
                 graded benefit whole life and simplified issue term life insurance.

        Our financial business model is characterized by substantial recurring revenues. We generate revenue primarily in three ways:
            •    Fee for service: we generate revenues from our clients through our loyalty business by designing (management, analytics and
                 customer experience) and administering points-based loyalty programs on a platform licensing, fee-for-service basis. We also
                 generate revenues for desired customer engagement programs and solutions, typically through a licensing and/or per-user fee.

                                                                            3




                                                                                                                                        004
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            3/173
1/17/2020
        Case                                     aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.132 Page 5 of 174

             •     Commission or transaction fee: we earn a commission from our suppliers and/or a transaction fee from our clients based on volume
                   for enabling or executing transactions such as fees generated from loyalty points related purchases and redemption. We can also
                   generate revenues based on a per-subscriber and/or a per-activity commission fee from our clients for our services.
             •     Subscription: we generate revenues through the sale of our value-added subscription-based programs and solutions to the customers
                   of our clients whom we bill on a monthly, quarterly or annual basis.

         For the year ended December 31, 2017, we had net revenues, net loss attributable to us and Adjusted EBITDA (as defined below) of $953.1
  million, $25.2 million and $235.2 million, respectively.


  Business
         We seek to address the needs of three primary parties in developing and implementing our loyalty, customer engagement and insurance
  programs and solutions: (1) Clients, which are the companies for whom we develop and manage loyalty and customer engagement programs and
  solutions; (2) Customers, who are the individual consumers with whom we or our clients have a relationship and either subscribe to one or more of
  our programs or are eligible to receive rewards; and (3) Suppliers, which are the third-party providers of content and services for our programs and
  solutions.


        Clients:
         Our clients value our technology, platforms and services because we offer them loyalty, customer engagement and insurance programs and
  solutions that help strengthen and expand the value of their customer relationships. We identify the needs of our clients’ customers and create
  customized loyalty, customer engagement and insurance solutions and differentiated programs that promote our clients’ brands and enhance their
  results.

         As of December 31, 2017, we had almost 6,150 clients in a variety of industries including financial services, ecommerce, retail, travel and
  telecommunications. Some of our leading clients, based on revenues for the year ended December 31, 2017, include JPMorgan Chase, Wells Fargo,
  Transworld Entertainment, Citibank and Capital One. Revenues generated from our largest client, JPMorgan Chase, and its customers, accounted
  for 11.1% of total revenues in 2017. Many of our clients have been working with us for over ten years.


        Customers:
        Our customers value participation in our programs and access to our solutions because of: the seamless service and relevant, best-in-class
  rewards we offer through our loyalty programs; the attractive lifestyle and protection services and enhanced benefits of our customer engagement
  programs; and the peace of mind from our insurance solutions. Depending on the nature of the relationship we have with a given client, customers
  may either purchase our programs directly from us or receive the benefits and solutions from our client. We derived approximately 34% of our net
  revenues in 2017 from subscribers and customers we obtained through our 10 largest clients.

         As of December 31, 2017, we had approximately 43.7 million customers who received loyalty points-based management and redemption
  services or credit or debit card enhancement services and approximately 43 million subscribers and end-customers enrolled in our customer
  engagement and insurance programs worldwide.


        Suppliers:
         We provide benefits and services with our in-house capabilities, but we also contract with one or more of our many third-party suppliers to
  provide components for our programs and solutions, such as credit reports, insurance coverage, travel content, gift cards and merchandise. Our
  flexible platforms allow for real-time integration with our suppliers, and they value their relationships with us because we provide them with
  significant incremental revenue by bundling their content with our own and offering these solutions through proprietary and supplementary
  distribution channels. Generally, our relationships with key suppliers are governed by long-term contracts (typically with initial terms of up to five
  years that renew automatically unless notice of non-renewal is given by either party prior to renewal).

                                                                            4




                                                                                                                                        005
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             4/173
1/17/2020
        Case                                    aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.133 Page 6 of 174


  Business Segments
        We organize our business into the following four business segments:
           •    Global Loyalty. This segment consists of all of our loyalty assets globally in which we are a provider of end-to-end loyalty solutions
                that help clients reward, enrich, motivate and retain customers, including program design, points management and administration,
                and broad-based fulfillment and redemption across multiple channels.
           •    Global Customer Engagement. This segment consists of our customer engagement business, in which we are a leading global
                solutions provider that delivers a flexible mix of benefits and services for our clients that meet customers’ needs, including products
                that are designed to help consumers save money and gain peace of mind.
           •    Insurance Solutions. This segment consists of the domestic insurance business, in which we are a leading third-party agent,
                administrator and marketer of certain accident & life insurance solutions.
           •    Legacy Membership and Package. This segment consists of certain global membership and package programs that are no longer
                being actively marketed but continue to be serviced and supported.

        See “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations—Operating Segment Results” and
  Note 17 to our audited consolidated financial statements included elsewhere herein for additional financial information about these business
  segments. In addition, see Note 17 to our audited consolidated financial statements included elsewhere herein for additional financial information
  by geographic area.

         We use our proprietary technology platforms to support our business segments and deliver differentiated programs and solutions to our
  clients. The development and maintenance of our leading technology platforms is integral to our ability to maximize value from each of our client
  relationships.


  Industry Overview
         Loyalty and customer engagement programs and solutions provide incentives and benefits to major brands to support their loyalty and
  customer experience objectives. Businesses use loyalty and customer engagement programs and solutions to further integrate and enrich their
  relationships with existing customers and to engage and attract new customers.

         Points-based loyalty programs offer many redemption options, including gift card, travel, merchandise, cash back and various other options.
  We believe the market for loyalty program services is substantial and growing, and we also believe redemption volumes continue to grow. In the
  United States, the number of loyalty program memberships was approximately 3.8 billion in 2016, increasing by 15% since 2014, according to the
  2017 Colloquy Loyalty Consensus report. Internationally, we believe the market for loyalty program and redemption management offers
  significant growth opportunities.

        Through our global customer engagement operations, we create and manage innovative programs and solutions that address key consumer
  needs such as greater peace-of-mind and meaningful savings. According to the Consumer Sentinel Network Data Book, a Federal Trade
  Commission (“FTC”) report, identity theft was the number three complaint reported to the FTC for the calendar year 2016. According to Statista
  Dossier, the number of digital coupons redeemed worldwide is projected to grow to 31 billion in 2019, from 16 billion in 2014.

        AD&D insurance is a policy that pays benefits to the beneficiary if the cause of death is an accident. According to an IBISWorld AD&D
  Insurance Market Research Report, AD&D was a $23 billion market in 2015 in the U.S. We market AD&D, as well as other accident and life
  insurance solutions, on behalf of our financial institution partners.


  Our Market Opportunity and Business Strategy
         In 2016, we implemented a new globalized organizational structure to better support our key strategic initiatives and enhance long-term
  revenue growth. This organizational structure allowed us to combine similar lines of business on common platforms and shared infrastructures on a
  global basis to drive best practices and efficiencies, with meaningful cost savings. In addition, we are no longer materially investing in lines of
  business that we believe are not essential to our long-term growth prospects. We remain committed to our business strategy of pursuing initiatives
  that maintain and enhance our position as a global leader in loyalty and customer engagement solutions. The 2016 implementation of the global
  organizational structure marked another major step in our strategic plan and ongoing transformation.

                                                                           5




                                                                                                                                       006
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            5/173
1/17/2020
        Case                                    aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.134 Page 7 of 174

         Our strategy is to pursue initiatives that maintain and enhance our position as a global leader in the designing, administering and fulfilling of
  comprehensive loyalty and customer engagement solutions that strengthen and expand the value of customer relationships for our clients by
  creating and/or delivering valuable programs and solutions that generate incremental loyalty and to focus on attractive opportunities that will
  increase our profitability and cash flows. We believe there are substantial opportunities and demand for our programs and solutions, and the key
  elements of our strategy are to:

         Capitalize on a Large Domestic Market for our Loyalty Solutions. We believe the domestic market for loyalty program services is
  substantial and growing; U.S. loyalty memberships grew from 3.3 billion in 2014 to 3.8 billion in 2016, a growth rate of 15%, according to the
  2017 Colloquy Loyalty Consensus report. We also believe redemption volumes continue to grow and new technologies such as virtual personal
  assistants and conversational interfaces will continue to provide incremental transaction opportunities. We also continue to identify additional
  distribution opportunities for rewards and incentives. We believe there are additional opportunities to expand our loyalty business as both current
  and prospective clients increasingly determine that a loyalty program is a meaningful way to differentiate their services in highly-competitive
  industries and as consumers continue to respond to these programs as a cost-effective method of acquiring travel services and other rewards. We
  believe we have opportunities to increase the range of administrative and redemption services we currently provide to our clients, and we intend to
  leverage our experience and capabilities to broaden the addressable market to include other industries where rewards programs can be used to
  favorably influence consumer behavior.

          Leverage our Travel Platform and Content and Services. We believe that our unique blend of our travel platform and our mix of content
  will continue to drive incremental transaction volume. Our travel platform embraces and enables real-time access to data critical to the
  enhancement of the customer experience, disruptive technologies that provide opportunities to enhance the customer experience throughout the
  travel lifecycle, and beacons and geo-based targeting that are critical to providing real-time rewards during the travel experience. In addition, our
  platform and mix of content is built to embrace new technology and services such as artificial intelligence leveraged to optimize the travel search
  experience, bots to facilitate real-time customer interactions, help streamline the booking process and serve a significant servicing function, and
  voice recognition as a significant part of the customer experience.

         Continue to Expand the Global Footprint for our Customer Engagement Solutions. We believe that we are well positioned to provide our
  clients with comprehensive customer engagement programs and solutions offerings on a global basis. Our goal is to help our clients build new
  revenue sources and increase engagement by tailoring our programs and solutions to deliver impactful customer experiences. We are continuing to
  execute on our plan to extend our operations into new countries and geographic regions, including, most recently, Eastern Europe and emerging
  markets. We intend to continue our growth across the globe through both organic initiatives, including geographic expansion, as well as the
  continued evaluation of strategic acquisitions that strengthen our customer engagement programs and solutions, grow our distribution capabilities
  or enhance our scale. We also believe demand for incremental revenue sources by European financial institutions, e-tailers, retailers and telecom
  providers continues to increase.

          Capitalize on Demand for Key Customer Engagement Programs and Solutions such as Identity Theft Protection, Personalized Data
  Protection and Consumer Savings. We believe there are additional opportunities to grow our customer engagement business both domestically
  and internationally, as we provide solutions that strengthen our partners’ existing customer relationships by engaging consumers and building
  brand loyalty thereby generating incremental revenue for our partners. We intend to expand and grow our existing portfolio focusing on financial
  institution clients, further penetrating and growing our ecommerce business, leveraging current assets and developing new capabilities, and evolve
  and modernize our engagement solutions offerings and platform to gain new business development traction. We believe consumers are increasingly
  focused on protecting their identity and credit accounts. According to the Consumer Sentinel Network Data Book, an FTC report, identity theft was
  the number three complaint reported to the FTC for the calendar year 2016. In addition, consumer demand for coupons and discounts continues to
  grow with expanded acceptance and delivery mechanisms. According to Statista Dossier, the number of digital coupons redeemed worldwide is
  projected to grow to 31 billion in 2019, from 16 billion in 2014.

         Capitalize on the Large Market for our Insurance Solutions. We believe the market for AD&D insurance, as well as our other insurance
  offerings, is substantial. According to an IBISWorld AD&D Insurance Market Research Report, AD&D was a $23 billion market in 2015 in the
  U.S. We believe our insurance products offer an affordable way to provide guaranteed protection against a covered accident, injury, illness, or
  death. In addition, we believe our clients desire to generate meaningful non-interest income from offering these solutions. We intend to continue to
  evaluate our insurance solutions and enhance the suite of our offerings.

         Optimize Our Investment. Our ability to adjust and optimize the allocation of our investment across all of our clients, technology platforms,
  products and geographic regions based on the available opportunities will help us continue to maximize the returns on our businesses. We target
  minimum returns for all of our investments, incorporating the expected revenues, transaction volume, programming and administrative fees,
  persistency of customer tenure, commission rates and servicing and other variable costs for those clients and customers who utilize our programs
  and solutions. Our goal is to enrich and enhance our clients’ customer relationship by continuing to invest in our platform and solutions, and to
  continue to deliver relevant and leading products and services.

                                                                             6




                                                                                                                                         007
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              6/173
1/17/2020
        Case                                    aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.135 Page 8 of 174

         Focus on New Program Development. We continually develop and test new programs and solutions to identify consumer trends that can be
  converted into revenue-enhancing and customer engagement-building opportunities. These programs and solutions may include loyalty and
  enhancement services, identity theft protection products, fully underwritten insurance programs, and purchase warranty offerings. We also consider
  acquisitions of new and complementary programs and technology to further enhance our offerings and generate additional revenue. In addition, we
  believe we have opportunities to enhance our existing services by enabling customers to engage more effectively through digital channels. For
  instance, many of our programs and solutions, such as loyalty rewards redemptions, leisure and travel discounts, and identity theft protection are
  designed with mobile-first users in mind, delivering customer-centric user journeys and featuring real-time availability of data.


  Our Competitive Strengths
         We believe our success and competitive advantage in providing comprehensive loyalty and customer engagement solutions is due to our
  ability to leverage a number of key strengths, including:

         Flexible, Scalable, Custom and Secure Platforms. Our platforms provide end-to-end loyalty, customer engagement and insurance programs
  and solutions. Our platforms allow for a flexible mix of benefits and services to meet our clients’ needs. In addition, the scalability of our platforms
  allows us to continuously add new features, partners, programs and customer segments efficiently and effectively. We customize our loyalty and
  engagement programs and solutions to differentiate our client’s brand. Our clients’ customers’ data is protected ensuring that their program is
  secure and rewarding.

        We believe our flexible, scalable, custom and secure platforms increase the value we provide to our clients, allowing for a best-in-class user
  experience and a competitive advantage over our peers.

         Broad Capabilities for Loyalty Program Solutions. We continuously monitor technology and user experience trends, as well as redemption
  options available to consumers of a loyalty points program. We are able to fulfill consumers’ most preferred redemption options because of our
  extensive supplier network that includes direct relationships with hundreds of travel, merchandise and gift card providers, representing more than
  985 brands. We are also licensed as a travel agency, and based on our gross transactional sales volume, we believe that we operate one of the
  largest leisure travel agencies in the United States. We have the flexibility to offer our clients a full service solution or a disaggregated approach,
  customized to their needs. Our clients are able to leverage these capabilities to ensure that their loyalty programs are providing rewards that the
  consumer finds relevant and meaningful, which we believe increases the likelihood that the program will positively influence consumer behavior.

        We believe that the range of the services we are able to provide to support our clients’ loyalty programs provides us with a sustainable
  advantage over competitors.

         Broad Based Geographic Distribution. Because we operate in 19 countries outside of the U.S., with a significant and long-standing
  presence in the majority of Europe’s largest markets, including the United Kingdom, the Nordic countries, Spain, Italy, France and Germany, we
  are able to provide our loyalty and customer engagement solutions on a global basis to better serve our clients who may have operations and
  customers in multiple countries. We benefit from synergies generated across all of our operations, including the ability to leverage the knowledge
  and experience we gain from one country into a new territory.

         We believe that our ability to focus our business development and marketing expenditures on opportunities which offer the highest return is
  a key advantage that allows us to maximize our profitability and cash flows.

        Diverse Distribution Channels. We believe we have a strong presence in the financial institution vertical in our Global Loyalty, Global
  Customer Engagement and Insurance Solutions businesses. We also have a strong presence with retailers and e-commerce companies. In addition,
  we have a growing presence in a variety of industries and verticals, such as with travel and hospitality companies and telecommunications and
  gaming companies.

         We believe that our ability to focus our business development and investment on our most profitable opportunities in the most attractive
  markets, channels and industries, domestically and internationally, is a key advantage that allows us to maximize our profitability and cash
  flows.

         Proprietary Technology and Data Analytics Capabilities. Based on the length of our operating history, we believe our technology and
  database of actual customer interactions, with approximately 1.1 billion unique records, is the largest and most comprehensive in the industry and
  cannot be replicated. Our technology platform supports subscriber management and points accounting functions and delivers a customer-centric
  experience for subscriber rewards accounts. We utilize our data analytics to develop highly targeted, customized loyalty and engagement programs
  and solutions across multiple channels and product offerings for each client with the goal of strengthening their customer relationships and more
  precisely identifying types of customers likely to find our programs and solutions of value. We are also able to utilize our predictive data analytics
  to anticipate shifts in the marketplace.

                                                                             7




                                                                                                                                         008
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              7/173
1/17/2020
        Case                                    aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.136 Page 9 of 174

        We believe our proprietary technology and data analytics capabilities enhance the profitability of our capital expenditures, allow us to better
  engage with customers, and help us to continue to secure and maintain long-term relationships with clients.

         Strong, Long-Term Relationships with Clients. We have a long history of providing comprehensive loyalty, customer engagement and
  insurance solutions to leading companies in the U.S. and Europe. Because our services have broad-based consumer appeal and are relevant to any
  industry looking to enhance and extend the quality of their relationship across large-scale populations, our clients span a wide variety of industries,
  such as financial services, retail, e-commerce, travel, hospitality, and telecommunications, among others.

         We believe that the strength and breadth of our relationships with our clients provide us with a competitive advantage in maintaining stable,
  diversified and predictable sources of revenue.

         Committed and Experienced Management Team. We believe that our senior management and our talented and experienced professionals
  are a principal reason why we have achieved significant success in all of our businesses. Led by our Chief Executive Officer, Todd Siegel, who has
  been with us for over eighteen years, our seven senior executives have a combined ninety-seven years of experience with Affinion Holdings.

       We believe that the extensive experience and financial acumen of our management and marketing professionals provide us with a significant
  competitive advantage.


  Programs and Solutions
         Global Loyalty Solutions. We create and manage any and all aspects of our clients’ loyalty programs including program design, program
  management, technology platform, data analytics, points administration and rewards fulfillment. We manage loyalty solutions for points-based
  loyalty programs for many large financial institutions and other significant businesses. We provide our clients with solutions that meet the most
  popular redemption options desired by their program points holders, including travel, gift cards and merchandise, and, in 2017, we facilitated
  approximately $3.2 billion in redemption volume. Our loyalty programs are private-label, customizable, full-service rewards solutions that consist
  of a variety of configurations that are offered on a stand-alone and/or bundled basis depending on customer requirements.

         We provide and manage reward products for loyalty programs through Connexions Loyalty, Inc. (“Connexions”), our wholly-owned
  subsidiary, which is a service provider for points-based loyalty programs such as Chase Ultimate Rewards and Citibank’s ThankYou Rewards. We
  believe we are a leader in online and offline reward fulfillment as we fulfilled approximately 14.3 million redemptions in 2017 on an annualized
  basis. We do not retain any loyalty points-related liabilities. We typically charge a per-subscriber and/or a per-activity administrative fee to clients
  for our services. Connexions also provides clients with the ability to offer leisure travel as a subscriber benefit in a purchase environment, and a
  travel gift card, which can be used on all travel components, including airfare, rental car, hotel stays and cruise vacations.

         We believe we are differentiated by our technology platform that supports member management and points accounting functions and
  delivers a best-in-class user experience for member rewards accounts. Our flexibility allows us to vary the rules and offerings in programs to
  maximize per customer revenues and profits. Our scalability allows us to continually add new features, partners, programs, and customer segments
  quickly, easily and securely. Our business rules allow each of our clients to segment their customer base with unique design and experience,
  seamlessly with the client’s brand. Our clients’ customers’ data is protected, meaning their loyalty program is rewarding and secure.

         Global Customer Engagement Solutions. Through our global customer engagement operations, we create and manage innovative programs
  and solutions that address key consumer needs such as greater peace-of-mind and meaningful savings. We provide our solutions to leading
  companies in the financial institution, telecommunications, retail and travel sectors globally. These programs and solutions help our clients enrich
  their offerings to drive deeper connections, and encourage their customers to engage more, stay loyal and generate more value. For example, our
  solutions offer customers benefits and value-added services in the growing market of credit monitoring and identity-theft resolution services,
  which are intended to improve the subscriber’s sense of security and well-being, or discounts on many brand categories along with shop-at-home
  convenience in such areas as retail merchandise travel, automotive and home improvement.

        Our customer engagement solutions may be categorized in two ways: (1) revenue enhancement, which is a traditional subscription-based
  model, and (2) engagement solutions, which is a fee-for-service or transactional based model.

         In the revenue enhancement model, we provide incremental services for our clients to monetize their customer base. We also partner with
  clients to customize benefits that resonate with their brand and their customers’ needs.

                                                                              8




                                                                                                                                          009
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               8/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.137 Page 10 of 174

         In the engagement solutions model, we help clients differentiate their products and build strong customer relations. We also bundle
  appropriate rewards and benefits along the lifecycle of clients’ customers to create intimate, reciprocal connections that drive purchase decisions,
  interaction and participation over time.

         Our principal customer engagement benefits are: (1) DataPal, a combination of benefits that secures users’ internet connection, simplifies
  password and document storage and scans the web for personal data; (2) PrivacyGuard and My Credit Tracker, which provides access to and
  monitoring of credit report, credit score and credit history to prevent identity-theft; (3) Complete Savings, which provides online shopping and
  access to discounts; (4) Enjoymore, a shopping program offering access to discounts on dining and cinema, and cash back on tickets and other
  events; and (5) Great Fun, a discount program offering everyday savings on dining, shopping, and admission to individual and family-oriented
  entertainment.

         Insurance Solutions. We offer five primary insurance solutions that pertain to supplemental health or life insurance. These solutions,
  including AD&D, represent our core insurance offerings and the majority of our annual insurance revenue.

          At December 31, 2017, our principal insurance products included: (1) AD&D, which provides coverage for accidental death and serious
  injury with $1,000 initial complimentary coverage and up to $300,000 in additional coverage; (2) Hospital Accident Plan, which pays cash directly
  to the insured if hospitalized due to a covered accident with up to $1,800 per day hospitalized; (3) Recuperative Care, which provides cash directly
  to the insured if hospitalized due to a covered accident or illness with up to $400 per day hospitalized; (4) Graded Benefit Whole Life, which
  provides a lump sum life insurance benefit with up to $25,000 of coverage; and (5) Simplified Issue Term Life, which provides a lump sum life
  insurance benefit with up to $250,000 of coverage.

         We market our insurance products primarily by direct mail and the internet. We use retail arrangements with our clients when we market our
  insurance solutions to their customers. We earn revenue in the form of commissions from premiums collected, and in some cases, from economic
  sharing arrangements with the insurance carriers that underwrite the policies that we market. While these economic sharing arrangements have a
  loss-sharing feature that is triggered in the event that the claims made against an insurance carrier exceed the premiums collected over a specified
  period of time, historically, we have never had to make a payment to insurance carriers under such loss-sharing feature.


  Clients
        We are able to provide our loyalty and customer engagement solutions by utilizing the brand names and customer contacts of our clients.
  Our diversified base of clients includes more than 6,150 companies in a wide variety of industries, including financial services, retail, travel,
  telecommunications, utilities and internet. Select clients include JPMorgan Chase, Wells Fargo, Transworld Entertainment, Citibank and Capital
  One. In 2017, we derived approximately 34% of our net revenues from subscribers and end-customers obtained through our 10 largest clients.

         With respect to our loyalty and engagement solutions operations, many of our principal partner agreements have a term of at least two years,
  which automatically renew for one-year periods and may be terminated at any time upon at least 90 days’ written notice, and we typically charge a
  per-subscriber and/or a per-activity administrative fee to clients for our services. Typically, our agreements with our clients for the marketing and
  servicing of our retail subscriber products are for fixed terms (typically one to three years, in the case of customer engagement, and five years of
  marketing commitment plus five years of collection tail if terminated, in the case of insurance with credit union clients), which automatically
  renew for one-year periods and may be terminated at any time upon at least 90 days’ written notice. Our clients are not subject to minimum
  marketing commitments that are material, individually or in the aggregate. While we generally do not have continued marketing rights following
  the termination of any marketing agreements, the vast majority of our marketing agreements allow us to extend or renew existing subscribers and
  bill and collect associated subscription fees following any termination. While we usually do not have rights to use marketing partner branding in
  new marketing following termination of a marketing agreement, the products we provide to subscribers are either our standard products, which do
  not require our marketing partner’s branding, or are co-branded products for which we typically have the ability to continue to service as co-
  branded products. Generally, our clients agree not to solicit our subscribers for substantially similar services both during the term of our agreement
  and following any termination thereof.

       Global Loyalty. We had 41 clients at December 31, 2017, which include leading financial institutions, gaming companies, brokerage houses,
  automotive companies, premier hotels and travel-related companies.

         Global Customer Engagement. We had approximately 775 clients in multiple industries at December 31, 2017. Our relationships with our
  largest partners typically encompass multiple products and/or types of marketing channels. In general, we have long-standing relationships with
  our partners. Our international clients include some of Europe’s most prominent retail banks and telecommunications companies.

                                                                            9




                                                                                                                                        010
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            9/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.138 Page 11 of 174

        Insurance Solutions. Our insurance clients consist of approximately 3,160 financial institutions including national financial institutions,
  regional financial institutions and credit unions at December 31, 2017. Customers of our top 10 clients generated approximately 24% of our gross
  insurance revenue in 2017. In addition, we have held the AD&D product endorsement of the American Bankers Association since 1989 and of the
  National Association of Federal Credit Unions since 2004.


  Customers
         As of December 31, 2017, we had approximately 43 million subscribers and end-customers enrolled in our customer engagement and
  insurance programs worldwide and approximately 43.7 million customers who received credit or debit card enhancement services and loyalty
  points-based management services. We offer our programs and solutions to our customers through nearly 6,150 clients as of December 31, 2017.
  We market to customers using direct mail, online marketing, point-of-sale marketing, telemarketing and other marketing methods.

        Global Loyalty. As of December 31, 2017, we had approximately 43.7 million customers who received loyalty points-based management
  and redemption services or credit or debit card enhancement services.

         Global Customer Engagement. As of December 31, 2017, we had approximately 1.3 million subscribers and end-customers in the U.S. We
  target customers of our clients who are willing to pay a fee to gain access to a multitude of discount programs or want to improve their sense of
  security and well-being. As of December 31, 2017, we had approximately 17.1 million international package customers and approximately
  2 million customers in 19 countries, primarily in Europe.

         Insurance Solutions. As of December 31, 2017, we had approximately 18.4 million insurance customers in the U.S. We rely on access to our
  clients’ large customer bases to market our insurance solutions. The insurance products we market, such as AD&D, provide customers with peace
  of mind benefits should they suffer a serious injury or loss.


  Third Party Suppliers
         We partner with a large number of third-party suppliers to provide fulfillment of many of our programs and solutions. Generally, our
  relationships with key suppliers are governed by long-term contracts (typically, with initial terms of up to five years that renew automatically
  unless notice of non-renewal is given by either party prior to renewal). As we have a large number of suppliers, we are generally not dependent on
  any one vendor and have alternative suppliers should we need to replace an existing vendor. We believe we have very good relationships with our
  suppliers who value their relationship with us as we are able to provide them with access to a large customer base through our clients, many of
  whom are leaders in their respective industries. In addition, because we purchase large volumes of services across our various businesses, we are
  able to achieve significant price discounts from our suppliers.

         Global Loyalty. Connexions acts as a business process outsourcer for points-based loyalty products and provides enhancement benefits to
  credit and debit card issuers. While many of the services Connexions provides are sourced in-house as a result of Connexions’ proprietary
  technology platform and program design support, third-party suppliers are used to provide additional benefit enhancements. These benefit
  enhancements are supplied by our loyalty and insurance benefits suppliers. We work directly with approximately 515 suppliers to obtain rewards
  and provide loyalty clients with access to more than 12,700 available merchandise models.

         Global Customer Engagement. We partner with a variety of third-party suppliers to provide services, benefits and fulfillment for many of
  our programs. Some of our largest vendor relationships relate to the provisions of certain benefits embedded in our PrivacyGuardR product and
  AutoVantage product. Global Customer Engagement services its clients using a variety of third-party suppliers to provide benefits, fulfillment and
  delivery for some of our programs. In addition, we also have key supplier relationships with third parties for benefits related to sports and
  entertainment events as well as the provision of certain benefits embedded in our identity theft protection products. Global Customer Engagement
  also uses third-party suppliers for its print and fulfillment products.

       Insurance Solutions. As of December 31, 2017, our carriers for our insurance solutions were Transamerica Premier Life Insurance
  Company, Minnesota Life Insurance Company, Federal Insurance Company, a member insurer of the Chubb Group of Insurance Companies,
  Mutual of Omaha and The Hartford, Inc.


  Our Technology Platform and Operations
         We deliver tailored programs and solutions through our platform of proprietary technology, end-to-end customer service and benefits
  catalogue. Technology development and product development is integral to our ability to maximize value from each of our client relationships. In
  developing our programs and solutions, we focus on leveraging marketplace trends and increasing loyalty, with a critical focus on the needs of the
  consumer. We continue to make significant product development investments to ensure that our proprietary technology meets industry leadership
  standards and can be seamlessly integrated and customized to further support our clients’ brands and loyalty strategy.

                                                                          10




                                                                                                                                     011
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                        10/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.139 Page 12 of 174

        When we enhance existing and/or develop new programs and solutions, we take into account not only the combination of benefits that will
  make up the program or solution, but the characteristics of the customers to whom we will target.

         We also research, build and launch custom partner programs and solutions that we create uniquely for clients to address specific needs of
  these clients and their customers.

         Proprietary Technology. Our proprietary technology allows our clients to integrate and enrich relationships with their customers, supporting
  our value proposition in the marketplace. We focus on utilizing our proprietary technology to deliver programs and solutions that motivate and
  inspire loyalty by consumers.

         We continue to make investments to maintain and update our proprietary technology to remain competitive in the marketplace. Our
  technology platform is also built to embrace new technologies and innovation such as artificial intelligence and voice recognition used to enhance
  the customer experience.

          End-to-End Customer Service. We provide full customer service support and delivery globally, including enrollment, benefits support,
  fulfillment, billing and payment. We focus on integrating and optimizing the customer journey through our end-to-end customer service.

         Servicing and enrollment requests are processed through a workflow and messaging interface with our suppliers and are stored within our
  subscriber management platform. This framework allows us to keep a virtual inventory of programs and solutions, as well as store customer
  information for future investment analysis. Customer servicing and billing information is fed into the financial ledger and business intelligence
  platform for billing and future investment analysis.

         Benefits Catalogue. We believe that our ability to customize programs and solutions utilizing a broad range of benefits that we provide
  enables us to meet the complex and highly specialized customer engagement needs of our clients and their customers. Our benefits catalogue may
  be categorized generally as addressing one of two broad categories of fundamental consumer needs: (1) protection and peace-of-mind services or
  (2) savings on lifestyle-oriented purchases and loyalty solutions.

          Our loyalty programs offer many redemption options, including gift card, travel, merchandise, cash back and various other options. Our
  customer engagement programs and solutions offer benefits including credit monitoring, access to credit reports, online data monitoring, online
  shopping and access to savings such as dining discounts, cinema discounts and cash back on tickets and other events, and concierge services. We
  offer five primary insurance solutions that pertain to supplemental health or life insurance.


  Processing
          The processing responsibilities of the operations group can be divided into: (1) travel fulfillment; (2) gift card fulfillment; (3) merchandise
  fulfillment; (4) enrollments; (5) fulfillment packages; and (6) billing.

          Travel Fulfillment. Loyalty Travel Agency LLC, our full-service travel agency, is dedicated primarily to servicing our customers; however,
  it also provides travel agency services to our clients, mainly for loyalty rewards redemptions and related services.

        Gift Card Fulfillment. Through an in-house gift card fulfillment facility, we deliver approximately 7.7 million gift card rewards annually,
  and we have nearly 200 merchant relationships directly sourced and managed.

        Merchandise Fulfillment. We provide merchandise rewards fulfillment to our clients’ customers with access to approximately 11,100
  products from over 700 top brands. We manage the process of customers purchasing merchandise products, but we outsource delivery logistics to
  back-end suppliers. While we manage the fulfillment process, we generally do not take ownership or physical possession of any of the products
  being delivered.

         Enrollments. Enrollment information is sent to us through a variety of different media, including mail, electronic file transfer from clients
  and telemarketing vendors and the internet. Average turnaround time from receipt to enrollment is approximately 24 hours.

         Fulfillment Packages. Fulfillment packages, which include enrollment materials and premiums (e.g., coupons and “hard” premiums such as
  MP3 players) sent to customers via mail and electronically, are produced in thousands of combinations for our global customer engagement and
  insurance programs. Fulfillment orders are generally transmitted to the appropriate fulfillment supplier by the next business day following receipt
  of the order.

                                                                             11




                                                                                                                                          012
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              11/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.140 Page 13 of 174

         Billing. We have the ability to accept a variety of different payment account types, including Visa (debit and credit), MasterCard (debit and
  credit), Discover, American Express, retail company proprietary cards, PayPal, and checking and savings accounts. We use both generic and direct
  processing methods and work closely with a variety of payment processors and our clients to maximize our ultimate collection rates.


  Competition
         We are a leading loyalty, customer engagement and insurance solutions company with value-added programs and services with a network of
  almost 6,150 clients as of December 31, 2017, approximately 43 million subscribers and end-customers enrolled in our customer engagement and
  insurance programs worldwide and approximately 43.7 million customers who received credit or debit card enhancement services and loyalty
  points-based management and redemption services as of December 31, 2017. Our leadership position in the marketing and loyalty points program
  management industries is due to our nearly 40-year track record, our experience from approximately 23,300 loyalty and customer engagement
  program marketing campaigns conducted over the last five years and our core strengths in the areas of multi-channels marketing, data analytics,
  customer service and operations. We also believe our portfolio of programs and benefits is the broadest in the industry, and that we are capable of
  providing the full range of administrative services for loyalty points programs. At December 31, 2017, we offered 13 core products and services
  with over 245 unique benefits and supported more than 4,300 versions of products and services representing different combinations of pricing,
  benefit configurations and branding.

         Our competitors include any company seeking direct and regular access to large groups of customers through any direct marketing channel,
  as well as any company capable of managing loyalty points programs or providing redemption options for those programs. Our products and
  services compete with those marketed by financial institutions and other third parties who have marketing relationships with our competition,
  including large, fully integrated companies that have financial, marketing and product development resources that are greater than ours. We face
  competition in all areas of our business, including price, product offerings and product performance. As a whole, the direct marketing services
  industry is extremely fragmented, while competition in loyalty points program administration is somewhat more concentrated. Most companies in
  the direct marketing services industry are relatively small and provide a limited array of products and services. In general, competition for the
  consumer’s attention is intense, with a wide variety of players competing in different segments of the direct marketing industry. More specifically,
  competition within our business lines comes from companies that vary significantly in size, scope and primary core competencies.

         Global Loyalty Solutions. Participants in the loyalty arena provide in-house rewards programs and utilize third-party providers. Such third-
  party providers design, market and manage rewards-based loyalty programs for businesses that either have no desire to manage such programs or
  lack the core competencies necessary to compete in the industry effectively. Key industry participants include Maritz Loyalty Marketing,
  Blackhawk, Expedia, Bridge2Solutions and Epsilon.

          Customer Engagement Solutions. The customer engagement solutions industry is characterized by a high degree of competition. Participants
  in this industry include engagement services companies, such as United Marketing Group, Encore, Synapse, AAA, LifeLock and Intersections, as
  well as the credit bureaus, Experian, Equifax and TransUnion, and large retailers, travel agencies, insurance companies and financial service
  institutions. Internationally, on the customer engagement side of the business, competitors include Card Protection Plan, LV8, Plebicom S.A., as
  well as large retailers, travel agencies, insurance companies and financial service institutions. Key competitors in the package business include
  Card Protection Plan, MobileServ Limited, and Lifestyle Service Group in the United Kingdom, Serisystem and Jakala in Italy, MehrWert
  Servicegesellschaft in Germany and Falck in Norway.

         Insurance Solutions. Participants in the U.S. in the direct marketing of insurance solutions include AIG, CUNA Mutual Group, New York
  Life, Securian, Transamerica, and marketing firms who, in some instances, utilize our insurance underwriters.


  Intellectual Property
         We own or have licenses to use a large number of patents relating to a significant number of programs and processes. We also have certain
  significant material trademarks including, but not limited to Affinion Group, Affinion Benefits Group, Connexions Loyalty, Affinion International,
  AutoVantage, Buyers Advantage, CompleteHome, Enhanced Checking, HealthSaver, Hot-Line, NHPA, PrivacyGuard, Shoppers Advantage, Small
  Business Solutions, Travelers Advantage, Trilegiant and Wellness Extras. We use our trademarks in the marketing of our services and products
  offerings. We renew our trademarks on a regular basis. No individual patent or trademark is considered to be material to our business; however, our
  overall portfolio of patents and trademarks is a valuable asset.

                                                                           12




                                                                                                                                       013
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          12/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.141 Page 14 of 174


  Employees
        As of December 31, 2017, we employed approximately 3,860 people, of which approximately 59% are located in North America and the
  remaining 41% are in our international offices.


  Company History
        We have over 40 years of operational history. We started offering membership products in 1973, and in 1985 began marketing insurance and
  package enhancement products. In 1988, we entered the loyalty solutions business and in the early 1990s, we started offering certain of our
  program offerings internationally.

        In 2005, the Company was acquired by investment funds affiliated with Apollo Global Management, LLC (such investment funds, the
  “Apollo Funds”) from Cendant Corporation (“Cendant”) through the consummation of the Apollo Transactions (as defined in “Item 7.
  Management’s Discussion and Analysis of Financial Condition and Results of Operations—The Apollo Transactions”).

        In 2011, we entered into a merger agreement that resulted in Affinion Holdings’ indirect acquisition of all of the capital stock of Webloyalty
  and the conversion of Webloyalty securities into Affinion Holdings securities (the “Webloyalty Acquisition”) and the acquisition of approximately
  21% of the common stock of Affinion Holdings by investment funds affiliated with General Atlantic LLC (such investment funds referred to as
  “General Atlantic”) with the Apollo Funds continuing to own approximately 70% of the common stock of Affinion Holdings.

         On November 9, 2015, we consummated the 2015 Exchange Offers, 2015 Rights Offering and Reclassification, each as defined and
  described below under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations—2015 Exchange Offers,
  Rights Offering and Reclassification.”

        Upon consummation of the 2015 Exchange Offers, the Apollo Funds and General Atlantic ceased to have beneficial ownership of any
  common stock of Affinion Holdings. See “Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder
  Matters” for information regarding the existing holders of 5% or more of the common stock of Affinion Holdings.

         On May 10, 2017, we consummated the Credit Agreement Refinancing and International Notes Redemption, each as defined and described
  under “—2017 Credit Agreement Refinancing and International Notes Redemption” and the Exchange Offers, issuance of New Notes and New
  Warrants pursuant to the Investor Purchase Agreement and redemption of Affinion’s 2010 senior notes, each as defined and described under “—
  2017 Exchange Offers, Issuance of New Notes and New Warrants and Redemptions of Other Existing Notes.” On July 17, 2017, we consummated
  the issuance of New Notes and New Warrants pursuant to the Investor Purchase Agreement and redemption of the Investments senior subordinated
  notes and Affinion Holdings’ 2013 senior notes.


  Governmental and Regulatory Matters
         Our business is subject to U.S. federal and state regulation as well as regulation by governments and authorities in foreign jurisdictions.
  Certain regulations that govern our operations include: federal, state and foreign marketing laws; federal, state and foreign privacy laws; and
  federal, state and foreign insurance and consumer protection regulations. Federal regulations are primarily enforced by the FTC, the Federal
  Communications Commission (“FCC”) and the Consumer Financial Protection Bureau (“CFPB”). State regulations are primarily enforced by
  individual state attorneys general. Foreign regulations are enforced by a number of regulatory bodies in the relevant jurisdictions.

         Federal and State Marketing Laws. The FTC, CFPB and each of the states have enacted consumer protection statutes designed to ensure
  that consumers are protected from unfair, deceptive and abusive marketing practices. We review all of our marketing materials for compliance with
  applicable federal and state regulations and state marketing laws.

         The Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank”) mandates the most wide-ranging overhaul of financial
  industry regulation in decades. Dodd-Frank was signed into law on July 21, 2010. Dodd-Frank created the CFPB that became operational on July
  21, 2011 and has the authority to regulate all consumer financial products sold by banks and non-bank companies.

         Billing Regulations. In 1978, Regulation E was issued by the Federal Reserve Board of Governors to implement the Electronic Fund
  Transfer Act (the “EFT”). The EFT provides for rights and duties of consumers and financial institutions in connection with debit or credit
  “electronic fund transfers”- transfers to or from demand, savings, or other deposit accounts initiated through computer or magnetic tape,
  telephones, point-of-sale terminals, ATMs, or any other electronic device. It includes all transfers resulting from debit card transfers, whether or
  not they involve an electronic terminal. We have implemented billing solutions across our businesses to comply with the EFT.

                                                                            13




                                                                                                                                         014
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               13/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.142 Page 15 of 174

         Additionally, in connection with the sale of its products and services, the Company permits customers to make payment by means of
  automated clearing house (“ACH”) funds transfers from bank accounts, direct bank account debits, credit cards and debit cards. The Company
  accepts authorizations for these customer payments by means of the telephone, the internet and postal mail. In connection with its payment
  acceptance activities, the Company is subject to the operating rules and procedures of the card associations and card networks (including Visa and
  MasterCard) and the payment rules governing ACH payments and electronic funds transfers. The Company is also subject to federal and state laws
  that impose certain requirements on merchants when accepting payments, including recurring payments, from customers. These payment system
  rules and laws are subject to amendment and new interpretations from time to time which may impose new costs on the Company’s operations and
  materially impact the services we provide. The Company has adopted policies and procedures across our businesses to comply with these payment
  system rules and laws.

         Federal Privacy Laws. The Financial Modernization Act of 1999, also known as the Gramm-Leach-Bliley Act (“GLB”), includes provisions
  to protect consumers’ personal financial information held by financial institutions. GLB places restrictions on the ability of financial institutions to
  disclose non-public personal information about their customers to non-affiliated third parties and also prohibits financial institutions from
  disclosing account numbers to any non-affiliated third parties for use in telemarketing, direct mail marketing or other marketing to consumers. We
  have implemented privacy solutions across our businesses designed to comply with GLB.

        Additionally, several bills have been proposed in Congress that could restrict the collection and dissemination of personal information for
  marketing purposes. If any such legislation is passed, we would implement appropriate procedures and practices to comply with such laws.

         State Privacy Laws. In addition to federal legislation, some states are considering or have passed laws restricting the sharing of customer
  information. For example, the California Financial Information Privacy Act (“SB-1”) places restrictions on financial institutions’ ability to share
  the personal information of their California customers. We have established a privacy solution that is designed to comply with the requirements of
  SB 1.

          Domestic and International Insurance Regulations. As a marketer of insurance programs, we are subject to state and foreign rules and
  regulations governing the business of insurance including, without limitation, laws governing the administration, underwriting, marketing,
  solicitation and/or sale of insurance programs. Domestically, the insurance carriers that underwrite the programs that we sell are required to file
  their rates for approval by state regulators. Additionally, certain state laws and regulations govern the form and content of certain disclosures that
  must be made in connection with the sale, advertising or offer of any insurance program to a consumer. We review all marketing materials we
  disseminate to the public for compliance with applicable insurance regulations. We are required to maintain certain licenses and approvals in order
  to market insurance programs. In addition, our international products are regulated by various national and international entities, including the
  Financial Conduct Authority in the United Kingdom (the “FCA”), in the sale of insurance programs and consumer credit related products. The
  FCA is the United Kingdom’s financial services regulator responsible for the conduct of organizations authorized under the Financial Services and
  Markets Act 2000 which, among other things, implements the European Union’s (the “EU”) Insurance Mediation Directive.

         Other Foreign Regulations. Our European operations are subject to privacy and consumer protection regulations. Many of these regulations
  are based on EU Directives which are adopted as laws by countries within the EU in which Affinion International conducts its operations. These
  include:
            •    General Data Protection regulation: imposing security obligations, consent requirements, and restrictions on the processing, use and
                 transmission of customers’ personal data;
            •    Privacy and Electronic Communications regulation: regulating unsolicited marketing activities carried out by telephone, fax and e-
                 mail to users/subscribers;
            •    Electronic Commerce regulation: imposing certain disclosure and operational requirements in relation to websites and internet
                 marketing and sales activities;
            •    Distance Selling regulation: requiring information disclosure and “cooling off periods” in contracts for goods or services (other than
                 financial services) supplied to a consumer where the contract is made exclusively by means of distance communication;
            •    Insurance Mediation Directive: requiring information disclosure and related obligations (including authorization and reporting) on
                 entities that arrange, advise on, administer or otherwise engage in insurance intermediary activities;
            •    Distance Marketing regulation: requiring information disclosure and “cooling off periods” in contracts for financial services
                 supplied to a consumer where the contract is made exclusively by means of distance communication;

                                                                            14




                                                                                                                                         015
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             14/173
1/17/2020
       Case                                       aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.143 Page 16 of 174

             •    Unfair Terms and other consumer protection regulation: requiring that consumer terms and conditions be fair and reasonable and not
                  misleading, and that certain information be made available to consumers and setting basic rules on responding to complaints;
             •    Consumer Credit regulations: requiring licensing for the provision of credit information services;
             •    Travel services regulations: requiring licensing and bonding for travel agency and tour operators, and regulations governing the
                  conduct of such services including contractual liability between parties, terms and conditions and resolution of disputes; and;
             •    Consumer Rights Directive: harmonizing certain consumer rights across Europe, including requiring that consumers receive certain
                  pre-contract information, clarifying cancellation rights for distance and off-premises contracts and digital products contracts, and
                  prohibiting excessive surcharges on payment cards and telephone lines.

        In addition, there are various self-regulatory codes of advertising and direct marketing practice. We have established procedures designed to
  comply with the requirements of these codes and practices. Further, the FCA and other international regulators and competent authorities may
  change or introduce new laws or regulations that materially impact the membership, package enhancement and other services we provide.


  Item 1A.       Risk Factors
         You should carefully consider the risk factors set forth below as well as the other information contained in this Report. The risks described
  below are not the only risks facing us. Additional risks and uncertainties not currently known to us or those we currently deem to be immaterial
  may also materially and adversely affect our business, financial condition, cash flow, or results of operations and prospects. The following is a
  description of the most significant factors that might cause the actual results of operations in future periods to differ materially from those currently
  desired or expected. Any of the following risks could materially and adversely affect our business, financial condition or results of operations and
  prospects.


  Our substantial indebtedness could adversely affect our ability to raise additional capital to fund our operations, limit our ability to react to
  changes in the economy or our industry and prevent us from servicing our debt.
         We are a highly leveraged company. As of December 31, 2017, we had approximately $2.0 billion principal amount of outstanding
  indebtedness. Our annual debt service payment obligations, exclusive of capital lease obligations, require quarterly principal payments on
  Affinion’s term loan equal to 1% per annum and annual required repayments based on excess cash flow. As of December 31, 2017, our estimated
  annual 2018 principal and interest payments on our debt, based on our interest rate assumptions for the year, will be approximately $149.9 million.
  Our ability to generate sufficient cash flow from operations to make scheduled payments on our debt will depend on a range of economic,
  competitive and business factors, many of which are outside our control. Our business may not generate sufficient cash flow from operations to
  meet our debt service and other obligations. If we are unable to meet our expenses, debt service obligations and other obligations, we may need to
  refinance all or a portion of our indebtedness on or before maturity, sell assets and/or raise equity. We may not be able to refinance any of our
  indebtedness, sell assets or raise equity on commercially reasonable terms or at all, which could cause us to default on our obligations.

        Our substantial indebtedness could have important consequences, including the following:
             •    it may materially limit our ability to borrow money or sell stock for our working capital, capital expenditures, debt service
                  requirements, strategic initiatives or other purposes, such as marketing expenditures;
             •    a substantial portion of our cash flow from operations will be dedicated to the repayment of our indebtedness and will not be
                  available for other purposes;
             •    it may materially limit our flexibility in planning for, or reacting to, changes in our operations or business, and in investing in our
                  technology platform to maintain industry leading standards;
             •    we are more highly leveraged than some of our competitors, which may place us at a material competitive disadvantage and may
                  have a negative impact on our ability to attract and retain clients;
             •    it may make us more vulnerable to downturns in our business or the economy or requests from our clients and vendors for more
                  favorable business terms;
             •    it may materially restrict us from making strategic acquisitions, introducing new technologies, or exploiting business opportunities;
                  and
             •    it may materially limit, along with the financial and other restrictive covenants in our indebtedness, among other things, our ability
                  to borrow additional funds or dispose of assets.

                                                                              15




                                                                                                                                            016
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               15/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.144 Page 17 of 174

        All of the debt under Affinion’s New Credit Facility (as defined below) is variable-rate debt, subject to a minimum LIBOR floor.


  The terms of Affinion’s New Credit Facility and the indenture governing Affinion’s Senior Cash 12.5%/ PIK Step-Up to 15.5% Notes due 2022
  (Affinion’s “2017 senior notes”) may restrict our current and future operations, particularly our ability to respond to changes in our business
  or to take certain actions.
         The terms of Affinion’s New Credit Facility and the indenture governing Affinion’s 2017 senior notes contain a number of restrictive
  covenants that impose significant operating and financial restrictions on Affinion, including restrictions on Affinion’s ability to, among other
  things:
            •    incur or guarantee additional debt;
            •    sell preferred stock of a restricted subsidiary;
            •    pay dividends and make other restricted payments (including payments of certain junior debt);
            •    create or incur certain liens;
            •    make certain investments;
            •    engage in sales of assets and subsidiary stock;
            •    enter into transactions with affiliates; and
            •    transfer all or substantially all of Affinion’s assets or enter into merger or consolidation transactions.

        In addition, Affinion’s New Credit Facility requires Affinion to maintain a maximum senior secured leverage ratio. As a result of these
  covenants, we may be limited in the manner in which we conduct our business and we may be unable to engage in favorable business activities or
  finance future operations or capital needs.

         If Affinion fails to comply with the covenants contained in Affinion’s New Credit Facility, an event of default, if not cured or waived, could
  result under Affinion’s New Credit Facility, and the lenders thereunder:
            •    will not be required to lend any additional amounts to Affinion;
            •    could elect to declare all borrowings outstanding, together with accrued and unpaid interest and fees, to be due and payable and
                 could proceed against the collateral securing Affinion’s New Credit Facility; and
            •    could require Affinion to apply all of its available cash to repay these borrowings;

        any of which could result in an event of default under Affinion’s 2017 senior notes.

         If the indebtedness under Affinion’s New Credit Facility or Affinion’s 2017 senior notes were to be accelerated, there can be no assurance
  that Affinion’s assets would be sufficient to repay such indebtedness in full.


  Despite our substantial indebtedness, we may still be able to incur significantly more debt. This could intensify the risks described above.
          The terms of the indenture governing Affinion’s 2017 senior notes and Affinion’s New Credit Facility contain restrictions on our ability and
  that of any of our subsidiaries to incur additional indebtedness. However, these restrictions are subject to a number of important qualifications and
  exceptions and the indebtedness incurred in compliance with these restrictions could be substantial. Accordingly, we or our subsidiaries could
  incur significant additional indebtedness in the future, much of which could constitute secured or senior indebtedness. As of December 31, 2017,
  we had $50.0 million available for additional borrowing under the revolving loan commitments under Affinion’s New Credit Facility, after giving
  effect to $5.0 million of outstanding letters of credit. In addition, the covenants under our existing debt agreements would allow us to borrow a
  significant amount of additional debt.

         The more we become leveraged, the more we, and in turn our security holders, become exposed to the risks described above under “—Our
  substantial indebtedness could adversely affect our ability to raise additional capital to fund our operations, limit our ability to react to changes in
  the economy or our industry and prevent us from servicing our debt.”

                                                                              16




                                                                                                                                           017
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               16/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.145 Page 18 of 174


  We may not be able to generate sufficient cash to service all of our indebtedness and may be forced to take other actions to satisfy our
  obligations under our indebtedness that may not be successful.
        Our ability to satisfy our debt obligations will depend upon, among other things:
            •    our future financial and operating performance, which will be affected by prevailing economic conditions and financial, business,
                 regulatory and other factors, many of which are beyond our control; and
            •    the future availability of borrowings under Affinion’s New Credit Facility, the availability of which depends on, among other things,
                 Affinion complying with the covenants in Affinion’s New Credit Facility.

        We cannot assure you that our business will generate sufficient cash flow from operations, or that future borrowings will be available to us
  under our New Credit Facility or otherwise, in an amount sufficient to fund our liquidity needs.

         If our cash flows and capital resources are insufficient to service our indebtedness, we may be forced to reduce or delay marketing spend,
  system improvements and/or capital expenditures, sell assets, seek additional capital or restructure or refinance our indebtedness. These alternative
  measures may not be successful and may not permit us to meet our scheduled debt service obligations. In addition, the terms of existing or future
  debt agreements, including Affinion’s New Credit Facility and the indenture governing Affinion’s 2017 senior notes, may restrict us from adopting
  some of these alternatives. In the absence of sufficient operating results and resources, we could face substantial liquidity problems and might be
  required to dispose of material assets or operations and/or reduce or delay marketing spend and/or capital expenditures to meet our debt service and
  other obligations. In the case of dispositions, we may not be able to consummate them for fair market value or at all. Furthermore, any proceeds
  that we could realize from any such dispositions may not be adequate to meet our debt service obligations then due. Furthermore, none of Affinion
  Holdings’ equityholders have any continuing obligation to provide us with debt or equity financing.


  We are a holding company with no direct operations and no significant assets other than the direct and indirect ownership of our subsidiaries
  and all of our net revenues are earned by our direct and indirect subsidiaries. Our ability to service our indebtedness depends upon the
  performance of these subsidiaries and their ability to make distributions.
         We are a holding company and all of our operations are conducted by our subsidiaries. Therefore, our cash flows and our ability to service
  indebtedness will be dependent upon cash dividends and distributions or other transfers from our subsidiaries. Payments to us by our subsidiaries
  will be contingent upon our subsidiaries’ earnings.

         The terms of Affinion’s New Credit Facility and the terms of the indenture governing Affinion’s 2017 senior notes significantly restrict
  Affinion Holdings’ subsidiaries from paying dividends and otherwise transferring assets to Affinion Holdings. The terms of each of those debt
  instruments provide Affinion and its subsidiaries with “baskets” that can be used to make certain types of “restricted payments,” including
  dividends or other distributions to Affinion Holdings. The terms of any future indebtedness incurred by Affinion or any of its subsidiaries may
  include additional restrictions on their ability to make funds available to Affinion Holdings, which may be more restrictive than those contained in
  the terms of Affinion’s New Credit Facility and the terms of the indenture governing Affinion’s 2017 senior notes.

        Our subsidiaries are separate and distinct legal entities and, except for the existing and future subsidiaries that are or will be subsidiary
  guarantors of Affinion’s 2017 senior notes or Affinion’s New Credit Facility, they will have no obligation, contingent or otherwise, to pay amounts
  due under our indebtedness or to make any funds available to pay those amounts, whether by dividend, distribution, loan or other payments.


  We derive a substantial amount of our revenue from the customers we obtain through only a few of our clients.
        We derive a substantial amount of our net revenue from the customers we obtain through only a few of our clients. In 2017, we derived
  approximately 34% of our net revenues from customers we obtained through the 10 largest clients of our nearly 6,150 clients.

         With respect to our loyalty and engagement solutions operations, many of our key client relationships are governed by agreements that may
  be terminated at any time without cause by our clients upon notice of as few as 90 days without penalty. Some of our agreements may be
  terminated at any time by our clients upon notice of as few as 30 days without penalty. Our clients are not subject to minimum volume or
  marketing commitments that are material, individually or in the aggregate. Moreover, under many of these agreements, our clients may cease or
  reduce the value of loyalty points or their marketing of our programs and solutions without terminating or breaching our agreements. Further, in
  the ordinary course of business, at any given time, one or more of our contracts with key clients may be selected for bidding through a request for
  proposal process. As a result of the regulatory supervisory audits and inquiries of certain of our financial institution clients, certain clients have
  terminated their agreements with us or ceased marketing our programs and solutions to, or ceased billing, their customers. The loss of such clients
  or, with regard to our largest clients, the loss of any substantial portion of the business derived from such client, the cessation of support of their
  loyalty programs or their marketing of our programs and solutions or the billing of their customers or a decline in their businesses could have a
  material adverse

                                                                            17




                                                                                                                                         018
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             17/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.146 Page 19 of 174

  effect on our future revenue from existing programs and solutions of which such client’s customers are customers of ours and could adversely
  affect our ability to further market new or existing programs and solutions through such client to prospective customers. There can be no assurance
  that more of our clients or any of our largest clients, who individually represent a material portion of our revenues, will not terminate their
  relationship with us, cease or reduce support of their loyalty program or their marketing of our programs and solutions, cease the billing of their
  customers or suffer a decline in their business. If other clients terminate or do not renew their relationships with us and we are required to cease
  providing our programs and solutions to, or cease billing, their customers, then we could lose significant sources of revenue and there can be no
  assurances that we will be able to replace such lost revenue, which could have a material adverse effect on our revenues and profitability.

         Our typical global customer engagement and legacy membership product agreements with clients provide that after termination of the
  contract we may continue to provide our programs and solutions to existing customers under the same economic arrangements that existed before
  termination. However, in some cases, our clients have violated, and others may in the future nonetheless violate, their contractual obligations and
  cease facilitating the billing of such existing subscribers. Under certain of our insurance product agreements, however, clients may require us to
  cease providing programs and solutions to existing subscribers after time periods ranging from 90 days to five years after termination of the
  agreement. Also, under agreements with our clients for which we market under a fee for service arrangement and have not incurred any marketing
  expenditures, our clients generally may require us to cease providing programs and solutions to existing subscribers upon termination of the fee for
  service arrangement. Further, clients under certain agreements also have required, and may continue to require, us to cease providing programs and
  solutions to their customers under existing arrangements if the contract is terminated for material breach by us or due to a change in the law or
  regulations. If more of these clients were to terminate our agreements with them, and require us to cease providing our programs and solutions to,
  or cease billing, their customers, then we could continue to lose significant sources of revenue and there can be no assurances that we will be able
  to replace such lost revenue, which could have a material adverse effect on our revenues and profitability.


  We may lose subscribers and significant revenue if we reduce our planned expenditures to grow our business, our existing services become
  obsolete, or if we fail to introduce new services with broad consumer appeal or fail to do so in a timely or cost-effective manner.
         Our failure to invest in our business, introduce these products or services or to develop new programs and solutions, or the introduction or
  announcement of new programs and solutions by competitors, could render our existing offerings non-competitive or obsolete. There can be no
  assurance that we will be successful in developing or introducing new programs and solutions or that such new programs and solutions will
  generate sufficient cash flows and revenues to offset the expected decrease in our Legacy Membership and Package segment. Our failure to
  develop, introduce or expand our programs and solutions or to make other investments in our business, such as marketing or capital expenditures,
  could result in a material loss of clients or subscribers and materially reduce our revenues, cash flow from operations and profitability.


  We may be significantly affected by the loss of any of our key clients and we must replace the clients and customers we lose in the ordinary
  course of business. If we fail to retain or replace our customers, particularly our largest customers, our revenue may decline and our client and
  customer base will decline, resulting in material adverse effects to our financial condition.
         We lose a substantial number of our customers each year in the ordinary course of business. The loss of clients or customers has occurred
  historically, and in the future may occur, due to numerous factors, including:
           •    changing customer preferences;
           •    changes in the value proposition for loyalty program points;
           •    other less expensive or more accessible sources for gift cards, travel, merchandise and other program benefits;
           •    competitive price pressures;
           •    general economic conditions;
           •    customer dissatisfaction;
           •    credit or debit card holder turnover;
           •    shifts in customers’ technological demands; and
           •    client and customer turnover.

         Further, we also have experienced a loss of subscribers in our Legacy Membership and Package segment due to the regulatory issues at our
  financial institution clients, which have and may continue to cause, such clients to cancel the membership of certain subscribers. Additionally, we
  expect to continue to see a net loss of customers in our global customer engagement and insurance businesses as we continue our ongoing strategy
  to focus on overall profitability and generating higher revenue from each customer

                                                                           18




                                                                                                                                      019
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          18/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.147 Page 20 of 174

  rather than the size of our customer base and as we increase our level of marketing investment with non-financial clients and in media where we
  have less response history from prior marketing efforts, which could result in lower overall consumer response and longevity than what we
  historically observed from our financial clients or through direct mail. Such a focus on customer concentration enhances the importance of
  business of individual customers. Failure to obtain new customers who produce revenue at least equivalent to the revenue from the lost customers
  would result in a reduction in our revenue as well as a decrease in the number of our customers. Because of the large number of customers we have
  historically needed to replace each year and the concentration of revenues from customers of our largest individual clients, there can be no
  assurance that we can successfully replace business that we lose with a customer or significant client departure. In addition, even if we are
  successful in adding new customers or clients with a new customer base to replace lost revenues, our profitability may still decline.


  Our business is highly dependent on our existing computer, billing, communications and other technological systems. Any temporary or
  permanent loss of any of our systems could have a negative effect on our business, financial condition and results of operations.
         Our business depends upon ongoing investments in advanced computer database and telecommunications technology as well as our ability
  to protect our telecommunications and information technology systems against damage or system interruptions from natural disasters, technical
  failures and other events beyond our control. In order to compete effectively and to meet our clients’ and subscribers’ needs, we must maintain our
  systems as well as invest in improved technology. A temporary or permanent loss of any of our systems or networks could cause significant
  damage to our reputation and could result in a loss of revenue and/or key clients.

         In addition, we receive data electronically, and this delivery method is susceptible to damage, delay or inaccuracy. A significant portion of
  our business involves telephonic customer service as well as mailings, both of which depend upon the data generated from our computer systems.
  Unanticipated problems with our telecommunications and information technology systems may result in a significant system outage or data loss,
  which could interrupt our operations. Our infrastructure may also be vulnerable to computer viruses, hackers or other disruptions entering our
  systems from the credit reporting agencies, our clients and subscribers or other authorized or unauthorized sources. Any damage to our
  telecommunications and information technology systems, failure of communication links or other loss that causes interruption in, or damage to, our
  operations could impede our ability to market our programs and solutions, result in a loss of subscribers and reduce our revenues and profitability.


  If we fail to implement our business strategy successfully, our financial performance could be harmed.
          Our future financial performance and success are dependent in large part upon our ability to implement our business strategy
  successfully. Our business strategy is to pursue initiatives that maintain and enhance our position as a global leader in the design, administration
  and fulfillment of comprehensive loyalty and customer engagement programs and solutions that enhance and extend the relationship of millions of
  consumers with our clients by creating and/or delivering valuable programs and solutions that generate incremental loyalty and to focus on
  attractive opportunities that will increase our profitability and cash flows. We may not be able to implement our business strategy successfully or
  achieve the anticipated benefits. If we are unable to do so, our long-term growth, profitability and ability to service our debt may be materially and
  adversely affected. Even if we are able to implement some or all of the key elements of our business plan successfully, our operating results may
  not improve to the extent we anticipate, or at all. Implementation of our business strategy could also be affected by a number of factors beyond our
  control, such as legal developments, government regulation, general economic conditions or increased operating costs or expenses.


  If we are unable to meet the rapid changes in technology, our programs and solutions and proprietary technology and systems may become
  obsolete.
          Due to the cost and management time required to introduce new programs and solutions and enhancements, we may not be able to respond
  in a timely manner to avoid becoming uncompetitive. Additionally, in loyalty solutions, we are differentiated by our technology platform that
  supports member management and points accounting functions and delivers a best-in-class experience for member rewards accounts. To remain
  competitive, we must meet the challenges of the introduction by our competitors of new programs and solutions using new technologies or the
  introduction of new industry standards and practices. Additionally, the vendors we use to support our technology may not provide the level of
  service we expect or may not be able to provide their product or service on commercially reasonable terms or at all.


  Our business is highly competitive. We may be unable to compete effectively with other companies in our industry that have financial or other
  advantages and increased competition could lead to reduced market share, a decrease in margins and a decrease in revenue.
         We believe that the principal competitive factors in our industry include the ability to identify, develop and offer innovative loyalty,
  customer engagement and insurance programs and solutions, the quality and breadth of the programs and solutions offered, competitive pricing
  and in-house marketing expertise. Our competitors offer programs and solutions similar to, or which compete

                                                                            19




                                                                                                                                        020
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           19/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.148 Page 21 of 174

  directly with, those offered by us. These competitors include, among others, Maritz Loyalty Marketing, Blackhawk, Expedia, Bridge2Solutions,
  Epsilon, Experian, Equifax, TransUnion, Card Protection Plan, AIG, CUNA Mutual Group and New York Life. In addition, we could face
  competition if our current clients were to develop and market their own in-house programs and solutions similar to ours. Furthermore, certain of
  our clients (who may have greater financial resources and less debt than we do) have attempted, or are attempting, to market and/or provide certain
  competitive products and solutions to their customers, the marketing and servicing of which historically were provided by us.

        Some of these existing and potential competitors have substantially larger customer bases and greater financial and other resources than we
  do. There can be no assurance that:
            •    our competitors will not increase their emphasis on programs and solutions similar to those we offer;
            •    our competitors will not provide programs and solutions comparable or superior to those we provide at lower costs to customers;
            •    our competitors will not adapt more quickly than we do to evolving industry trends or changing market requirements;
            •    new competitors will not enter the market; or
            •    other businesses (including our current clients) will not themselves introduce in-house programs with greater ability to invest in new
                 technologies and upgrades, and solutions similar to those we offer.

         In order to compete effectively with all of these competitors, we must be able to provide superior programs and solutions at competitive
  prices. In addition, we must be able to adapt quickly to evolving industry trends, a changing market, and increased regulatory requirements. Our
  ability to grow our business may depend on our ability to develop new programs and solutions that generate consumer interest and to offer a
  technology platform that supports member management and points accounting functions and delivers a best-in-class user experience for member
  rewards accounts. Failure to do so could result in our competitors acquiring additional market share in areas of consumer interest. Any increase in
  competition could result in price reductions, reduced gross margin and loss of market share.

         Additionally, because contracts between clients and program providers are often exclusive with respect to a particular program, potential
  clients may be prohibited for a period of time from contracting with us to promote a new program if the benefits and services included in our
  program are similar to, or overlap with, the programs and solutions provided by an existing program of a competitor.


  Our profitability depends on subscribers continuing their relationship with us. Increased loss of subscribers could impair our profitability.
         We generally incur losses and negative cash flow during the initial year of an individual subscriber relationship. This is due primarily to the
  timing of the servicing of the subscriber compared to the timing of billing and collection of cash from the subscriber. In addition, we experience a
  higher percentage of cancellations during the initial subscription period compared to renewal periods for our subscription programs. Subscribers
  may cancel their arrangement at any time during the program period and, for our annual bill customers, we are typically obligated to refund the
  unused portion of their annual program fee. Additionally, an increase in cancellations of our subscribers’ credit and debit cards by their card issuers
  as a result of payment delinquencies or for any other reason could result in a loss of subscribers and reduce our revenue and profitability.
  Accordingly, our profitability depends on recurring and sustained renewals and an increase in the loss of subscribers could result in a loss of
  significant revenues and reduce our profitability.


  We depend on various third-party suppliers to supply certain programs and solutions that we market and to market certain of our programs
  and solutions on our behalf. The failure of these suppliers for any reason to provide these programs and solutions or market these programs
  and solutions in accordance with our requirements could result in subscriber dissatisfaction, expose us to increased liability and harm our
  business, financial condition and reputation.
         We depend on various third-party suppliers, including travel and hospitality suppliers, credit content providers, and insurance carriers, to
  supply the programs and solutions that we market, and the quality of service they provide is not entirely within our control. If any third-party
  supplier were to cease operations, or terminate, breach or not renew its contract with us, we may not be able to substitute a comparable third-party
  supplier on a timely basis or on terms as favorable to us. Additionally, if any third party supplier suffers interruptions, delays or quality problems, it
  could result in negative publicity and subscriber dissatisfaction which could reduce our revenues and profitability. With respect to the insurance
  programs that we offer, we are dependent on the insurance carriers that underwrite the insurance to obtain appropriate regulatory approvals and
  maintain compliance with insurance regulations. If such carriers do not obtain appropriate state regulatory approvals or comply with such changing
  regulations, we may be required to use an alternative carrier or change our insurance programs or cease marketing certain insurance related
  programs in certain states, as a result of which our revenue and profitability could be adversely affected. If we are required to use an alternative
  insurance carrier or change

                                                                             20




                                                                                                                                           021
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               20/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.149 Page 22 of 174

  our insurance related programs, it may materially increase the time required to bring an insurance related program to market. As we are generally
  obligated to continue providing our programs and solutions to our subscribers even if we lose a third-party supplier, any disruption in our program
  offerings could harm our reputation and result in subscriber dissatisfaction.

         Furthermore, we utilize third-party suppliers to market certain of our programs and solutions on our behalf. The failure of any of our third
  party suppliers to satisfy our contractual or other requirements, including the failure to comply with applicable laws or regulations, could subject us
  to private lawsuits or governmental investigations or proceedings, may result in our liability for damages and fines, and/or harm our reputation. If
  any third party supplier marketing our programs and solutions on our behalf suffers interruptions, delays or quality problems, it could reduce our
  revenues and profitability.

         With respect to both suppliers that supply certain programs and solutions and suppliers that market certain of our programs and solutions,
  replacing existing third-party suppliers with more expensive third-party suppliers could increase our costs and reduce our profitability.
  Additionally, if third-party suppliers increase their prices for their services, it would increase our costs and could result in a reduction of our
  profitability.


  We depend, in part, on payment processors to obtain payments for us. If our payment processors are interrupted or negatively affected in any
  way it could result in delays in collecting payments or loss of future business and negatively impact our revenues and profitability.
         We depend, in part, on payment processors to obtain payments for us. The payment processors operate pursuant to agreements that may be
  terminated with limited prior notice. In the event a payment processor ceases operations or terminates its agreement with us, there can be no
  assurance a replacement payment processor could be retained on a timely basis, if at all. Any service interruptions, delays or quality problems
  could result in delays in our collection of payments, which would reduce our revenues and profitability. Changes to the Visa and MasterCard
  Rules, the American Express Rules, or other rules and regulations governing card issuers or our clients that negatively impact payment processors’
  operations or ability to obtain payments for us, could adversely affect our revenues and profitability. Further, to the extent payment processors or
  issuing banks suffer a loss of revenues or business as a result of internal policy changes or any future enacted regulations or legislation, our
  revenues and profitability may be adversely affected.


  We have, in the past, experienced declines in our Adjusted EBITDA and may be unable to achieve annual Adjusted EBITDA growth in future
  periods.
         In 2017, we experienced a modest increase in our Adjusted EBITDA compared to 2016, in which period we experienced a decline. Our
  Adjusted EBITDA may decline, and we may not be able to achieve annual Adjusted EBITDA growth in future periods. A variety of risks and
  uncertainties could cause us to not achieve Adjusted EBITDA growth, including, among others, business, economic and competitive risks and
  uncertainties. In order to achieve Adjusted EBITDA growth in future periods, we must continue to implement our business strategy, achieve our
  target minimum returns for our investments, maintain or exceed the renewal rate and profitability of our subscriber base, retain key clients and
  expand those relationships, develop relationships with new key clients, grow our loyalty and customer engagement operations, and experience no
  material adverse developments that would impact our cost structure, or material adverse developments in the regulatory environment in which we
  operate, among other things. Accordingly, we cannot assure you that we will be able to achieve Adjusted EBITDA growth for any future period.


  Increases in insurance claim costs will likely have a negative impact on the revenues and profitability of our Insurance business.
        Our commission revenue from insurance programs is reported net of insurance cost. The major component of insurance cost represents
  claim costs, which are not within our control. While we seek to limit our exposure on any single insured and to recover a portion of benefits paid
  by ceding reinsurance to reinsurers, significant unfavorable claims experience will reduce our revenues and profitability.


  Our business is increasingly subject to U.S. and foreign government regulation, which could impede our ability to market and provide our
  programs and solutions and reduce our profitability.
         Our U.S. programs and solutions are subject to extensive regulation and oversight by the FTC, the FCC, the CFPB, state attorneys general
  and/or other state regulatory agencies, including state insurance regulators. Our programs and solutions involve the use of non-public personal
  information that is subject to federal consumer privacy laws, such as the GLB, and various state laws governing consumer privacy, such as
  California’s SB 1, SB 1386 and others. Additionally, telemarketing related to our programs and services is subject to federal and state
  telemarketing regulations, including the FTC’s Telemarketing Sales Rule, the FCC’s Telephone Consumer Protection Act and related regulations,
  as well as various state telemarketing laws and regulations. Furthermore, our insurance programs and solutions are subject to various state laws and
  regulations governing the business of insurance, including, without limitation, laws and regulations governing the administration, underwriting,
  marketing, solicitation or sale of insurance

                                                                            21




                                                                                                                                        022
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            21/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.150 Page 23 of 174

  programs. Our travel programs and solutions are subject to regulation by the U.S. Department of Transportation, as well as other U.S. laws and
  regulations governing the offer and sale thereof. The gift cards that we provide to our clients, their customers and subscribers are subject to the
  Credit Card Accountability Responsibility and Disclosure Act of 2009 and similar state laws, which contain specific disclosure requirements,
  prohibitions or limitations on the use of expiration dates and the ability to impose certain fees. Additional federal or state laws, including
  subsequent amendments to existing laws, could impede our ability to market and/or provide our programs and solutions and reduce our revenues
  and profitability.

         Similarly our operations in the European Economic Area are also often subject to strict regulation and oversight by regulatory agencies,
  including the FCA in the U.K. These laws include, in particular, restrictions on our insurance intermediary activities as a regulated financial service
  requiring prior authorization and adherence to various rules on management and controls, documentation, complaints handling, minimum financial
  resources and the contracting process with consumers. In addition, our European and international business, as a whole, is subject to regulation
  including data protection legislation requiring notification and obtaining consent for certain marketing limitations on the transfer of personal data
  from and within the European Economic Area and advertising rules regarding the content of marketing. “Distance selling” information and
  cancellation rules must also be followed in the EU and other international countries when we contract with consumers at a distance including via
  post, phone, email, text or website. In the latter case, electronic commerce rules also come into play. In the EU, these distance selling and e-
  commerce rules had to be implemented by each member state no later than June 13, 2014, and include requirements regarding the purchase of
  goods and services on the internet or by phone. Some of our products in the U.K. also involve the provision of services classified as consumer
  credit and therefore require additional licenses to be applied for and maintained. Additionally, individuals in the U.K. and other European countries
  have rights to prevent direct marketing to them by telephone, fax or email. Other rules to which we are subject in the European Economic Area
  include restrictions on what are considered to be unfair or misleading commercial practices and general rules on providing services involving
  information and basic complaint handling rules to be followed. While many of these rules are based on European Directives, different member
  states have varying implementation and enforcement approaches which can be difficult to navigate. New rules or changes in existing ones at a
  European or Member State level in countries where we operate could restrict our current practices resulting in a reduction in our revenues and
  profitability.

         Our global operations are also subject to trade sanctions administered by the U.S. Department of the Treasury’s Office of Foreign Assets
  Control. These trade sanctions generally prohibit U.S. persons, including our controlled international subsidiaries, from engaging in certain types
  of transactions, such as travel bookings, with designated foreign countries, nationals, organizations, and others, which prohibitions may conflict
  with laws of other jurisdictions in which we operate. We are also subject to U.S. and international anti-corruption laws and regulations, including
  the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act and other laws in other jurisdictions that prohibit the making, receiving or offering of
  improper payments or other benefits for the purpose of influencing decisions, obtaining or retaining business, or obtaining preferential treatment
  and require us to maintain adequate record-keeping and internal controls to ensure that our books and records accurately reflect our transactions.
  We have implemented policies, training and compliance programs designed to prevent such prohibited practices and transactions, as well as detect
  such prohibited practices and transactions if they were to occur. However, there can be no assurance that our policies, training and compliance
  programs will effectively prevent violation of such laws and regulations. Any such violation may subject us to criminal and/or civil penalties,
  prohibit or limit the conduct of our business in such jurisdictions, and/or disrupt our operations as we develop new compliance procedures, any of
  which could adversely affect our business, our reputation and our profitability.

         Some of our products, including our insurance programs and solutions, require us to apply for, renew, and maintain licenses issued by state,
  federal or foreign regulatory authorities. Such regulatory authorities have relatively broad discretion to grant, renew and revoke such licenses.
  Accordingly, any failure by us to comply with the then current licensing requirements, which may include any determination of financial instability
  by such regulatory authorities, could result in such regulators denying our initial or renewal applications for such licenses, modifying the terms of
  licenses or revoking licenses we currently possess, which could severely inhibit our ability to market and/or provide these programs and solutions.

         Our clients are subject to a wide variety of federal, state and foreign laws and regulations, including banking, insurance and privacy laws
  and supervisory audits and inquiries. Changes in the laws or regulations applicable to our clients or the failure of our clients to comply with such
  laws and regulations or the outcome of supervisory audits and inquiries have resulted in some of our financial institution clients terminating, and
  may cause others in the future to terminate, their contracts with us, to cease facilitating payment processing or to cease marketing our programs
  and solutions to their customers, all of which could have a material adverse impact on our business. In addition, our clients are subject to various
  federal and state consumer protection laws designed to ensure that consumers are protected from unfair and deceptive marketing practices.
  Moreover, our financial institution clients are subject to oversight by the Office of the Comptroller of the Currency (the “OCC”), Federal Deposit
  Insurance Corporation, the CFPB and the FCA as described below. Pursuant to such oversight, the financial institutions are required to oversee
  their service providers, vendors or products sold to customers of such financial institutions. As a result, our financial institution clients may impose
  requirements and processes that could impede our ability to market our programs and solutions and reduce our revenues and profitability.

                                                                            22




                                                                                                                                          023
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             22/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.151 Page 24 of 174

         The enactment of Dodd-Frank and the regulations promulgated thereunder, including those implemented by the CFPB, have imposed
  additional reporting, supervisory and regulatory requirements on, as well as resulted in inquiries of, us and our clients. In addition, the CFPB or
  other bank oversight federal agencies, such as the OCC and FCA, have issued and may continue to issue rulings or findings or enter into a
  settlement or consent orders with one or more of our financial institution clients that relate to the programs and solutions we provide to such
  financial institution, which could adversely affect our marketing with those clients or require changes to our programs and solutions to subscribers
  and could have a material adverse effect on our business, financial condition and results of operations. Moreover, other financial institutions may
  view such existing or future rulings, findings, settlements or consent orders as imposing a standard they will comply with. As a result of these
  regulations, supervisory audits and inquiries, settlements and consent orders, certain financial institution clients have, and others could, delay or
  cease marketing with us, terminate their agreements with us, require us to cease providing programs and solutions to subscribers, or require
  changes to our programs and solutions to subscribers that could have a material adverse effect on our business, financial condition and results of
  operations. In addition, even an inadvertent failure to comply with these laws and regulations, as well as rapidly evolving expected standards,
  could adversely affect our business or our reputation.

         Compliance with these federal, state and foreign regulations is generally our responsibility, and we could be subject to a variety of
  enforcement and/or private actions by subscribers or industry associations for any failure to comply with such regulations. Consumer complaints
  with respect to our industry have resulted in, and may in the future result in, state, federal and foreign regulatory and other investigations. Any
  changes to applicable regulations could materially increase our compliance costs. The risk of our noncompliance with any rules and regulations
  enforced by a federal or state consumer protection authority or an enforcement agency in a foreign jurisdiction may subject us (and in some cases
  our management) to fines, consumer restitution, or various forms of civil or criminal prosecution, any of which could impede our ability to market
  our programs and solutions and reduce our revenues and profitability. Certain types of noncompliance may also result in giving our clients the right
  to terminate certain of our contracts or assert claims under our contracts. Also, the media often publicizes perceived noncompliance with consumer
  protection regulations and violations of notions of fair dealing with customers, and our industry is susceptible to peremptory charges by the media
  and others of regulatory noncompliance and unfair dealing. For further discussion of current legal and regulatory actions against us, see “—We are
  subject to legal actions and governmental investigations that could require us to incur significant expenses and, if resolved adversely to us, could
  impede our ability to market our programs and services, result in a loss of members and end-customers, reduce revenues and profitability and
  damage our reputation.”

         Over the past several years, there has also been proposed legislation in several states and the European Economic Area that may impact our
  business. For example, various state insurance commissions are reviewing the various health insurance model acts and regulations, which could
  change the manner in which certain supplemental insurance products may be offered to consumers. Several bills also have been proposed in
  Congress that could restrict the collection and dissemination of personal information for marketing purposes. If such legislation is passed in one or
  more states or by Congress, it could impede our ability to market our programs and solutions and reduce our revenues and profitability. Legislation
  relating to consumer privacy may also affect our ability to collect data that we use in providing our programs and solutions, which, among other
  things, could negatively affect our ability to satisfy our clients’ needs.


  We are subject to legal actions and governmental investigations that could require us to incur significant expenses and, if resolved adversely to
  us, could impede our ability to market our programs and solutions, result in a loss of subscribers, reduce revenues and profitability and
  damage our reputation.
         We are, or have been, involved in claims, legal proceedings and state, federal and foreign governmental inquiries related to employment
  matters, contract disputes, business and marketing practices, trademark and copyright infringement claims and other commercial matters.
  Additionally, certain of our clients have become, and others may become, involved in legal proceedings or governmental inquiries relating to our
  programs and solutions or marketing practices. As a result, we may be subject to claims under our marketing agreements. For example, on April 7,
  2014 and April 9, 2014, Bank of America, N.A. and FIA Card Services, N.A. entered into consent orders (the “OCC and CFPB Consent Orders”)
  with the OCC and the CFPB, respectively, relating to their credit protection products and identity theft protection products (which included certain
  of our identity theft protection products). On April 18, 2014, Bank of America, N.A. and FIA Card Services, N.A. commenced an arbitration
  proceeding against Trilegiant (as defined below) and Affinion pursuant to the terms of the parties’ servicing agreements. In the arbitration
  proceeding, Bank of America asserted various causes of action and requests for monetary and other relief, including a demand for contractual
  indemnification of the losses and costs, including in particular customer refunds and reasonable attorneys’ fees, that Bank of America incurred
  related to the OCC and CFPB Consent Orders. On May 16, 2014, Trilegiant commenced two separate arbitration proceedings against Bank of
  America, asserting that Bank of America breached the parties’ servicing agreements. On July 29, 2016, the arbitrator overseeing the arbitration
  proceeding denied Trilegiant’s claims, and denied Bank of America’s claims for indemnification related to the consent orders entered into with the
  OCC and CFPB, but awarded monetary damages to Bank of America and FIA Card Services in the amount of $ 4.3 million on other claims
  (unrelated to their indemnification claims) asserted by Bank of America in the arbitration proceeding. Both parties filed motions for
  reconsideration by the arbitrator of portions of the award. On October 24, 2016, the arbitrator denied both parties’ motions for reconsideration, but
  reduced the award of monetary damages from $4.3 million to $4.0

                                                                           23




                                                                                                                                        024
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           23/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.152 Page 25 of 174

  million due to a calculation error in the original award. On January 25, 2017, the parties agreed to a Settlement Agreement and Release
  (“Settlement”) that, among other things, resolved the parties’ disputes without further litigation and released the parties from claims related to the
  arbitration. As part of the Settlement, Affinion agreed to pay Bank of America $4.0 million, which payment was made on January 31, 2017.

         The Company has received in the past, and may receive in the future, inquiries from numerous state attorneys general and U.S. federal
  agencies and foreign regulatory agencies relating to the marketing of its membership programs and solutions and its compliance with consumer
  protection statutes. The Company responded to these regulatory bodies’ requests for documents and information and is in active discussions with
  them regarding their investigations and, in some cases, the resolution of these matters. For example, in September 2014, the Company received a
  Notice and Opportunity to Respond and Advise letter indicating that the CFPB was considering taking legal action against the Company for
  violations of Sections 1031 and 1036 of the Consumer Financial Protection Act relating to the Company’s identity theft protection products. In
  July 2015, the Company entered into a Stipulated Final Judgment and Order (“Consent Order”) settling allegations regarding unfair billing
  practices related to certain of the Company’s protection products and deceptive retention practices related to these same products. The Consent
  Order was approved by the court on October 27, 2015. The Consent Order requires a payment by the Company of $1.9 million to the CFPB’s civil
  penalty fund and approximately $6.75 million in consumer restitution, as well as injunctive provisions against the Company related to certain of its
  billing and retention practices, which are not expected to have a material effect on the Company. The Company is in full compliance with the
  Consent Order requirements. By way of further example, in January 2015, following voluntary discussions with the FCA, Affinion International
  Limited (“AIL”), one of our U.K. subsidiaries, and 11 U.K. retail banks and credit card issuers, announced a proposed joint arrangement, which is
  allowing eligible consumers to make claims for compensation in relation to a discontinued benefit in one of AIL’s products. The proposed
  arrangement has been approved by a majority of affected consumers who voted at a creditors’ meeting held on June 30, 2015, and has also been
  approved by the High Court in London on July 9, 2015. The proposed arrangement, which will not result in the imposition of any fines on AIL or
  the Company, became effective on August 17, 2015 and customers affected were able to submit their claims until March 18, 2016 (and in
  exceptional circumstances, until September 18, 2016). As of December 31, 2017, substantially all of the compensation had been paid and, based on
  the information currently available, the Company has recorded and estimated liability that represents any additional potential consumer refunds to
  be paid by the Company as part of such arrangement. Settlement or other final resolution of other such governmental regulatory matters may
  include payment by the Company of the costs of the investigation, restitution to consumers and injunctive relief. For example, as reported in our
  Current Report on Form 8-K filed with the SEC on October 10, 2013, we entered into a settlement agreement with 47 state attorneys general with
  respect to the legacy marketing practices in our membership business known as “online data pass” and “live-check marketing.”

          While we cannot predict the outcome of pending suits, claims, investigations and inquiries, the cost of responding to and defending such
  suits, as well as the ultimate resolution of any of these matters, could require us to incur significant expenses and, if resolved adversely to us, could
  impede our ability to market our programs and services, result in a loss of subscribers, reduce revenues and profitability and damage our reputation
  and otherwise have a material effect on our business, financial condition and results of operations. There can be no assurance that our accruals for
  legal actions or governmental investigations will be sufficient to satisfy all related claims and expenses.


  We rely on our clients to provide limited customer information to us for certain marketing purposes and to approve our marketing materials. If
  our clients make significant changes to the materials that decrease results or if they limit the information that they provide to us, our ability to
  generate new subscribers may be adversely affected.
         Certain of our marketing efforts depend in part on certain limited customer information being made available to us by our clients. There can
  be no assurance that our clients will, or will be able to, continue to provide us with the use of such customer information.

        Our marketing efforts are largely dependent on obtaining approval of the solicitation materials from our marketing partners. We market our
  programs and solutions based on tested marketing materials, and any significant changes to those materials that are required by our clients could
  negatively affect our results. The material terms of each marketing campaign must be mutually agreed upon by the parties. There can be no
  assurance that we will obtain approvals of our marketing materials from our clients, and the failure to do so could impede our ability to market our
  programs and solutions, result in a loss of subscribers, and reduce our revenues and profitability.


  Our failure to protect private data could damage our reputation and cause us to expend capital and other resources to protect against future
  security breaches.
          Certain of our programs and solutions are based upon the collection, distribution and protection of sensitive private data. Such data is
  maintained by the Company, as well as by certain of our third-party suppliers that provide components for our programs and solutions or assist in
  the billing for membership programs and solutions. Although we maintain a global risk management program to minimize the risks of a data
  breach, including conducting periodic audits of the security risk programs of our third-party suppliers,

                                                                             24




                                                                                                                                          025
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              24/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.153 Page 26 of 174

  unauthorized users might access or disrupt that data, and human error or technological failures might cause the wrongful dissemination or
  disruption of that data. If we experience a security breach, the integrity of certain of our programs and solutions may be affected and such a breach
  could violate certain of our client agreements. We have incurred, and may incur in the future, significant costs to protect against the threat of a
  security breach. Although we maintain insurance coverage for certain computer network security and privacy-related risks, we may also incur
  significant costs to alleviate problems that may be caused by future breaches. Any breach or perceived breach could subject us to legal claims from
  clients or subscribers under laws (such as California’s SB 1386 and regulations promulgated by the FCA and European data protection regimes)
  that govern breaches of electronic data systems containing non-public personal information. There is no assurance that we would prevail in such
  litigation. Moreover, any public perception that we have engaged in the unauthorized release of, or have failed to adequately protect, private
  information could adversely affect our ability to attract and retain clients and subscribers. In addition, unauthorized third parties might alter
  information in our databases, which would adversely affect both our ability to market our programs and solutions and the credibility of our
  information.


  Despite increased security and enhanced monitoring, we face the risk of systems failures as well as cybersecurity risks, including “hacking.”
         The computer systems and network infrastructure we and others use could be vulnerable to unforeseen problems in contexts other than
  privacy protection. These problems may arise in both our internally developed systems and the systems of our third-party service providers. Our
  operations are dependent upon our ability to protect computer equipment against damage from fire, power loss or telecommunication failure. In the
  past, we experienced a cybersecurity breach that impacted our operational systems, and cannot provide assurance that we will not in the future
  experience cybersecurity breaches. Any damage or failure that causes an interruption in our operations could adversely affect our business. In
  addition, our computer systems and network infrastructure present security risks, and could be susceptible to hacking.


  Our success and growth depends to a significant degree upon intellectual property rights.
          We have a significant intellectual property portfolio and have allocated considerable resources toward intellectual property maintenance,
  prosecution and enforcement. We may be unable to deter infringement or misappropriation of our data and other proprietary information, detect
  unauthorized use or take appropriate steps to enforce our intellectual property rights. Any unauthorized use of our intellectual property could make
  it more expensive for us to do business and consequently harm our business. Failure to protect our existing intellectual property rights may result
  in the loss of valuable technologies or having to pay other companies for infringing on their intellectual property rights. We rely on patent, trade
  secret, trademark and copyright law as well as judicial enforcement to protect such technologies. Some of our technologies are not covered by any
  patent or patent application. In addition, our patents could be successfully challenged, invalidated, circumvented or rendered unenforceable.
  Furthermore, pending patent applications may not result in an issued patent, or if patents are issued to us, such patents may not provide meaningful
  protection against competitors or against competitive technologies. We also license patent rights from third parties. To the extent that such third
  parties cannot protect and enforce the patents underlying such licenses or, to the extent such licenses are cancelled or not renewed, our competitive
  position and business prospects may be harmed.

         We could face patent infringement claims from our competitors or others alleging that our processes or programs and solutions infringe on
  their proprietary technology. If we were subject to an infringement suit, we may be required to (1) incur significant costs to license the use of
  proprietary technology, (2) change our processes or programs or (3) stop using certain technologies or offering the infringing program entirely.
  Even if we ultimately prevail in an infringement suit, the existence of the suit could cause our subscribers to seek other programs and solutions that
  are not subject to infringement suits. Any infringement suit could result in significant legal costs and damages, impede our ability to market or
  provide existing programs and solutions or create new programs and solutions, reduce our revenues and profitability and damage our reputation.

         In addition, effective patent, trademark, copyright and trade secret protection may be unavailable or limited in some foreign countries. In
  some countries we do not apply for patent, trademark, or copyright protection. We also rely upon unpatented proprietary expertise, continuing
  technological innovation and other trade secrets to develop and maintain our competitive position. While we generally enter into confidentiality
  agreements with our employees and third parties to protect our intellectual property, such confidentiality agreements could be breached and may
  not provide meaningful protection for our trade secrets or proprietary expertise. Adequate remedies may not be available in the event of an
  unauthorized use or disclosure of our trade secrets and expertise. In addition, others may obtain knowledge of our trade secrets through
  independent development or other access by legal means. The failure of our patents or confidentiality agreements to protect our processes,
  apparatuses, technology, trade secrets and proprietary expertise and methods could jeopardize our critical intellectual property, which could give
  our competitors an advantage in the marketplace, reduce our revenues and profitability and damage our reputation.

                                                                           25




                                                                                                                                        026
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           25/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.154 Page 27 of 174


  We depend, in part, on the postal and telephone services we utilize to market and service our programs and solutions. An interruption of, or an
  increase in the billing rate for, such services could adversely affect our business.
         We depend, in part, on the postal and telephone services we utilize to market and service our programs and solutions. An interruption of, or
  an increase in the billing rate for, such services could increase our costs and expenses and reduce our profitability.

         We market and service our programs and solutions by various means, including through mail and via telephone. Accordingly, our business is
  dependent on the postal and telephone services provided by the U.S. Postal Service and international postal service, and various local and long
  distance telephone companies. Any significant interruption of such services or any limitations in their ability to provide us with increased capacity
  could impede our ability to market our programs and services, result in a loss of subscribers and reduce our revenues and profitability. In addition,
  the U.S. Postal Service and international postal service increase rates periodically and significant increases in rates could adversely impact our
  business.


  We may not realize anticipated benefits from future acquisitions or have the ability to complete future acquisitions.
         From time to time, we pursue acquisitions as a means of enhancing our scale and market share. In general, the success of our acquisition
  strategy will depend upon our ability to find suitable acquisition candidates on favorable terms and to finance and complete these transactions. In
  addition, upon completion of an acquisition, we may encounter a variety of difficulties, including trouble integrating the acquired business into our
  operations, the possible defection of key employees or of a significant number of employees, the loss in value of acquired intangibles, the diversion
  of management’s attention and unanticipated problems or liabilities. These difficulties may adversely affect our ability to realize anticipated cost
  savings and revenue growth from our acquisitions. In addition, any future acquisitions may not be as accretive to our earnings as we expect or at
  all, and may negatively impact our results of operations through, among other things, the incurrence of debt to finance any acquisition, non-cash
  write-offs of goodwill or intangibles and increased amortization expenses in connection with intangible assets. Acquisition integration activities
  can also put further demands on management, which could negatively impact operating results.


  Our international operations are subject to additional risks not encountered when doing business in the U.S., and our exposure to these risks
  will increase as we expand our international operations.
         We have a limited history of conducting certain of our international operations, which involve risks that may not exist when doing business
  in the U.S. In order to achieve widespread acceptance in each country we enter, we must tailor our programs and solutions to the unique customs
  and cultures of that country. Learning the customs and cultures of various countries, particularly with respect to consumer preferences, is a difficult
  task and our failure to do so could slow our growth in international markets.

        In addition, we are subject to certain risks as a result of having international operations, and from having operations in multiple countries
  generally, including:
            •    fluctuations in foreign currency exchange rates;
            •    difficulties in staffing and managing operations due to distance, time zones, language and cultural differences, including issues
                 associated with establishing management systems infrastructure in various countries;
            •    differences and unexpected changes in regulatory requirements and exposure to local economic conditions;
            •    preference of local populations for local providers;
            •    diminished ability to legally enforce our contractual rights;
            •    currency exchange restrictions;
            •    withholding and other taxes on remittances and other payments by subsidiaries; and
            •    changes to tax laws or regulations in countries where our international businesses operate.

        We cannot assure you that one or more of these factors will not have a material adverse effect on our international operations and
  consequently on our business, financial condition and results of operations.


  We have historically experienced net losses and negative working capital.
         Since the consummation on October 17, 2005 of the 2005 Acquisition by Affinion of Affinion Group, LLC (known as Cendant Marketing
  Group, LLC prior to the consummation of the 2005 Acquisition) and Affinion International (known as Cendant International Holdings Limited
  prior to the consummation of the 2005 Acquisition), we have had a history of net losses and negative working capital. For the years ended
  December 31, 2017, 2016 and 2015, we had net income (loss) attributable to us of $(25.2) million, $15.7 million and $135.3 million, respectively.
  We may incur net losses in future periods. Our working capital deficit as of December 31, 2017, 2016 and 2015 was $42.0 million, $69.9 million
  and $87.3 million, respectively.

                                                                            26


                                                                                                                                         027
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             26/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.155 Page 28 of 174


  Our ability to utilize our net operating loss carryforwards and certain other tax attributes will be limited.
         Affinion had $1.2 billion of “net operating losses” for U.S. federal income taxes as of December 31, 2017. However, pursuant to the AGI
  Exchange Offer as of May 10, 2017, an “ownership change” resulted for the Company in accordance with Section 382 of the Internal Revenue
  Code. These transactions when combined with our expected limitation on the future use of our pre-transaction net operating loss carryforwards
  have reduced the amount of our net operating losses that can be utilized to offset future taxable income to $0.8 billion. Similar rules and limitations
  may apply for state tax purposes as well. Nevertheless, we would expect our net operating losses to reduce our cash taxes in the future. Further, if
  we undergo an “ownership change” in the future, we could experience additional limitations on our ability to utilize our “net operating losses” and
  other attributes.


  Our future success depends on our ability to retain our key employees.
         We are dependent on the services of Todd H. Siegel, our Chief Executive Officer, and other members of our senior management team to
  remain competitive in our industry. The loss of Mr. Siegel or any other member of our senior management team could have an adverse effect on us.
  There is a risk that we will not be able to retain or replace these key employees. All of our current executive officers are subject to employment
  conditions or arrangements that contain post-employment non-competition provisions. However, these arrangements permit the employees to
  terminate their employment.


  Item 1B.     Unresolved Staff Comments
         Not applicable.


  Item 2.      Properties
         We are currently headquartered in Stamford, Connecticut in a 140,000 square foot facility that houses management offices as well as the
  marketing and sales operations for our largest customers. Our corporate data center is in Trumbull, Connecticut, with disaster recovery operations
  provided by a backup site in Westerville, Ohio. Some applications are also housed in Slough, U.K., and Oslo, Norway. The table below lists all of
  our facilities as of December 31, 2017, all of which are leased.

  Location                                                                                      Function
  U.S. Facilities
  Stamford, CT                                 Global Headquarters
  Boise, ID                                    Call Center
  Burlington, MA                               Data Operations Center
  Chicago, IL                                  Sales, Marketing and Call Center
  Dublin, OH                                   Vacant
  Eden Prairie, MN                             Connexions Operations and Software Development
                                               Insurance Headquarters, Sales, Marketing and Administration, Print Fulfillment Center and Call
  Franklin, TN                                 Center
  Glen Allen, VA                               Connexions Headquarters
  Plano, TX                                    Data Operations Center
  San Carlos, CA                               Sales and Support
  St. Louis, MO                                Call Center
  Trumbull, CT                                 Data Operations Center
  Tulsa, OK (3 sites)                          Call Center
  Westerville, OH                              Call Center and Gift Card Fulfillment
  International Facilities
                                               Global Customer Engagement Headquarters, Data Operations Center, Administration, Sales and
  Slough, United Kingdom                       Marketing
  Amsterdam, Holland                           Sales and Marketing
  Copenhagen, Denmark                          Sales and Marketing
  Ennis, Ireland                               Administration, Sales, Marketing and Call Center
  Hamburg, Germany                             Sales, Marketing and Call Center
  Helsinki, Finland                            Sales and Marketing
  Hong Kong, China                             Connexions, Sales and Marketing
  Istanbul, Turkey                             Sales, Marketing and Call Center
  Johannesburg, South Africa                   Administration, Sales and Marketing
  Kettering, United Kingdom                    Administration, Sales and Call Center

                                                                            27



                                                                                                                                         028
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            27/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.156 Page 29 of 174
  Location                                                                                      Function
  London, United Kingdom                       Sales and Marketing
  Madrid, Spain                                Sales and Marketing
  Manila, Philippines (2 sites)                Call Centers
  Mexico City, Mexico                          Sales and Marketing
  Milan, Italy                                 Sales
  Nyon, Switzerland                            Administration, Sales and Marketing
  Oslo, Norway                                 Sales, Marketing and Call Center
  Paris, France                                Sales, Marketing and Call Center
  Portsmouth, United Kingdom                   Administration, Sales, Print, Data Operations Center and Call Center
  São Paulo, Brazil                            Sales and Marketing
  Stockholm, Sweden                            Sales and Marketing

        We have non-cancelable operating leases covering various facilities and equipment. Our rent expense for the years ended December 31,
  2017, 2016 and 2015 was $17.5 million, $17.1 million and $17.6 million, respectively.


  Item 3.         Legal Proceedings
  Litigation
         In the ordinary course of business, the Company is involved in claims, governmental inquiries and legal proceedings related to employment
  matters, contract disputes, business practices, trademark and copyright infringement claims and other commercial matters. The Company is also a
  party to lawsuits which were brought against it and its affiliates and which purport to be a class action in nature and allege that the Company
  violated certain federal or state consumer protection statutes (as described below). The Company intends to vigorously defend itself against such
  lawsuits.

         On June 17, 2010, a class action complaint was filed against the Company and Trilegiant Corporation (“Trilegiant”) in the United States
  District Court for the District of Connecticut. The complaint asserts various causes of action on behalf of a putative nationwide class and a
  California-only subclass in connection with the sale by Trilegiant of its membership programs, including claims under the Electronic
  Communications Privacy Act (“ECPA”), the Connecticut Unfair Trade Practices Act (“CUTPA”), the Racketeer Influenced Corrupt Organizations
  Act (“RICO”), the California Consumers Legal Remedies Act, the California Unfair Competition Law, the California False Advertising Law, and
  for unjust enrichment. On April 26, 2012, the court consolidated two additional lawsuits making substantially similar allegations that were filed
  against the Company, Trilegiant, and numerous other defendants. An additional lawsuit, which was identical in all respects to these cases, was also
  consolidated on March 28, 2014.

         On December 7, 2012, all Defendants filed motions seeking to dismiss the consolidated amended complaint. On March 28, 2014, the court
  entered orders granting in part and denying in part the motions to dismiss. After the motions, claims under the ECPA and CUTPA and for unjust
  enrichment remained pending against the Company and Trilegiant. On February 29, 2016, the Company filed a Motion for Summary Judgment on
  the claims of the remaining named Plaintiffs. On August 23, 2016, the court granted the Company’s motion for Summary Judgment as to all
  remaining claims against the Defendants. Plaintiffs appealed and the court of appeals held oral arguments on October 27, 2017. A decision has not
  yet been issued.

          On August 27, 2010, a former member of Webloyalty’s membership programs filed a putative class action lawsuit against Webloyalty, one
  of its former clients, and one of the credit card associations in the United States District Court for the District of Connecticut (the “Connecticut
  District Court”). The Plaintiff alleged that Webloyalty’s enrollment of the Plaintiff using debit card information obtained from a third party via data
  pass, and not directly from the Plaintiff, was deceptive. The Plaintiff seeks to represent a nationwide class of consumers whose credit or debit card
  data was transferred to Webloyalty via data pass on or after October 1, 2008. The complaint, which was amended several times, asserted, among
  others, claims for violations of the EFT, the ECPA, and CUTPA as well as other common law claims. On October 15, 2015, the Connecticut
  District Court entered judgment dismissing all claims with prejudice. The Plaintiff appealed that judgment to the United States Court of Appeals
  for the Second Circuit (the “Second Circuit”). On December 20, 2016, the Second Circuit affirmed the District Court of Connecticut’s dismissal in
  part, but reversed and remanded the dismissal of claims against Webloyalty and its former client under CUTPA and the EFT. The District Court of
  Connecticut held a scheduling conference on March 23, 2017, but has not yet issued a case schedule. The defendants have answered the complaint
  and denied any liability.

         On June 7, 2012, a factually similar class action lawsuit was filed against Webloyalty in the U.S. District Court for the Southern District of
  California (the “District Court of S.C.”). After filing several amended complaints, the Plaintiff asserted a variety of claims, including claims under
  the EFT, the ECPA, California Business and Professional Code § 17200, et seq. (the “CBPC”), CUTPA, various privacy statutes, and common
  law. The Plaintiff seeks to represent a nationwide class of consumers whose credit or debit card information was obtained by Webloyalty via data
  pass, and had their credit or debit cards charged on or after October 1, 2008. On

                                                                            28




                                                                                                                                         029
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            28/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.157 Page 30 of 174

  June 22, 2015, the District Court of S.C. entered judgment dismissing the Plaintiff’s federal claims with prejudice, and his state claims without
  prejudice. The Plaintiff appealed that judgement to the United States Court of Appeals for the Ninth Circuit (the “Ninth Circuit”). On March 28,
  2017, the Ninth Circuit affirmed the dismissal of the Plaintiff’s ECPA and privacy-based state law claims, but reversed and remanded the dismissal
  of other claims, including the Plaintiff’s claims under the EFT, CBPC, and CUTPA. On September 5, 2017, the Plaintiff filed a third amended
  complaint, which asserts the claims that were remanded by the Ninth Circuit. Webloyalty has answered the complaint and denied all liability. The
  matter is now in discovery.

         On May 11, 2016, Kohl’s Department Stores, Inc. (“Kohl’s”) filed a third-party complaint against Trilegiant in the United States District
  Court for the Eastern District of Pennsylvania (the “District Court of E. Pa.”), alleging claims for indemnification, contribution and breach of
  contract. The third-party complaint arises in a case filed in the same court on February 13, 2015, in which a putative class action has been brought
  against Kohl’s and the issuer of Kohl’s credit cards alleging breach of the covenant of good faith and fair dealing and unjust enrichment. Kohl’s
  third-party complaint alleged that Trilegiant breached alleged obligations to Kohl’s under a marketing agreement between Trilegiant and Kohl’s
  through which a Trilegiant membership program was offered to Kohl’s credit card customers, including Trilegiant’s purported obligation under that
  agreement to indemnify Kohl’s and participate in its defense of the class action. Kohl’s third-party complaint sought damages from Trilegiant,
  including amounts for which Kohl’s may be liable to the named plaintiffs or the putative class in the class action relating to their claims pertaining
  to Trilegiant’s membership program and Kohl’s costs, including attorney fees, of defending against such claims On March 1, 2017, the parties
  entered into a settlement and release wherein Trilegiant agreed to make a payment to Kohl’s of approximately $0.3 million and to pay 30% of
  Kohl’s on-going legal fees in the putative class action, capped at $0.4 million (excluding Trilegiant’s initial payment of approximately $0.3
  million), to resolve Kohl’s indemnification, contribution and breach of contract claims against Trilegiant with respect to fees and expenses that
  Kohl’s has incurred or will incur in connection with its defense of the putative class action. Kohl’s reserved its right to seek indemnity from
  Trilegiant for any liability Kohl’s may incur to the plaintiffs in the putative class action relating to Trilegiant’s membership program. The third-
  party complaint was dismissed without prejudice by stipulation of the parties on March 10, 2017.

         On August 18, 2016, Lion Receivables 2004 Trust (“Lion”) served Long Term Preferred Care, Inc. (“LTPC”), a subsidiary of Affinion
  Benefits Group, LLC, with a complaint (the “Lion Litigation”), which was filed in the United States District Court for the State of Delaware (the
  “District Court of Delaware”). In the complaint, Lion alleges that LTPC made certain inaccurate representations and warranties in the Commission
  Purchase Agreement, dated as of December 30, 2004, between LTPC and Lion. Lion seeks compensatory damages, pre-judgment and post-
  judgment interest, and attorneys’ fees. LTPC filed a motion to dismiss in response to the complaint on October 24, 2016. On March 20, 2017, a
  magistrate judge recommended the Court deny LTPC’s motion to dismiss. On August 31, 2017 the District Court of Delaware adopted the
  magistrate’s recommendation denying LTPC’s motion to dismiss. On September 14, 2017, LTPC filed its Answer and Defenses to the
  complaint. Pursuant to the Company’s purchase agreement with Cendant, the Cendant Entities (as such terms are defined in Note 15 of the audited
  consolidated financial statements) have agreed to indemnify us for any liability relating to this matter. Plaintiffs served their First Set of Requests
  for Production of Documents and Things on December 29, 2017.

         On November 30, 2015, PNC Bank, N.A. (“PNC”) filed a pleading called a Praecipe for Writ of Summons (the “Writ”) in the Court of
  Common Pleas of Allegheny County, Pennsylvania, naming as defendants Trilegiant Corporation, Affinion Benefits Group, LLC, Affinion and/or
  Affinion Holdings. The parties participated in a non-binding mediation on September 13, 2016. The parties were unable to resolve their dispute in
  the mediation. On November 18, 2016, PNC filed a complaint in the Pennsylvania Court of Common Pleas against Trilegiant for indemnification,
  breach of contract, unjust enrichment and breach of implied covenant of good faith and fair dealing. The complaint also alleges negligence and
  intentional misconduct by other Affinion entities. These claims arise out of consent orders that PNC entered into with the OCC to settle the OCC’s
  Section 5 claim against it. According to PNC, the damages it incurred pursuant to those consent orders were the result of Trilegiant’s failure to
  properly service PNC’s customers. Trilegiant’s preliminary objections to PNC’s complaint were filed on January 12, 2017. On January 30, 2017,
  the case was transferred from the Court of Common Pleas to the Commerce Court and Complex Litigation Center. Oral argument on Trilegiant’s
  preliminary objections was held on May 9, 2017. On May 25, 2017, the Court issued its opinion, dismissing some claims, but keeping the
  indemnification and unjust enrichment claims. On June 19, 2017, the defendants filed their answer. Discovery is under way.

                                                                            29




                                                                                                                                         030
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            29/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.158 Page 31 of 174


        Other Contingencies
         From time to time, the Company receives inquiries from federal and state agencies, which may include the Federal Trade Commission, the
  Federal Communications Commission, the Consumer Financial Protection Bureau, state attorneys general and other state regulatory agencies,
  including state insurance regulators. The Company responds to these matters and requests for documents, some of which may lead to further
  investigations and proceedings. Additionally, certain of our clients have become, and others may become, involved in legal proceedings or
  governmental inquiries relating to our programs and solutions or marketing practices. As a result, we may be subject to claims under our marketing
  agreements, and we have accrued $8.7 million for certain asserted claims, including claims for which no litigation has been commenced.

         From time to time, our international operations also receive inquiries from consumer protection, insurance or data protection agencies. The
  Company responds to these matters and requests for documents, some of which may lead to further investigations and proceedings. On January 27,
  2015, following voluntary discussions with the UK Financial Conduct Authority, AIL, one of our UK subsidiaries, and 11 UK retail banks and credit
  card issuers, announced a proposed joint arrangement, which allows eligible consumers to make claims for compensation in relation to a discontinued
  benefit in one of AIL’s products. The proposed arrangement has been approved by a majority of those affected consumers who voted at a creditors’
  meeting held on June 30, 2015, and has also been approved by the High Court in London at a hearing held on July 9, 2015. The proposed arrangement,
  which will not result in the imposition of any fines on AIL or the Company, became effective on August 17, 2015 and eligible customers had until
  March 18, 2016 to claim compensation (in exceptional circumstances, they had until September 18, 2016). The arrangement, as well as its underlying
  structure, was terminated on August 1, 2017 and as of December 31, 2017, all of the compensation to consumers had been paid.

         During the year ended December 31, 2017, a charge of $23.2 million was recorded relating to an external gift card cyber theft. An insurance
  claim related to the cyber theft is currently being pursued with the Company’s carriers and we expect a recovery in a future period which will be
  recorded when realizable.

         The Company believes that the amount accrued for the above litigation and contingencies matters is adequate, and the reasonably possible
  loss beyond the amounts accrued will not have a material effect on its consolidated financial statements, taken as a whole, based on information
  currently available. However, litigation is inherently unpredictable and, although the Company believes that accruals are adequate and it intends to
  vigorously defend itself against such matters, unfavorable resolution could occur, which could have a material effect on the Company’s
  consolidated financial statements, taken as a whole.


  Item 4.      Mine Safety Disclosures
        Not applicable.




                                                                           30




                                                                                                                                      031
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          30/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.159 Page 32 of 174

                                                                        PART II


  Item 5.       Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities
         There is no established trading market for our Common Stock. On June 6, 2016, our Common Stock was approved for quotation on the
  OTCQX, the top tier of the three markets that comprise OTC Link LLC, an electronic inter-dealer quotation system that displays quotes, last sale
  prices and volume information in exchange-listed securities, over-the-counter equity securities, foreign equity securities and certain corporate debt
  securities. As of February 15, 2018, Affinion Holdings had outstanding (i) 9,157,071 shares of Common Stock, par value $0.01 per share (the
  “Common Stock”), (ii) 433,813 shares of Class C Common Stock, par value $0.01 per share (the “Class C Common Stock”), (iii) 456,643 shares
  of Class D Common Stock, par value $0.01 per share (the “Class D Common Stock” and, together with the Class C Common Stock, the “Class
  C/D Common Stock”), (iv) warrants to purchase 3,974,581 shares of Common Stock, (v) a Limited Warrant (as defined below) to purchase up to
  462,266 shares of Common Stock, (vi) options to purchase 776,250 shares of Common Stock, of which 208,284 are currently exercisable, (vii)
  fully vested restricted stock units to acquire 78,864 shares of Common Stock, (viii) options to purchase up to 2,174.6756 shares of Class C
  Common Stock (all of which are exercisable), and (ix) options to purchase up to 2,289.3141 shares of Class D Common Stock (all of which are
  exercisable). Such shares have not been registered under the Securities Act of 1933, as amended (the “Securities Act”) and may not be offered or
  sold absent registration or pursuant to an exemption therefrom. Affinion Holdings has entered into the Registration Rights Agreement (as defined
  below), pursuant to which Affinion Holdings has granted the holders the right, under certain circumstances and subject to certain restrictions, to
  require Affinion Holdings to register under the Securities Act the shares of Common Stock that are held or acquired by them (but not any shares of
  Class C/D Common Stock). For a description of the Registration Rights Agreement, see “Item 13. Certain Relationships and Related Transactions,
  and Director Independence—Registration Rights Agreement.” As of February 15, 2018, there were 48 holders of record of our Common Stock,
  193 holders of record of our Class C Common Stock and 193 holders of record of our Class D Common Stock.


  Dividends
          During 2017, 2016 and 2015, we made no cash distributions to our shareholders, and we do not currently plan to make any cash
  distributions to our shareholders in the foreseeable future. We are a holding company and have no direct operations and no significant assets other
  than ownership of 100% of the stock of Affinion. Any declaration and payment of any future dividends will be at the sole discretion of our board
  of directors after taking into account various factors, including legal requirements, contractual restrictions contained in our equity-related
  documents, Affinion’s ability to make payments to us, our financial condition, operating results, free cash flow, available cash and current and
  anticipated cash needs. The terms of Affinion’s senior secured credit facility and the indenture governing Affinion’s 2017 senior notes significantly
  restrict Affinion and its subsidiaries from paying dividends and otherwise transferring assets to us, which significantly limits our ability to pay
  dividends on our Common Stock. See “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations—
  Financial Condition, Liquidity and Capital Resources.”

         Until and unless the conversion price of the Class C Common Stock or the Class D Common Stock, as applicable, has been reduced to equal
  the par value of the Common Stock issuable upon the conversion thereof, the holders of Class C Common Stock and/or Class D Common Stock, as
  applicable, will not be entitled to the payment of any cash dividends on such shares when, as and if declared and paid in respect of the Common
  Stock, but will instead have their respective conversion price reduced by an amount equal to such dividend.


  Recent Sales of Unregistered Securities
        None.


  Issuer Purchases of Equity Securities
        None.


  Item 6.       Selected Financial Data
         The following table presents our selected historical consolidated financial data for the periods indicated. The following information should
  be read in conjunction with, and is qualified by reference to, the section entitled “Item 7. Management’s Discussion and Analysis of Financial
  Condition and Results of Operations,” and our audited consolidated financial statements and the notes thereto included elsewhere herein.

                                                                           31




                                                                                                                                       032
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          31/173
1/17/2020
       Case                                       aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.160 Page 33 of 174

         The consolidated balance sheet data of Affinion Holdings as of December 31, 2017 and 2016 and the related consolidated statements of
  comprehensive income (loss) data and cash flows data of Affinion Holdings for each of the three years in the period ended December 31, 2017, are
  derived from our audited consolidated financial statements and the notes thereto included elsewhere herein. The consolidated balance sheet data of
  Affinion Holdings as of December 31, 2015, 2014 and 2013 has been derived from the audited balance sheet of Affinion Holdings as of
  December 31, 2015, 2014 and 2013, respectively, and the related consolidated statements of comprehensive income (loss) data and cash flow data
  of Affinion Holdings for the years ended December 31, 2014 and 2013 have been derived from the audited consolidated financial statements of
  Affinion Holdings for the years ended December 31, 2014 and 2013, respectively, none of which is included herein.

                                                                                                            For the Years Ended December 31,
                                                                                      2017              2016                2015            2014 (1)             2013
                                                                                                          (in millions, except per share amount)
  Consolidated Statement of Comprehensive Income (Loss) Data:
  Net revenues                                                                    $        953.1    $       969.4    $       1,169.8    $       1,242.8    $       1,334.7
  Expenses:
  Cost of revenues, exclusive of depreciation and amortization shown separately
  below:
      Marketing and commissions                                                             308.2           335.7              448.7              481.9              533.2
      Operating costs                                                                       362.1           327.2              385.2              411.9              439.4
  General and administrative                                                                 93.8           116.0              115.6              172.9              157.0
  Impairment of goodwill and other long-lived assets                                          —               —                 93.2              292.4                1.6
  Facility exit costs                                                                         1.4             0.8                1.8                2.7                0.5
  Depreciation and amortization                                                              46.8            56.7               89.8              109.7              113.9
  Total expenses                                                                            812.3           836.4            1,134.3            1,471.5            1,245.6
  Income (loss) from operations                                                             140.8           133.0               35.5             (228.7)              89.1
  Interest income                                                                             0.3             0.5                1.8                0.3                0.4
  Interest expense                                                                         (186.5)         (109.9)            (215.6)            (223.7)            (206.5)
  Gain (loss) on extinguishment of debt                                                       3.5             —                318.9              (14.6)              (4.6)
  Other income (expense), net                                                                (0.4)            0.1                1.2                —                  0.1
  Income (loss) before income taxes and non-controlling interest                            (42.3)           23.7              141.8             (466.7)            (121.5)
  Income tax benefit (expense) (2)                                                           17.9            (7.4)              (5.9)              38.5              (13.6)
  Net income (loss)                                                                         (24.4)           16.3              135.9             (428.2)            (135.1)
  Less: net income attributable to non-controlling interest                                  (0.8)           (0.6)              (0.6)              (0.5)              (0.4)
  Net income (loss) attributable to Affinion Group Holdings, Inc.                 $         (25.2) $         15.7 $            135.3 $           (428.7) $          (135.5)
  Earnings (loss) per share attributable to Class A and Class B common
  stockholders (2)
     Basic                                                                                                           $          0.14    $         (5.05) $              (1.60)
     Diluted                                                                                                         $          0.09    $         (5.05) $              (1.60)
  Earnings (loss) per share attributable to common stockholders (3)
     Basic                                                                        $          (2.12) $        1.74    $         95.07
     Diluted                                                                      $          (2.12) $        1.74    $         95.07
  Cash distributions to common shareholders                                                     —              —                  —                    —                  —
  Consolidated Balance Sheet Data (at period end):
  Cash and cash equivalents (excludes restricted cash)                            $        39.8 $            37.7 $             55.4 $             32.3 $             20.1
  Working capital deficit                                                                 (42.0)            (69.9)             (87.3)            (192.2)            (138.4)
  Total assets                                                                            766.9             738.9              804.3            1,019.6            1,368.2
  Total debt, net                                                                       1,901.2           1,863.6            1,894.6            2,272.7            2,258.2
  Total Affinion Group Holdings, Inc. deficit                                          (1,558.6)         (1,573.7)          (1,583.7)          (1,847.6)          (1,520.9)
  Consolidated Cash Flows Data:
  Net cash provided by (used in):
      Operating activities                                                        $            7.0 $         25.6 $             10.4 $             37.0 $                 1.2
      Investing activities                                                                   (37.9)         (32.5)             (32.2)             (70.9)                (51.1)
      Financing activities                                                                    30.4           (8.3)              46.8               48.1                  18.1
  Other Financial Data:
  Capital expenditures                                                            $          38.1   $        34.3    $          31.4    $          51.0    $            46.3
  Ratio of earnings to fixed charges (4)                                                      —              1.21               1.64                —                    —

  (1)    Includes the results of Propp Corp., a provider of one-time use incentives for customer acquisition and retention, and SkyMall, a provider of merchandise,
         gift cards and experiential rewards for loyalty programs, from their acquisition dates, which were July 1, 2014 and September 9, 2014, respectively.
  (2)    Income tax benefit for the year ended December 31, 2017 reflects the estimated impact of the Tax Cuts and Jobs Act which, among other things, reduces
         the Federal corporate income tax rate from 35% to 21%.
  (3)    See Note 10 of the accompanying notes to our consolidated financial statements for a description of our computation of basic and diluted earnings (loss) per
         share.

                                                                                      32




                                                                                                                                                           033
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                                 32/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.161 Page 34 of 174

  (4)   For purposes of computing the ratio of earnings to fixed charges, earnings consist of income before income taxes and noncontrolling interests plus fixed
        charges. Fixed charges consist of interest expense, amortization of debt issuance costs and a portion of rental expense that management believes is
        representative of the interest component of rental expense. Our earnings were insufficient to cover fixed charges by $42.3 million, $466.7 million and
        $121.5 million for the years ended December 31, 2017, 2014 and 2013, respectively. (See Exhibit 12.1—Statement re: Computation of Ratio of Earnings to
        Fixed Charges).


  Item 7.       Management’s Discussion and Analysis of Financial Condition and Results of Operations
        The following discussion and analysis of our results of operations and financial condition should be read in conjunction with our audited
  consolidated financial statements included in “Item 8. Financial Statements and Supplementary Data.” This discussion contains forward-looking
  statements and involves numerous risks and uncertainties, including, but not limited to, those described in “Item 1A. Risk Factors.” Actual results
  may differ materially from those contained in any forward-looking statements. See “—Cautionary Statements for Forward-Looking Information.”


  Introduction
         Management’s discussion and analysis of results of operations and financial condition (“MD&A”) is provided as a supplement to and should
  be read in conjunction with our audited consolidated financial statements and the related notes thereto included elsewhere herein to help provide an
  understanding of our financial condition, changes in financial condition and results of our operations. The MD&A is organized as follows:
            •    Overview. This section provides a general description of our business and operating segments, as well as recent developments that
                 we believe are important in understanding our results of operations and financial condition and in anticipating future trends.
            •    Results of operations. This section provides an analysis of our results of operations for the years ended December 31, 2017 to 2016
                 and December 31, 2016 to 2015. This analysis is presented on both a consolidated basis and on an operating segment basis.
            •    Financial condition, liquidity and capital resources. This section provides an analysis of our cash flows for the years ended
                 December 31, 2017, 2016 and 2015, and our financial condition as of December 31, 2017, as well as a discussion of our liquidity
                 and capital resources.
            •    Critical accounting policies. This section discusses certain significant accounting policies considered to be important to our
                 financial condition and results of operations and which require significant judgment and estimates on the part of management in
                 their application. In addition, all of our significant accounting policies, including our critical accounting policies, are summarized in
                 Note 2 to our audited consolidated financial statements included elsewhere herein.


  Overview
  Description of Business
         Affinion Holdings develops programs and solutions that motivate and inspire loyalty. Through our proprietary technology platforms and
  end-to-end customer service capabilities, we design, administer and fulfill loyalty, customer engagement and insurance programs and solutions that
  strengthen and expand the value of customer relationships for many of the world’s largest and most respected companies. Our programs and
  solutions include:
            •    Loyalty solutions that help reward, motivate and retain consumers. We create and manage any and all aspects of our clients’ points-
                 based loyalty programs, including design, platform, analytics, points management and fulfillment. Our loyalty solutions offer
                 relevant, best-in-class rewards (such as travel, gift cards and merchandise) to consumers enabling clients to motivate, retain and
                 thank their best customers. For example, our platform and technology support points-based programs for financial services,
                 automotive, gaming, travel and hospitality companies.
            •    Customer engagement programs and solutions that address key consumer needs such as greater peace of mind and meaningful
                 savings for everyday purchases. We provide these solutions to leading companies in the financial institution, telecommunications,
                 ecommerce, retail and travel sectors globally. These differentiated programs help our clients enrich their offerings to drive deeper
                 connections with their customers, and to encourage their customers to engage more, stay loyal and generate more revenue for our
                 clients. For example, we develop and manage programs such as identity theft protection, credit monitoring, savings on everyday
                 purchases, concierge services, discount travel services and roadside assistance.

                                                                               33




                                                                                                                                               034
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                   33/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.162 Page 35 of 174

           •    Insurance programs and solutions that help protect consumers in the event of a covered accident, injury, illness, or death. We market
                accident and life insurance programs on behalf of our financial institution partners. We work with leading insurance carriers to
                administer coverage for approximately 18.4 million people across America. These insurance solutions provide affordable,
                convenient insurance to consumers resulting in proven customer loyalty and generating incremental revenue for our clients. Our
                insurance solutions include AD&D, hospital accident plan, recuperative care, graded benefit whole life and simplified issue term life
                insurance.

        Our financial business model is characterized by substantial recurring revenues. We generate revenue primarily in three ways:
           •    Fee for service: we generate revenues from our clients through our loyalty business by designing (management, analytics and
                customer experience) and administering points-based loyalty programs on a platform licensing, fee-for-service basis. We also
                generate revenues for desired customer engagement programs and solutions, typically through a licensing and/or per-user fee.
           •    Commission or transaction fee: we earn a commission from our suppliers and/or a transaction fee from our clients based on volume
                for enabling or executing transactions such as fees generated from loyalty points related purchases and redemption. We can also
                generate revenues based on a per-subscriber and/or a per-activity commission fee from our clients for our services.
           •    Subscription: we generate revenues through the sale of our value-added subscription-based programs and solutions to the customers
                of our clients whom we bill on a monthly, quarterly or annual basis.


        Global Reorganization
         Effective January 1, 2016, we implemented a new globalized organizational structure (the “Global Reorganization”) to better support our
  key strategic initiatives and enhance long-term revenue growth. This organizational structure allows us to combine similar lines of business on
  common platforms and shared infrastructures on a global basis to drive best practices and efficiencies with meaningful cost savings. In addition,
  we no longer materially invest in lines of business that we believe are not essential to our long-term growth prospects. We remain committed to
  our business strategy of pursuing initiatives that maintain and enhance our position as a global leader in loyalty and customer engagement
  solutions. The 2016 implementation of the global organizational structure marks another major step in our strategic plan and ongoing
  transformation. Prior period segment amounts throughout the notes to the audited consolidated financial statement have been reclassified to the
  new segment structure. The reclassification of historical business segment information had no impact on our primary financial statements.

        Since the first quarter of 2016, we have classified our business into the following four operating segments:
           •    Global Loyalty. This segment consists of all of our loyalty assets globally in which we are a provider of end-to-end loyalty solutions
                that help clients reward, enrich, motivate and retain customers, including program design, points management and administration,
                and broad-based fulfilment and redemption across multiple channels.

          In this operating segment, we create and manage any and all aspects of our clients’ loyalty programs including program design, program
  management, technology platform, data analytics, points administration and rewards fulfillment. We manage loyalty solutions for points-based
  loyalty programs for many large financial institutions and other significant businesses. We provide our clients with solutions that meet the most
  popular redemption options desired by their program points holders, including travel, gift cards and merchandise. Our loyalty programs are private-
  label, customizable, full-service rewards solutions that consist of a variety of configurations that are offered on a stand-alone and/or bundled basis
  depending on customer requirements.

        We provide and manage reward products for loyalty programs through Connexions, our wholly-owned subsidiary, which is a service
  provider for points-based loyalty programs. We typically charge a per-subscriber and/or a per-activity administrative fee to clients for our services.
  Connexions also provides clients with the ability to offer leisure travel as a subscriber benefit in a purchase environment, and a travel gift card
  which can be used on all travel components, including airfare, rental car, hotel stays and cruise vacations.
           •    Global Customer Engagement. This segment consists of our customer engagement business, in which we are a leading global
                solutions provider that delivers a flexible mix of benefits and services for our clients that meet customers’ needs, including products
                that are designed to help consumers save money and gain peace of mind.

        Through our global customer engagement operations, we create and manage innovative programs and solutions that address key consumer
  needs such as greater peace-of-mind and meaningful savings. We provide our solutions to leading companies in the financial institution,
  telecommunications, retail and travel sectors globally.

                                                                            34




                                                                                                                                        035
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            34/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.163 Page 36 of 174

        Our customer engagement solutions may be categorized in two ways: (1) revenue enhancement, which is a traditional subscription-based
  model and (2) engagement solutions, which is a fee-for-service or transactional based model.

         In the revenue enhancement model, we provide incremental services for our clients to monetize their customer base. We also partner with
  clients to customize benefits that resonate with their brand and their customers’ needs.

         In the engagement solutions model, we help clients differentiate their products and build strong customer relations. We also bundle
  appropriate rewards and benefits along the lifecycle of clients’ customers to create intimate, reciprocal connections that drive purchase decisions,
  interaction and participation over time.
           •    Insurance Solutions. This segment consists of the domestic insurance business, in which we are a leading third-party agent,
                administrator and marketer of certain accident and life insurance solutions.

        We offer five primary insurance solutions that pertain to supplemental health or life insurance. These solutions, including AD&D, represent
  our core insurance offerings and the majority of our annual insurance revenue.

         We market our insurance products primarily by direct mail and the internet. We use retail arrangements with our clients when we market our
  insurance solutions to their customers. We earn revenue in the form of commissions from premiums collected, and in some cases, from economic
  sharing arrangements with the insurance carriers that underwrite the policies that we market. While these economic sharing arrangements have a
  loss-sharing feature that is triggered in the event that the claims made against an insurance carrier exceed the premiums collected over a specified
  period of time, historically, we have never had to make a payment to insurance carriers under such loss-sharing feature.
           •    Legacy Membership and Package. This segment consists of certain global membership and package programs that are no longer
                being actively marketed but continue to be serviced and supported. This segment includes membership programs that were marketed
                with many of our large domestic financial institution partners. Although we will continue to service these members, we expect that
                cash flows and revenues will decrease over time due to the anticipated attrition of the member base in this operating segment.


  Factors Affecting Results of Operations and Financial Condition
        Competitive Environment
         We are a leading loyalty and customer engagement solutions company with value-added programs and services with a network of almost
  6,150 clients as of December 31, 2017, approximately 43 million subscribers and end-customers enrolled in our customer engagement and
  insurance programs worldwide and approximately 43.7 million customers who received credit or debit card enhancement services and loyalty
  points-based management and redemption services as of December 31, 2017. We believe our portfolio of programs and benefits is the broadest in
  the industry, and that we are capable of providing the full range of administrative services for loyalty points programs. At December 31, 2017, we
  offered 13 core products and services with 245 unique benefits and supported more than 4,300 versions of products and services representing
  different combinations of pricing, benefit configurations and branding.

         Our competitors include any company seeking direct and regular access to large groups of customers through any direct marketing channel,
  as well as any company capable of managing loyalty points programs or providing redemption options for those programs. Our products and
  services compete with those marketed by financial institutions and other third parties who have marketing relationships with our competition,
  including large, fully integrated companies that have financial, marketing and product development resources that are greater than ours. We
  compete for significant portfolios of large clients with needs that are suited to scalable servicing, which clients demand superior customer service
  and offerings for a material portion of their business. We face competition in all areas of our business, including price, product offerings and
  product performance. As a whole, the direct marketing services industry is extremely fragmented, while competition in loyalty points program
  administration is somewhat more concentrated. Most companies in the direct marketing services industry are relatively small and provide a limited
  array of products and services. In general, competition for the consumer’s attention is intense, with a wide variety of players competing in different
  segments of the direct marketing industry. More specifically, competition within our business lines comes from companies that vary significantly
  in size, scope and primary core competencies.


        Financial Industry Trends
         Historically, financial institutions have represented a significant majority of our marketing partner base. Consumer banking is a highly
  regulated industry, with various federal, state and international authorities governing various aspects of the marketing and servicing of the products
  we offer through our financial institution partners.

                                                                           35




                                                                                                                                        036
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           35/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.164 Page 37 of 174

         For instance, Dodd-Frank mandates the most wide-ranging overhaul of financial industry regulation in decades. Dodd-Frank created the
  Consumer Financial Protection Bureau (the “CFPB”) which became operational on July 21, 2011, and has been given authority to regulate all
  consumer financial products sold by banks and non-bank companies. These regulations have imposed additional reporting, supervisory, and
  regulatory requirements on our financial institution clients which have adversely affected our business, financial condition and results of
  operations. In addition, even an inadvertent failure of our financial institution clients to comply with these laws and regulations, as well as rapidly
  evolving social expectations of corporate fairness, could adversely affect our business or our reputation going forward. Some of our clients have
  become involved in governmental inquiries that include our products or marketing practices. As a result, certain financial institution clients have,
  and others could, delay or cease marketing with us, terminate their agreements with us, require us to cease providing services to subscribers, or
  require changes to our programs or solutions to subscribers that could also have a material adverse effect on our business.

         In certain circumstances, our financial institution clients have sought to source and market their own in-house programs and solutions, most
  notably programs and solutions that are analogous to our credit card registration, credit monitoring and identity-theft resolution programs and
  solutions. As we have sought to maintain our market share in these areas and to continue these programs and solutions with our clients, in some
  circumstances, we have shifted from a retail arrangement to a fee for service arrangement which results in lower net revenue, but unlike our retail
  arrangement, has no related commission expense, thereby preserving our ability to earn a suitable rate of return on the campaign.


        Regulatory Environment
         We are subject to federal and state regulation as well as regulation by foreign authorities in other jurisdictions. Certain laws and regulations
  that govern our operations include: federal, state and foreign marketing and consumer protection laws and regulations; federal, state and foreign
  privacy and data protection laws and regulations; federal, state and foreign insurance and insurance mediation laws and regulations; and federal,
  state and foreign travel laws and regulations. Federal regulations are primarily enforced by the Federal Trade Commission, the Federal
  Communications Commission and the CFPB. State regulations are primarily enforced by individual state attorneys general and insurance
  departments. Foreign regulations are enforced by a number of regulatory bodies in the relevant jurisdictions.

         These regulations primarily impact the means we use to market our programs, which can reduce the acceptance rates of our solicitation
  efforts, impact our ability to obtain information from our members and end-customers and impact the benefits we provide and how we service our
  customers. In addition, new and contemplated regulations enacted by, or client settlement agreements or consent orders with, the CFPB could
  impose additional reporting, supervisory and regulatory requirements on, as well as result in inquiries of, us and our clients that could delay or
  terminate marketing campaigns with certain clients, impact the programs and solutions we provide to customers, and adversely affect our business,
  financial condition and results of operations.

        We incur significant costs to ensure compliance with these regulations; however, we are party to lawsuits, including class action lawsuits,
  and regulatory investigations involving our business practices which also increase our costs of doing business. See “Item 3. Legal Proceedings.”


        Seasonality
         Historically, seasonality has not had a significant impact on our business. Our revenues are more affected by the timing of marketing
  programs that can change from year to year depending on the opportunities available and pursued. More recently, in connection with the growth in
  our loyalty business, we have experienced increasing seasonality in the timing of our cash flows, particularly with respect to working capital. This
  has been due primarily to the consumer’s increasing acceptance and use of certain categories for points redemptions, such as travel services and
  gift cards. These categories typically present a delay from the time we incur a cash outlay to provision the redemption until we are reimbursed by
  the client for the activity, and in certain instances, these delays may extend across multiple reporting periods. Redemptions for some categories,
  such as gift cards, have been weighted more heavily to the end of the year due to consumers’ increasing usage of points in connection with
  seasonal gift giving.


  Company History
        We have over 40 years of operational history. We started offering membership products in 1973, and in 1985 began marketing insurance and
  package enhancement products. In 1988, we entered the loyalty solutions business and in the early 1990s, we started offering certain of our
  program offerings internationally.

        In 2005, the Company was acquired by investment funds affiliated with the Apollo Funds from Cendant through the consummation of the
  Apollo Transactions (as defined in “—The Apollo Transactions”).

                                                                             36




                                                                                                                                          037
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             36/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.165 Page 38 of 174

         In 2011, we entered into a merger agreement that resulted in the Webloyalty Acquisition and the acquisition of approximately 21% of the
  common stock of Affinion Holdings by investment funds affiliated with General Atlantic LLC (such investment funds referred to as “General
  Atlantic”) with the Apollo Funds continuing to own approximately 70% of the common stock of Affinion Holdings.

         On November 9, 2015, we consummated the 2015 Exchange Offers, 2015 Rights Offering and Reclassification, each as defined and
  described below under “—2015 Exchange Offers, Rights Offering and Reclassification.” Upon consummation of the 2015 Exchange Offers, the
  Apollo Funds and General Atlantic ceased to have beneficial ownership of any common stock of Affinion Holdings. See “Item 12. Security
  Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” for information regarding the existing holders of 5%
  or more of the common stock of Affinion Holdings.

         On May 10, 2017, we consummated the Credit Agreement Refinancing and International Notes Redemption, each as defined and described
  under “—2017 Credit Agreement Refinancing and International Notes Redemption” and the Exchange Offers, issuance of New Notes and New
  Warrants pursuant to the Investor Purchase Agreement and redemption of Affinion’s 2010 senior notes, each as defined and described under “—
  2017 Exchange Offers, Issuance of New Notes and New Warrants and Redemptions of Other Existing Notes.” On July 17, 2017, we consummated
  the issuance of New Notes and New Warrants pursuant to the Investor Purchase Agreement and redemption of the Investments senior subordinated
  notes and Affinion Holdings’ 2013 senior notes.


  The Apollo Transactions
         On October 17, 2005, Cendant Corporation (“Cendant”) completed the sale of the Predecessor to Affinion, an affiliate of Apollo Global
  Management, LLC (together with its subsidiaries, “Apollo”), pursuant to a purchase agreement dated July 26, 2005 for approximately $1.8 billion.
  The purchase price consisted of approximately $1.7 billion of cash, net of estimated closing adjustments, plus $125 million face value of
  125,000 shares of newly issued preferred stock (with a fair value at issuance of $80.4 million) of Affinion Holdings, and a warrant (with a fair
  value at issuance of $16.7 million) that was exercisable for 4,437,170 shares of Affinion Holdings’ common stock, subject to customary anti-
  dilution adjustments, and $38.1 million of transaction related costs (collectively, the “Apollo Transactions”). The warrants expired in 2011 and the
  remaining outstanding shares of preferred stock were redeemed in 2011.

         As part of the Apollo Transactions, we made a special tax election referred to as a “338(h)(10) election” with respect to the Predecessor.
  Under the 338(h)(10) election, the companies constituting the Predecessor were deemed to have sold and repurchased their assets at fair market
  value. By adjusting the tax basis in such assets to fair market value for U.S. federal income tax purposes, the aggregate amount of our tax
  deductions for depreciation and amortization have increased, which has reduced our cash taxes and further enhanced our free cash flow generation.
  We expect these tax deductions for U.S. federal income tax purposes to continue until 2020.


  2015 Exchange Offers, Rights Offering and Reclassification
         On November 9, 2015, (a) Affinion Holdings completed a private offer to exchange (the “2015 Holdings Exchange Offer”) its outstanding
  13.75%/14.50% senior secured PIK/toggle notes due 2018 (Affinion Holdings’ “2013 senior notes”) for shares of Common Stock and (b) Affinion
  Investments completed a private offer to exchange (the “2015 Investments Exchange Offer” and, together with the 2015 Holdings Exchange Offer,
  the “2015 Exchange Offers”) its outstanding 13.50% senior subordinated notes due 2018 (the “Investments senior subordinated notes”) for shares
  of Common Stock of Affinion Holdings and (c) Affinion Holdings and Affinion International, a wholly-owned subsidiary of Affinion, jointly
  completed a rights offering (the “2015 Rights Offering”) giving holders of Affinion Holdings’ 2013 senior notes and Investments senior
  subordinated notes the right to purchase an aggregate principal amount of $110.0 million of International Notes and up to 2,483,333 shares of
  Common Stock for an aggregate cash purchase price of $110.0 million. Pursuant to the 2015 Holdings Exchange Offer, approximately $247.4
  million of Affinion Holdings’ 2013 senior notes were exchanged for 1,769,104 shares of Common Stock and pursuant to the 2015 Investments
  Exchange Offer, approximately $337.3 million of Investments senior subordinated notes were exchanged for 5,236,517 shares of Common Stock.
  Upon closing of the 2015 Exchange Offers, there remained outstanding approximately $13.1 million aggregate principal amount of Affinion
  Holdings’ 2013 senior notes and $22.6 million aggregate principal amount of the Investments senior subordinated notes.

         In connection with the 2015 Exchange Offers, Affinion Holdings and Affinion International jointly conducted the 2015 Rights Offering for
  International Notes and shares of Common Stock. The 2015 Rights Offering was for an aggregate principal amount of $110.0 million of
  International Notes and up to 2,483,333 shares of Common Stock. In connection with the 2015 Rights Offering, Empyrean Capital Partners, L.P.
  agreed to purchase any rights offering units that were unpurchased in the 2015 Rights Offering (the “Backstop”). Pursuant to the 2015 Rights
  Offering and the Backstop, Affinion International received cash of $110.0 million in exchange for $110.0 million aggregate principal amount of
  International Notes and 2,021,042 shares of Common Stock and a non-participating penny warrant (the “Limited Warrant”) to purchase up to
  462,266 shares of Common Stock.

                                                                           37




                                                                                                                                      038
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          37/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.166 Page 39 of 174

         Upon consummation of the 2015 Exchange Offers, the 2015 Consent Solicitations (as defined below) and the 2015 Rights Offering,
  Affinion Holdings effected a reclassification (the “Reclassification” and, together with the 2015 Exchange Offers, the 2015 Consent Solicitations,
  the 2015 Rights Offering and the related transactions, the “2015 Transactions”) as follows. All of Affinion Holdings’ then existing Class A
  Common Stock, par value $0.01 per share (the “Class A Common Stock”) (including Class A Common Stock issued as a result of a mandatory
  cashless exercise of all of its Series A Warrants (the “Series A Warrants”)), consisting of 84,842,535 outstanding shares of Class A Common
  Stock and 45,003,196 shares of Class A Common Stock underlying the Series A Warrants, was converted into (i) 490,083 shares of Affinion
  Holdings’ Class C Common Stock, that upon conversion will represent 5% of the outstanding shares of Common Stock on a fully diluted basis,
  and (ii) 515,877 shares of Affinion Holdings’ Class D Common Stock, that upon conversion will represent 5% of the outstanding shares of
  Common Stock on a fully diluted basis. In addition, Affinion Holdings’ Series A Warrants and Affinion Holdings’ Class B Common Stock, par
  value $0.01 per share (the “Class B Common Stock”) were eliminated from Affinion Holdings’ certificate of incorporation and Affinion Holdings’
  Series B Warrants (the “Series B Warrants”) were cancelled for no additional consideration. In connection with the Reclassification, (i) the Apollo
  Funds received 218,002 shares of Class C Common Stock and 229,476 shares of Class D Common Stock, or 4.7% of the outstanding Common
  Stock on a beneficial ownership basis after giving effect to the conversion of the Class C/D Common Stock held by the Apollo Funds, and (ii)
  General Atlantic received 65,945 shares of Class C Common Stock and 69,415 shares of Class D Common Stock, or 1.5% of the outstanding
  Common Stock on a beneficial ownership basis after giving effect to the conversion of the Class C/D Common Stock held by General Atlantic.

      Upon consummation of the 2015 Exchange Offers, the Apollo Funds and General Atlantic ceased to have beneficial ownership of any
  Common Stock.

         The consummation of the 2015 Exchange Offers and the 2015 Rights Offering resulted in an “ownership change” for the Company pursuant
  to Section 382 of the Internal Revenue Code. This substantially limits our ability to use our pre-change net operating loss carryforwards (including
  those attributable to the 2005 Acquisition) and certain other pre-change tax attributes to offset our post-change income. Similar rules and
  limitations may apply for state tax purposes as well.


  2017 Credit Agreement Refinancing and International Notes Redemption
         On May 10, 2017, Affinion entered into a new credit facility (the “New Credit Facility”) having a five year maturity with a lender, pursuant
  to which the lender provided term loans in an aggregate principal amount equal to approximately $1.3 billion and committed to provide revolving
  loans in an aggregate principal amount at any one time outstanding not to exceed $110.0 million, decreasing to $80.0 million on May 10, 2018.
  The term loans provide for quarterly amortization payments totaling (i) for the first two years after May 10, 2017, 1% per annum, (ii) for the third
  year after May 10, 2017, 2.5% per annum, and (iii) for each year thereafter, 5% per annum, in each case, payable quarterly, with the balance due
  upon the final maturity date, subject in each case, to reduction of such amortization payments for certain prepayments. The New Credit Facility
  also requires mandatory prepayments of the outstanding term loans based on excess cash flow (as defined in the New Credit Facility), if any, and
  the proceeds from certain specified transactions.

         The proceeds of the term loans under the New Credit Facility were used by Affinion to refinance its credit facility, which was amended and
  restated in May 2014, to redeem in full the International Notes, to pay transaction fees and expenses and for general corporate purposes.

          On November 30, 2017, Affinion entered into the First Amendment to the New Credit Facility, pursuant to which the parties (i) revised the
  New Credit Facility in order for certain of the lenders under the revolving facility established thereunder to act as issuing banks in respect of letters
  of credit and as swingline lenders, (ii) modified certain provisions relating to the mechanics surrounding letters of credit and swingline loans, and
  (iii) set aggregate sub-limits for both letter of credit commitments and swingline commitments at $20 million.

         On May 10, 2017, Affinion International Holdings Limited (“Affinion International”) (i) elected to redeem all of its outstanding $118.5
  million aggregate principal amount of 7.5% Cash/PIK Senior Notes due 2018 (the “International Notes”) on June 9, 2017 at a redemption price of
  100% of the principal amount of the International Notes, plus accrued and unpaid interest to the redemption date, (ii) irrevocably deposited
  sufficient funds received from borrowings under the New Credit Facility to effect such redemption with the trustee under the indenture governing
  the International Notes, and (iii) entered into a satisfaction and discharge agreement to discharge its obligations under the indenture governing the
  International Notes. The International Notes were originally issued by Affinion International on November 9, 2015 in an original principal amount
  of $110.0 million and bore interest at 7.5% per annum, of which 3.5% per annum was payable in cash and 4.0% per annum was payable in kind;
  provided, that all of the accrued interest on the International Notes from the issue date to, but not including, May 1, 2016 was payable on May 1,
  2016 entirely in kind. Interest on the International Notes was payable semi-annually on May 1 and November 1 of each year, commencing on May
  1, 2016. The International Notes Redemption was consummated on June 9, 2017.

                                                                             38




                                                                                                                                          039
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              38/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.167 Page 40 of 174


  2017 Exchange Offers, Issuance of New Notes and New Warrants and Redemptions of Other Existing Notes
         On May 10, 2017, (a) Affinion completed a private offer to exchange or repurchase at the holder’s election (collectively, the “AGI Exchange
  Offer”) Affinion’s 7.875% senior notes due 2018 (Affinion’s “2010 senior notes”) for (i) new Senior Cash 12.5%/ PIK Step-Up to 15.5% Notes
  due 2022 of Affinion (the “New Notes”) and new warrants (the “New Warrants”) to acquire shares of Common Stock or (ii) cash; (b) Affinion
  Holdings completed a private offer to exchange or repurchase at the holder’s election (collectively, the “Holdings Exchange Offer”) Affinion
  Holdings’ 2013 senior notes for (i) New Notes and New Warrants or (ii) cash; and (c) Affinion Investments completed a private offer to exchange
  or repurchase at the holder’s election (collectively, the “Investments Exchange Offer” and, together with the AGI Exchange Offer and the Holdings
  Exchange Offer, the “Exchange Offers”) Affinion Investments’ senior subordinated notes (the Investments senior subordinated notes together with
  Affinion’s 2010 senior notes and Affinion Holdings’ 2013 senior notes, the “Existing Notes”) for (i) New Notes and New Warrants or (ii) cash.
  Under the terms of the AGI Exchange Offer, for each $1,000 principal amount of Affinion’s 2010 senior notes accepted in the AGI Exchange
  Offer, holders could elect to receive (i)(A) $1,000 principal amount of New Notes and New Warrants to purchase 3.37 shares of Common Stock or
  (B) $930 in cash. Under the terms of the Holdings Exchange Offer, for each $1,000 principal amount of Affinion Holdings’ 2013 senior notes
  accepted in the Holdings Exchange Offer, holders could elect to receive (i)(A) $1,000 principal amount of New Notes and New Warrants to
  purchase 3.37 shares of Common Stock or (B) $700 in cash. Under the terms of the Investments Exchange Offer, for each $1,000 principal amount
  of the Investments senior subordinated notes accepted in the Investments Exchange Offer, holders could elect to receive (i)(A) $1,000 principal
  amount of New Notes and New Warrants to purchase 3.37 shares of Common Stock or (B) $880 in cash. Pursuant to the AGI Exchange Offer,
  approximately $269.7 million of Affinion’s 2010 senior notes plus accrued and unpaid interest were exchanged for approximately $277.8 million
  of New Notes, New Warrants to purchase 1,103,203 shares of Common Stock and approximately $417,386 in cash, including $238.0 million of
  Affinion’s 2010 senior notes plus accrued and unpaid interest exchanged by related parties in exchange for $245.5 million of New Notes and New
  Warrants to purchase 985,438 shares of Common Stock; pursuant to the Holdings Exchange Offer, approximately $4.6 million of Affinion
  Holdings’ 2013 senior notes plus accrued and unpaid interest were exchanged by a related party for approximately $4.7 million of New Notes and
  New Warrants to purchase 18,539 shares of Common Stock; and pursuant to the Investments Exchange Offer, approximately $12.4 million of
  Investments senior subordinated notes plus accrued and unpaid interest were exchanged for approximately $12.8 million of New Notes, New
  Warrants to purchase 51,005 shares of Common Stock and approximately $912 in cash, including $12.2 million of Investments senior subordinated
  notes plus accrued and unpaid interest exchanged by related parties in exchange for $12.6 million of New Notes and New Warrants to purchase
  49,894 shares of Common Stock. Affinion used the proceeds of the New Notes issued pursuant to the Investor Purchase Agreement (as defined
  below) to pay the cash tender consideration to participating holders in the Exchange Offers.

         Previously, in connection with the Exchange Offers, on March 31, 2017, affiliates of Elliott Management Corporation (“Elliott”), Franklin
  Mutual Quest Fund, an affiliate of Franklin Mutual Advisers, LLC (“Franklin”), affiliates of Empyrean Capital Partners, LP (“Empyrean”) and
  Metro SPV LLC, an affiliate of ICG Strategic Secondaries Advisors LLC (“ICG”) (collectively, in such capacity, the “Investors”), all of whom
  were, at the time of the closing, or became, as a result of the Exchange Offers, Issuance of New Notes and New Warrants and redemption of
  Affinion’s 2010 senior notes, related parties, entered into an investor purchase agreement (the “Investor Purchase Agreement”) with Affinion
  Holdings, Affinion and Affinion Investments, in which they agreed to purchase New Notes and New Warrants in an aggregate principal amount
  sufficient to pay all holders that participate in the Exchange Offers and elect to receive cash (the “Initial Investment”). Further, pursuant to the
  Investor Purchase Agreement, if Affinion Holdings, Affinion or Affinion Investments exercised its option to redeem any of Affinion’s 2010 senior
  notes, Affinion Holdings’ 2013 senior notes and/or Investments senior subordinated notes not tendered in the Exchange Offers (the “Follow-On
  Investment” and, together with the Initial Investment, the “Investment”), the Company could obligate the Investors to purchase an aggregate
  principal amount of New Notes and New Warrants that would yield sufficient cash proceeds to fund any such redemptions. In addition, pursuant to
  the terms of the Investor Purchase Agreement, Affinion was required to pay to the Investors upon the closing of the Exchange Offers a
  commitment premium of $17.5 million and a funding premium of $7.4 million in aggregate principal amount of New Notes and the same number
  of New Warrants that such principal amount of New Notes would have been issued as part of the Exchange Offers, as described in more detail in
  Note 8 to the audited consolidated financial statements.

         On May 10, 2017, Affinion exercised its option to redeem Affinion’s 2010 senior notes that were not tendered in the AGI Exchange Offer
  and to fund such redemption with proceeds from the Investors pursuant to the terms of the Investor Purchase Agreement. As a result, on May 10,
  2017, Affinion (i) elected to redeem all of its outstanding $205.3 million aggregate principal amount of Affinion’s 2010 senior notes on May 15,
  2017 at a redemption price of 100% of the principal amount, plus accrued and unpaid interest to the redemption date, (ii) irrevocably deposited
  sufficient funds received from the Investors pursuant to the Investor Purchase Agreement to effect such redemption with the trustee under the
  indenture governing Affinion’s 2010 senior notes, and (iii) entered into a satisfaction and discharge agreement to discharge its obligations under
  the indenture governing Affinion’s 2010 senior notes. Affinion’s 2010 senior notes were originally issued by Affinion on November 19, 2010 in an
  aggregate principal amount of $475.0 million and bore interest at 7.875% per annum. The redemption of Affinion’s 2010 senior notes was
  consummated on May 15, 2017.

                                                                           39




                                                                                                                                      040
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         39/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.168 Page 41 of 174

          Accordingly, on May 10, 2017, Affinion issued approximately $532.6 million aggregate principal amount of New Notes and Affinion
  Holdings issued New Warrants to purchase 3,974,581 shares of Common Stock, of which (i) approximately $295.3 million in aggregate principal
  amount of New Notes and New Warrants to purchase 1,172,747 shares of Common Stock were issued to participating holders (including the
  Investors) in the Exchange Offers, including $262.8 million of New Notes and New Warrants to purchase 1,053,871 shares of Common Stock
  issued to related parties, and (ii) approximately $237.3 million in aggregate principal amount of New Notes and New Warrants to purchase
  2,801,834 shares of Common Stock were issued, including all of the New Notes and New Warrants to purchase 2,791,475 shares of Common
  Stock issued to the Investors, all of whom are related parties, pursuant to the Investor Purchase Agreement to fund the cash consideration payable
  in the Exchange Offers and the cash redemption price for the balance of Affinion’s 2010 senior notes that were not exchanged or tendered in the
  AGI Exchange Offer and to pay the commitment premium and funding premium under the Investor Purchase Agreement. The New Warrants
  received by the Investors on May 10, 2017, represented approximately 26.7% of the pro forma fully diluted ownership of Affinion Holdings after
  giving effect to issuances pursuant to the Exchange Offers and the Investor Purchase Agreement, but without giving effect to options and restricted
  stock units granted under Affinion Holdings’ management compensation and incentive plans. The number of shares of Common Stock issuable
  upon the exercise of the New Warrants, as described herein, reflects the application of the anti-dilution protections of the New Warrants issued in
  the Exchange Offers and pursuant to the Investor Purchase Agreement (other than the New Warrants issued as part of the funding premium) that
  are triggered by the issuance of New Warrants as part of the funding premium.

         On June 13, 2017, (i) Affinion Holdings’ exercised its option to redeem the $11.5 million in aggregate principal amount of Affinion
  Holdings’ 2013 senior notes that were not tendered in the Holdings Exchange Offer and to fund such redemption with proceeds from the Investors
  pursuant to the terms of the Investor Purchase Agreement and (ii) Affinion Investments exercised its option to redeem the $10.2 million in
  aggregate principal amount of the Investments senior subordinated notes that were not tendered in the Investments Exchange Offer and to fund
  such redemption with proceeds from the Investors pursuant to the terms of the Investor Purchase Agreement. Affinion Holdings’ 2013 senior notes
  were redeemed on July 17, 2017 at a redemption price of 103.4375% of the principal amount, plus accrued and unpaid interest to the redemption
  date and the Investments senior subordinated notes were redeemed on July 17, 2017 at a redemption price of 103.375% of the principal amount,
  plus accrued and unpaid interest to the redemption date. Affinion Holdings’ 2013 senior notes were originally issued by Affinion Holdings on
  December 12, 2013 in an aggregate principal amount of $292.8 million and bore interest at 13.75% per annum in cash, or at Affinion Holdings’
  option, in payment-in-kind interest at 13.75% per annum plus 0.75%. The Investments senior subordinated notes were originally issued by
  Affinion Investments on December 12, 2013 in an aggregate principal amount of $360.0 million and bore interest at 13.50% per annum.

         On July 17, 2017, pursuant to the Investor Purchase Agreement, Affinion issued approximately $23.7 million aggregate principal amount of
  New Notes to the Investors and Affinion Holdings issued New Warrants to the Investors. Pursuant to the Investor Purchase Agreement, the
  Investors paid a purchase price of approximately $23.5 million to Affinion, which amount includes the payment of pre-issuance accrued interest of
  approximately $0.6 million from May 10, 2017. The New Notes and New Warrants issued by Affinion and Affinion Holdings, respectively, to the
  Investors include the funding premium payable under the Investor Purchase Agreement. The New Notes constitute a further issuance of, and form
  a single series with, the $532.6 million in aggregate principal amount of New Notes that Affinion issued on May 10, 2017.

         In connection with the Exchange Offers and the Investor Purchase Agreement, and in accordance with Affinion Holdings’ obligations under
  the Shareholders Agreement, dated as of November 9, 2015 (as amended, the “Shareholders Agreement”), due to the issuance of the New Warrants
  in the Exchange Offers and pursuant to the Investor Purchase Agreement, Affinion Holdings offered (the “Pre-Emptive Rights Offer”) to each
  holder of pre-emptive rights (“Pre-Emptive Rights Holder”) the right to purchase with cash up to such Pre-Emptive Rights Holder’s pro rata share
  (as determined in accordance with the Shareholders Agreement) of New Warrants at an exercise price of $0.01 per New Warrant pursuant to the
  Pre-Emptive Rights Offer. On July 12, 2017, Affinion Holdings issued New Warrants to purchase 63,741 shares of Common Stock to participants
  in the Pre-Emptive Rights Offer.

          The consummation of the 2017 Affinion exchange offers resulted in an “ownership change” for the Company pursuant to Section 382 of the
  Internal Revenue Code. This substantially limits our ability to use our pre-change net operating loss carryforwards (including those attributable to
  the 2005 Acquisition) and certain other pre-change tax attributes to offset our post-change income. Similar rules and limitations may apply for
  state tax purposes as well.


                                                                           40




                                                                                                                                      041
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         40/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.169 Page 42 of 174

  Results of Operations
  Supplemental Data
         We manage our business using a portfolio approach, meaning that we allocate our investments in the ongoing pursuit of the highest and best
  available returns, allocating our resources to whichever products, services, geographies and programs offer the best opportunities. With the
  globalization of our clients, programs and solutions and the ongoing refinement and execution of our capital allocation strategy, we have developed
  the following table that we believe captures the way we look at the businesses (amounts in thousands, except dollars per unit).

                                                                           Three Months Ended                           Year Ended
                                                                               December 31,                            December 31,
                                                                          2017              2016           2017            2016             2015
  Global Loyalty
     Gross Transactional Sales Volume (1)                             $    816,406     $    635,233   $ 3,216,680      $ 2,116,670     $ 1,878,919
     Gross Transactional Sales Volume per Transaction (1)             $     188.87     $     111.92   $    230.16      $    133.92     $    127.65
     Total Transactions                                                      4,323            5,676        13,976           15,805          14,719
  Global Customer Engagement
     Average Subscribers (2)                                                 2,431            2,552          2,459            2,627           2,723
     Annualized Net Revenue per Average Subscriber (3)                $     103.68     $     100.01   $     104.19     $     103.21    $     103.71
     Engagement Solutions Platform Revenue                            $     28,393     $     27,664   $    103,977     $    117,962    $    135,763
  Insurance Solutions
     Average Supplemental Insureds (2)                                         3,070          3,250           3,125           3,330            3,538
     Annualized Net Revenue per Supplemental Insured (3)              $        72.16   $      67.45   $       71.34    $      67.10    $       64.17
  Legacy Membership and Package
     Average Legacy Members (2)                                                847            1,295           1,070           1,599            3,437
     Annualized Net Revenue per Legacy Member (3)                     $     109.56     $     106.65   $      107.12    $     100.16    $       87.40
  (1)   Gross Transactional Sales Volume primarily includes the gross sales amount of travel bookings, gift cards and merchandise redeemed by
        customers of our clients’ programs that we support and excludes cash redemptions and revenue generated from programming, platform,
        administration and other non-transactional services. Gross Transactional Sales Volume per Transaction is calculated by taking the Gross
        Transactional Sales Volume reported for the period and dividing it by the total transactions for the same period.
  (2)   Average Subscribers, Average Supplemental Insureds and Average Legacy Members for the period are all calculated by determining the
        average subscribers, insureds or members, as applicable, for each month in the period (adding the number of subscribers, insureds or
        members, as applicable, at the beginning of the month with the number of subscribers, insureds or members, as applicable, at the end of the
        month and dividing that total by two) and then averaging that result for the period. A subscriber’s, insured’s or member’s, as applicable,
        account is added or removed in the period in which the subscriber, insured or member, as applicable, has joined or cancelled.
  (3)   Annualized Net Revenue per Average Subscriber, Supplemental Insured and Legacy Member are all calculated by taking the revenues from
        subscribers or insureds, as applicable, for the period and dividing it by the average subscribers or insureds, as applicable, for the period.
        Quarterly periods are then multiplied by four to annualize this amount for comparative purposes. Upon cancellation of a subscriber or an
        insured, as applicable, the subscriber’s or insured’s, as applicable, revenues are no longer recognized in the calculation.

        Basic insureds typically receive $1,000 of AD&D coverage at no cost to the consumer since the marketing partner pays the cost of this
  coverage. Supplemental insureds are customers who have elected to pay premiums for higher levels of coverage.


  Segment and Adjusted EBITDA
         Segment EBITDA consists of income from operations before depreciation and amortization. Segment EBITDA is the measure management
  uses to evaluate segment performance and we present Segment EBITDA to enhance your understanding of our operating performance. We use
  Segment EBITDA as one criterion for evaluating our performance relative to that of our peers. We believe that Segment EBITDA is an operating
  performance measure, and not a liquidity measure, that provides investors and analysts with a measure of operating results unaffected by
  differences in capital structures, capital investment cycles and ages of related assets among otherwise comparable companies. However, Segment
  EBITDA is not a measurement of financial performance under U.S. GAAP (as defined in Note 2 to our audited consolidated financial statements
  included elsewhere herein), and Segment EBITDA may not be comparable to similarly titled measures of other companies. You should not
  consider Segment EBITDA as an alternative to operating or net income determined in accordance with U.S. GAAP, as an indicator of operating
  performance or as an alternative to cash flows from operating activities determined in accordance with U.S. GAAP, or as an indicator of cash
  flows, or as a measure of liquidity.

                                                                          41




                                                                                                                                      042
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           41/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.170 Page 43 of 174

         We believe that Adjusted EBITDA for each segment provides supplemental information useful to investors as it is frequently used by the
  financial community to analyze performance period to period, to analyze a company’s ability to service its debt and to facilitate comparisons
  among companies. We believe Adjusted EBITDA also provides additional supplemental information to compare results among our segments.
  However, Adjusted EBITDA by segment is not a measurement of financial performance under U.S. GAAP, and Adjusted EBITDA by segment
  may not be comparable to similarly titled measures of other companies. You should not consider Adjusted EBITDA by segment as an alternative to
  operating or net income determined in accordance with U.S. GAAP, as an indicator of operating performance or as an alternative to cash flows
  from operating activities, determined in accordance with U.S. GAAP, or as an indicator of cash flows, or as a measure of liquidity.


  Year Ended December 31, 2017 Compared to Year Ended December 31, 2016
        The following table summarizes our consolidated results of operations for the years ended December 31, 2017 and 2016:

                                                                                            Year Ended           Year Ended
                                                                                           December 31,         December 31,          Increase
                                                                                               2017                 2016             (Decrease)
                                                                                                                (in millions)
  Net revenues                                                                         $            953.1   $            969.4   $           (16.3)
  Expenses:
      Cost of revenues, exclusive of depreciation and amortization shown separately
      below:
             Marketing and commissions                                                              308.2                335.7               (27.5)
             Operating costs                                                                        362.1                327.2                34.9
      General and administrative                                                                     93.8                116.0               (22.2)
      Facility exit costs                                                                             1.4                  0.8                 0.6
      Depreciation and amortization                                                                  46.8                 56.7                (9.9)
         Total expenses                                                                             812.3                836.4               (24.1)
  Income from operations                                                                            140.8                133.0                 7.8
  Interest income                                                                                     0.3                  0.5                (0.2)
  Interest expense                                                                                 (186.5)              (109.9)              (76.6)
  Gain on extinguishment of debt                                                                      3.5                  —                   3.5
  Other income, net                                                                                  (0.4)                 0.1                (0.5)
  Income before income taxes and non-controlling interest                                           (42.3)                23.7               (66.0)
  Income tax expense                                                                                 17.9                 (7.4)               25.3
  Net income                                                                                        (24.4)                16.3               (40.7)
  Less: net income attributable to non-controlling interest                                          (0.8)                (0.6)               (0.2)
  Net income attributable to Affinion Group Holdings, Inc.                             $            (25.2) $              15.7 $             (40.9)


  Summary of Operating Results for the Year Ended December 31, 2017
        The following is a summary of changes affecting our operating results for the year ended December 31, 2017.

        Net revenues decreased $16.3 million, or 1.7%, for the year ended December 31, 2017 as compared to the same period of the prior year
  primarily from lower retail revenues from a decline in retail member volumes in Legacy Membership and Package and lower revenue in Global
  Customer Engagement primarily from lower net revenues in our engagement solutions business principally due to the timing of product launches
  with new clients and lower revenue in our revenue enhancement business. Net revenue increased in Global Loyalty primarily due to increased
  growth with existing clients and launches with new clients.

        Segment EBITDA decreased $2.1 million for the year ended December 31, 2017 as compared to the same period of the prior year as the
  impact of the lower net revenues and higher operating costs was partially offset by lower marketing and commissions and lower general and
  administrative expenses.


  Year Ended December 31, 2017 Compared to Year Ended December 31, 2016
         The following section provides an overview of our consolidated results of operations for the year ended December 31, 2017 as compared to
  the year ended December 31, 2016.

                                                                         42




                                                                                                                                     043
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          42/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.171 Page 44 of 174

         Net Revenues. During the year ended December 31, 2017, we reported net revenues of $953.1 million, a decrease of $16.3 million, or 1.7%,
  as compared to net revenues of $969.4 million in the same period of the prior year. Global Loyalty net revenues increased $58.1 million primarily
  due to increased growth with existing clients and launches with new clients. Net revenues decreased $27.0 million in Global Customer
  Engagement primarily from lower net revenues in our engagement solutions business, which was principally due to the timing of product launches
  with new clients, lower revenue in our revenue enhancement business and the unfavorable impact of foreign exchange of $4.2 million. Insurance
  Solutions net revenues increased $1.5 million as an increase in the average revenue per supplemental insured along with slightly lower claims
  experience was partially offset by the impact of lower supplemental insureds. Net revenues in Legacy Membership and Package decreased $50.0
  million primarily due to the expected attrition of legacy members, including those from our large financial institution partners, principally due to
  the cessation of new marketing campaigns and terminated programs with those partners as a result of the regulatory issues that have negatively
  impacted these partners. We expect this downward trend in net revenues related to our financial institution partners to continue for the foreseeable
  future. Net revenues further decreased from lower package revenue primarily the result of lower average package members.

         Marketing and Commissions Expense. Marketing and commissions expense decreased by $27.5 million, or 8.2%, to $308.2 million for the
  year ended December 31, 2017 from $335.7 million for the year ended December 31, 2016. Marketing and commissions expense decreased $12.5
  million in Global Customer Engagement primarily due to lower volumes partially offset by higher commissions resulting from a migration of
  certain partner commission arrangements from traditional bounty to advance commissions whereby the partner has the potential for additional
  revenue sharing. Costs decreased in Legacy Membership and Package by $17.2 million primarily due to lower commissions principally due to the
  decline in the member base.

         Operating Costs. Operating costs increased by $34.9 million, or 10.7%, to $362.1 million for the year ended December 31, 2017 from
  $327.2 million for the year ended December 31, 2016. Costs increased $49.5 million in Global Loyalty primarily from higher servicing costs
  related to the higher net revenues, including the opening of a new call center in the fourth quarter, and a charge of $23.2 million recorded in
  relation to the external gift card inventory cyber theft that occurred in the first quarter of 2017. The charge includes costs associated with customer
  remediation of the cyber theft and costs related to a commercial dispute with a gift card provider. An insurance claim related to the cyber theft is
  currently being pursued with our carriers and we expect a recovery in a future period which will be recorded when realizable. Operating costs
  decreased $12.8 million in Legacy Membership and Package primarily from lower product and servicing costs associated with the lower retail
  member volumes.

         General and Administrative Expense. General and administrative expense decreased by $22.2 million, or 19.1% to $93.8 million for the year
  ended December 31, 2017 from $116.0 million for the year ended December 31, 2016. Costs decreased $18.5 million in Legacy Membership and
  Package primarily due to lower reserves and fees related to certain legal matters. Corporate costs decreased $7.1 million primarily due to cost
  savings initiatives, lower employee incentive plan costs and the favorable impact of unrealized foreign exchange on intercompany borrowings.
  Costs increased $5.8 million in Global Customer Engagement primarily due to higher professional fees and provisions recorded related to the
  collectability of certain customer receivables.

         Depreciation and Amortization Expense. Depreciation and amortization expense decreased by $9.9 million for the year ended December 31,
  2017 to $46.8 million from $56.7 million for the year ended December 31, 2016 primarily from a decrease in depreciation expense of $5.2 million
  principally the result of fully depreciating significant capital projects in 2016. In addition, amortization expense decreased by $4.7 million related
  to lower amortization of intangible assets acquired in various acquisitions, principally member relationships, which are amortized on an accelerated
  basis.

         Interest Expense. Interest expense increased $76.6 million for the year ended December 31, 2017 as compared to the year ended December
  31, 2016 as a result of restructuring our debt on May 10, 2017, whereby we entered into the New Credit Facility for term loans totaling $1.34
  billion and revolving loans. The proceeds were used to refinance our existing senior secured credit facility and redeem in full our outstanding
  International Notes. We also completed a private offer to exchange or repurchase Affinion’s 2010 senior notes, Affinion Holdings’ 2013 senior
  notes and the Investments senior subordinated notes for New Notes and New Warrants to acquire Holdings’ common stock. The new debt issues
  are at higher principal amounts with associated higher interest rates.

         Gain on Extinguishment of Debt. For the year ended December 31, 2017, we recorded a gain in the amount of $3.5 million as a result of
  restructuring our debt on May 10, 2017 and July 17, 2017.

         Income Tax Expense. Income tax expense decreased by $25.3 million for the year ended December 31, 2017 as compared to the year ended
  December 31, 2016, primarily due to the SAB 118 estimated decrease in the federal deferred tax provision related to the 2017 Tax Cuts and Jobs
  Act and a decrease in the current foreign tax provision, partially offset by an increase in the current federal and state tax provisions and the foreign
  and state deferred tax provision for the same period.

                                                                             43




                                                                                                                                          044
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              43/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.172 Page 45 of 174

         The Company’s effective income tax rates for the year ended December 31, 2017 and 2016 were 42.2% and 31.0%, respectively. The
  difference in the effective tax rates for the year ended December 31, 2017 and 2016 is primarily a result of the change from income before income
  taxes and non-controlling interest of $23.7 million for the year ended December 31, 2016 to a loss before income taxes and non-controlling
  interests of $42.3 million for the year ended December 31, 2017, and a decrease in the income tax expense from $7.4 million for the year ended
  December 31, 2016 to an income tax benefit of $17.9 million for the year ended December 31, 2017. The tax benefit for the year ended December
  31, 2017 reflects the estimated impact of the Tax Cuts and Jobs Act of $25.5 million which includes the impact on deferred taxes of the reduction
  in the U.S. federal corporate tax rate to 21% and the impact on our valuation allowance assessment. The tax provision for the year ended December
  31, 2017 also includes the impact on the state tax provision for those states with current conformity to the Internal Revenue Code. The Company’s
  tax rate is affected by recurring items, such as tax rates in foreign jurisdictions and the relative amount of income it earns in those jurisdictions. It is
  also affected by discrete items that may occur in any given year, but are not consistent from year to year. In addition to the state and foreign income
  taxes, the requirement to maintain valuation allowances had the most significant impact on the difference between the Company’s effective tax rate
  and the statutory U.S. federal income tax rate of 35%.


  Operating Segment Results
         Net revenues, Segment EBITDA and Adjusted EBITDA by operating segment are as follows:

                                                                                      Year Ended December 31,
                                                Net Revenues                           Segment EBITDA (1)                          Adjusted EBITDA (1)
                                                                Increase                                   Increase                                   Increase
                                       2017          2016      (Decrease)        2017          2016       (Decrease)        2017          2016       (Decrease)
                                                                                            (in millions)
  Global Loyalty             $          225.1    $    167.0    $     58.1 $        64.0        $    56.4    $     7.6 $       87.0    $     58.0     $     29.0
  Global Customer Engagement            359.3         386.3         (27.0)         55.7             71.1        (15.4)        64.9          78.7          (13.8)
  Insurance Solutions                   229.3         227.8           1.5          78.3             77.9          0.4         79.0          77.8            1.2
    Subtotal                            813.7         781.1          32.6         198.0            205.4         (7.4)       230.9         214.5           16.4
  Legacy Membership and
  Package                               139.4         189.4         (50.0)             39.9         40.9        (1.0)         46.5           67.8         (21.3)
  Eliminations                            —            (1.1)          1.1                —            —          —              —              —             —
  Corporate                               —             —              —              (50.3)       (56.6)        6.3         (42.2)         (47.3)          5.1
  Impairment of goodwill and
  other long-lived assets                 —             —              —            —                —           —             —             —              —
     Total                   $          953.1    $    969.4    $    (16.3)        187.6            189.7        (2.1)        235.2         235.0            0.2
  Business optimization
  expenses and restructuring
  charges or expenses                                                                                                        (16.2)         (14.4)         (1.8)
  Extraordinary or nonrecurring
  or unusual losses, expenses or
  charges                                                                                                                    (27.9)        (25.4)          (2.5)
  Other, net                                                                                                                  (3.5)         (5.5)           2.0
  Depreciation and amortization                                                   (46.8)           (56.7)        9.9         (46.8)        (56.7)           9.9
  Income from operations                                                     $    140.8 $          133.0 $       7.8    $    140.8 $       133.0 $          7.8

                                                                                 44




                                                                                                                                                 045
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                    44/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.173 Page 46 of 174

                                                                                                      Year Ended December 31, 2017
                                                                                     Global                                Legacy
                                                                    Global          Customer           Insurance         Membership
                                                                    Loyalty       Engagement           Solutions         and Package          Corporate          Total
                                                                                                               (in millions)
  Business optimization expenses and
  restructuring charges or expenses                             $         (0.3) $             9.4    $          0.5    $           2.5    $          4.1    $         16.2
  Extraordinary or nonrecurring or
  unusual losses, expenses or charges                                     23.2               (0.3)              0.1                4.0               0.9              27.9
  Other, net                                                               0.1                0.1               0.1                0.1               3.1               3.5
       Total                                                    $         23.0    $           9.2 $             0.7    $           6.6    $          8.1    $         47.6

                                                                                                      Year Ended December 31, 2016
                                                                                      Global                               Legacy
                                                                    Global           Customer          Insurance         Membership
                                                                    Loyalty         Engagement         Solutions         and Package          Corporate          Total
                                                                                                               (in millions)
  Business optimization expenses and
  restructuring charges or expenses                             $          1.6    $           4.5    $         (0.2) $             5.3    $          3.2    $         14.4
  Extraordinary or nonrecurring or
  unusual losses, expenses or charges                                      —                  2.7               —                21.2                1.5              25.4
  Other, net                                                               —                  0.4               0.1               0.4                4.6               5.5
       Total                                                    $          1.6    $           7.6    $         (0.1) $           26.9     $          9.3    $         45.3

  (1)   See “ – Financial Condition, Liquidity and Capital Resources – Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures” below and Note 17 to our
        audited consolidated financial statements included elsewhere herein for a discussion on Segment EBITDA.


         Global Loyalty. Net revenues from Global Loyalty increased by $58.1 million, or 34.8%, for the year ended December 31, 2017 to $225.1
  million as compared to $167.0 million for the year ended December 31, 2016 primarily due to increased growth with existing clients and launches
  with new clients.

         Segment EBITDA increased by $7.6 million, or 13.5%, for the year ended December 31, 2017 as compared to the year ended December 31,
  2016, as the impact of the higher net revenue was partially offset by higher servicing costs, including the opening of a new call center in the fourth
  quarter, and a charge of $23.2 million recorded in relation to the external gift card inventory cyber theft that occurred in the first quarter of 2017.
  The charge includes costs associated with customer remediation of the cyber theft and costs related to a commercial dispute with a gift card
  provider. An insurance claim related to the cyber theft is currently being pursued with our carriers and we expect a recovery in a future period
  which will be recorded when realizable.

         Global Customer Engagement. Global Customer Engagement net revenues decreased by $27.0 million, or 7.0%, to $359.3 million for the
  year ended December 31, 2017 as compared to $386.3 million for the year ended December 31, 2016. Net revenues decreased $4.2 million from
  the unfavorable impact of foreign exchange. On a currency consistent basis, net revenues decreased $22.8 million primarily from lower net
  revenues in our engagement solutions business principally due to the timing of product launches with new clients, as well as lower revenue in our
  revenue enhancement business.

         Segment EBITDA decreased $15.4 million, or 21.7%, for the year ended December 31, 2017 as compared to the year ended December 31,
  2016 as the lower net revenues of $27.0 million and higher general and administrative cost of $5.8 million were partially offset by lower marketing
  and commissions of $12.5 million and lower operating costs of $4.9 million. The lower marketing and commissions were primarily attributable to
  lower volumes partially offset by higher commissions resulting from a migration of certain partner commission arrangements from traditional
  bounty to advance commissions whereby the partner has the potential for additional revenue sharing. The lower operating costs were primarily
  related to lower product costs and the favorable impact of foreign exchange. The higher general and administrative costs were primarily due to
  higher professional fees and provisions recorded related to the collectability of certain customer receivables.

                                                                                      45




                                                                                                                                                           046
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                                 45/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.174 Page 47 of 174

        Insurance Solutions. Insurance Solutions net revenues increased by $1.5 million, or 0.7%, to $229.3 million for the year ended December
  31, 2017 as compared to $227.8 million for the year ended December 31, 2016. Net revenues increased as an increase in the average revenue per
  supplemental insured along with slightly lower claims experience was partially offset by the impact of lower supplemental insureds.

        Segment EBITDA increased by $0.4 million, or 0.5%, for the year ended December 31, 2017 as compared to the year ended December 31,
  2016 as the impact of the higher net revenue was partially offset by slightly higher operating expenses.

         Legacy Membership and Package. Legacy Membership and Package net revenues decreased by $50.0 million, or 26.4%, to $139.4 million
  for the year ended December 31, 2017 as compared to $189.4 million for the year ended December 31, 2016. Net revenues decreased primarily
  from the expected attrition of legacy members, including those from our large financial institution partners, principally due to the cessation of new
  marketing campaigns and terminated programs with those partners as a result of the regulatory issues that have negatively impacted such partners.
  We expect this downward trend in net revenues related to our financial institution partners to continue for the foreseeable future. Net revenues
  further decreased from lower package revenue primarily the result of lower average package members.

         Segment EBITDA decreased by $1.0 million, or 2.4%, for the year ended December 31, 2017 as compared to the year ended December 31,
  2016. Segment EBITDA decreased as the impact from the lower net revenues of $50.0 million was partially offset by lower marketing and
  commissions expense of $17.2 million, lower operating costs of $12.8 million and lower general and administrative costs of $18.5 million. The
  lower marketing and commissions expense was primarily due to lower commissions principally due to the decline in the member base. The lower
  operating costs are the result of lower product and servicing costs related to the lower revenue. The lower general and administrative costs were
  primarily due to lower reserves and fees related to certain legal matters.

         Corporate. Corporate costs include certain departmental service costs such as human resources, legal, corporate finance and accounting
  functions and unallocated portions of information technology. Expenses such as professional fees related to debt financing activities and stock
  compensation costs are also recorded in corporate. Corporate costs decreased by $6.3 million for the year ended December 31, 2017 as compared
  to the year ended December 31, 2016, primarily the result of cost savings initiatives, lower employee incentive plan costs and the favorable impact
  of unrealized foreign exchange on intercompany borrowings.

                                                                           46




                                                                                                                                       047
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           46/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.175 Page 48 of 174


  Year Ended December 31, 2016 Compared to Year Ended December 31, 2015
        The following table summarizes our consolidated results of operations for the years ended December 31, 2016 and 2015:

                                                                                             Year Ended           Year Ended
                                                                                            December 31,         December 31,          Increase
                                                                                                2016                 2015             (Decrease)
                                                                                                                 (in millions)
  Net revenues                                                                          $            969.4   $          1,169.8   $          (200.4)
  Expenses:
      Cost of revenues, exclusive of depreciation and amortization shown separately
      below:
         Marketing and commissions                                                                   335.7                448.7              (113.0)
         Operating costs                                                                             327.2                385.2               (58.0)
      General and administrative                                                                     116.0                115.6                 0.4
      Impairment of goodwill and other long-lived assets                                               —                   93.2               (93.2)
      Facility exit costs                                                                              0.8                  1.8                (1.0)
      Depreciation and amortization                                                                   56.7                 89.8               (33.1)
  Total expenses                                                                                     836.4              1,134.3              (297.9)
  Income from operations                                                                             133.0                 35.5                97.5
  Interest income                                                                                      0.5                  1.8                (1.3)
  Interest expense                                                                                  (109.9)              (215.6)              105.7
  Gain on extinguishment of debt                                                                       —                  318.9              (318.9)
  Other income, net                                                                                    0.1                  1.2                (1.1)
  Income before income taxes and non-controlling interest                                             23.7                141.8              (118.1)
  Income tax expense                                                                                  (7.4)                (5.9)               (1.5)
  Net income                                                                                          16.3                135.9              (119.6)
  Less: net income attributable to non-controlling interest                                           (0.6)                (0.6)                  -
  Net income attributable to Affinion Group Holdings, Inc.                              $             15.7 $              135.3 $            (119.6)


  Summary of Operating Results for the Year Ended December 31, 2016
        The following is a summary of changes affecting our operating results for the year ended December 31, 2016.

         Net revenues decreased $200.4 million, or 17.1%, for the year ended December 31, 2016 as compared to the same period of the prior year
  primarily the result of lower retail revenues from a decline in retail member volumes in Legacy Membership and Package, lower revenue in Global
  Loyalty primarily from the loss of a key client in 2015, lower revenue in Global Customer Engagement primarily due to the unfavorable impact of
  foreign exchange, as well as the timing of marketing campaign launches and product launches with new clients, and lower revenue in Insurance
  Solutions primarily from lower supplemental insureds.

        Segment EBITDA increased $64.4 million for the year ended December 31, 2016 as compared to the same period of the prior year as the
  impact of the lower net revenues was more than offset by lower marketing and commissions, lower operating costs and the absence in 2016 of
  impairment charges totaling $93.2 million recorded in 2015.


  Year Ended December 31, 2016 Compared to Year Ended December 31, 2015
         The following section provides an overview of our consolidated results of operations for the year ended December 31, 2016 as compared to
  the year ended December 31, 2015.

         Net Revenues. During the year ended December 31, 2016 we reported net revenues of $969.4 million, a decrease of $200.4 million, or
  17.1%, as compared to net revenues of $1,169.8 million in the comparable period of 2015. Global Loyalty net revenues decreased $4.0 million as
  growth with existing clients was more than offset by lower revenue from the loss of a key client in 2015. Excluding the impact from the loss of a
  key client, net revenues would have increased during the same time frame. Global Customer Engagement net revenues decreased $31.9 million. On
  a currency consistent basis, net revenues decreased $15.5 million primarily from lower revenue in our revenue enhancement business principally
  caused by the timing of marketing campaign launches and the recording of a one-time non-cash adjustment. Net revenues in our engagement
  solutions business decreased primarily due to the timing of product launches with new clients and a change in deal structure with a client (which
  impacted our net revenue but had a limited impact on Segment EBITDA). Net revenues declined $16.4 million from the unfavorable impact of
  foreign exchange.

                                                                         47


                                                                                                                                      048
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           47/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.176 Page 49 of 174

  Insurance Solutions net revenues decreased $4.0 million as the impact from lower average supplemental insureds was partially offset by a lower
  cost of insurance principally from lower claims experience. Net revenues in Legacy Membership and Package decreased $160.6 million primarily
  due to the expected attrition of legacy members, including those from our large financial institution partners, principally due to the cessation of
  new marketing campaigns and terminated programs with those partners as a result of the regulatory issues that have negatively impacted these
  partners. We expect this downward trend in net revenues related to our financial institution partners to continue for the foreseeable future. Net
  revenues further decreased from lower Package revenue primarily the result of lower average Package members and an unfavorable foreign
  exchange impact of $1.9 million.

         Marketing and Commissions Expense. Marketing and commissions expense decreased by $113.0 million, or 25.2%, to $335.7 million for
  the year ended December 31, 2016 from $448.7 million for the year ended December 31, 2015. Marketing and commissions expense decreased in
  Legacy Membership and Package by $79.8 million primarily due to our decision in the latter part of 2015 to terminate certain marketing channels.
  Costs decreased $23.1 million in Global Customer Engagement primarily due to the timing of campaign launches and the favorable impact of
  foreign exchange. Costs decreased $10.7 million in Insurance Solutions primarily due to lower marketing spend.

        Operating Costs. Operating costs decreased by $58.0 million, or 15.1%, to $327.2 million for the year ended December 31, 2016 from
  $385.2 million for the year ended December 31, 2015. Operating costs decreased $45.7 million in Legacy Membership and Package primarily from
  lower product and servicing costs associated with the lower retail member volumes. Costs decreased $13.5 million in Global Customer
  Engagement primarily related to lower product and servicing costs and the favorable impact of foreign exchange.

        General and Administrative Expense. General and administrative expense increased by $0.4 million, or 0.3% to $116.0 million for the year
  ended December 31, 2016 from $115.6 million for the year ended December 31, 2015. Costs decreased $8.7 million in Global Customer
  Engagement primarily due to lower employee related costs and the favorable impact of foreign exchange. Costs increased $10.6 million in Legacy
  Membership and Package primarily due to higher professional fees and reserves related to certain legal matters.

        Impairment of Goodwill and Other Long-Lived Assets. Our 2015 operating results include impairment charges of $93.2 million related to
  goodwill of $89.6 million and $3.6 million related to intangible assets (trademarks and tradenames) based on a failure of the annual goodwill
  impairment test in our former Membership Products business which utilized a combination of the income and market approaches and incorporated
  assumptions that we believe marketplace participants would utilize in determining the fair value of our former Membership Products business.

         Depreciation and Amortization Expense. Depreciation and amortization expense decreased by $33.1 million for the year ended December
  31, 2016 to $56.7 million from $89.8 million for the year ended December 31, 2015, primarily from a decrease of $24.9 million related to lower
  amortization of intangible assets acquired in connection with Affinion’s 2005 acquisition of the Cendant Marketing Services Division. The
  majority of these intangible assets are amortized on an accelerated basis. In addition, amortization expense recorded in 2016 decreased $4.7 million
  for intangible assets acquired in various acquisitions, principally member relationships which are amortized on an accelerated basis. Depreciation
  expense decreased $3.4 million primarily due to the favorable impact of foreign exchange.

         Interest Expense. Interest expense decreased $105.7 million, or 49.0% to $109.9 million for the year ended December 31, 2016 from $215.6
  million for the year ended December 31, 2015 primarily from lower interest expense as a result of the 2015 Exchange Offers and 2015 Rights
  Offering.

         Gain on Extinguishment of Debt. The gain on extinguishment of debt in 2015 in the amount of $318.9 million primarily relates to the 2015
  Exchange Offers. The gain primarily represents the difference in the carrying value of the debt exchanged by investors, including unamortized
  deferred financing costs and debt discounts, and carrying value adjustments, as compared to the value of the Common Stock issued in the
  exchange.

        Income Tax Expense. Income tax expense increased by $1.5 million for the year ended December 31, 2016 as compared to the year ended
  December 31, 2015, primarily due to an increase in the current foreign tax provision and deferred state and foreign tax provisions for the year
  ended December 31, 2016, partially offset by a decrease in the current federal and state tax provisions for the same period.

                                                                          48




                                                                                                                                      049
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         48/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.177 Page 50 of 174

         The Company’s effective income tax rates for the year ended December 31, 2016 and 2015 were 31.0% and 4.2%, respectively. The
  difference in the effective tax rates for the year ended December 31, 2016 and 2015 is primarily a result of the decrease in income before income
  taxes and non-controlling interest from $141.8 million for the year ended December 31, 2015 to $23.7 million for the year ended December 31,
  2016 and an increase in the income tax provision from $5.9 million for the year ended December 31, 2015 to $7.4 million for the year ended
  December 31, 2016. The Company’s tax rate is affected by recurring items, such as tax rates in foreign jurisdictions and the relative amount of
  income it earns in those jurisdictions. It is also affected by discrete items that may occur in any given year, but are not consistent from year to year.
  In addition to state and foreign income taxes, the requirement to maintain valuation allowances had the most significant impact on the difference
  between the Company’s effective tax rate and the statutory U.S. federal income tax rate of 35%.


  Operating Segment Results
        Net revenues, Segment EBITDA and Adjusted EBITDA by operating segment are as follows:

                                                                                       Year Ended December 31,
                                                 Net Revenues                           Segment EBITDA (1)                           Adjusted EBITDA (1)
                                                                 Increase                                   Increase                                    Increase
                                      2016           2015       (Decrease)        2016          2015       (Decrease)         2016          2015       (Decrease)
                                                                                             (in millions)
  Global Loyalty             $          167.0    $    171.0     $     (4.0) $       56.4        $    60.9    $   (4.5) $        58.0    $     61.9     $     (3.9)
  Global Customer Engagement            386.3         418.2          (31.9)         71.1             58.5        12.6           78.7          66.5           12.2
  Insurance Solutions                   227.8         231.8           (4.0)         77.9             70.1         7.8           77.8          70.6            7.2
    Subtotal                            781.1         821.0          (39.9)        205.4            189.5        15.9          214.5         199.0           15.5
  Legacy Membership and
  Package                               189.4         350.0         (160.6)             40.9         86.3        (45.4)         67.8         119.0          (51.2)
  Eliminations                           (1.1)         (1.2)           0.1                —            —            —             —             —              —
  Corporate                               —             —              —               (56.6)       (57.3)         0.7         (47.3)        (49.5)           2.2
  Impairment of goodwill and
  other long-lived assets                 —            —             —               —              (93.2)       93.2            —             —               —
     Total                   $          969.4    $ 1,169.8      $ (200.4)          189.7            125.3        64.4          235.0         268.5          (33.5)
  Business optimization
  expenses and restructuring
  charges or expenses                                                                                                          (14.4)         (20.9)          6.5
  Extraordinary or nonrecurring
  or unusual losses, expenses or
  charges                                                                                                                      (25.4)       (122.0)          96.6
  Other, net                                                                                                                    (5.5)         (0.3)          (5.2)
  Depreciation and amortization                                                    (56.7)           (89.8)       33.1          (56.7)        (89.8)          33.1
  Income (loss) from operations                                               $    133.0 $           35.5 $      97.5     $    133.0 $        35.5 $         97.5

                                                                                  49




                                                                                                                                                   050
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                      49/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.178 Page 51 of 174


                                                                                                    Year Ended December 31, 2016
                                                                                                                                              Impairment
                                                                                                                                               of goodwill
                                                                             Global                           Legacy                            and other
                                                              Global        Customer           Insurance    Membership                         long-lived
                                                              Loyalty      Engagement          Solutions    and Package          Corporate        assets           Total
                                                                                                             (in millions)
  Business optimization expenses
  and restructuring charges or
  expenses                                                $         1.6    $        4.5    $         (0.2) $          5.3    $          3.2   $        —      $        14.4
  Extraordinary or nonrecurring or
  unusual losses, expenses or
  charges                                                           —               2.7               —             21.2                1.5            —               25.4
  Other, net                                                        —               0.4               0.1            0.4                4.6            —                5.5
       Total                                              $         1.6    $        7.6    $         (0.1) $        26.9     $          9.3   $        —      $        45.3

                                                                                                    Year Ended December 31, 2015
                                                                                                                                              Impairment
                                                                                                                                               of goodwill
                                                                             Global                           Legacy                            and other
                                                              Global        Customer           Insurance    Membership                         long-lived
                                                              Loyalty      Engagement          Solutions    and Package          Corporate        assets           Total
                                                                                                             (in millions)
  Business optimization expenses
  and restructuring charges or
  expenses                                                $         1.0    $        7.6    $          0.2   $         8.9    $          3.2   $        —      $        20.9
  Extraordinary or nonrecurring or
  unusual losses, expenses or
  charges                                                           —               —                 0.7           23.7                4.4          93.2            122.0
  Other, net                                                        —               0.4              (0.4)           0.1                0.2           —                0.3
       Total                                              $         1.0    $        8.0    $          0.5 $         32.7     $          7.8   $      93.2     $      143.2

  (1)   See “ – Financial Condition, Liquidity and Capital Resources – Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures” below and Note 17 to our
        audited consolidated financial statements included elsewhere herein for a discussion on Segment EBITDA.

         Global Loyalty. Net revenues from Global Loyalty decreased by $4.0 million, or 2.3%, for the year ended December 31, 2016 to $167.0
  million as compared to $171.0 million for the year ended December 31, 2015 as increased revenues from growth with existing clients were more
  than offset by lower revenue from the loss of a key client in 2015. Excluding the impact from the loss of a key client, net revenues would have
  increased during the same time frame.

        Segment EBITDA decreased by $4.5 million, or 7.4%, for the year ended December 31, 2016 as compared to the year ended December 31,
  2015, as the increased contribution associated with existing clients was more than offset by the loss of a key client in 2015 and the increased
  investment required for new client launches in 2017.

         Global Customer Engagement. Global Customer Engagement net revenues decreased by $31.9 million, or 7.6%, to $386.3 million for the
  year ended December 31, 2016 as compared to $418.2 million for the year ended December 31, 2015. On a currency consistent basis, net revenues
  decreased $15.5 million primarily from lower revenue in our revenue enhancement business principally caused by the timing of marketing
  campaign launches and the recording of a one-time non-cash adjustment. Net revenues in our engagement solutions business decreased primarily
  due to the timing of product launches with new clients and a change in deal structure with a client (which impacted our net revenue but had a
  limited impact on Segment EBITDA). Net revenues declined $16.4 million from the unfavorable impact of foreign exchange.

         Segment EBITDA increased $12.6 million, or 21.5%, for the year ended December 31, 2016 as compared to the year ended December 31,
  2015 as the lower net revenues of $31.9 million were more than offset by lower marketing and commissions of $23.1 million, lower operating
  costs of $13.5 million and lower general and administrative costs of $8.7 million. The lower marketing and commissions were primarily
  attributable to the timing of campaign launches and the favorable impact of foreign exchange. The lower operating costs were primarily related to
  lower product and servicing costs and the favorable impact of foreign exchange. The lower general and administrative costs were primarily due to
  lower employee related costs and the favorable impact of foreign exchange.

                                                                                     50




                                                                                                                                                             051
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                                   50/173
1/17/2020
       Case                                       aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.179 Page 52 of 174

        Insurance Solutions. Insurance Solutions net revenues decreased by $4.0 million, or 1.7%, to $227.8 million for the year ended December
  31, 2016 as compared to $231.8 million for the year ended December 31, 2015. Net revenues decreased as the impact from lower average
  supplemental insureds was partially offset by a lower cost of insurance principally from lower claims experience.

        Segment EBITDA increased by $7.8 million, or 11.1%, for the year ended December 31, 2016 as compared to the year ended December 31,
  2015 as the impact of lower net revenues of $4.0 million was more than offset by lower operating expenses of $11.8 million, primarily from
  reduced marketing and commissions and lower employee related costs.

         Legacy Membership and Package. Legacy Membership and Package net revenues decreased by $160.6 million, or 45.9%, to $189.4 million
  for the year ended December 31, 2016 as compared to $350.0 million for the year ended December 31, 2015. Net revenues decreased primarily
  from the expected attrition of legacy members, including those from our large financial institution partners, principally due to the cessation of new
  marketing campaigns and terminated programs with those partners as a result of the regulatory issues that have negatively impacted these partners.
  We expect this downward trend in net revenues related to our financial institution partners to continue for the foreseeable future. Net revenues
  further decreased from lower Package revenue primarily the result of lower average Package members and an unfavorable foreign exchange
  impact of $1.9 million.

        Segment EBITDA decreased by $45.4 million, or 52.6%, for the year ended December 31, 2016 as compared to the year ended December
  31, 2015. Segment EBITDA decreased as the impact from the lower net revenues of $160.6 million and higher general and administrative expense
  of $10.6 million was partially offset by lower marketing and commissions expense of $79.8 million and lower operating costs of $45.7 million.
  The lower marketing and commissions expense was primarily the result of our decision in the latter part of 2015 to terminate certain marketing
  channels. The lower operating costs are the result of lower product and servicing costs related to the lower revenue. The higher general and
  administrative costs were primarily due to higher professional fees and reserves related to certain legal matters.

         Corporate. Corporate costs include certain departmental service costs such as human resources, legal, corporate finance and accounting
  functions and unallocated portions of information technology. Expenses such as professional fees related to debt financing activities and stock
  compensation costs are also recorded in corporate. Corporate costs decreased by $0.7 million for the year ended December 31, 2016 as compared
  to the year ended December 31, 2015.

        Impairment of Goodwill and Other Long-Lived Assets. Our 2015 operating results include impairment charges of $93.2 million related to
  goodwill of $89.6 million and $3.6 million related to intangible assets (trademarks and tradenames) based on a failure of the annual goodwill
  impairment test in our former Membership Products business which utilized a combination of the income and market approaches and incorporated
  assumptions that we believe marketplace participants would utilize in determining the fair value of our former Membership Products business.


  Financial Condition, Liquidity and Capital Resources
  Financial Condition – December 31, 2017 and December 31, 2016

                                                                                                December 31,        December 31,           Increase
                                                                                                    2017                2016              (Decrease)
                                                                                                                    (in millions)
  Total assets                                                                              $            766.9 $             738.9 $                 28.0
  Total liabilities                                                                                    2,324.5             2,311.8                   12.7
  Total deficit                                                                                       (1,557.6)           (1,572.9)                  15.3

         Total assets increased by $28.0 million, principally due to an increase in receivables of $19.7 million principally due to an increase in
  unbilled receivables in Global Loyalty due to increased volume and an increase in vendor rebates.

         Total liabilities increased by $12.7 million, primarily due to an increase in long-term debt of $31.5 million in connection with the 2017 debt
  refinancing (see “– Credit Facilities and Long-term Debt”), partially offset by a decrease in non-current deferred income taxes due to the estimated
  impact of the Tax Cuts and Jobs Act of 2017.

         Total deficit decreased by $15.3 million, principally due to the issuance of warrants in connection with the 2017 debt refinancing of $31.6
  million, the impact of currency translation adjustment of $6.3 million and share-based compensation of $2.5 million, partially offset by the net loss
  of $24.4 million.

                                                                            51




                                                                                                                                         052
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               51/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.180 Page 53 of 174


  Liquidity and Capital Resources
         Our primary sources of liquidity on both a short-term and long-term basis are cash on hand and cash generated through operating and
  financing activities. Our primary cash needs are to service our indebtedness and for working capital, capital expenditures and general corporate
  purposes. Many of the Company’s significant costs are variable in nature, including marketing and commissions. The Company has a great degree
  of flexibility in the amount and timing of marketing expenditures and focuses its marketing expenditures on its most profitable marketing
  opportunities. Commissions correspond directly with revenue generated and have been decreasing as a percentage of revenue over the last several
  years. We believe, based on our current operations and new business prospects, coupled with our flexibility in the amount and timing of marketing
  expenditures, that our cash on hand and borrowing availability under Affinion’s revolving credit facility will be sufficient to meet our liquidity
  needs for the next twelve months and in the foreseeable future, including the $3.35 million quarterly amortization payments on Affinion’s term
  loan facility under the New Credit Facility. In addition, we do not expect to be required to make any excess cash flow or other mandatory
  prepayments in the near future under Affinion’s term loan facility.

          In addition to quarterly amortization payments, the term loan facility requires mandatory prepayments under certain conditions. First, a
  prepayment may be required based on excess cash flows as defined in the New Credit Facility. For this purpose, excess cash flow for any annual
  accounting period is defined as Affinion’s Adjusted EBITDA reduced by debt service, increases to working capital, capital expenditures and
  business acquisitions net of external funding and certain other uses of cash. Increases to excess cash flow include decreases to working capital and
  certain other receipts of cash. If the excess cash flow calculation for any annual accounting period is positive, a prepayment of the term loan
  facility in an amount equal to a percentage of the excess cash flow may be required. Such percentage is determined based upon the senior secured
  leverage ratio as of the end of the applicable annual accounting period. Second, a prepayment may be required with the net proceeds of certain
  asset sales. However, certain of such net proceeds will not be required to be applied to prepay the New Credit Facility if they are applied to
  acquire, maintain, develop, construct, improve or repair assets useful in our business or to make acquisitions or other permitted investments within
  12 months.

         Affinion Holdings is a holding company, with no direct operations and no significant assets other than the ownership of 100% of the stock
  of Affinion. Because we conduct our operations through our subsidiaries, our cash flows and our ability to service our indebtedness is dependent
  upon cash dividends and distributions or other transfers from our subsidiaries. Payments to us by our subsidiaries are contingent upon our
  subsidiaries’ earnings, but are not limited by our debt agreements following the 2017 Transactions consisting of the New Credit Facility and the
  indenture governing the New Notes.

         Although we historically have a working capital deficit, a major factor included in this deficit is deferred revenue resulting from the cash
  collected from annual memberships that is deferred until the appropriate refund period has concluded. As the membership base continues to shift
  away from memberships billed annually to memberships billed monthly, it will have a negative effect on our operating cash flow. However, we
  anticipate that in future periods the reduced cash interest expense will favorably impact the operating cash and offset the working capital deficit
  that will continue for the foreseeable future. In spite of our historical working capital deficit, we expect that we will continue to be able to operate
  effectively primarily due to our cash flows from operations and our available funds under the revolving credit facility under our New Credit
  Facility. In addition, during 2018, our required quarterly amortization payments under the term loan under our New Credit Facility is not
  significant and we do not currently anticipate any other mandatory principal prepayments under the term loan.


     Cash Flows – Years Ended December 31, 2017 and 2016
        At December 31, 2017, we had $39.8 million of cash and cash equivalents on hand, an increase of $2.1 million from $37.7 million at
  December 31, 2016. The following table summarizes our cash flows and compares changes in our cash and cash equivalents on hand to the same
  period in the prior year.

                                                                                                      Twelve Months Ended December 31,
                                                                                           2017                     2016                    Change
                                                                                                                (in millions)
  Cash provided by (used in):
     Operating activities                                                         $                 7.0     $               25.6     $               (18.6)
     Investing activities                                                                         (37.9)                   (32.5)                     (5.4)
     Financing activities                                                                          30.4                     (8.3)                     38.7
  Effect of exchange rate changes                                                                   2.6                     (2.5)                      5.1
  Net change in cash and cash equivalents                                         $                 2.1     $              (17.7)    $                19.8

                                                                             52




                                                                                                                                           053
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               52/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.181 Page 54 of 174


        Operating Activities
         During the year ended December 31, 2017, we generated $18.6 million less cash from operating activities than during the year ended
  December 31, 2016. Segment EBITDA decreased $2.1 million for the year ended December 31, 2017 as compared to the year ended December 31,
  2016. In addition, the Company paid $23.2 million in connection with an external gift card inventory cyber theft that occurred in the first quarter of
  2017.


        Investing Activities
         We used $5.4 million less cash in investing activities during the year ended December 31, 2017 as compared to the year ended December
  31, 2016. During the year ended December 31, 2017, we used $38.1 million for capital expenditures and generated $0.6 million from restricted
  cash. During the year ended December 31, 2016, we used $34.3 million for capital expenditures and generated $1.8 million from restricted cash.


        Financing Activities
         We generated $38.7 million more cash from financing activities during the year ended December 31, 2017 as compared to the year ended
  December 31, 2016. During the year ended December 31, 2017, we made payments on our first-lien and second-lien term loans for $753.8 million
  and $425.0 million, respectively, redeemed the International senior subordinated notes for $118.5 million, redeemed Affinion’s 2010 senior notes,
  Affinion Holdings’ 2013 senior notes and the Investments 2013 senior subordinated notes for $227.4 million and made payments on our new term
  loan of $10.0 million. We also issued New Notes for $235.9 million, received $1,303.7 million and $55.0 million of term loans and revolving
  credit facility under our New Credit Facility and incurred $29.3 million of financing costs related to the New Notes and New Credit Facility.
  During the year ended December 31, 2016, we had repayments under Affinion’s first lien term loan of $7.8 million.


     Cash Flows – Years Ended December 31, 2016 and 2015
        At December 31, 2016, we had $37.7 million of cash and cash equivalents on hand, a decrease of $17.7 million from $55.4 million at
  December 31, 2015. The following table summarizes our cash flows and compares changes in our cash and cash equivalents on hand to the same
  period in the prior year.

                                                                                                             Year Ended December 31,
                                                                                                 2016                  2015               Change
                                                                                                                   (in millions)
  Cash provided by (used in):
     Operating activities                                                                  $             25.6 $              10.4 $                 15.2
     Investing activities                                                                               (32.5)              (32.2)                  (0.3)
     Financing activities                                                                                (8.3)               46.8                  (55.1)
  Effect of exchange rate changes                                                                        (2.5)               (1.9)                  (0.6)
  Net change in cash and cash equivalents                                                  $            (17.7) $             23.1 $                (40.8)


        Operating Activities
         During the year ended December 31, 2016, we generated $15.2 million more cash from operating activities than during the year ended
  December 31, 2015. Segment EBITDA, excluding non-cash impairment charges, decreased $28.8 million for the year ended December 31, 2016 as
  compared to the year ended December 31, 2015. This decrease was more than offset by lower interest payments of $50.4 million primarily as a
  result of the 2015 Exchange Offers and 2015 Rights Offering.


        Investing Activities
         We used $0.3 million more cash in investing activities during the year ended December 31, 2016 as compared to the year ended December
  31, 2015. During the year ended December 31, 2016, we used $34.3 million for capital expenditures. During the year ended December 31, 2015,
  we used $31.4 million for capital expenditures and $1.7 million for acquisition-related payments, and also received $1.5 million in connection with
  the sale of an investment.

                                                                           53




                                                                                                                                        054
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            53/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.182 Page 55 of 174


        Financing Activities
         We used $55.1 million more cash in financing activities during the year ended December 31, 2016 as compared to the year ended
  December 31, 2015. During the year ended December 31, 2016, we had repayments under Affinion’s first lien term loan of $7.8 million. During
  the year ended December 31, 2015, we issued the International Notes and shares of Common Stock for $110.0 million, had net repayments under
  Affinion’s revolving credit facility and first lien term loan of $5.0 million and $7.8 million, respectively, and paid $34.8 million upon maturity of
  Affinion Holdings’ 2010 senior notes and Affinion’s 11.5% senior subordinated notes due 2015 (Affinion’s “2006 senior subordinated notes”). We
  also paid financing costs related to the debt exchange and issuance of the International Notes of $14.7 million.


  Credit Facilities and Long-Term Debt
        General
       As a result of the Apollo Transactions, we became a highly leveraged company, and we continue to be a highly leveraged company. As of
  December 31, 2017, we had approximately $1.9 billion in indebtedness.

         At December 31, 2017, on a consolidated basis, Affinion had $1,330.0 million outstanding term loans under Affinion’s New Credit Facility,
  as defined below ($1,300.8 million, net of discount) and $595.3 million outstanding under Affinion’s New Notes, as defined below
  ($572.4 million, net of discount). At December 31, 2017, there were borrowings of $55.0 million ($52.6 million, net of discount) outstanding under
  Affinion’s revolving credit facility and Affinion had $50.0 million available under the revolving credit facility, after giving effect to the issuance of
  $5.0 million of letters of credit.

        As of December 31, 2017, Affinion’s New Credit Facility and the indenture governing Affinion’s New Notes contained various restrictive
  covenants that apply to Affinion. As of December 31, 2017, Affinion was in compliance with the restrictive covenants under Affinion’s debt
  agreements.


        The 2017 Refinancing Transactions
         On May 10, 2017, Affinion entered into the New Credit Facility having a five-year maturity with a lender, pursuant to which the lender
  provided term loans in an aggregate principal amount equal to approximately $1.3 billion and committed to provide revolving loans in an
  aggregate principal amount at any one time outstanding not to exceed $110.0 million, decreasing to $80.0 million on May 10, 2018. The proceeds
  of the term loans under the New Credit Facility were used by Affinion to refinance its existing senior secured credit facility (the “Credit
  Agreement Refinancing”), to redeem in full the International Notes (the “International Notes Redemption”), to pay transaction fees and expenses
  and for general corporate purposes. The term loans provide for quarterly amortization payments totaling (i) for the first two years after May 10,
  2017, 1% per annum, (ii) for the third year after May 10, 2017, 2.5% per annum, and (iii) for each year thereafter, 5% per annum, in each case,
  payable quarterly, with the balance due upon the final maturity date, subject in each case, to reduction of such amortization payments for certain
  prepayments. The New Credit Facility also requires mandatory prepayments of the outstanding term loans based on excess cash flow (as defined in
  the New Credit Facility), if any, and the proceeds from certain specified transactions.

         The interest rates with respect to the term loans and revolving loans under the New Credit Facility are based on, at Affinion’s option, (x) the
  higher of (i) adjusted LIBOR and (ii) 1.00%, in each case, plus 7.75%, or (y) the highest of (i) the prime rate, (ii) the Federal Funds Effective Rate
  plus 0.5%, and (iii) 2.00% (“ABR”) in each case plus 6.75%.

          Affinion’s obligations under the New Credit Facility and any interest rate protection or other hedging arrangements entered into with a
  lender or any of its affiliates are guaranteed by Affinion Holdings and by each of Affinion’s existing and subsequently acquired or organized
  domestic subsidiaries, subject to certain exceptions. The New Credit Facility is secured on a first-priority basis to the extent legally permissible by
  substantially all of the assets of (i) Affinion Holdings, which consists of a pledge of all the Company’s capital stock and (ii) Affinion and the
  subsidiary guarantors, including but not limited to: (a) a pledge of substantially all capital stock held by Affinion or any subsidiary guarantor and
  (b) security interests in substantially all tangible and intangible assets of Affinion and each subsidiary guarantor, subject to certain exceptions. The
  New Credit Facility also contains financial, affirmative and negative covenants. The negative covenants in the New Credit Facility include, among
  other things, limitations (all of which are subject to certain exceptions) on Affinion’s (and in certain cases, Affinion Holdings’) ability to: declare
  dividends and make other distributions, redeem or repurchase Affinion’s capital stock; prepay, redeem or repurchase certain of Affinion’s
  subordinated indebtedness; make loans or investments (including acquisitions); incur additional indebtedness (subject to certain exceptions); enter
  into agreements that would restrict the ability of Affinion’s subsidiaries to pay dividends; merge or enter into acquisitions; sell assets; and enter
  into transactions with affiliates. The New Credit Facility requires Affinion to comply with (a) a maximum ratio of senior secured debt to EBITDA
  (as defined in the New Credit Facility) and (y) a minimum ratio of EBITDA to consolidated fixed charges. Through December 31, 2017, the
  maximum ratio of senior secured debt to EBITDA was 7.5:1.0 and the minimum ratio of EBITDA to consolidated fixed charges was 1.0:1.0.

                                                                             54




                                                                                                                                          055
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              54/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.183 Page 56 of 174

         On May 10, 2017, Affinion International (i) elected to redeem all of its outstanding $118.5 million in aggregate principal amount of
  International Notes on June 9, 2017 at a redemption price of 100% of the principal amount of the International Notes, plus accrued and unpaid
  interest to the redemption date, (ii) irrevocably deposited sufficient funds received from borrowings under the New Credit Facility to effect such
  redemption with the trustee under the indenture governing the International Notes and (iii) entered into a satisfaction and discharge agreement to
  discharge its obligations under the indenture governing the International Notes. The International Notes were originally issued by Affinion
  International on November 9, 2015 in an original principal amount of $110.0 million and bore interest at 7.5% per annum, of which 3.5% per
  annum was payable in cash and 4.0% per annum was payable in kind; provided, that all of the accrued interest on the International Notes from the
  issue date to, but not including, May 1, 2016 was payable on May 1, 2016 entirely in kind. Interest on the International Notes was payable semi-
  annually on May 1 and November 1 of each year, commencing on May 1, 2016. The International Notes Redemption was consummated on June 9,
  2017.

         On May 10, 2017, (a) Affinion completed the AGI Exchange Offer; (b) Affinion Holdings completed the Holdings Exchange Offer; and (c)
  Affinion Investments completed the Investments Exchange Offer. Under the terms of the AGI Exchange Offer, for each $1,000 principal amount
  of Affinion’s 2010 senior notes accepted in the AGI Exchange Offer, holders could elect to receive (i)(A) $1,000 principal amount of New Notes
  and New Warrants to purchase 3.37 shares of Common Stock or (B) $930 in cash. Under the terms of the Holdings Exchange Offer, for each
  $1,000 principal amount of Affinion Holdings’ 2013 senior notes accepted in the Holdings Exchange Offer, holders could elect to receive (i)(A)
  $1,000 principal amount of New Notes and New Warrants to purchase 3.37 shares of Common Stock or (B) $700 in cash. Under the terms of the
  Investments Exchange Offer, for each $1,000 principal amount of the Investments senior subordinated notes accepted in the Investments Exchange
  Offer, holders could elect to receive (i)(A) $1,000 principal amount of New Notes and New Warrants to purchase 3.37 shares of Common Stock or
  (B) $880 in cash. Pursuant to the AGI Exchange Offer, approximately $269.7 million of Affinion’s 2010 senior notes plus accrued and unpaid
  interest were exchanged for approximately $277.8 million of New Notes, New Warrants to purchase 1,103,203 shares of Common Stock and
  approximately $417,386 in cash, including $238.0 million of Affinion’s 2010 senior notes plus accrued and unpaid interest exchanged by related
  parties in exchange for $245.5 million of New Notes and New Warrants to purchase 985,438 shares of Common Stock; pursuant to the Holdings
  Exchange Offer, approximately $4.6 million of Affinion Holdings’ 2013 senior notes plus accrued and unpaid interest were exchanged by a related
  party for approximately $4.7 million of New Notes and New Warrants to purchase 18,539 shares of Common Stock; and pursuant to the
  Investments Exchange Offer, approximately $12.4 million of the Investments senior subordinated notes plus accrued and unpaid interest were
  exchanged for approximately $12.8 million of New Notes, New Warrants to purchase 51,005 shares of Common Stock and approximately $912 in
  cash, including $12.2 million of the Investments senior subordinated notes plus accrued and unpaid interest exchanged by related parties in
  exchange for $12.6 million of New Notes and New Warrants to purchase 49,894 shares of Common Stock. Affinion used the proceeds of the New
  Notes issued pursuant to the Investor Purchase Agreement to pay the cash tender consideration to participating holders in the Exchange Offers.

        Concurrently with the Exchange Offers, Affinion and Affinion Investments successfully solicited consents (the “Consent Solicitations”)
  from holders to certain amendments to (a) the indenture governing Affinion’s 2010 senior notes to remove substantially all of the restrictive
  covenants and certain of the default provisions and to reduce from 30 days to three business days the minimum notice period for optional
  redemptions, and (b) the indenture governing the Investments senior subordinated notes to reduce from 30 days to three business days the
  minimum notice period for optional redemptions.

         Also, on May 10, 2017, Affinion exercised its option to redeem Affinion’s 2010 senior notes that were not tendered in the Exchange Offers
  and to fund such redemption with proceeds from the Investors pursuant to the terms of the Investor Purchase Agreement. As a result, on May 10,
  2017, Affinion (i) elected to redeem all of its outstanding $205.3 million in aggregate principal amount of Affinion’s 2010 senior notes on May 15,
  2017 at a redemption price of 100% of the principal amount, plus accrued and unpaid interest to the redemption date, (ii) irrevocably deposited
  sufficient funds received from the Investors pursuant to the Investor Purchase Agreement to effect such redemption with the trustee under the
  indenture governing Affinion’s 2010 senior notes and (iii) entered into a satisfaction and discharge agreement to discharge its obligations under the
  indenture governing Affinion’s 2010 senior notes. Affinion’s 2010 senior notes were originally issued by Affinion on November 19, 2010 in an
  aggregate principal amount of $475.0 million and bore interest at 7.875% per annum. The redemption of the Affinion 2010 senior notes was
  consummated on May 15, 2017.

        The New Notes bear interest at the rate per annum as follows:

         For any interest payment period ending on or prior to the date that is the 18 month anniversary of the settlement date of the Exchange Offers
  (the “Settlement Date”), Affinion may, at its option, elect to pay interest on the New Notes (1) entirely in cash (“Cash Interest”) at a rate per annum
  of 12.50% or (2) entirely by increasing the principal amount of the outstanding New Notes or by issuing PIK notes (“PIK Interest”) at a rate per
  annum of 14.00%, provided that interest for the first interest period commencing on the Settlement Date shall be payable entirely in PIK Interest.
  The interest for the first interest period was paid in PIK Interest on November 10, 2017.

                                                                            55




                                                                                                                                        056
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            55/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.184 Page 57 of 174

          For any interest payment period ending after the date that is the 18 month anniversary of the Settlement Date, (i) if immediately after giving
  effect to such interest payment, on a pro forma basis, Affinion’s Senior Secured Leverage Ratio (as defined in the indenture governing the New
  Notes (the “New Notes Indenture”)) would be less than or equal to 4.375 to 1.000, Affinion’s Consolidated Fixed Charge Coverage Ratio (as
  defined in the New Notes Indenture) would be greater than or equal to 1.375 to 1.000, in each case, as of the last day of the most recently
  completed fiscal quarter of Affinion immediately preceding the scheduled interest payment date for which internal financial statements are
  available, and Affinion’s Average Liquidity (as defined in the New Notes Indenture) less the amount of the anticipated cash interest payment is
  equal to or greater than $80.0 million as of the record date for such interest payment, then Affinion shall be required to pay interest on the New
  Notes for such interest period entirely in Cash Interest at a rate per annum of 12.50%, (ii) if immediately after giving effect to such interest
  payment, on a pro forma basis, Affinion’s Senior Secured Leverage Ratio would be less than or equal to 4.375 to 1.000, Affinion’s Consolidated
  Fixed Charge Coverage Ratio would be greater than or equal to 1.250 to 1.000 but less than 1.375 to 1.000, in each case, as of the last day of the
  most recently completed fiscal quarter of Affinion immediately preceding the scheduled interest payment date for which internal financial
  statements are available, and Affinion’s Average Liquidity less the amount of the anticipated cash interest payment is equal to or greater than $80.0
  million as of the record date for such interest payment, then Affinion shall be required to pay interest on the New Notes for such interest period as
  a combination (“Combined Interest”) of Cash Interest at a rate per annum of 6.50% and PIK Interest at a rate per annum of 7.50% and (iii) if
  immediately after giving effect to such interest payment, on a pro forma basis, Affinion’s Senior Secured Leverage Ratio would be greater than
  4.375 to 1.000, Affinion’s Consolidated Fixed Charge Coverage Ratio would be less than 1.250 to 1.000, in each case, as of the last day of the most
  recently completed fiscal quarter of Affinion immediately preceding the scheduled interest payment date for which internal financial statements are
  available, or Affinion’s Average Liquidity less the amount of the anticipated cash interest payment is less than $80.0 million as of the record date
  for such interest payment, then Affinion may elect to pay interest on the New Notes for such interest period as PIK Interest at a rate per annum of:
  (x) 14.75% for any interest payment period ending on or prior to the date that is the 30 month anniversary of the Settlement Date and (y) 15.50%
  for any interest payment period ending after the date that is the 30 month anniversary of the Settlement Date; provided that, for the avoidance of
  doubt, if the aforementioned ratios are satisfied and require Affinion to either pay Cash Interest or Combined Interest for any interest period, as
  applicable, any restriction in the New Credit Facility on the payment of such interest shall not relieve Affinion of such obligation to pay Cash
  Interest or Combined Interest, as applicable, for such interest period and Affinion shall take all such actions as may be required in order to permit
  such payment of Cash Interest or Combined Interest, as applicable, for such interest period under the New Credit Facility (including, without
  limitation, any required repayment of outstanding borrowings under the revolving facility under the New Credit Facility).

         Interest on the New Notes is payable semi-annually on May 10 and November 10 of each year, commencing on November 10, 2017. The
  New Notes will mature on November 10, 2022. Under certain circumstances, the New Notes are redeemable at Affinion’s option prior to maturity.
  If the New Notes are not so redeemed by Affinion, under certain circumstances, Affinion may be required to make an offer to purchase New Notes.
  The New Notes Indenture contains negative covenants that restrict the ability of Affinion and its restricted subsidiaries to engage in certain
  transactions and also contains customary events of default. In addition, the covenants restrict Affinion Holdings’ ability to engage in certain
  businesses or business activities. Affinion is not required to deliver any separate reports to holders or financial statements or other information of
  Affinion and its restricted subsidiaries as long as Affinion Holdings is a guarantor of the New Notes and files such reports with the SEC. Affinion’s
  obligations under the New Notes are jointly and severally and fully and unconditionally guaranteed on an unsecured senior basis by the same
  entities that guarantee the New Credit Facility. The New Notes and guarantees thereof are unsecured senior obligations of Affinion and each of the
  guarantors and rank equally with all of Affinion’s and the guarantors’ existing and future senior indebtedness, including obligations under the New
  Credit Facility, and senior to Affinion’s and the guarantors’ existing and future senior indebtedness.

         Previously, in connection with the Exchange Offers, on March 31, 2017, Elliott, Franklin, Empyrean, and ICG, all of whom were, or became
  as a result of the Exchange Offers, Issuance of New Notes and New Warrants and redemptions of Affinion’s 2010 senior notes, related parties,
  entered into the Investor Purchase Agreement with Affinion Holdings, Affinion and Affinion Investments, in which they agreed to purchase New
  Notes in an aggregate principal amount sufficient to pay all holders that participate in the Exchange Offers and elect to receive cash (the “Initial
  Investment”). Further, pursuant to the Investor Purchase Agreement, if Affinion Holdings, Affinion or Affinion Investments exercised its option to
  redeem any of Affinion’s 2010 senior notes, Affinion Holdings’ 2013 senior notes and/or the Investments senior subordinated notes not tendered in
  the Exchange Offers, the Company could obligate the Investors to purchase an aggregate principal amount of New Notes and New Warrants that
  would yield sufficient cash proceeds to fund any such redemptions (the “Follow On Investment” and, together with the Initial Investment, the
  “Investments”). On May 10, 2017, Affinion exercised its option to redeem Affinion’s 2010 senior notes and irrevocably deposited the cash
  redemption price on such date in order to satisfy and discharge its obligations under the indenture governing Affinion’s 2010 senior notes. In
  addition, pursuant to the terms of the Investor Purchase Agreement, Affinion was required to pay to the Investors upon the closing of the Exchange
  Offers a commitment premium of $17.5 million and a funding premium of $7.4 million in aggregate principal amount of New Notes and the same
  number of New Warrants that such principal amount of New Notes would have been issued as part of the Exchange Offers.

                                                                           56




                                                                                                                                       057
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           56/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.185 Page 58 of 174

          Accordingly, on May 10, 2017, Affinion issued approximately $532.6 million aggregate principal amount of New Notes and Affinion
  Holdings issued New Warrants to purchase 3,974,581 shares of Common Stock, of which (i) approximately $295.3 million in aggregate principal
  amount of New Notes and New Warrants to purchase 1,172,747 shares of Common Stock were issued to participating holders (including the
  Investors) in the Exchange Offers, including $262.8 million of New Notes and New Warrants to purchase 1,053,871 shares of Common Stock
  issued to related parties, and (ii) approximately $237.3 million in aggregate principal amount of New Notes and New Warrants to purchase
  2,801,834 shares of Common Stock were issued, including all of the New Notes and New Warrants to purchase 2,791,475 shares of Common
  Stock issued to the Investors, all of whom are related parties, pursuant to the Investor Purchase Agreement to fund the cash consideration payable
  in the Exchange Offers and the cash redemption price for the balance of Affinion’s 2010 senior notes that were not exchanged or tendered in the
  AGI Exchange Offer and to pay the commitment premium and funding premium under the Investor Purchase Agreement. The New Warrants
  received by the Investors on May 10, 2017, represented approximately 26.7% of the pro forma fully diluted ownership of Affinion Holdings after
  giving effect to issuances pursuant to the Exchange Offers and the Investor Purchase Agreement, but without giving effect to options and restricted
  stock units granted under Affinion Holdings’ management compensation and incentive plans. The number of shares of Common Stock issuable
  upon the exercise of the New Warrants, as described herein, reflects the application of the anti-dilution protections of the New Warrants issued in
  the Exchange Offers and pursuant to the Investor Purchase Agreement (other than the New Warrants issued as part of the funding premium) that
  are triggered by the issuance of New Warrants as part of the funding premium.

         On June 13, 2017, (i) Affinion Holdings exercised its option to redeem the $11.5 million in aggregate principal amount of Affinion
  Holdings’ 2013 senior notes that were not tendered in the Holdings Exchange Offer and to fund such redemption with proceeds from the Investors
  pursuant to the terms of the Investor Purchase Agreement and (ii) Affinion Investments exercised its option to redeem the $10.2 million in
  aggregate principal amount of the Investments senior subordinated notes that were not tendered in the Investments Exchange Offer and to fund
  such redemption with proceeds from the Investors pursuant to the terms of the Investor Purchase Agreement. Affinion Holdings’ 2013 senior notes
  were redeemed on July 17, 2017 at a redemption price of 103.4375% of the principal amount, plus accrued and unpaid interest to the redemption
  date and the Investments senior subordinated notes were redeemed on July 17, 2017 at a redemption price of 103.375% of the principal amount,
  plus accrued and unpaid interest to the redemption date. Affinion Holdings’ 2013 senior notes were originally issued by Affinion Holdings on
  December 12, 2013 in an aggregate principal amount of $292.8 million and bore interest at 13.75% per annum in cash, or at Affinion Holdings’
  option, in payment-in-kind interest at 13.75% per annum plus 0.75%. The Investments senior subordinated notes were originally issued by
  Affinion Investments on December 12, 2013 in an aggregate principal amount of $360.0 million and bore interest at 13.50% per annum.

         On July 17, 2017, pursuant to the Investor Purchase Agreement, Affinion issued approximately $23.7 million aggregate principal amount of
  New Notes to the Investors and Affinion Holdings New Warrants to the Investors. Pursuant to the Investor Purchase Agreement, the Investors paid
  a purchase price of approximately $23.5 million to Affinion, which amount includes the payment of pre-issuance accrued interest of approximately
  $0.6 million from May 10, 2017. The New Notes and New Warrants issued by Affinion and Affinion Holdings, respectively, to the Investors
  include the funding premium payable under the Investor Purchase Agreement. The New Notes constitute a further issuance of, and form a single
  series with, the $532.6 million in aggregate principal amount of New Notes that Affinion issued on May 10, 2017.

         In connection with the Exchange Offers and the Investor Purchase Agreement, and in accordance with Affinion Holdings’ obligations under
  the Shareholders Agreement, due to the issuance of the New Warrants in the Exchange Offers and pursuant to the Investor Purchase Agreement,
  Affinion Holdings offered to each Pre-Emptive Rights Holder the right to purchase with cash up to such Pre-Emptive Rights Holder’s pro rata
  share (as determined in accordance with the Shareholders Agreement) of New Warrants at an exercise price of $0.01 per New Warrant pursuant to
  the Pre-Emptive Rights Offer. On July 12, 2017, Affinion Holdings issued New Warrants to purchase 63,741 shares of Common Stock to
  participants in the Pre-Emptive Rights Offer.


        Affinion’s 2010 Senior Notes
         On November 19, 2010, Affinion completed a private offering of $475.0 million aggregate principal amount of Affinion’s 2010 senior notes
  providing net proceeds of $471.5 million, which were subsequently registered under the Securities Act. Prior to their redemption in May 2017,
  Affinion’s 2010 senior notes bore interest at 7.875% per annum payable semi-annually on June 15 and December 15 of each year, commencing on
  June 15, 2011. Affinion’s 2010 senior notes were scheduled to mature on December 15, 2018. Affinion’s 2010 senior notes were redeemable at
  Affinion’s option prior to maturity. The indenture governing Affinion’s 2010 senior notes contained negative covenants which restricted the ability
  of Affinion and its restricted subsidiaries to engage in certain transactions and also contained customary events of default. Affinion’s obligations
  under Affinion’s 2010 senior notes were jointly and severally and fully and unconditionally guaranteed on a senior unsecured basis by each of
  Affinion’s existing and future domestic subsidiaries that guaranteed Affinion’s indebtedness under Affinion’s senior secured credit facility (other
  than Affinion Investments and Affinion Investments II, LLC (“Affinion Investments II”)). Affinion’s 2010 senior notes and guarantees thereof
  were senior unsecured obligations of Affinion and ranked equally with all of Affinion’s and the guarantors’ existing and future senior indebtedness
  and senior to Affinion’s and the guarantors’ existing and future subordinated indebtedness. Affinion’s 2010 senior notes were

                                                                           57




                                                                                                                                      058
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         57/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.186 Page 59 of 174

  therefore effectively subordinated to Affinion’s and the guarantors’ existing and future secured indebtedness, including Affinion’s obligations
  under Affinion’s senior secured credit facility, to the extent of the value of the collateral securing such indebtedness. Affinion’s 2010 senior notes
  were structurally subordinated to all indebtedness and other obligations of each of Affinion’s existing and future subsidiaries that were not
  guarantors, including the Investments senior subordinated notes. In May 2017, $269.3 million of Affinion’s senior notes were exchanged for New
  Notes and New Warrants and $205.7 million of Affinion’s senior notes were redeemed for $212.3 million, including accrued interest.


        Affinion Holdings’ 2013 Senior Notes
          Prior to their redemption in July 2017, Affinion Holdings’ 2013 senior notes bore interest at 13.75% per annum, payable semi-annually on
  March 15 and September 15 of each year, commencing on September 15, 2014. At Affinion Holdings’ option (subject to certain exceptions), it had
  the right to elect to pay (i) Cash Interest, (ii) PIK Interest, or (iii) 50% as Cash Interest and 50% as PIK Interest; provided that if (i) no Default or
  Event of Default (each as defined in Affinion’s senior secured credit facility) shall have occurred and be continuing or would result from such
  interest payment, (ii) immediately after giving effect to such interest payment, on a pro forma basis, the Consolidated Leverage Ratio (as defined in
  Affinion’s senior secured credit facility) of Affinion was less than or equal to 5.0:1.0 as of the last day of the most recently completed fiscal quarter
  preceding the interest payment date for which financial statements had been delivered to the agent under Affinion’s senior secured credit facility
  and (iii) immediately after giving effect to such interest payment, on a pro forma basis, the Adjusted Consolidated Leverage Ratio (as defined in
  the note agreement governing the Investments senior subordinated notes) of Affinion is less than or equal to 5.0:1.0, then Affinion Holdings was
  required to pay interest on its 2013 senior notes for such interest period in cash. PIK Interest accrued at 13.75% per annum plus 0.75%. For the first
  interest period ending September 15, 2014, Affinion Holdings paid interest by increasing the principal amount of its 2013 senior notes. Affinion
  Holdings’ 2013 senior notes were scheduled to mature on September 15, 2018. Affinion Holdings had the right to redeem some or all of its 2013
  senior notes at any time on or after December 12, 2016 at redemption prices (generally at a premium) set forth in the indenture governing its 2013
  senior notes. In addition, prior to December 12, 2016, up to 100% of Affinion Holdings’ outstanding 2013 senior notes were redeemable at the
  option of Affinion Holdings, with the net proceeds raised by Affinion Holdings in one or more equity offerings, at 113.75% of their principal
  amount. In addition, prior to December 12, 2016, Affinion Holdings’ 2013 senior notes were redeemable, in whole or in part, at a redemption price
  equal to 100% of the principal amount of its 2013 senior notes redeemed plus a “make-whole” premium. Prior to the consummation of the 2015
  Exchange Offers, Affinion Holdings’ 2013 senior notes were senior secured obligations of Affinion Holdings and ranked pari passu in right of
  payment to all existing and future senior indebtedness of Affinion Holdings, junior in right of payment to all secured indebtedness of Affinion
  Holdings secured by liens having priority to the liens securing its 2013 senior notes up to the value of the assets subject to such liens, and senior in
  right of payment to unsecured indebtedness of Affinion Holdings to the extent of the security of the collateral securing its 2013 senior notes and all
  future subordinated indebtedness of Affinion Holdings. Affinion Holdings’ 2013 senior notes were secured by (i) second-priority security interests
  in 100% of the capital stock of Affinion, which security interests were junior to the first priority security interests granted to the lenders under
  Affinion’s senior secured credit facility and (ii) first-priority security interests in all other assets of Affinion Holdings, including 100% of the
  capital stock of Affinion Net Patents, Inc. In connection with the 2015 Exchange Offers, the holders consented to the removal of all of the
  restrictive covenants and certain of the default provisions and to release the collateral securing Affinion Holdings’ 2013 senior notes. Following
  the consummation of the 2015 Exchange Offers, approximately $13.1 million in aggregate principal amount of Affinion Holdings’ 2013 senior
  notes were outstanding. In May 2017, $4.6 million of Affinion Holdings’ 2013 senior notes were exchanged for New Notes and New Warrants. In
  July 2017, $11.5 million of Affinion Holdings’ 2013 senior notes were redeemed for $12.5 million, including accrued interest.


        Investments Senior Subordinated Notes
         Prior to their redemption in July 2017, the Investments senior subordinated notes bore interest at 13.50% per annum, payable semi-annually
  on February 15 and August 15 of each year, commencing on February 15, 2014. The Investments senior subordinated notes were scheduled to
  mature on August 15, 2018. Affinion Investments had the right to redeem some or all of the Investments senior subordinated notes at any time on
  or after December 12, 2016 at redemption prices (generally at a premium) set forth in the indenture governing the Investments senior subordinated
  notes. In addition, prior to December 12, 2016, up to 35% of the outstanding Investments senior subordinated notes were redeemable at the option
  of Affinion Investments, with the net proceeds raised by Affinion or Affinion Holdings in one or more equity offerings, at 113.50% of their
  principal amount. In addition, prior to December 12, 2016, the Investments senior subordinated notes were redeemable, in whole or in part, at a
  redemption price equal to 100% of the principal amount of the Investments senior subordinated notes redeemed plus a “make-whole” premium.
  The indenture governing the Investments senior subordinated notes contained negative covenants which restricted the ability of Affinion
  Investments, any future restricted subsidiaries of Affinion Investments and one of Affinion’s other wholly-owned subsidiaries that guaranteed the
  Investments senior subordinated notes to engage in certain transactions and also contained customary events of default. Affinion Investments’
  obligations under the Investments senior subordinated notes were guaranteed on an unsecured senior subordinated basis by Affinion Investments
  II. Each of Affinion Investments and Affinion Investments II is an unrestricted subsidiary of Affinion and guaranteed Affinion’s indebtedness
  under its senior secured credit facility but does not guarantee Affinion’s other indebtedness. The Investments senior subordinated notes and
  guarantee thereof were unsecured senior subordinated obligations of

                                                                             58




                                                                                                                                          059
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              58/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.187 Page 60 of 174

  Affinion Investments, as issuer, and Affinion Investments II, as guarantor, and ranked junior in right of payment to their respective guarantees of
  Affinion’s senior secured credit facility. Following the consummation of the 2015 Investments Exchange Offer, approximately $22.6 million in
  aggregate principal amount of the Investments senior subordinated notes were outstanding. In connection with the 2015 Investments Exchange
  Offer, the holders consented to the removal of all of the restrictive covenants and certain of the default provisions in the indenture governing the
  Investments senior subordinated notes. In May 2017, $12.4 million of the Investments senior subordinated notes were exchanged for New Notes
  and New Warrants. In July 2017, $10.2 million of the Investments senior subordinated notes were redeemed for $11.1 million, including accrued
  interest.


        Affinion’s 2013 Senior Subordinated Notes
         On December 12, 2013, Affinion Investments exchanged with Affinion all of Affinion’s 2006 senior subordinated notes received by it in the
  exchange offer for Affinion’s 13.50% Senior Subordinated Notes due 2018 (Affinion’s “2013 senior subordinated notes”). Prior to their
  cancellation in full in July 2017, Affinion’s 2013 senior subordinated notes bore interest at 13.50% per annum payable semi-annually on February
  15 and August 15 of each year, commencing on February 15, 2014. Affinion’s 2013 senior subordinated notes were scheduled to mature on August
  15, 2018. Affinion’s 2013 senior subordinated notes were redeemable at Affinion’s option prior to maturity. The indenture governing Affinion’s
  2013 senior subordinated notes contained negative covenants which restricted the ability of Affinion and its restricted subsidiaries to engage in
  certain transactions and also contained customary events of default. Affinion’s obligations under Affinion’s 2013 senior subordinated notes were
  jointly and severally and fully and unconditionally guaranteed on an unsecured senior subordinated basis by each of Affinion’s existing and future
  domestic subsidiaries that guaranteed Affinion’s indebtedness under its senior secured credit facility (other than Affinion Investments and Affinion
  Investments II). Affinion’s 2013 senior subordinated notes and guarantees thereof were unsecured senior subordinated obligations of Affinion’s
  and ranked junior to all of Affinion’s and the guarantors’ existing and future senior indebtedness, pari passu with Affinion’s 2006 senior
  subordinated notes and senior to Affinion’s and the guarantors’ future subordinated indebtedness. Although Affinion Investments was the only
  holder of Affinion’s 2013 senior subordinated notes, the trustee for the Investments senior subordinated notes and holders of at least 25% of the
  principal amount of the Investments senior subordinated notes had the right as third party beneficiaries to enforce the remedies available to
  Affinion Investments against Affinion, and Affinion Investments was not able to amend the covenants in the note agreement governing Affinion’s
  2013 senior subordinated notes in favor of Affinion unless it received consent from the holders of a majority of the aggregate principal amount of
  the outstanding Investments senior subordinated notes. In connection with the 2015 Exchange Offers, the holders consented to the removal of all
  of the restrictive covenants and certain of the default provisions from the note agreement governing Affinion’s 2013 senior subordinated notes. In
  May 2017, $12.4 million of the Investments senior subordinated notes were exchanged for Affinion’s 2013 senior subordinated notes. In July 2017,
  $10.2 million of Affinion’s 2013 senior subordinated notes were cancelled, including accrued interest.


        2015 Exchange Offers and 2015 Rights Offering
         On November 9, 2015, (a) Affinion Holdings completed the 2015 Holdings Exchange Offer to exchange its outstanding 2013 senior notes
  for shares of Common Stock of Affinion Holdings, (b) Affinion Investments completed the 2015 Investments Exchange Offer to exchange its
  outstanding Investments senior subordinated notes for shares of Common Stock of Affinion Holdings, and (c) Affinion Holdings and Affinion
  International, a wholly-owned subsidiary of Affinion, jointly completed the 2015 Rights Offering giving holders of Affinion Holdings’ 2013 senior
  notes and the Investments senior subordinated notes who fully participated in the 2015 Exchange Offers the right to purchase an aggregate
  principal amount of $110.0 million of International Notes and up to 2,483,333 shares of Common Stock for an aggregate cash purchase price of
  $110.0 million. Under the terms of the 2015 Holdings Exchange Offer, for each $1,000 principal amount of Affinion Holdings’ 2013 senior notes
  tendered during the offer period, holders received 7.15066 shares of Common Stock. Under the terms of the 2015 Investments Exchange Offer, for
  each $1,000 principal amount of the Investments senior subordinated notes tendered during the offer period, holders received 15.52274 shares of
  Common Stock. Under certain circumstances, certain holders would have received a Limited Warrant of Affinion Holdings that would have been
  convertible into shares of Common Stock upon certain conditions. Pursuant to the 2015 Holdings Exchange Offer, approximately $247.4 million of
  Affinion Holdings’ 2013 senior notes were exchanged for 1,769,104 shares of Common Stock and pursuant to the 2015 Investments Exchange
  Offer, approximately $337.3 million of the Investments senior subordinated notes were exchanged for 5,236,517 shares of Common Stock. No
  Limited Warrants were issued in the 2015 Exchange Offers. Upon closing of the 2015 Exchange Offers, there remained outstanding approximately
  $13.1 million aggregate principal amount of Affinion Holdings’ 2013 senior notes and $22.6 million aggregate principal amount of the
  Investments senior subordinated notes. In connection with the 2015 Investments Exchange Offer, Affinion paid $14.7 million for financing costs.

         Immediately after the consummation of the 2015 Holdings Exchange Offer, (i) Affinion Holdings contributed to Affinion a number of
  shares of Common Stock sufficient to pay the consideration for the Investments senior subordinated notes in the 2015 Investments Exchange
  Offer; (ii) Affinion then used such shares of Common Stock to repurchase for cancellation its Affinion 2013 senior subordinated notes from
  Affinion Investments in the same principal amount as the principal amount of the Investments senior subordinated notes accepted for exchange in
  the 2015 Investments Exchange Offer; and (iii) Affinion Investments then used such shares of Common Stock to repurchase for cancellation the
  tendered Investments senior subordinated notes.

                                                                            59




                                                                                                                                        060
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            59/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.188 Page 61 of 174

          Concurrently with the 2015 Exchange Offers, Affinion Holdings and Affinion Investments successfully solicited consents (the “2015
  Consent Solicitations”) from holders to certain amendments to (a) the indenture governing Affinion Holdings’ 2013 senior notes to remove
  substantially all of the restrictive covenants and certain of the default provisions and to release the collateral securing Affinion Holdings’ 2013
  senior notes, (b) the indenture governing the Investments senior subordinated notes to remove substantially all of the restrictive covenants and
  certain of the default provisions, and (c) the note agreement governing Affinion’s 2013 senior subordinated notes to remove substantially all of the
  restrictive covenants and certain of the default provisions and to permit the repurchase and cancellation of Affinion’s 2013 senior subordinated
  notes by Affinion in the same aggregate principal amount as the aggregate principal amount of the Investments senior subordinated notes
  repurchased or redeemed by Affinion Investments at any time, including pursuant to the 2015 Investments Exchange Offer.

         In connection with the 2015 Exchange Offers, Affinion Holdings and Affinion International jointly conducted the 2015 Rights Offering for
  International Notes and shares of Common Stock. The 2015 Rights Offering was for an aggregate principal amount of $110.0 million of
  International Notes and up to 2,483,333 shares of Common Stock. Each unit sold in the 2015 Rights Offering consisted of (1) $1,000 principal
  amount of International Notes and (2) 22.57576 shares of Common Stock, and was sold at a purchase price per unit of $1,000. Each holder that
  properly tendered for exchange, and did not validly withdraw, all of their Affinion Holdings’ 2013 senior notes and the Investments senior
  subordinated notes in the 2015 Exchange Offers received non-certificated rights to subscribe for rights offering units. In connection with the 2015
  Rights Offering, Empyrean Capital Partners, L.P. agreed to purchase any rights offering units that were unpurchased in the 2015 Rights Offering
  pursuant to the Backstop. Pursuant to the 2015 Rights Offering and the Backstop, Affinion International received cash of approximately $110.0
  million in exchange for $110.0 million aggregate principal amount of International Notes and 2,021,042 shares of Common Stock and a Limited
  Warrant to purchase up to 462,266 shares of Common Stock. The net cash proceeds from the 2015 Rights Offering were used for working capital
  purposes of Affinion International and the Foreign Guarantors (as defined in the indenture governing the International Notes) and to repay certain
  intercompany loans owed by Affinion International to Affinion and its domestic subsidiaries. Affinion will use such intercompany loan repayment
  proceeds for general corporate purposes, including to repay borrowings under its revolving credit facility and to pay fees and expenses related to
  the 2015 Transactions.

         Upon consummation of the 2015 Exchange Offers, 2015 Consent Solicitations and 2015 Rights Offering, Affinion Holdings effected the
  Reclassification as follows. Affinion Holdings’ existing Class A Common Stock (including Class A Common Stock issued as a result of a
  mandatory cashless exercise of all of its Series A Warrants) was converted into (i) shares of Affinion Holdings’ Class C Common Stock, that on an
  as-converted basis represented 5% of the outstanding shares of Common Stock on a fully diluted basis, and (ii) shares of Affinion Holdings’ Class
  D Common Stock, that on an as-converted basis represented 5% of the outstanding shares of Common Stock on a fully diluted basis. In addition,
  Affinion Holdings’ Series A Warrants and Affinion Holdings’ Class B Common Stock were eliminated from Affinion Holdings’ certificate of
  incorporation and Affinion Holdings’ Series B Warrants were cancelled for no additional consideration.

      Upon consummation of the 2015 Exchange Offers, the Apollo Funds and General Atlantic ceased to have beneficial ownership of any
  Common Stock.


        International Notes
         Until their redemption in May 2017, the International Notes bore interest at 7.5% per annum, of which 3.5% per annum was payable in cash
  (“International Cash Interest”) and 4.0% per annum was payable by increasing the principal amount of the outstanding International Notes or by
  issuing International Notes (“International PIK Interest”); provided, that all of the accrued interest on the International Notes from the issue date to,
  but not including, May 1, 2016 was payable on May 1, 2016 entirely as International PIK Interest. Interest on the International Notes was payable
  semi-annually on May 1 and November 1 of each year, commencing on May 1, 2016. The International Notes were scheduled to mature on July
  30, 2018. The International Notes were redeemable at Affinion International’s option prior to maturity. The indenture governing the International
  Notes contained negative covenants which restricted the ability of Affinion International, Affinion and their respective restricted subsidiaries to
  engage in certain transactions and also contained customary events of default. Affinion International’s obligations under the International Notes
  were jointly and severally and fully and unconditionally guaranteed on an unsecured senior basis by each of Affinion’s existing and future
  domestic subsidiaries that guaranteed Affinion’s indebtedness under its senior secured credit facility (other than Affinion Investments and Affinion
  Investments II, and additionally including (such additional guarantors, the “Foreign Guarantors”) Affinion International Limited, Affinion
  International Travel HoldCo Limited, Webloyalty International Limited, Loyalty Ventures Limited, Bassae Holding B.V., Webloyalty Holdings
  Coöperatief U.A. and Webloyalty International S.à r.l.). The International Notes and guarantees thereof were unsecured senior obligations of
  Affinion International’s and ranked equally with all of Affinion International’s and the guarantors’ existing and future senior indebtedness and
  senior to Affinion International’s and the guarantors’ existing and future subordinated indebtedness. In May 2017, the International Notes were
  fully redeemed.

                                                                             60




                                                                                                                                          061
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              60/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.189 Page 62 of 174


        Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures
         Adjusted EBITDA consists of income from operations before depreciation and amortization further adjusted to exclude non-cash and
  unusual items and other adjustments permitted in Affinion’s debt agreements to test the permissibility of certain types of transactions, including
  debt incurrence. We use Adjusted EBITDA to evaluate our operating performance and as a basis for determining payment of bonuses under our
  annual incentive plan. We present Adjusted EBITDA to enhance your understanding of our operating performance. We believe that Adjusted
  EBITDA is an operating performance measure, and not a liquidity measure, that provides investors and analysts with a measure of operating
  results unaffected by differences in capital structures, capital investment cycles and ages of related assets among otherwise comparable companies.
  However, Adjusted EBITDA is not a measurement of financial performance under U.S. GAAP and Adjusted EBITDA may not be comparable to
  similarly titled measures of other companies. You should not consider Adjusted EBITDA as an alternative to operating or net income determined
  in accordance with U.S. GAAP, as an indicator of operating performance or as an alternative to cash flows from operating activities determined in
  accordance with U.S. GAAP, or as an indicator of cash flows, as a measure of liquidity.

        Set forth below is a reconciliation of our consolidated net income attributable to Affinion Holdings for the twelve months ended December
  31, 2017 to Adjusted EBITDA.

                                                                                                                                 For the Twelve
                                                                                                                                 Months Ended
                                                                                                                                December 31, 2017
                                                                                                                                   (in millions)
  Net income attributable to Affinion Group Holdings, Inc.                                                                $                         (25.2)
  Interest expense, net                                                                                                                             186.2
  Income tax expense                                                                                                                                (17.9)
  Non-controlling interest                                                                                                                            0.8
  Other income, net                                                                                                                                   0.4
  Gain on extinguishment of debt                                                                                                                     (3.5)
  Depreciation and amortization                                                                                                                      46.8
  Business optimization expenses and restructuring charges or expenses (a)                                                                           16.2
  Extraordinary or nonrecurring or unusual losses, expenses or charges (b)                                                                           27.9
  Other, net (c)                                                                                                                                      3.5
  Adjusted EBITDA, excluding pro forma adjustments (d)                                                                                              235.2
  Effect of the pro forma adjustments (e)                                                                                                              —
  Adjusted EBITDA, including pro forma adjustments (f)                                                                    $                         235.2

  (a)   Represents the elimination of the effect of business optimization expenses and restructuring charges or expenses.
  (b)   Represents the elimination of extraordinary or nonrecurring or unusual losses, expenses or charges.
  (c)   Primarily represents the elimination of (i) net changes in certain reserves, (ii) share-based compensation expense and (iii) foreign currency
        gains and losses related to unusual, non-recurring intercompany transactions.
  (d)   Adjusted EBITDA, excluding pro forma adjustments, does not give pro forma effect to the projected annualized benefits of restructurings
        and other cost savings initiatives. However, we do make such accretive pro forma adjustments as if such restructurings and cost savings
        initiatives had occurred on January 1, 2017 in calculating the Adjusted EBITDA under the New Credit Facility, subject to certain limitations.
  (e)   Gives effect to the projected annualized benefits of restructurings and other cost savings initiatives as if such restructurings and cost savings
        initiatives had occurred on January 1, 2017.
  (f)   Adjusted EBITDA, including pro forma adjustments, gives pro forma effect to the adjustments discussed in (e) above.

                                                                           61




                                                                                                                                        062
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              61/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.190 Page 63 of 174


  Contractual Obligations and Commitments
         The following table summarizes our aggregate contractual obligations at December 31, 2017, and the estimated timing and effect that such
  obligations are expected to have on our liquidity and cash flow in future periods. We expect to fund the contractual obligations and commitments
  with operating cash flow generated in the normal course of business and availability under our revolving credit facility.

                                                                                                                                   2023 and
                                                                2018         2019            2020         2021          2022      thereafter         Total
                                                                                                      (in millions)
  First lien term loan due 2022                             $     13.4   $        28.5   $     58.6   $      67.0     $ 1,162.5   $       —     $ 1,330.0
  Revolving credit facility (1)                                    —               —            —             —            55.0           —          55.0
  Senior cash 12.5%/ PIK step-up to 15.5% notes due
  2022 (2)                                                         —             —              —            —            595.3           —         595.3
  Capital leases                                                   0.5           0.3            0.3          —               —            —           1.1
  Interest payments (3)                                          122.9         121.8          118.6        112.7          816.5           —       1,292.5
  Other purchase commitments (4)                                   4.6           2.7            0.8          0.1            0.1           —           8.3
  Operating lease commitments                                     19.6          18.0           16.0         13.9           12.6         11.5         91.6
  Employment agreements (5)                                        3.1           —              —            —               —            —           3.1
  Total firm commitments and outstanding debt               $    164.1   $     171.3     $    194.3   $    193.7      $ 2,642.0   $     11.5    $ 3,376.9

  (1)   Revolving credit facility expires May 10, 2022.
  (2)   Long-term debt is reflected at face amount.
  (3)   Interest on variable rate debt is based on December 31, 2017 interest rates and PIK interest is paid at maturity.
  (4)   Represents commitments under purchase agreements for marketing and membership program support services.
  (5)   Represents salary and target bonus amounts attributable to those employment agreements described under “Item 11. Executive Compensation.” Amounts
        are based on the assumption that no agreements are renewed beyond their initial terms and all performance metrics for bonus payouts are achieved.
        Amounts exclude severance and other payouts due upon hypothetical termination of employment.

         The above table does not give effect to contingent obligations, such as litigation claims, standard guarantees and indemnities, deferred
  purchase price related to acquisitions, surety bonds and letters of credit, due to the fact that at this time we cannot determine either the amount or
  timing of payments related to these contingent obligations. See Note 12 to our audited consolidated financial statements included elsewhere herein
  for a discussion of these contingent obligations. The above table also does not include obligations in connection with our liabilities for uncertain
  tax positions as we have significant federal and state net operating loss carryforwards that we believe will be available to offset any liabilities for
  uncertain tax positions incurred. In addition, we refer you to our audited consolidated financial statements as of and for the years ended
  December 31, 2017, 2016 and 2015.


  Debt Repurchases
         We or our affiliates have, in the past, and may, from time to time in the future, purchase any of our or Affinion’s indebtedness. Any such
  future purchases may be made through open market or privately negotiated transactions with third parties or pursuant to one or more tender or
  exchange offers or otherwise, upon such terms and at such prices as we or any such affiliates may determine.


  Off-Balance Sheet Arrangements
      We do not have any significant off-balance sheet arrangements that have not been disclosed in “—Contractual Obligations and
  Commitments.”


  Critical Accounting Policies
          In presenting our audited consolidated financial statements in conformity with accounting principles generally accepted in the United States,
  we are required to make estimates and assumptions that affect the amounts reported therein. We believe that the estimates, assumptions and
  judgments involved in the accounting policies related to revenue recognition, accounting for marketing costs, stock-based compensation, valuation
  of goodwill and intangible assets and valuation of tax assets and liabilities could potentially affect our reported results and as such, we consider
  these to be our critical accounting policies. Several of the estimates and assumptions we are required to make relate to matters that are inherently
  uncertain, as they pertain to future events. However, certain events outside our control cannot be predicted and, as such, they cannot be
  contemplated in evaluating such estimates and assumptions. We believe that the estimates and assumptions used when preparing our audited
  consolidated financial statements were the most appropriate at the time. Significant estimates include accounting for profit sharing receivables
  from insurance carriers, accruals and income tax valuation allowances, litigation accruals, the estimated fair value of stock based compensation,
  estimated fair values of assets and liabilities acquired in business combinations and estimated fair values of financial instruments. For a summary
  of all of our significant accounting policies, see Note 2 to our audited consolidated financial statements.

                                                                             62



                                                                                                                                               063
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                     62/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.191 Page 64 of 174


  Revenue Recognition
         Our critical accounting policies in the area of revenue recognition pertain to our insurance profit-sharing arrangements. For our global
  loyalty and global customer engagement programs, we operate in a business environment where we are paid a fee for a service performed and we
  do not recognize revenue until these services have been performed and such revenues are no longer subject to refund. Accordingly, revenue
  recognition for these programs is not particularly subjective or complex.

         We recognize insurance program commission revenue based on premiums earned by the insurance carriers that underwrite the policies we
  market. Premiums are typically paid either monthly or quarterly and revenue is recognized ratably over the underlying policy coverage period. We
  engage in revenue and profit-sharing arrangements with certain of the insurance carriers that issue the underlying insurance policies. Commission
  revenue from insurance programs is reported net of insurance costs in our audited consolidated financial statements. On a semi-annual or annual
  basis, a profit-sharing settlement is made based on an analysis of the premiums paid to the insurance carriers less claims experience incurred to
  date, estimated claims incurred but not reported, reinsurance costs and carrier administrative fees. We accrue monthly revenue and related profit
  sharing receivables from insurance carriers resulting from our expected share of this excess based on the claims experience to date, including an
  estimate for claims incurred but not reported. Adjustments to the estimates recorded are made upon settlement with the insurance carriers.
  Historically, our claims experience has not resulted in a shortfall.

         The estimate of the periodic amount of claims incurred but not reported to the insurance company is based on models we have developed
  and maintain in consultation with the insurance carriers. The models are updated periodically for the most recent loss rates that we receive from the
  insurance companies and current market conditions. Any change to the estimates, based on actual experience, is reported in earnings in the period
  the change becomes known.


  Goodwill and Intangible Assets
         In connection with the Apollo Transactions the Company recorded goodwill of approximately $315.3 million and intangible assets of
  $1,430.0 million. In subsequent years, the Company has consummated several acquisitions resulting in the recognition of additional goodwill, as
  well as intangible assets.

         Under current accounting guidance, there is a requirement to assess goodwill and indefinite-lived intangible assets for impairment annually,
  or more frequently if circumstances indicate impairment may have occurred. We assess goodwill for such impairment by comparing the carrying
  value of the reporting units to their fair values. Fair values of the reporting units are determined utilizing discounted cash flows and incorporate
  assumptions that we believe marketplace participants would utilize.

         During the fourth quarter of 2017, the Company performed its annual goodwill impairment test for those reporting units that had goodwill
  recorded. Key assumptions used in the goodwill impairment test were long-term growth rates ranging from 0.5% to 2.0% growth and discount
  rates ranging from 9.5% to 11.0%. In 2017, the fair value of each of the reporting units that have goodwill exceeded its respective carrying amount
  by more than 25% of the carrying amount.

         Indefinite-lived intangible assets are tested for impairment and written down to fair value, as required by current accounting guidance. We
  perform reviews annually, or more frequently if circumstances indicate that an impairment may have occurred. Other than the impairment of
  goodwill and intangible assets attributable to the former Membership Products segment of $89.6 million and $3.6 million, respectively, in 2015,
  there were no impairments identified during the years ended December 31, 2017, 2016 and 2015. Our intangible assets as of December 31, 2017
  consist primarily of intangible assets with finite useful lives acquired by us in the Apollo Transactions and subsequent acquisitions and are
  recorded at their respective fair values in accordance with current accounting guidance.


  Income Taxes
          Income taxes are presented in the audited consolidated financial statements using the asset and liability approach. Deferred tax assets and
  liabilities are calculated based upon the temporary differences between the financial statements and income tax bases of assets and liabilities using
  currently enacted tax rates. Deferred tax assets are recorded net of a valuation allowance when, based on the weight of available evidence, it is
  more likely than not that some portion or all of the recorded deferred tax assets will not be realized in future periods. Decreases to the valuation
  allowance are recorded as reductions to the income tax provision, while increases to the valuation allowance result in additional income tax
  provision. The realization of deferred tax assets is primarily dependent on estimated future taxable income. As of December 31, 2017 and 2016, the
  Company has recorded a full valuation allowance for its U.S. federal net deferred tax assets. The Company has also recorded valuation allowances
  against the deferred tax assets of certain state and foreign taxing jurisdictions as of December 31, 2017 and 2016.

                                                                           63




                                                                                                                                       064
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          63/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.192 Page 65 of 174

         The tax effects of an uncertain tax position (“UTP”) taken or expected to be taken in income tax returns are recognized only if it is “more
  likely-than-not” to be sustained on examination by the taxing authorities, based on its technical merits as of the reporting date. The tax benefits
  recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than fifty percent likelihood
  of being realized upon ultimate settlement. The Company recognizes estimated accrued interest and penalties related to UTPs in income tax
  expense.

        The Company recognizes the benefit of a UTP in the period when it is effectively settled. Previously recognized tax positions are
  derecognized in the first period in which it is no longer more likely than not that the tax position would be sustained upon examination.

         On December 22, 2017, the Tax Cuts and Jobs Act (the “TCJA”) was enacted into law. The TCJA significantly revises the U.S. corporate
  income tax laws by, among other things, lowering the corporate income tax rate to 21%, implementing a modified territorial tax system and
  imposing a one-time repatriation tax on deemed repatriated earnings and profits of U.S.-owned foreign subsidiaries (the “transition tax”). The U.S.
  federal income tax rate reduction was effective as of January 1, 2018. The Company has recorded provisional amounts related to the TCJA for the
  remeasurement of deferred taxes and the transition tax. Further, the Company is in the process of analyzing the effects of new taxes due on certain
  foreign income, that are effective starting in 2018, and other provisions of the TCJA. The Company has elected to account for GILTI (global
  intangible low-taxed income), as a period cost if and when incurred pursuant to the exposure draft issued by the FASB in January 2018.To
  complete the accounting associated with the TCJA, the Company will continue to review the technical tax interpretations associated with the
  underlying law, monitor state legislative changes, and review U.S. federal and state guidance as it is issued. Further the Company will continue to
  accumulate and refine the relevant data and computational elements needed to finalize its accounting by December 22, 2018.


  Cautionary Statements for Forward-Looking Information
         This Report contains “forward-looking statements” that involve risks and uncertainties. Forward-looking statements include statements
  concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, financing needs and other
  information that is not historical information and, in particular, appear under headings “Item 1A. Risk Factors” and “Item 7. Management’s
  Discussion and Analysis of Financial Condition and Results of Operations.” When used in this Report, the words “estimates,” “expects,”
  “anticipates,” “forecasts,” “plans,” “intends,” “believes,” “seeks,” “may,” “will,” “should,” and variations of these words or similar expressions (or
  the negative versions of any such words) are intended to identify forward-looking statements. All forward-looking statements, including without
  limitation, management’s examination of historical operating trends, are based on our current expectations and various assumptions. Our
  expectations, beliefs and projections are expressed in good faith, and we believe there is a reasonable basis for them. However, management’s
  expectations, beliefs and projections may not result or be achieved.

        We claim the protection of the safe harbor for forward-looking statements provided in the Private Securities Litigation Reform Act of 1995,
  Section 27A of the Securities Act and Section 21E of the Exchange Act. Examples of forward-looking statements include:
          •    business strategy;
          •    financial strategy;
          •    projections of revenue, earnings, capital structure and other financial items;
          •    statements of our plans and objectives;
          •    statements of expected future economic performance; and
          •    assumptions underlying statements regarding us or our business.

         There are a number of risks and uncertainties that could cause our actual results to differ materially from the results referred to in the
  forward-looking statements contained in this Report. Important factors that could cause our actual results to differ materially from the results
  referred to in the forward-looking statements we make in this Report are set forth elsewhere in this Report, including under the heading “Item 1A.
  Risk Factors.” As stated elsewhere in this Report, these risks, uncertainties and other important factors include, among others:
          •    general economic and business conditions and international and geopolitical events;
          •    a downturn in the credit card industry or changes in the marketing techniques of credit card issuers;
          •    the effects of a decline in travel due to political instability, adverse economic conditions or otherwise, on our travel fulfillment
               business;

                                                                            64




                                                                                                                                          065
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              64/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.193 Page 66 of 174

          •    termination or expiration of one or more agreements with our clients, particularly our largest clients, or reduction of the marketing of
               our services by one or more of our clients;
          •    changes in, or the failure or inability to comply with, laws and governmental regulations, including changes in global distribution
               service rules, telemarketing regulations and privacy laws and regulations;
          •    the outcome of numerous legal and regulatory actions;
          •    our substantial leverage and restrictions in our debt agreements;
          •    dependence on third-party suppliers to supply certain products or services that we market;
          •    ability to execute our business strategy, development plans or cost savings plans;
          •    changes in accounting principles and/or business practices;
          •    availability, terms, and deployment of capital; and
          •    failure to protect private data, which would cause us to expend capital and resources to protect against future security breaches.

        These risks and other uncertainties are discussed in more detail in “Item 1A. Risk Factors.” There may be other factors, including those
  discussed elsewhere in this Report that may cause our actual results to differ materially from the results referred to in the forward-looking
  statements. All forward-looking statements attributable to us or persons acting on our behalf apply only as of the date of this Report and are
  expressly qualified in their entirety by the cautionary statements included in this Report. We undertake no obligation to publicly update or revise
  any forward-looking statement whether as a result of new information, future events or otherwise, except as required by law.


  Item 7A.     Quantitative and Qualitative Disclosures about Market Risk.
        Following is a description of our risk management policies.

        The following table provides information about the Company’s financial instruments that are sensitive to changes in interest rates. The table
  presents principal cash flows and related weighted-average interest rates by expected maturity for the Company’s long-term debt as of
  December 31, 2017 (dollars are in millions unless otherwise indicated).

                                                                                                                                            Fair Value At
                                                                                                                                             December
                                                                                                                    2023 and                     31,
                                                         2018         2019         2020    2021           2022     Thereafter     Total         2017
                                                                                              (in millions)
  Fixed rate debt                                    $   0.5 $   0.3 $   0.3 $    —   $ 595.3 $                           —     $ 596.4     $      530.6
  Average interest rate                                14.11%  14.86%  15.50%  15.50%   15.50%
  Variable rate debt                                 $ 13.4 $ 28.5 $ 58.6 $ 67.0 $ 1,217.5 $                              —     $ 1,385.0   $   1,421.9
  Average interest rate (a)                             9.17%   9.17%   9.17%   9.17%    9.17%

  (a)   Average interest rate is based on rates in effect at December 31, 2017.

        As disclosed in Note 2 to our audited consolidated financial statements, as a matter of policy, we do not use derivatives for trading or
  speculative purposes.


  Foreign Currency Forward Contracts
       We generally do not utilize foreign currency forward contracts as we do not consider our foreign currency risk to be material, although the
  Company continues to evaluate its foreign currency exposures in light of the current volatility in the foreign currency markets.

        Through April 30, 2017, on a limited basis the Company entered into 30 day foreign currency forward contracts, and upon expiration of the
  contracts, entered into successive 30 day foreign currency forward contracts. The contracts were entered into to mitigate the Company’s foreign
  currency exposures related to intercompany loans which were not expected to be repaid within the next twelve months and were denominated in
  Euros and British pounds. The Company has not entered into such contracts subsequent to April 2017.

                                                                                  65




                                                                                                                                          066
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             65/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.194 Page 67 of 174

        During the years ended December 31, 2017, 2016 and 2015, the Company recognized a realized loss of $1.3 million and realized gains of
  $4.1 million and $4.2 million, respectively, on the forward contracts.


  Credit Risk and Exposure
         Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of receivables, profit-sharing
  receivables from insurance carriers, prepaid commissions and interest rate swaps. Such risk was managed by evaluating the financial position and
  creditworthiness of such counterparties. Receivables are from various marketing, insurance and business partners and the Company maintains an
  allowance for losses, based upon expected collectability.




                                                                           66




                                                                                                                                      067
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          66/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.195 Page 68 of 174

  Item 8.       Financial Statements and Supplementary Data

                                                        AFFINION GROUP HOLDINGS, INC.
                                            INDEX TO CONSOLIDATED FINANCIAL STATEMENTS

  Reports of Independent Registered Public Accounting Firm                                                                                            F–2
  Consolidated Balance Sheets as of December 31, 2017 and 2016                                                                                        F–5
  Consolidated Statements of Comprehensive Income (Loss) for the years ended December 31, 2017, 2016 and 2015                                         F–6
  Consolidated Statements of Changes in Deficit for the years ended December 31, 2017, 2016 and 2015                                                  F–7
  Consolidated Statements of Cash Flows for the years ended December 31, 2017, 2016 and 2015                                                          F–8
  Notes to Consolidated Financial Statements of the Company                                                                                           F–9


  Item 9.       Changes in and Disagreements with Accountants on Accounting and Financial Disclosure
        None.


  Item 9A.      Controls and Procedures
         Evaluation of Disclosure Control and Procedures. The Company, under the direction of the Chief Executive Officer and the Chief Financial
  Officer, has established disclosure controls and procedures that are designed to provide reasonable assurance that information required to be
  disclosed by the Company in the reports that it files or submits under the Securities Exchange Act of 1934, as amended, is recorded, processed,
  summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without
  limitation, controls and procedures designed to provide reasonable assurance that such information is accumulated and communicated to the
  Company’s management, including the Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding
  required disclosure.

         Our management, including the Chief Executive Officer and Chief Financial Officer, does not expect that our disclosure controls and
  procedures or our “internal control over financial reporting” will prevent all error and all fraud. A control system, no matter how well conceived
  and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control
  system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the
  inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if
  any, have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can
  occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or
  more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about
  the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future
  conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or
  procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur
  and not be detected. Notwithstanding the foregoing, our disclosure controls and procedures are designed to provide reasonable assurance of
  achieving their objectives.

                                                                             67




                                                                                                                                          068
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              67/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.196 Page 69 of 174

         As of December 31, 2017, an evaluation was performed under the supervision and with the participation of the Company’s management,
  including the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure
  controls and procedures pursuant to Rule 13a-15 under the Securities Exchange Act of 1934, as amended. Based upon their evaluation, the Chief
  Executive Officer and Chief Financial Officer have concluded that as of December 31, 2017, the Company’s disclosure controls and procedures are
  effective at the reasonable assurance level.

         Management’s Report on Internal Control Over Financial Reporting. Our management is responsible for establishing and maintaining
  adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934, as
  amended. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial
  reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.

         Our internal control over financial reporting includes those policies and procedures that:
  •    pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets;
  •    provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with
       generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with
       authorizations of our management and directors; and
  •    provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could
       have a material effect on the financial statements.

         Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of
  any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or
  that the degree of compliance with the policies or procedures may deteriorate.

        Management assessed the effectiveness of our internal control over financial reporting as of December 31, 2017. In making this assessment,
  management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in its Internal
  Control - Integrated Framework (2013).

        Based on this assessment, management determined that the Company maintained effective internal control over financial reporting as of
  December 31, 2017. The effectiveness of the Company’s internal control over financial reporting has been audited by PricewaterhouseCoopers
  LLP, an independent registered public accounting firm, as stated in their report, which appears under Item 8.

         Changes in Internal Control over Financial Reporting. There have not been any changes in the Company’s internal control over financial
  reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, internal control over
  financial reporting.




                                                                              68




                                                                                                                                            069
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                  68/173
1/17/2020
       Case                                       aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.197 Page 70 of 174

  Item 9B.       Other Information
         None.

                                                                      PART III

  Item 10.       Directors, Executive Officers and Corporate Governance
        Set forth below is certain information concerning the individuals that are currently serving as our executive officers and/or members of our
  Board of Directors. The ages of each officer and/or director set forth below is as of December 31, 2017. Messrs. Browne and Palter are the
  nominees of Metro SPV LLC, a subsidiary of investment vehicles affiliated with ICG Strategic Secondaries Advisors LLC, pursuant to the
  Nominating Agreements (as defined below) with Affinion Holdings. Messrs. Camporin and Iaccarino are the nominees of affiliates of Elliott
  Management Corporation, pursuant to the Nominating Agreements with Affinion Holdings. Mr. Siegel, in his capacity as Chief Executive Officer,
  was nominated to serve as a director pursuant to the Shareholders Agreement.

  Name                                                       Age                                            Position
  Gilbert S. Palter                                          52           Chairman of the Board of Directors
  Todd H. Siegel                                             47           Chief Executive Officer and Director
  Gregory S. Miller                                          47           Executive Vice President and Chief Financial Officer
  Michele Conforti                                           50           President and Managing Director, Global Customer Engagement
  James C. Daly, Jr.                                         58           Executive Vice President and Chief Human Resources Officer
  Robert J. Dudacek                                          49           President, Insurance
  Brian J. Fisher                                            47           Executive Vice President and General Counsel
  Scott Lazear                                               52           Executive Vice President and Chief Business Development Officer
  Lori A.Tansley                                             47           Senior Vice President and Chief Accounting Officer
  Christophe Browne                                          39           Director
  Austin Camporin                                            35           Director
  Rick P. Frier                                              56           Director
  Michael Iaccarino                                          53           Director
  Mark R. Vondrasek                                          49           Director

         Gilbert S. Palter has been the Chairman and a member of the board of directors of the Company since July 20, 2017. Mr. Palter also serves
  as chairperson of the human resources committee of the board of directors. He is the Co-Founder, Managing Partner and Chief Investment Officer
  of EdgeStone, which he joined in May 1999. Prior to co-founding EdgeStone, he was the Founder, Chief Executive Officer and Managing Director
  of Eladdan Capital Partners, a Toronto-based private equity fund targeting middle-market Canadian and U.S. companies from 1997 to 1999. He
  also founded Eladdan Enterprises in May 1995, a boutique investment bank specializing in providing buy side mergers and acquisitions advice to
  Canadian and U.S. companies, particularly on cross-border acquisitions and investments, where he worked from 1995 to 1996. Mr. Palter has
  previously worked at Smith Barney (1994 to 1995), Clairvest Group Inc. (1993 to 1994), McKinsey & Company (1990 to 1993) and Morgan
  Stanley (1988 to 1989). Mr. Palter currently serves as Chairman of Specialty Commerce Corp. and is also a member of the board of directors of
  Atlantic Power Corporation (NYSE/TSX), RPX Corporation (Nasdaq) and Tunnel Hill LP. He is a former Chairman of Aurigen Capital Limited,
  Stephenson’s Holdings Inc., BreconRidge Corporation, Hair Club Group, Continental Alloys & Services, BFI Canada, and Farley Windows, and
  was previously a director of Alliance Films, Center for Diagnostic Imaging, Lavalife, Mitel Networks, Trimaster Manufacturing and Xantrex
  Technology. Gil is actively involved in a number of philanthropic organizations. He was a 2003 recipient of “Canada’s Top 40 Under 40” award, a
  recipient of the Ernst & Young Entrepreneur Of The Year® Award 2006, and is a member of the Young Presidents’ Organization (YPO Gold). Mr.
  Palter brings to the board significant experience in finance and management in both domestic and international contexts.

         Todd H. Siegel was appointed Chief Executive Officer and a director of the Company as of September 20, 2012. Mr. Siegel was formerly the
  Chief Financial Officer of Affinion from November 2008 to September 2012 and served as an Executive Vice President since October 17, 2005.
  Mr. Siegel also served as our General Counsel from October 17, 2005 to February 16, 2009. Mr. Siegel joined us in November 1999 as a member
  of the Legal Department of the Membership Division of Cendant and most recently served as General Counsel of Trilegiant starting in July 2003
  and Cendant Marketing Group starting in January 2004. From 1997 to 1999, Mr. Siegel was employed as a corporate associate at Skadden, Arps,
  Slate, Meagher and Flom, LLP. From 1992 until 1994, he was employed as a certified public accountant with Ernst & Young. Mr. Siegel serves on
  the board of directors of Presidio, Inc. and Dakota Holdings, Inc.

                                                                          69




                                                                                                                                     070
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                        69/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.198 Page 71 of 174

         Gregory S. Miller was appointed Executive Vice President and Chief Financial Officer of the Company as of January 20, 2014. From July
  2011 until January 17, 2014, Mr. Miller served as Senior Vice President, Financial Planning and Divisional Operations, for The Madison Square
  Garden Company with responsibility for all financial matters of its operating divisions as well as its corporate strategic and financial planning
  divisions. From May 2007 until June 2011, Mr. Miller served as the Senior Vice President and Chief Financial Officer for the North American
  Division of Affinion with responsibility for all financial matters for North American Operating Business Units. Mr. Miller served as Senior Vice
  President of Finance of Affinion from June 2005 until May 2007, the Vice President of Financial Planning and Analysis of Trilegiant from June
  2003 until June 2005, the Director of Financial Planning and Analysis of Trilegiant from October 2000 until June 2003, and the Senior Manager of
  Accounting of Cendant Membership Services from December 1999 until October 2000. Prior to his tenure at Affinion, he held various positions at
  Citizens Communications and The Coca Cola Bottling Company of New York. From 1992 until 1994, Mr. Miller was employed with Coopers &
  Lybrand.

         Michele Conforti was appointed President and Managing Director, Global Customer Engagement as of January 1, 2016. Prior to that, he
  served as President and Managing Director of Affinion International since February 2014 and Executive Vice President, Managing Director and
  Chief Financial Officer of Affinion International beginning in 2010, having been promoted from Senior Vice President and Chief Financial Officer,
  a role he began in 2007. Prior to joining Affinion International in 2007, he spent ten years with American Express from 1998 to 2000 and then
  again from 2001 to 2007 holding various key positions including Chief Financial Officer of Establishment Services International, a Business
  Unit/Division of American Express. Prior to his tenure at American Express, Mr. Conforti also held positions with Enel as Vice President/Head of
  Corporate Financial Analysis - Investor Relations from 2000 to 2001, with DHL International as Area Controller from 1995 to 1998, and at
  Ansaldo Trasporti – Gruppo Finmeccanica as Senior Financial Analyst from 1993 to 1995.

         James C. Daly, Jr. was appointed Executive Vice President and Chief Human Resources Officer of the Company as of December 1, 2012.
  Mr. Daly was formerly the Senior Vice President and Chief Human Resources Officer of Affinion from February 2012 to December 2012. Prior to
  his tenure at the Company, Mr. Daly was employed as Vice President, Head of Human Resources at Standard & Poor’s from 2007 until 2012. From
  2000 to 2006, Mr. Daly served as Principal in the investment firm, Caydal, LLC. From 1995 to 2000, Mr. Daly served as Senior Vice President,
  Human Resources for News America Marketing, a News Corporation company. Prior to 1995, Mr. Daly held various human resources roles with
  Kraft Foods, American Express and General Foods Corporation.

         Robert J. Dudacek was appointed President, Insurance Services as of October 1, 2013. Mr. Dudacek joined the Company as General
  Manager of Insurance in February 2013. Prior to joining Affinion, Mr. Dudacek was Senior Vice President at Wells Fargo Insurance, leading the
  direct response insurance group from October 2006 to February 2013. From October 2004 to October 2006, Mr. Dudacek was Vice President of
  Client Management at ReMark Americas, a global insurance marketing company. Prior to that, Mr. Dudacek held various positions in the Financial
  Services Division of Minnesota Life, A Securian Company from June 1992 to October 2004.

         Brian J. Fisher was appointed Executive Vice President and General Counsel on March 1, 2014. Prior to that, he served as General Counsel
  of the Company’s North American business. Mr. Fisher joined us in November 2002 as a member of the Legal Department. Prior to joining the
  Company, Mr. Fisher was employed as a corporate associate at Akin, Gump, Strauss, Hauer & Feld, LLP.

         Scott Lazear was appointed Chief Business Development Officer as of June 1, 2017, and prior to that, was President, Connexions Loyalty
  from June 2010 to June 2017. Mr. Lazear served as Senior Vice President of Sales, Client Management and Strategy for Affinion Benefits Group
  from July 2006 to June 2010. Mr. Lazear was Senior Vice President of Business Development and Client Solutions for Cendant Marketing Group
  from April 2003 to July 2006. Prior to that, he was Vice President of Sales and Marketing for Trilegiant Loyalty Solutions from March 1999 to
  April of 2003. Prior to his tenure at Affinion, he served as Vice President of Business Development for NCCI from October 1993 until March of
  1999.

         Lori A. Tansley was appointed Senior Vice President and Chief Accounting Officer as of May 31, 2016. From 2013 to May 2016, Ms.
  Tansley was Managing Director and Global Technical Advisor for GE Capital, the financial services segment of international conglomerate
  General Electric, where she was responsible for the audit risk assessment for the finance function and for driving research and consultation on
  complex technical accounting issues with the audit and controllership teams, ensuring compliance with regulatory and current accounting standards
  as well as company policy. Prior to her Managing Director position at GE Capital, from 1998 to 2013, Ms. Tansley held a variety of key
  accounting and finance positions at General Electric, including Global Controller for General Electric where she led technical advisory for
  industrial business units. Ms. Tansley began her career at PricewaterhouseCoopers. Ms. Tansley is a CPA and a member of the American Institute
  of Certified Public Accountants and the Institute of Internal Auditors.

                                                                         70




                                                                                                                                    071
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                       70/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.199 Page 72 of 174

         Christophe Browne has been a director of the Company and a member of the audit committee of the board of directors since July 20, 2017.
  Mr. Browne is a Managing Director of ICG, a specialist asset manager investing in private debt, credit and equity with over $26 billion of assets
  under management globally. He joined ICG in 2014 and is a member of the Investment Committee for the Strategic Secondaries funds. Prior to
  joining ICG, Mr. Browne was a Founding Partner of NewGlobe Capital Partners focused on specialized private equity fund restructuring
  transactions. He has over 14 years of investment experience in the US, Europe and Emerging Markets. From 2006-2012 he worked as a Principal
  at Vision Capital Partners and as an Investment Analyst at the IFC, the private investment arm of the World Bank. Mr. Browne currently serves as
  an Observer to the boards of Cambium Learning Group and ITN Networks, as well as Chairman of the Advisory Committee for EdgeStone Capital
  Partners. Mr. Browne brings to the Company’s board his extensive experience as a professional in the private equity industry, including
  considerable expertise in corporate finance and investment management activities.

         Austin Camporin has been a director of the Company and a member of the human resources committee of the board of directors since July
  20, 2017. Mr. Camporin is an Associate Portfolio Manager at Elliott Management Corporation, a New York-based investment fund with $33
  billion in assets under management. He joined Elliott in 2009, focusing primarily upon public equity and credit opportunities. Prior to joining the
  firm, Mr. Camporin began his career at JPMorgan in 2004, first as a high-yield credit analyst and then in 2007 moving to the distressed debt
  proprietary trading group. Mr. Camporin is a CFA charterholder and is also co-president and founder of the Good Shepherd of Darien Foundation.
  Mr Camporin brings to the board significant experience in investment and leading financial operations for both public and private companies.

         Rick P. Frier has been a director of the Company and the chairman of the Audit Committee of the board of directors since November 9,
  2015. Most recently, Mr. Frier served as Executive Vice President and Chief Financial Officer of Chiquita Brands International Inc., a leading
  international marketer and distributor of fresh food products, from 2013 to 2015. Prior to this, he served as Executive Vice President, Chief
  Financial Officer and Board Director of Catalina Marketing Corp. from 2005 to 2012, where he led all global finance functions and new business
  development. From 2001 to 2005, he served as Chief Financial Officer, Chief Operating Officer and Board Director of Mattress Discounters Inc.
  Mr. Frier currently serves on the board of directors of Whitehorse Finance, Inc. and Exal Corporation (Chairman). Mr. Frier brings to the
  Company’s board his significant experience in strategic planning and leading financial operations for both public and private companies.

         Michael Iaccarino has been a director of the Company and a member of the audit committee of the board of directors since July 20, 2017.
  Mr. Iaccarino is the Chairman and CEO of Infogroup, a leading provider of high-value data and multi-channel marketing solutions delivered in
  real-time and used by small businesses and enterprise brands. Mr. Iaccarino served as the President and Chief Executive Officer of Mobile
  Messenger from 2009 to 2011, establishing the company as one of the dominant mobile technology players in North America. Prior to joining
  Mobile Messenger, he was the Chief Executive Officer of Epsilon from 2001 to 2009, transforming Epsilon into one of the United States’ leading
  database marketing companies. From 1998 to 2001, Mr Iaccarino was CFO of Epsilon. Before Epsilon, Mr. Iaccarino was a Senior Manager at
  PriceWaterhouseCoopers from 1997 to 1998 and the Corporate Controller at Summit Technology from 1990 to 1997 after having started his career
  at KPMG’s High Technology practice from 1986 to 1990. Mr. Iaccarino is a former Certified Public Accountant. Mr. Iaccarino brings to the board
  significant experience in finance, management and technology for both small and large enterprises.

         Mark R. Vondrasek has been a director of the Company since October 4, 2016, and serves as a member of the human resources
  committee. Mr. Vondrasek serves as the Executive Vice President, Global Head of Loyalty & New Business Platforms of Hyatt Hotels as of
  September 2017. In his role, he is responsible for Hyatt’s integrated experience strategy and its wellness initiatives, including Miraval and Exhale,
  as well as creating and scaling new business opportunities, products and services. Prior to this, he served as Senior Vice President, Commercial
  Services of Starwood Resorts Worldwide, Inc. (“Starwood”), from December 2001 until Starwood and Marriott merged in September 2016. Mr.
  Vondrasek brings to the Company’s’ board his significant experience related to the loyalty business, including the oversight of strategic marketing
  partnerships.


                                                                           71




                                                                                                                                       072
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          71/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.200 Page 73 of 174

  Board Composition
         Our board of directors currently consists of seven directors, divided into three classes. Each director will hold office until his successor is
  duly elected and qualified or until the earlier of their death, disability, resignation or removal. Each director serves in such class of directors, and in
  such capacity and having such title, as set forth opposite his name below:

   Name                                       Class/Initial Term Expiration               Title
   Gilbert S. Palter                          II / 2018 annual meeting                    Chairman of the Board of Directors
   Todd H. Siegel                             III / 2019 annual meeting                   Director
   Christophe Browne                          III / 2019 annual meeting                   Director
   Austin Camporin                            III / 2019 annual meeting                   Director
   Rick P. Frier                              I / 2020 annual meeting                     Director
   Michael Iaccarino                          II / 2018 annual meeting                    Director
   Mark R. Vondrasek                          I / 2020 annual meeting                     Director

        A majority of the board of directors will constitute a quorum for board meetings. The convening of a special meeting will be subject to
  advance written notice to all directors.


  Committees of our Board of Directors
          Our board of directors has an Audit Committee and a Human Resources Committee.


  Audit Committee
         The current members of the audit committee are Messrs. Frier, Browne and Iaccarino. Mr. Frier is the chairman of the audit committee. The
  principal duties and responsibilities of our audit committee are as follows:
            •    to monitor our financial reporting process and internal control system;
            •    to oversee the integrity of our financial statements;
            •    to appoint and replace our independent registered public accounting firm from time to time, determine their compensation and other
                 terms of engagement, approve audit and non-audit services to be performed by such auditor and oversee their work;
            •    to oversee the performance of our internal audit function; and
            •    to oversee our compliance with legal, ethical and regulatory matters.

          The audit committee has the power to investigate any matter brought to its attention within the scope of its duties. It also has the authority, at
  its discretion, to retain counsel and advisors to fulfill its responsibilities and duties at our expense.

         We are not a listed issuer whose securities are listed on a national securities exchange or in an inter-dealer quotation system which has
  requirements that members of our audit committee be independent. However, our common stock is listed on the OTCQX, an electronic inter-dealer
  quotation system which has requirements that a majority of the members of our audit committee be independent. Our board of directors has
  determined that each of the members of our audit committee is independent as defined under the New York Stock Exchange rules, with the
  exception of Mr. Browne, and each is financially literate and has experience analyzing or evaluating financial statements. Our board of directors
  has also determined that each of Messrs. Frier and Iaccarino is an “audit committee financial expert” within the meaning of applicable SEC
  regulations.


  Human Resources Committee
       The current members of the human resources committee are Messrs. Palter, Camporin and Vondrasek. Mr. Palter is the chairman of the
  human resources committee. The principal duties and responsibilities of the human resources committee are as follows:
            •    to review and provide oversight over our policies and procedures that impact our human resources, personnel development,
                 assessment and retention, and organizational culture;
            •    to review, evaluate and make recommendations to the full board of directors regarding our compensation policies and establish
                 performance-based incentives that support our long-term goals, objectives and interests;

                                                                              72




                                                                                                                                            073
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                72/173
1/17/2020
       Case                                       aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.201 Page 74 of 174

             •    to review and approve the compensation of our chief executive officer, the other executive officers, other officers and employees;
             •    to review and make recommendations to the board of directors with respect to our incentive compensation plans and equity-based
                  compensation plans;
             •    to set and review the compensation of and reimbursement policies for members of the board of directors;
             •    to provide oversight concerning selection of officers, management succession planning, expense accounts, indemnification and
                  insurance matters, and separation packages; and
             •    to prepare an annual compensation committee report, provide regular reports to the board, and take such other actions as are
                  necessary and consistent with the governing law and our organizational documents.

         We are not a listed issuer whose securities are listed on a national securities exchange or in an inter-dealer quotation system which has
  requirements that members of our human resources committee be independent. The OTCQX electronic inter-dealer quotation system does not have
  any requirements with respect to the independence of members of our human resources committee. However, our board of directors has
  determined that each of the members of our human resources committee is independent as defined under the New York Stock Exchange rules, with
  the exception of Mr. Camporin.


  Code of Ethics
        Although as a private company we are not obligated to adopt a formal code of ethics, the Company has adopted a core policies manual
  which includes a formal code of ethics and an annual re-certification. We will provide to any person without charge a copy of the portions of our
  code of ethics that apply to our Chief Executive Officer, our Chief Financial Officer and our Chief Accounting Officer upon written request or
  telephoning to the following address or telephone number:

                                                                Affinion Group Holdings, Inc.
                                                                      6 High Ridge Park
                                                                     Stamford, CT 06905
                                                                       (203) 956-1000


  Item 11.       Executive Compensation

       The information in this Executive Compensation section reflects the compensation structure and policies of the Company in effect as of
  December 31, 2017, unless otherwise noted.


                                                        Compensation Discussion and Analysis

  Overview of Compensation Program
          On February 23, 2018, our board of directors approved a revised charter for the Compensation Committee of our board of directors under
  which the Compensation Committee of our board of directors was renamed the Human Resources Committee of our board of directors, which we
  refer to herein as the “Committee,” and additional responsibilities were enumerated for the Committee, specifically the responsibility to (i) review
  and oversee any Company policy, procedure, process or activity that relates to or affects the Company’s culture; (ii) review the Company’s
  integrated talent management programs and processes, including those related to talent acquisition, development, and assessment for employees
  generally; and (iii) oversee executive management compensation, performance assessment and succession planning. The Committee is responsible
  for establishing, implementing and continually monitoring adherence with our compensation philosophy. The Committee also serves as the
  Human Resources committee of the board of directors of Affinion. The Committee strives to ensure that the total compensation paid to our
  executive officers is fair, reasonable and competitive. Generally, the types of compensation and benefits provided to our executive officers,
  including the named executive officers, are similar to those provided to executive officers at comparable companies in similarly situated positions.


  Named Executive Officers
        For 2017, our named executive officers and their respective titles are as follows:
             •    Todd H. Siegel, Chief Executive Officer and Director;
             •    Gregory S. Miller, Executive Vice President and Chief Financial Officer
             •    Michele Conforti, President and Managing Director, Global Customer Engagement

                                                                            73




                                                                                                                                       074
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          73/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.202 Page 75 of 174

           •    James C. Daly, Jr., Executive Vice President and Chief Human Resources Officer
           •    Scott Lazear, Executive Vice President and Chief Business Development Officer
           •    Robert Lyons, former Executive Vice President and Chief Operating Officer and former President, Connexions Loyalty

         Effective June 1, 2017, Mr. Lazear was appointed to serve as Executive Vice President and Chief Business Development Officer of the
  Company and ceased to serve as President, Connexions Loyalty and Mr. Lyons succeeded to the role of President, Connexions Loyalty. At that
  time, Mr. Lyons also retained his role as Executive Vice President and Chief Operating Officer of the Company. Effective December 15, 2017, Mr.
  Lyons resigned from his positions as Executive Vice President and Chief Operating Officer of the Company and President, Connexions Loyalty
  and his responsibilities were divided between Mr. Siegel and Mr. Miller.

        Messrs. Siegel and Miller are named executive officers for 2017 based on their positions with us as Chief Executive Officer and Chief
  Financial Officer, respectively, during 2017. Mr. Conforti, Mr. Daly, Mr. Lazear and Mr. Lyons are named executive officers based on their levels
  of compensation during 2017.


  Compensation Philosophy and Objectives
         The Committee believes that the most effective executive compensation program is one that is designed to reward the achievement of our
  specific annual, long-term and strategic goals, and which aligns executives’ interests with those of our stockholders by rewarding performance
  above established goals, with the ultimate objective of improving stockholder value. The Committee evaluates both performance and
  compensation to ensure that we maintain our ability to attract and retain superior employees in key positions and that compensation provided to
  key employees remains competitive relative to the compensation paid to similarly situated executives at companies with, among other things as
  discussed in greater detail below, similarly sized revenues. To that end, the Committee believes executive compensation packages provided by us
  to our executives, including to our named executive officers, should include both cash and share-based compensation that reward performance as
  measured against established goals.


  Role of Executive Officers in Compensation Decisions
         The Chief Executive Officer annually reviews the performance of each of our named executive officers (other than the Chief Executive
  Officer, whose performance is reviewed by the Committee). The conclusions reached and recommendations based on these reviews, including
  with respect to salary adjustments and annual incentive award target and actual payout amounts, are presented to the Committee, which has the
  discretion to modify any recommended adjustments or awards to executives.

        The Committee has final approval over all compensation decisions for our named executive officers and approves recommendations
  regarding cash and equity awards to all of our officers.


  Setting Executive Compensation
         Based on the foregoing objectives, the Committee has structured our annual and long-term incentive cash and share-based executive
  compensation programs to motivate our executives to achieve the business goals set by us and to reward the executives for achieving these
  goals. In evaluating executive compensation, the Committee considers a variety of factors including market demands, internal equity and external
  surveys which provide insight into and guidance on the pay practices of similar companies. As a general rule, we target total cash compensation at
  the 50th percentile of companies with similarly sized revenues. While survey data provides us with a helpful guideline, we do not make
  compensation decisions based on any single factor.

         We have found the Total Remuneration Surveys, produced by Mercer, Inc., provides helpful insight, as it reflects input from over 3,000
  companies representing 1,400 positions, in General Industry, Service and Retail with revenues ranging from $100 million to over $10 billion. As
  we recruit talent from various sectors, the broad view of this survey is valuable. While the survey provides an overall list of participating
  companies, the data that is provided to us for comparison purposes is based on a subgroup of companies with revenues similar to ours. The identity
  of these companies is not provided to us. In sum, while we are familiar with the broad range of companies that participate in the survey, we are not
  provided with, and therefore have not listed, the names of the companies that comprise our comparison group.

                                                                          74




                                                                                                                                      075
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         74/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.203 Page 76 of 174


  Executive Compensation Components
        The principal components of compensation for our named executive officers are:
           •    base salary;
           •    performance-based incentive compensation;
           •    long-term equity incentive compensation;
           •    retirement and other benefits; and
           •    perquisites.


        Base Salary
        We provide our named executive officers and other employees with base salary to compensate them for services rendered during the fiscal
  year. Base salary ranges for named executive officers are determined for each executive based on his position and scope of responsibility by using
  comparative market data. The initial base salary for our named executive officers is established in their employment agreements.

        Salary levels are reviewed annually as part of our performance review process as well as upon a promotion or other material change in job
  responsibility. Merit based increases to salaries of the executives, including our named executive officers, are based on the Committee’s
  assessment of the individual’s performance.

        In reviewing base salaries of our executives, the Committee primarily considers:
           •    scope and/or changes in individual responsibility;
           •    internal analysis of the executive’s compensation, both individually and relative to other officers; and
           •    individual performance of the executive.

        The Committee reviews these criteria collectively but does not assign a weight to any criterion when setting base salaries. Each base salary
  adjustment is made by the Committee subjectively based upon the foregoing.


        Performance-Based Incentive Compensation
         Our annual incentive plan is an annual cash incentive program with payments determined based on performance against measurable annual
  financial goals. If the applicable performance goals are achieved, the payment of bonuses at target under our annual incentive plan, together with
  annual base salary, is designed to deliver annual cash compensation to our named executive officers on average at the 50th percentile of the cash
  compensation of executives in similarly sized organizations. The annual incentive plan is intended to focus the entire organization on meeting or
  exceeding Adjusted EBITDA and free cash flow performance goals that are set during the early part of each year and approved by the Committee,
  while also providing significant opportunity to reward individual contributions.

         We believe that Adjusted EBITDA and adjusted free cash flow measures are clearly understood by both our employees and stockholders,
  and that achievement of the stated goals is a key component in the creation of long-term value for our stockholders. Except as may be determined
  by the Committee, in its sole discretion, no bonuses are payable under the annual incentive plan if the Adjusted EBITDA and adjusted free cash
  flow performance goals established by the Committee for that year are not achieved.

         For each named executive officer, as well as for each eligible employee, the actual bonus payable for a particular year under the annual
  incentive plan is bifurcated into a performance-based element and a discretionary element, neither of which is payable if the performance-based
  element is not achieved unless approved by the Committee. The performance-based element is based on achieving and exceeding the Adjusted
  EBITDA and adjusted free cash flow performance goals (a precondition to the payment of the bonus) and the discretionary element is based on the
  Committee’s assessment of the individual employee’s performance (weighted at 100%). In assessing the individual performance of our named
  executive officers, the Committee, in its discretion, considers the recommendations of our Chief Executive Officer (except in determining the
  Chief Executive Officer’s bonus) and the following list of factors (the list of factors is not exclusive and no particular weight is assigned to any
  factor used) and makes its determinations as of the date the bonus is payable: achievement of internal financial and operating targets, including free
  cash flow and customer growth; improvement of performance and customer satisfaction with our services; improvement of management and
  organizational capabilities and implementation of long-term strategic plans.

                                                                           75




                                                                                                                                       076
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           75/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.204 Page 77 of 174

          The target bonus percentage (which in the aggregate applies to the discretionary and performance-based elements of the annual incentive
  bonus, each of which is weighted equally) for our named executive officers is established in their employment agreements or as modified by the
  Committee of the Board of Directors. For 2017, our named executive officers had the following bonus targets based on their respective annual
  base salaries: Mr. Siegel’s target remained at 150%; Mr. Miller’s target remained at 100%; Mr. Conforti’s target remained at 100%; Mr. Daly’s
  target remained at 75%, Mr. Lazear’s target remained at 100% and Mr. Lyons’ target remained at 100%.

         The Committee believes that a relatively greater proportion of the Chief Executive Officer’s annual compensation should be subject to the
  achievement of the performance goals. The Committee retains the right to pay bonuses to the named executive officers and other employees that
  are in addition to, or in lieu of, the bonuses described in their employment agreements, which bonuses may be based on company or individual
  performance goals not reflected in our annual incentive plan or purely discretionary.

        None of the named executive officers was awarded an annual bonus under the annual incentive plan with respect to fiscal year 2017
  performance because the Company did not achieve the performance goals in 2017 under the plan. However, annual bonuses will be paid to certain
  employees who hold positions with the Company below the vice president level.


        Long-Term Equity Incentive Compensation
  Adoption of 2015 Equity Incentive Plan
          On November 9, 2015, the board of directors of Affinion Holdings adopted, and the shareholders of Affinion Holdings approved, the
  Affinion Group Holdings, Inc. 2015 Equity Incentive Plan (the “2015 Plan”), under which employees, directors and other service providers of
  Affinion Holdings and its affiliates are eligible to receive awards in respect of Affinion Holdings’ common stock. The rationale for the 2015 Plan
  is to provide a means through which Affinion Holdings and its affiliates may attract and retain key personnel and to provide a means for directors,
  officers, employees, consultants and advisors (and prospective directors, officers, employees, consultants and advisors) of Affinion Holdings and
  its affiliates to acquire and maintain an equity interest in Affinion Holdings, or be paid incentive compensation, which may (but need not) be
  measured by reference to Affinion Holdings’ stock price. No additional grants will be made under the Affinion Group Holdings, Inc. 2005 Stock
  Incentive Plan (the “2005 Plan”), the Affinion Group Holdings, Inc. 2007 Stock Award Plan (the “2007 Plan”), or the Webloyalty Holdings, Inc.
  2005 Equity Award Plan (the “Webloyalty Plan”).


  Option Cancellation
         On November 9, 2015, in connection with the consummation of the 2015 Exchange Offers and 2015 Rights Offering, the Committee
  approved the cancellation of all stock options (the “Underwater Options”) previously issued and outstanding under the 2007 Plan and the
  Webloyalty Plan. The Underwater Options had a per share exercise price in excess of the current fair market value per share of Affinion Holdings’
  common stock and as such the Committee determined that the Underwater Options no longer served as adequate incentive or retention tools for the
  recipients. Pursuant to the terms of the 2007 Plan and the Webloyalty Plan, the Underwater Options were canceled in connection with the 2015
  Rights Offering. Stock options issued and outstanding under the 2005 Plan were not affected by the cancellation.


  Award Adjustments
         In addition to the cancellation of the Underwater Options, on November 9, 2015, in connection with the consummation of the 2015
  Exchange Offers and 2015 Rights Offering, the Committee adjusted the terms of stock options (the “2005 Options”) issued and outstanding under
  the 2005 Plan and retention units (“Retention Units”) issued and outstanding under the 2007 Plan (the “Adjustment”). With respect to each of the
  2005 Options, for each share of Class A Common Stock originally underlying the 2005 Option, the award was converted to an option (the
  “Converted Option”) to acquire 0.003775 shares of Class C Common Stock and 0.003974 shares of Class D Common Stock. In addition, the
  exercise price of each 2005 Option was adjusted such that the aggregate exercise price and the aggregate spread of the 2005 Option equals the
  aggregate exercise price and the aggregate spread of the Converted Option. With respect to the Retention Units, for each share of Class A Common
  Stock originally underlying the Retention Units, the award was converted into retention units in respect of 0.003775 shares of Class C Common
  Stock and 0.003974 shares of Class D Common Stock.

                                                                          76




                                                                                                                                      077
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         76/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.205 Page 78 of 174


  2015 Retention Award Program
         On March 16, 2015, the Committee approved the 2015 Retention Award Program (“2015 Retention Program”), an equity and cash incentive
  award program, intended to encourage the retention of certain key employees. The Committee approved 2015 Retention Program grants to Mr.
  Siegel with a fair market value of $1,900,000, Mr. Miller of $500,000, Mr. Conforti of $500,000, Mr. Daly of $500,000, Mr. Lazear of $500,000
  and Mr. Lyons of $500,0000. Fifty percent of each employee’s 2015 Retention Program award was denominated in stock units and the remaining
  fifty percent was denominated in cash.

        The 2015 Retention Program was subject to time-based vesting conditions. Employees became vested in the stock units and cash
  components of the 2015 Retention Program in two equal installments on March 15, 2016 and 2017, subject to the employee’s continued
  employment on those dates. For each of the March 2016 and March 2017 vesting dates, fifty percent of the installment was distributed in Class C
  and Class D Common Stock and fifty percent of the installment was distributed in cash.


  2016 Long Term Incentive Plan
         On March 9, 2016, the Committee approved awards under the Affinion Group Holdings, Inc. 2016 Long Term Incentive Program (the
  “2016 LTIP”), which is a performance-based cash incentive award program designed to reward employees based on overall Company performance
  and intended to foster retention of approximately 66 key employees of the Company and its subsidiaries. The 2016 LTIP was established pursuant
  to the 2015 Plan. The awards under the 2016 LTIP (the “2016 Awards”) are denominated in terms of a target cash award value and contain both
  performance-based and time-based vesting terms and conditions as described below. The performance goals underlying the 2016 LTIP are
  designed to build value and a strong financial foundation for the Company and position the Company for future growth.

         In general, 100% of a 2016 Award is subject to time-based vesting conditions and between 50% to 100% of a 2016 Award is subject to
  performance-based vesting conditions based on the employee’s seniority level. With respect to our named executive officers and any other
  employee who is a direct report of our Chief Executive Officer, 100% of the amount of the 2016 Award granted to such person is subject to both
  performance-based and time-based vesting conditions. Other employees who received 2016 Awards have 50% of their 2016 Awards subject to
  both performance-based vesting and time-based vesting conditions and the remaining 50% of those 2016 Awards is subject to time-based vesting
  conditions only. The portion of a 2016 Award that is subject to both performance-based and time-based vesting conditions is referred to as a
  “Performance Award” and the portion of a 2016 Award that is only subject to time-based vesting conditions is referred to as a “Retention Award.”

          With respect to the Performance Award portion of the 2016 Award, the actual amount of the Performance Award in which an employee is
  eligible to vest is based on the level of achievement of certain overall corporate and business unit financial performance goals, as applicable. The
  Performance Award is also based on certain non-financial performance goals, and if such goals are not attained, the Performance Award may be
  adjusted downward by up to 20%. The Committee determined the level of attainment of the financial and non-financial performance goals on
  February 22, 2018 and the actual amount of the Performance Award in which the applicable employee is eligible to vest; however, the Committee
  reserves the right to reassess the actual level of attainment of the non-financial performance goals with respect to fiscal year 2017 and adjust, if at
  all, the portion of the Performance Award to be paid to each of the employees eligible to vest in such an award in March 2019 as described below.
  The sum of the employee’s Retention Award and the Performance Award is referred to as the “Total Adjusted Award.”

        An employee will become vested in the Total Adjusted Award based on his or her continued service with the Company. The Total Adjusted
  Award will vest in two (2) installments with 25% vesting on March 15, 2018 and 75% vesting on March 15, 2019 (each such date, a “Vesting
  Date”), subject to the employee’s continued service with the Company on each applicable Vesting Date.

         The portion of the Total Adjusted Award which becomes vested as of a given Vesting Date will be paid in cash to the employee, subject to
  applicable tax withholding, as soon as practicable following such Vesting Date but in no event later than the sixtieth (60th) day following such
  Vesting Date.

         Messrs. Siegel, Miller, Conforti, Daly, Lazear and Lyons received 2016 LTIP Awards with cash values equal to $1,250,000, $500,000,
  $500,000, $500,000, $500,000 and $500,000, respectively, in each case, subject to the performance-based and time-based vesting conditions
  described above, pursuant to the terms of an award agreement, dated March 15, 2016 (the “2016 LTIP Award Agreement”).

        The 2016 LTIP Award Agreement with Mr. Lazear was amended and restated, effective June 1, 2017 (the “A&R 2016 LTIP Award
  Agreement”). The A&R 2016 LTIP Award Agreement provides that in the event of Mr. Lazear’s termination of employment by the Company
  without “cause,” he will become fully vested in the Total Adjusted Award as of the date of such termination.

                                                                             77




                                                                                                                                          078
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             77/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.206 Page 79 of 174

          On February 22, 2018, the Committee approved the Total Adjusted Award in which each of the named executive officers is eligible to vest
  in the following amounts:
           •    For Mr. Siegel: a total award of $834,872, of which $208,718 is eligible to vest in March 2018 and $626,154 is eligible to vest in
                March 2019;
           •    For Mr. Miller, a total award of $500,000, of which $125,000 was eligible to vest in March 2018 and $375,000 is eligible to vest in
                March 2019;
           •    For Mr. Conforti, a total award of $250,000, of which $62,500 is eligible to vest in March 2018 and $187,500 is eligible to vest in
                March 2019;
           •    For Mr. Daly, a total award of $333,949, of which $83,487 is eligible to vest in March 2018 and $250,462 is eligible to vest in
                March 2019; and
           •    For Mr. Lazear, a total of $416,974, of which $104,243 is eligible to vest in March 2018 and $312,731 is eligible to vest in March
                2019.

         Mr. Lyons is not eligible to vest in any LTIP Award as he terminated employment in December 2017. As noted above, the Committee may
  adjust the portion of the total award in which each such NEO is eligible to vest in 2019.

         None of the NEOs, except for Mr. Miller, are eligible to vest in the full cash value of the applicable 2016 LTIP Award granted to them in
  March 2016. For Messrs. Siegel, Daly and Lazear, the Total Adjusted Awards were approved at 66.8%, 66.8% and 83.4%, respectively, of the 2016
  Awards in accordance with the 2016 LTIP performance based conditions. For Messrs. Miller and Conforti, the Total Adjusted Award amounts
  were calculated at 66.8% and 33.4%, respectively, of the 2016 Awards in accordance with the 2016 LTIP performance based conditions. However,
  the Board approved Total Adjusted Awards for Messrs. Miller and Conforti at 100% and 50%, respectively, of the 2016 Awards to
  strengthen retention of these two employees.


  2017 Retention Award Program
         On October 23, 2017, the Committee approved the 2017 Retention Award Plan (“2017 Retention Program”), a cash incentive award
  program, intended to encourage the retention of certain key employees, which provides for aggregate payments of between approximately $5.9
  million and $8.8 million to 94 employees.

         The Committee previously approved 2017 Retention Plan awards to (i) Mr. Siegel with a minimum of 75% of bonus target and a maximum
  of 100% of bonus target, (ii) Mr. Miller with a minimum of 75% of bonus target and a maximum of 100% of bonus target, (iii) Mr. Conforti with a
  minimum of 50% of bonus target and a maximum of 100% of bonus target, (iv) Mr. Daly with a minimum of 75% of bonus target and a maximum
  of 100% of bonus target, (v), Mr. Lazear with a minimum of 50% of bonus target and a maximum of 100% of bonus target, and (vi) Mr. Lyons
  with a minimum of 75% of bonus target and a maximum of 100% of bonus target. On February 22, 2018, the Committee approved final 2017
  Retention Program award amounts for each of Mr. Siegel, Mr. Miller, Mr. Conforti, Mr. Daly and Mr. Lazear in the following amounts,
  respectively: $784,125, $410,000, $295,913, $196,031 and $268,000. Mr. Lyons is not eligible for any 2017 Retention Program award as he
  terminated employment in December 2017.

         The 2017 Retention Program is subject to a time-based vesting condition. An employee will become vested in the 2017 Retention Program
  grant on June 15, 2018, subject to the employee’s continued employment in good standing on such date.


        Stock Options
         On March 9, 2016, the Committee approved grants of stock options under the 2015 Plan to our named executive officers. Messrs. Siegel,
  Miller, Conforti, Daly, Lazear and Lyons received options to purchase 191,000, 66,850, 66,850, 38,200, 66,850 and 66,850 shares of Affinion
  Holdings’ common stock, respectively, at an exercise price equal to $13.97 per share. The options granted to our named executive officers become
  vested in four equal installments on each of the first four anniversaries of the grant date.

                                                                          78




                                                                                                                                      079
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          78/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.207 Page 80 of 174


        Retirement Benefits
         Our U.S.-based named executive officers (Mr. Siegel, Mr. Miller, Mr. Daly, Mr. Lazear and Mr. Lyons) are eligible to participate in our
  Employee Savings Plan. This plan is a tax-qualified retirement savings plan pursuant to which all U.S. based employees or U.S. expatriates are
  able to contribute on a before-tax basis the lesser of up to 50% of their annual salary or the limit prescribed by the Internal Revenue Service. We
  match 100% of the first 4% of each employee’s pay that is contributed to the Employee Savings Plan. All contributions to the Employee Savings
  Plan as well as any matching contributions are fully vested upon contribution. The Company makes mandatory contributions to a pension plan and
  executive pension/health fund plan on behalf of Mr. Conforti.


        Perquisites
          We provide named executive officers with limited perquisites that we and the Committee believe are reasonable and consistent with our
  overall compensation program to better enable us to attract and retain superior employees for key positions. Each of the named executive officers
  is entitled to a car allowance.

        The Committee periodically reviews the levels of perquisites provided to our named executive officers.

       Attributed costs of the perquisites described above for the named executive officers for fiscal years 2015, 2016 and 2017 are included in
  column (i) of the “Summary Compensation Table.”


        Severance Payments
        Employment agreements are currently in effect with Messrs. Siegel, Miller, Conforti, Daly and Lazear. These employment agreements
  provide for severance payments in certain circumstances. The employment agreements are designed to promote stability and continuity of senior
  management.

         In the event the employment of any of Messrs. Siegel, Miller, Daly or Lazear is terminated by us without “cause” (including as a result of
  our nonrenewal of their respective employment agreement) or they terminate their respective employment with us for “good reason,” the
  terminating executive will be entitled under the severance provisions of his employment agreement to a lump sum payment of any unpaid annual
  base salary through the date of termination and any bonus earned but unpaid for any fiscal year ended prior to the year in which the date of
  termination occurs, as well as periodic payments in the aggregate equal to: (i) in the case of Mr. Siegel, 200% of the sum of his annual base salary
  and target bonus, or (ii) in the case of either of Mr. Miller, Mr. Daly or Mr. Lazear, 100% of the sum of their respective annual base salary and
  target bonus. If employment of any of Messrs. Siegel, Miller, Daly or Lazear terminates due to death or disability, he will be entitled to a lump
  sum payment equal to 100% of base salary. In connection with Mr. Lazear’s change in position, the Company amended and restated his
  employment agreement, effective June 1, 2017 (the “Amended and Restated Agreement”). The Amended and Restated Agreement provides that, in
  addition to the foregoing, in the event that Mr. Lazear voluntarily terminates his employment with the Company without “good reason” prior to
  June 1, 2018, he will be entitled to receive the same severance payments and benefits he is entitled to receive thereunder if he is terminated by the
  Company without “cause” or he resigns for “good reason.”

          In the event the employment of Mr. Conforti is terminated by us without “cause,” he will be entitled to six months of notice and under the
  severance provisions of his employment agreement to a payment equal to six months of his base salary, subject to reduction in the event he
  receives any payment in lieu of notice. In addition, in the event of any termination of employment, he will be entitled to receive an additional lump
  sum payment equal to six months of his base salary on his termination of employment as compensation for the non-competition covenant provided
  in his agreement.

        Definitions referenced above can be found under the subheading “Employment Agreements” following the Summary Compensation Table.

         Mr. Lyons and the Company entered into an Agreement and General Release, dated December 15, 2017, in connection with his resignation
  on such date (the “Separation Agreement”), which superseded his existing employment agreement with the Company, except to the extent
  provided in the Separation Agreement. Under the Separation Agreement, Mr. Lyons was entitled to receive (i) approximately $72,800 in relocation
  expenses, (ii) a severance payment equal to $820,000, payable in equal installments in accordance with the Company’s regularly scheduled payroll
  cycle over 24 months following his termination and (iii) six months of outplacement support services at a cost of up to $20,000.

                                                                           79




                                                                                                                                       080
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           79/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.208 Page 81 of 174

        In connection with his termination of employment, Mr. Lyons forfeited his 2016 LTIP Award and the award made to him under the 2017
  Retention Program. In addition, in connection with his termination of employment, Mr. Lyons forfeited the unvested options granted to him in
  March 2016 and he was entitled to exercise the vested options granted to him for a period of ninety days following his termination of employment.

       Information regarding applicable payments under such agreements for the named executive officers is provided under the heading “Potential
  Payments upon Termination or Change of Control.”


  2018 Actions
  Base Salary Adjustments
  On February 22, 2018, the Committee approved the increase of the annual base salary of Mr. Miller to $450,000, effective April 1, 2018.


  Tax and Accounting Implications
        Deductibility of Executive Compensation/Internal Revenue Code Section 162(m)
          In prior years, the Committee structured the Company’s compensation program with the intent to preserve any deductions under Internal
  Revenue Code Section 162(m), which generally limits the deductibility of annual compensation paid to a “covered employee” in excess of $1.0
  million, unless certain exceptions are met, such as the exception for qualified performance-based compensation. Pursuant to the Tax Cuts and Jobs
  Act of 2017 (the “Act”) as of January 1, 2018, the exception under Code Section 162(m) for qualified performance-based compensation was
  eliminated and the definition of “covered employee” was expanded to include the chief financial officer of a Company subject to Code Section
  162(m). The Act includes a transition rule under which the changes to Code Section 162(m) will not apply to compensation payable pursuant to a
  written binding contract that was in effect on November 2, 2017, and is not materially modified after that date. The Company intends to rely on
  this transition rule. However, given the loss of the qualified performance-based compensation exception, non-grandfathered awards may result in
  non-deductible compensation amounts.


        Accounting for Share-Based Compensation
       The Company accounts for share-based payments under its stock incentive plans in accordance with and to the extent required by FASB
  Accounting Standards Codification Topic 718, Compensation-Stock Compensation.

                                                                         80




                                                                                                                                    081
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                       80/173
1/17/2020
       Case                                    aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.209 Page 82 of 174

                                                 COMPENSATION COMMITTEE REPORT

        The Committee has reviewed and discussed the Compensation Discussion and Analysis required by Item 402(b) of Regulation S-K with
  management and, based on such review and discussions, the Committee recommended to the board of directors that the Compensation Disclosure
  and Analysis be included in this Report.

                                                                                     THE COMMITTEE

                                                                                     Gilbert Palter, Chairman
                                                                                     Austin Camporin
                                                                                     Mark R. Vondrasek

                                                                      81




                                                                                                                              082
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                 81/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.210 Page 83 of 174

                                                       COMPANY RISK ASSESSMENT

         Based on our assessment, we believe that our compensation and benefit programs have been appropriately designed to attract and retain
  talent and properly incent employees. Although our programs are generally designed to pay-for-performance and to provide incentive-based
  compensation, the programs contain various mitigating factors to ensure our employees, including our named executive officers, are not
  encouraged to take unnecessary risks in managing our business. These factors include:
           •   the multiple elements of our compensation packages, including base salary, annual bonus programs and, for many of our
               professional level employees, equity awards that vest over multiple years and that are intended to motivate employees to take a long-
               term view of our business;
           •   the structure of our annual cash bonus program, which is based on the collective achievement of numerous factors including cash
               flow, EBITDA and individual performance against functional goals, minimizes the risk of employees placing undue emphasis on
               any particular performance metric at the expense of other aspects of our business;
           •   the oversight of programs by the committees of the board of directors, including the Committee; and
           •   a sound mixture of programs that provide focus on both short and long term goals.



                                                                        82




                                                                                                                                    083
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                       82/173
1/17/2020
       Case                                       aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.211 Page 84 of 174

                                                           SUMMARY COMPENSATION TABLE

         The table below summarizes the total compensation paid to or earned by each of our 2017 named executive officers for the fiscal years
  ended December 31, 2017, 2016 and 2015, to the extent that each of the 2017 named executive officers listed below was a named executive officer
  for such year(s).
  (a)                             (b)       (c)            (d)           (e)              (f)            (g)             (h)             (i)              (j)
                                                                                                                     Change in
                                                                                                                    Pension Value
                                                                                                      Non-Equity         and
                                                                                                       Incentive    Nonqualified
                                                                        Stock           Option           Plan         Deferred        All Other
                                                         Bonus         Awards           Awards       Compensation   Compensation    Compensation         Total
                                         Salary ($)
  Name and Principal Position    Year       (1)          ($)(2)         ($)(3)          ($)(3)           ($)        Earnings ($)       ($)(4)             ($)
  Todd H. Siegel                 2017 $ 615,000 $ 475,000 $      — $        — $                                — $            — $        27,919 (5) $ 1,117,919
  Chief Executive Officer        2016 $ 615,000 $ 1,305,250 $    — $ 1,785,850 $                               — $            — $        27,902     $ 3,734,002
                                 2015 $ 634,500 $ 810,000 $ 950,000 $       — $                                — $            — $        27,894     $ 2,422,394

  Gregory S. Miller              2017 $ 410,000 $ 125,000 $                      — $             — $           — $            — $        28,312 (6) $ 563,312
  Executive Vice President
  and                            2016 $ 410,000 $ 494,000 $      — $ 625,048 $                                 — $            — $        28,094      $ 1,557,142
  Chief Financial Officer        2015 $ 423,077 $ 369,000 $ 250,000 $     —                                      $            — $        27,894      $ 1,069,971

  Michele Conforti (7)           2017 $ 398,429 $ 125,000 $                      — $             — $           — $            — $      258,861 (8) $ 782,290
  President and Managing
  Director,                      2016 $ 367,326 $ 452,300 $                      — $ 625,048 $                 — $            — $      162,405       $ 1,607,079
  Global Customer
  Engagement                     2015 $ 364,644 $ 251,446 $ 250,000 $                            —                  $         — $      240,554       $ 1,106,644

  James C. Daly, Jr.             2017 $ 307,500 $ 125,000 $                      — $             — $           — $            — $        28,585 (9) $ 461,085
  Executive Vice President
  and
  Chief Human Resources
  Officer

  Scott Lazear                   2017 $ 334,615 $ 125,000 $                      — $             — $           — $            — $        28,312 (10) $ 487,927
  Executive Vice President
  and                            2016 $ 320,000 $ 383,400 $                      — $ 625,048 $                 — $            — $        28,094      $ 1,356,542
  Chief Business
  Development Officer

  Robert Lyons                   2017 $ 394,231 $ 125,000 $                      — $             — $           — $            — $        44,081 (11) $ 563,312
  Former Executive Vice
  President and Chief
  Operating                      2016 $ 410,000 $ 494,000 $                      — $ 625,048 $                 — $            — $        28,094      $ 1,557,142
  Officer and former
  President, Connexions
  Loyalty                        2015 $ 423,077 $ 369,000 $ 250,000 $                            — $           — $            — $        27,894      $ 1,069,971

  (1)   Prior to April 1, 2017, Mr. Daly’s and Mr. Lazear’s annual base salary was $300,000 and $320,000, respectively. Effective April 1, 2017, Mr. Daly’s and Mr.
        Lazear’s annual base salary was increased to $310,000 and $340,000, respectively. The annual base salary payable to Mr. Lyons is pro-rated from January 1,
        2017 until December 15, 2017, the date his employment with the Company terminated. For Mr. Conforti, the amounts reflect an aggregate total equal to
        €352,904, which consist of his annual base salary of €350,976 and payment with respect to bank holidays of €1,928.
  (2)   For 2017, the amounts in column (d) reflect, for each named executive officer, the cash portion of awards under the 2015 Retention Program paid to each of
        the named executive officers in March 2017. The total amount of the cash portion paid to the named executive officers under the 2015 Retention Program was
        previously reported in the “Non-Equity Incentive Plan Compensation” column of the Summary Compensation Table in the Form 10-K filed with respect to
        fiscal year 2015 with respect to named executive officers of the Company who were named executive officers in fiscal year 2015. However, the cash portion
        of the awards under the 2015 Retention Program vested and was paid in each of 2016 and 2017 in the amounts of $125,000 and $125,000, respectively, for
        each of Mr. Miller, Mr. Conforti, Mr. Daly, Mr. Lazear and Mr. Lyons and in the amounts of $475,000 and $475,000, respectively, for Mr. Siegel and,
        consequently, must be reported in the “Bonus” column of the Summary Compensation Table in the Form 10-K for fiscal years 2017 and 2016 to the extent the
        applicable executive was a named executive officer during the relevant year. None of the named executive officers was awarded an annual bonus with respect
        to fiscal year 2017 performance.

                                                                                   83


                                                                                                                                                   084
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                         83/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.212 Page 85 of 174

  (3)  No stock or option awards were awarded to the named executive officers during fiscal year 2017. The amounts shown in columns (e) and (f) reflect, for each
       named executive officer, the aggregate grant date fair value of stock and option awards during fiscal year 2016 and 2015 in accordance with FASB ASC Topic
       718. For additional information relating to assumptions made by the Company in valuing these awards, see Note 13 to our audited consolidated financial
       statements included elsewhere in this Form 10-K.
  (4) Mr. Lyons and the Company entered into a Separation Agreement in connection with his termination of employment on December 15, 2017. Under the
       Separation Agreement and subject to his compliance with the provisions therein, Mr. Lyons is entitled to receive (1) approximately $72,800 in relocation
       expenses, (2) a severance payment equal to $820,000, payable in equal installments in accordance with the Company’s regularly scheduled payroll cycle over
       24 months following his termination of employment and (3) six months of outplacement support services at a cost of up to $20,000. The amounts shown in
       column (i) reflect, (a) for Mr. Lyons, the severance payments and benefits paid to him in 2017 under his Separation Agreement and (b) for Mr. Siegel, Mr.
       Miller, Mr. Daly, Mr. Lazear and Mr. Lyons, the matching contributions we made on behalf of the named executive officers to the Employee Savings Plan
       (which is more fully described under “—Retirement Benefits” above). For 2017 such amounts were $10,408 for Mr. Siegel, $10,800 for Mr. Miller, $10,800
       for Mr. Daly, $10,800 for Mr. Lazear and $10,800 for Mr. Lyons. Also included in this column are the value of long term disability insurance premiums
       imputed to these executive officers (each less than $500) and also certain annual perquisites disclosed in other footnotes to this Summary Compensation
       Table.
  (5) Includes an automobile allowance for 2017 equal to $17,340.
  (6) Includes an automobile allowance for 2017 equal to $17,340.
  (7) Mr. Conforti is based in the United Kingdom and his cash compensation is generally paid to him in Euros rather than United States dollars. Amounts reported
       are based on an average conversion rate for 2017, which was $1.129 United States dollars for each one Euro.
  (8) Includes a company car allowance for 2017 equal to $6,746, a company contribution to pension plan equal to $236,018 and an executive pension / health fund
       contribution equal to $16,097.
  (9) Includes an automobile allowance for 2017 equal to $17,340 and the value of a wellness program award redemption equal to $273.
  (10) Includes an automobile allowance for 2017 equal to $17,340.
  (11) Includes an automobile allowance for 2017 equal to $17,340.

                                            GRANTS OF PLAN BASED AWARDS IN FISCAL YEAR 2017

         During fiscal year 2017, no equity or non-equity incentive plan awards were granted to our named executive officers.


         2017 CEO Pay Ratio
        As required by Section 953(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act and Item 402(u) of Regulation S-K of
  the Exchange Act (“Item 402(u)”), we are providing the following information about the relationship of the annual total compensation of our Chief
  Executive Officer, Mr. Siegel, and the annual total compensation of our employees for 2017 (our “CEO pay ratio”). Our pay ratio information is a
  reasonable good faith estimate calculated in a manner consistent with Item 402(u).

         The ratio of the annual total compensation of our Chief Executive Office to the median of the annual total compensation of all employees
  for 2017 was 30.6 to 1. This ratio was based on the following:
            •    the annual total compensation of our Chief Executive Officer, determined as described above, was $1,117,919; and
            •    the median of the annual total compensation of all of our employees (other than our Chief Executive Officer) was $36,554.


         We selected December 31, 2017 (the “determination date”), which is within the last three months of 2017, as the date upon which we would
  identify the “median employee.”

         The median employee is determined by identifying the employee whose compensation is at the median of the compensation of our
  employee population (other than our Chief Executive Officer). We identified the median employee by examining the total cash compensation (i.e.,
  base salary/wages and overtime pay, plus actual annual cash incentive compensation (annual bonus)) in 2017 of each individual other than the
  Chief Executive Officer who was employed by us on the determination date. We included all employees, whether employed on a full-time, part-
  time, or seasonal basis. To identify the median employee, we relied on the following methodology, material assumptions and estimates:
            •    We determined that, as of December 31, 2017, the date we selected to identify the median employee, our total employee population
                 consisted of approximately 3,823 individuals working for Affinion:

            •    For locations where actual overtime data was difficult to obtain, estimates of overtime based on prior periods were used.

            •    We annualized the compensation of permanent employees who were new hires and who worked for less than the full year, as if they
                 were hired at the beginning of the fiscal year, as permitted by SEC rules, in identifying the median employee. As part of this
                 annualization, we included incentives at a level discounted from target.
            •    We did not make any cost-of-living adjustments in identifying the median employee

                                                                                84




                                                                                                                                               085
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                   84/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.213 Page 86 of 174

         We believe that the use of total annual cash compensation for all employees in 2017 is a consistently applied compensation measure because
  of the geographical distribution of our employee population, which causes us to use a variety of pay elements to structure the compensation
  arrangements of our employees.

         Once we identified our median employee, we combined all of the elements of such employee’s compensation for 2017 in accordance with
  the requirements of Item 402(c)(2)(x) of Regulation S-K, resulting in annual total compensation of $36,554.

         With respect to the annual total compensation of our Chief Executive Officer, in accordance with SEC rules, we included the amount
  reported for Mr. Siegel in the “Total” column for 2017 in the Summary Compensation Table included in this Form 10-K


        Employment and Separation Agreements
       The following paragraphs summarize the material terms of the employment agreements of our named executive officers who are currently
  employed by us. The severance provisions of these agreements are summarized under the heading “Potential Payments upon Termination or
  Change of Control.”

         Todd H. Siegel. Effective as of November 9, 2007, we entered into an employment agreement with Mr. Siegel pursuant to which he served
  as an Executive Vice President and our General Counsel. Mr. Siegel was appointed as the Company’s Chief Financial Officer as of November 24,
  2008. Effective February 17, 2009, Mr. Siegel resigned as General Counsel of the Company; Mr. Siegel served as an Executive Vice President and
  our Chief Financial Officer until September 20, 2012, at which time he was promoted to Chief Executive Officer. The initial term of the agreement
  was November 9, 2007 through June 1, 2010. After the initial term, the agreement is subject to automatic one-year renewals unless either party
  provides at least 90 days’ prior written notice to the other party of its intent not to renew the agreement. Although the agreement reflects an annual
  base salary of $275,000, Mr. Siegel’s annual base salary was increased to $284,000 on February 26, 2008 pursuant to a Committee resolution. Mr.
  Siegel’s annual base salary was further increased to $350,000 in connection with his promotion to Chief Financial Officer, increased to $600,000 in
  connection with his promotion to Chief Executive Officer and again increased to $615,000 on February 27, 2015. Mr. Siegel is also eligible for an
  annual target bonus of 150% of his base salary, subject to the attainment of performance goals established by the Committee under our annual
  incentive plan.

         Gregory S. Miller. Effective as of December 16, 2013, we entered into an employment agreement with Mr. Miller pursuant to which he has
  served as Executive Vice President and Chief Financial Officer. The initial term of the employment agreement was from January 20, 2014 through
  January 20, 2016. After the initial term, the agreement is subject to automatic one-year renewals unless either party provides at least 90 days’ prior
  written notice to the other party of its intent not to renew the agreement. Under the employment agreement, Mr. Miller’s annual base salary is
  $410,000 and his annual target bonus is 100% of base salary. Effective on April 1, 2018, Mr. Miller’s annual base salary will be increased to
  $450,000.

         Michele Conforti. Effective as of May 14, 2007, we entered into an employment agreement with Mr. Conforti pursuant to which he served
  as Executive Vice President and Chief Financial Officer, Affinion International. Effective March 1, 2014, Mr. Conforti was promoted to the role of
  President and Managing Director, Affinion International and his annual target bonus was increased to 75% of salary. Effective October 25, 2015,
  Mr. Conforti assumed the role of President and Managing Director, Global Customer Engagement. Effective April 1, 2016, Mr. Conforti’s base
  salary was increased by 5% from €333,196 to €349,856 and his annual target bonus was increased from 75% to 100% of base salary. Effective
  January 1, 2017, Mr. Conforti’s base salary was increased by less than half a percent from €349,856 to €350,976.

         James C. Daly, Jr. Effective as of July 15, 2014, we entered into an employment agreement with Mr. Daly pursuant to which he has served
  as Executive Vice President and Chief Human Resources Officer. The initial term of the employment agreement was from July 15, 2014 through
  July 15, 2015. After the initial term, the agreement is subject to automatic one-year renewals unless either party provides at least 90 days’ prior
  written notice to the other party of its intent not to renew the agreement. Under the employment agreement, Mr. Daly’s annual base salary is
  $300,000 and his annual target bonus is 75% of base salary. Effective April 1, 2017, Mr. Daly’s annual base salary was increased to $310,000.

         Scott Lazear. Effective as of December 27, 2014, we entered into an employment agreement with Mr. Lazear pursuant to which he served
  as Executive Vice President and President, Connexions Loyalty. Effective as of June 1, 2017, Mr. Lazear ceased to serve as President, Connexions
  Loyalty, and was appointed to serve as Executive Vice President and Chief Business Development Officer. In connection with Mr. Lazear’s
  change in position, the Company amended and restated his employment agreement, effective June 1, 2017. The Amended and Restated Agreement
  generally retained the terms of Mr. Lazear’s prior employment agreement with the Company. The initial term of the Amended and Restated
  Agreement expires on June 1, 2018. After the initial term, the Amended and Restated Agreement is subject to automatic one-year renewals unless
  either party provides at least 90 days’ prior written notice to the other party of its intent not to renew the agreement. Under his prior employment
  agreement, Mr. Lazear’s annual base salary was $300,000 and his annual target bonus is 100% of base salary. Effective as of April 1, 2015, Mr.
  Lazear’s annual base salary was

                                                                            85




                                                                                                                                        086
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            85/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.214 Page 87 of 174

  increased to $320,000. Effective April 1, 2017, Mr. Lazear’s annual base salary was increased to $340,000. Under the Amended and Restated
  Agreement, his annual base salary remains as $340,000 and his annual target bonus remains as 100% of base salary.

         Robert Lyons. Effective as of December 27, 2014, we entered into an employment agreement with Mr. Lyons pursuant to which he has
  served as Executive Vice President and Chief Operating Officer. Effective as of June 1, 2017, Mr. Lyons, who also continued to serve as Executive
  Vice President and Chief Operating Officer, was appointed to serve as President, Connexions Loyalty. On December 15, 2017, Robert Lyons
  resigned from his positions as Executive Vice President and Chief Operating Officer of the Company and President, Connexions Loyalty. In
  connection with his resignation, Mr. Lyons and the Company entered into the Separation Agreement on December 15, 2017, which superseded his
  existing employment agreement with the Company; provided, that, the restrictive covenants in his employment agreement survived.
         Restrictive Covenants. Each of the named executive officers is subject to restrictive covenants contained in their employment agreements,
  which are identical to covenants they are subject to in their capacity as shareholders under the Shareholders Agreement, to the extent applicable.
  As to Messrs. Siegel, Miller, Daly, Lazear and Lyons, they are prohibited from soliciting our employees, customers, suppliers, and licensees for
  three (3) years following his termination of employment and prohibited from competing with us and our affiliates for two (2) years following
  termination of employment. As to Mr. Conforti, he is prohibited from competing with us and our affiliates for one (1) year following his
  termination of employment. Each named executive officer is also subject to post-termination nondisclosure obligations relating to confidential
  company information.


        Stock Incentive Plans
        2015 Plan
          On November 9, 2015, the board of directors of Affinion Holdings adopted, and the shareholders of Affinion Holdings approved, the 2015
  Plan, under which employees, directors and other service providers of Affinion Holdings and its affiliates are eligible to receive awards in respect
  of Affinion Holdings’ common stock. The rationale for the 2015 Plan is to provide a means through which Affinion Holdings and its affiliates may
  attract and retain key personnel and to provide a means for directors, officers, employees, consultants and advisors (and prospective directors,
  officers, employees, consultants and advisors) of Affinion Holdings and its affiliates to acquire and maintain an equity interest in Affinion
  Holdings, or be paid incentive compensation, which may (but need not) be measured by reference to Affinion Holdings’ stock price. No additional
  grants may be made under the 2005 Plan, the 2007 Plan, or the Webloyalty Plan.

         The board of directors authorized a number of shares of Affinion Holdings’ common stock for grants under the 2015 Plan equal to
  1,010,370 shares of Affinion Holdings’ common stock. Grants of non-qualified stock options, incentive (or tax-qualified) stock options, stock
  appreciation rights, restricted stock awards, restricted stock units, stock bonus awards, and/or performance compensation awards may be made
  under the 2015 Plan. Cash bonus awards may also be granted under the 2015 Plan. The 2015 Plan has a term of ten years and no further awards
  may be granted under the 2015 Plan after November 9, 2025.

         The Committee (or Affinion Holdings’ board of directors acting as the Committee) administers the 2015 Plan and has the power to grant
  awards under the 2015 Plan, select eligible persons to receive awards under the 2015 Plan, determine the specific terms and conditions of any
  award (including price and conditions of vesting), construe and interpret the 2015 Plan, and generally make all other determinations and take other
  actions as may be necessary or advisable for the administration of the 2015 Plan. In the event of a change in control, the Committee may
  determine, in its sole discretion, that outstanding options and equity awards (other than performance compensation awards) issued under the 2015
  Plan become fully vested and may vest performance compensation awards based on the level of attainment of the specified performance goals. The
  Committee may also cancel outstanding awards and pay the value of such awards to participants in connection with a change in control.


        2005 Plan
         On October 17, 2005, Affinion Holdings adopted its 2005 Plan. The 2005 Plan allows Affinion Holdings to grant, among other things,
  nonqualified stock options to Affinion Holdings and its affiliates’ directors, employees and consultants. The 2005 Plan is administered by the
  Committee, which has the power to grant awards under the 2005 Plan, select eligible persons to receive awards under the 2005 Plan, determine the
  specific terms and conditions of any award (including price and conditions of vesting), construe and interpret the provisions of the 2005 Plan, and
  generally make all other determinations and take other actions as may be necessary or advisable for the administration of the 2005 Plan. No
  additional grants may be made under the 2005 Plan on or after November 7, 2007, the effective date of the 2007 Plan.

                                                                           86




                                                                                                                                       087
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          86/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.215 Page 88 of 174

         In the event of a change in control of Affinion Holdings, Affinion Holdings may, but is not obligated to, purchase then-outstanding options
  for a per option amount equal to the amount per share received in respect of the shares sold in the change in control transaction less the option
  price multiplied by the number of shares subject to the option. Stock awards will have a purchase price as determined by Affinion Holdings’
  Human Resources committee and evidenced by an award agreement. Affinion Holdings may amend or terminate the 2005 Plan at any time, but no
  such action as it pertains to an existing award may materially impair the rights of an existing holder without the consent of the participant.

         Both time and performance-based vesting options have been awarded under the 2005 Plan. On April 1, 2014, the Company modified
  approximately 2.1 million of the outstanding options under the 2005 Plan, adjusting the exercise price to $1.14 per common share and extending
  the contractual life of the modified options until April 1, 2024.


        2007 Plan
         On November 7, 2007, the board of directors of Affinion Holdings adopted its 2007 Plan, under which our employees, directors and other
  service providers are eligible to receive awards of Affinion Holdings common stock. The rationale for the 2007 Plan was to provide a means
  through which Affinion Holdings and its affiliates may attract and retain key personnel and to provide a means for directors, officers, employees,
  consultants and advisors (and prospective directors, officers, employees, consultants and advisors) of Affinion Holdings and its affiliates to acquire
  and maintain an equity interest in Affinion Holdings, or be paid incentive compensation, which may (but need not) be measured by reference to
  Affinion Holdings’ stock price. The 2007 Plan has a term of ten years and no further awards may be granted under the 2007 Plan after November
  9, 2015, the effective date of the 2015 Plan.

        Affinion Holdings’ board of directors authorized 10,000,000 shares of Affinion Holdings common stock for grants under the 2007 Plan.
  Cash bonus awards may also be granted under the 2007 Plan.


        Option Cancellation
         On November 9, 2015, in connection with the consummation of the 2015 Exchange Offers and 2015 Rights Offering, the Committee
  approved the cancellation of all stock options (the “Underwater Options”) previously issued and outstanding under the 2007 Plan and the
  Webloyalty Plan. The Underwater Options had a per share exercise price in excess of the current fair market value per share of Affinion Holdings’
  common stock and as such the Committee determined that the Underwater Options no longer served as adequate incentive or retention tools for the
  recipients. Pursuant to the terms of the 2007 Plan and the Webloyalty Plan, the Underwater Options were canceled in connection with the 2015
  Rights Offering.


        Award Adjustment
         On November 9, 2015, in connection with the consummation of the 2015 Exchange Offers and 2015 Rights Offering, the Committee
  adjusted the terms of stock options (the “2005 Options”) issued and outstanding under the 2005 Plan and retention units (“Retention Units”) issued
  and outstanding under the 2007 Plan (the “Adjustment”). With respect to each of the 2005 Options, for each share of Class A Common Stock
  originally underlying the 2005 Option, the award was converted to an option (the “Converted Option”) to acquire 0.003775 shares of Class C
  Common Stock and 0.003974 shares of Class D Common Stock. In addition, the exercise price of each 2005 Option was adjusted such that the
  aggregate exercise price and the aggregate spread of the 2005 Option equals the aggregate exercise price and the aggregate spread of the Converted
  Option. With respect to the Retention Units, for each share of Class A Common Stock originally underlying the Retention Units, the award was
  converted into retention units in respect of 0.003775 shares of Class C Common Stock and 0.003974 shares of Class D Common Stock.


  2015 Retention Award Program
            On March 16, 2015, the Committee approved the 2015 Retention Award Program (“2015 Retention Program”), an equity and cash
  incentive award program, intended to encourage the retention of certain key employees. Each retention unit issued pursuant to the 2015 Retention
  Program entitles the participant to one share of common stock on settlement when the applicable vesting conditions for the award are met. In
  addition, participants were issued cash awards under the 2015 Retention Program, which pay out in cash, subject to applicable withholding taxes,
  when the applicable vesting conditions for the award are met. A participant’s 2015 Retention Program award vested in two (2) equal installments
  on each of March 15, 2016 and 2017, subject to the participant’s continued service on each applicable date.

            On November 9, 2015, in connection with the consummation of the 2015 Exchange Offers and 2015 Rights Offering, each share of stock
  subject to the 2015 Retention Program was converted into 0.003775 shares of Class C Common Stock and 0.003974 shares of Class D Common
  Stock. All other terms of the 2015 Retention Program remain unchanged.

                                                                           87




                                                                                                                                        088
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           87/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.216 Page 89 of 174


  2016 Long Term Incentive Plan
         On March 9, 2016, the Committee approved the 2016 LTIP, a cash incentive award program. The 2016 LTIP is subject to certain
  performance-based vesting and time-based vesting conditions. First, the actual amount of the LTIP award in which a participant is eligible to vest
  was determined based on the achievement of certain overall corporate and business unit financial and non-financial performance goals, which were
  assessed following the completion of the 2017 fiscal year. Second, the participant will become vested in the LTIP award in two installments with
  25% vesting on March 15, 2018 and 75% vesting on March 15, 2019, subject to the employee’s continued employment on those dates.

        On February 22, 2018, the Committee determined the level of attainment of the 2016 LTIP financial and non-financial performance goals
  and approved the following amounts in which each of the named executive officers is eligible to vest:
           •    For Mr. Siegel: a total award of $834,872, of which $208,718 is eligible to vest in March 2018 and $626,154 is eligible to vest in
                March 2019;
           •    For Mr. Miller, a total award of $500,000, of which $125,000 was eligible to vest in March 2018 and $375,000 is eligible to vest in
                March 2019;
           •    For Mr. Conforti, a total award of $250,000, of which $62,500 is eligible to vest in March 2018 and $187,500 is eligible to vest in
                March 2019;
           •    For Mr. Daly, a total award of $333,949, of which $83,487 is eligible to vest in March 2018 and $250,462 is eligible to vest in
                March 2019; and
           •    For Mr. Lazear, a total of $416,974, of which $104,243 is eligible to vest in March 2018 and $312,731 is eligible to vest in March
                2019.

         Mr. Lyons is not eligible to vest in any LTIP Award as he terminated employment in December 2017. Notwithstanding the Committee’s
  determination on February 22, 2018 of the actual level of attainment of the 2016 LTIP financial and non-financial performance goals, the
  Committee reserves the right to reassess the actual level of attainment of the non-financial performance goals with respect to fiscal year 2017 and
  adjust, if at all, the portion of the award to be paid to each of the NEOs eligible to vest in such an award in March 2019.

                                       OUTSTANDING EQUITY AWARDS AT 2017 FISCAL YEAR-END

         The following table presents information regarding the outstanding equity awards held by each named executive officer at the end of fiscal
  year 2017. The Retention Units granted to the named executive officers under the 2015 Retention Program vested in equal tranches in each of
  March 2016 and March 2017. As described above, on November 9, 2015, in connection with the consummation of the 2015 Exchange Offers and
  2015 Rights Offering, the Committee adjusted the terms of the 2005 Options. With respect to each of the 2005 Options, for each share of Class A
  Common Stock originally underlying the 2005 Option, the award was converted to an option (the “Converted Option”) to acquire 0.003775 shares
  of Class C Common Stock and 0.003974 shares of Class D Common Stock. In addition, the exercise price of each 2005 Option was adjusted such
  that the aggregate exercise price and the aggregate spread of the 2005 Option equals the aggregate exercise price and the aggregate spread of the
  Converted Option. All numbers in this table relating to the 2005 Options have been adjusted to reflect the foregoing.



                                                                           88




                                                                                                                                       089
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          88/173
1/17/2020
       Case                                            aghi-10k_20171231.htm
                      3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.217 Page 90 of 174

                                                                Option Awards                                                                       Stock Awards
  (a)                     (b)                        (c)                               (d)           (e)         (f)          (g)         (h)                (i)                 (j)
                                                                                                                                                                          Equity Incentive
                                                                                                                                                       Equity Incentive    Plan Awards:
                                                                                                                                                        Plan Awards:        Market or
                                                                                     Equity                                                              Number of            Payout
                                                                                 Incentive Plan                            Number of Market Value         Unearned            Value of
                      Number of                 Number of                       Awards: Number                             Shares or of Shares or          Shares,           Unearned
                       Securities                Securities                       of Securities                             Units of   Units of             Units          Shares, Units
                      Underlying                Underlying                        Underlying       Option                    Stock    Stock That          or Other           or Other
                      Unexercised               Unexercised                       Unexercised      Exercise    Option      That Have   Have Not          Rights That        Rights That
                      Options (#)               Options (#)                     Unearned Options   Price($)   Expiration      Not       Vested            Have Not           Have Not
                                              Unexercisable (1)
  Name
                  Exercisable (1)(2)                (2)                                (#)          (3)(4)      Date       Vested (#)     ($)              Vested             Vested
  Todd H.                       (Tranche A
  Siegel       493      Class C       )                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                (Tranche A
                519     Class D       )                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                 (Tranche
                246     Class C      B)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                 (Tranche
                259     Class D      B)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                 (Tranche
                246     Class C      C)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                 (Tranche
                258     Class D      C)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                      Common
             47,750   stock                                                        —               $ 13.97     3/9/2026             —           —                   —                  —
                                                                      (Common
                                                       143,250        stock)       —               $ 13.97     3/9/2026             —           —                   —                  —

  Gregory
                       Common
  S.
                       stock
  Miller     16,713                                                                —               $ 13.97     3/9/2026             —           —                   —                  —
                                                                      (Common
                                                           50,137     stock)                       $ 13.97     3/9/2026             —           —                   —                  —
                                                                                                                                                                    —                  —
  Michele                         (Tranche
  Conforti       79      Class C     A)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                  (Tranche
                 83      Class D     A)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                  (Tranche
                 39      Class C     B)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                 (Tranche B
                 41      Class D      )                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                  (Tranche
                 39      Class C     C)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                  (Tranche
                 41      Class D     C)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                       Common
             16,713    stock                                                       —               $ 13.97     3/9/2026             —           —                   —                  —
                                                                      (Common
                                                           50,137     stock)       —               $ 13.97     3/9/2026             —           —                   —                  —

  James
                       Common
  C. Daly,
                       stock
  Jr.         9,550                                                                —               $ 13.97     3/9/2026             —           —                   —                  —
                                                                      (Common
                                                           28,650     stock)       —               $ 13.97     3/9/2026             —           —                   —                  —

  Scott                           (Tranche
  Lazear         53      Class C     A)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                  (Tranche
                 56      Class D     A)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                  (Tranche
                 27      Class C     B)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                 (Tranche B
                 28      Class D      )                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                  (Tranche
                 26      Class C     C)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                                  (Tranche
                 28      Class D     C)                       —                    —               $ 147.12    4/1/2024             —           —                   —                  —
                       Common
             16,713    stock                                                       —               $ 13.97     3/9/2026             —           —                   —                  —
                                                                      (Common
                                                           50,137     stock)                       $ 13.97     3/9/2026             —           —                   —                  —
                                                                                                                                    —           —                   —                  —
  Robert               Common
  Lyons      16,713    stock                                                       —               $ 13.97     3/9/2026             —           —                   —                  —



                                                                                              89




                                                                                                                                                                      090
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                                           89/173
1/17/2020
       Case                                       aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.218 Page 91 of 174

  (1)   All Tranche A, Tranche B and Tranche C options identified in this table are options to purchase shares of Affinion Holdings’ common stock under the 2005
        Plan. Vested options will expire earlier than the date indicated in column (f) if the executive terminates his relationship with us prior to the expiration date.
        Options listed under column (b) are fully vested as of December 31, 2017.
  (2)   Twenty percent of the Tranche A options vest and became exercisable on each of the first five anniversaries of the grant date. In the event of a sale of Affinion
        Holdings, any unvested Tranche A options would have vested on the 18-month anniversary of the sale or, if earlier (but following the sale), upon the
        executive’s termination by us without cause, by the executive for good reason or as a result of the executive’s death or disability.
        The Tranche B options vested on the eighth anniversary of the grant date, or, if earlier, would have vested on the date on which a 20% or greater investor
        internal rate of return was realized.
        The Tranche C options vested on the eighth anniversary of the grant date or, if earlier, would have vested on the date on which a 30% or greater investor
        internal rate of return was realized. All Tranche A, Tranche B and Tranche C options granted to the named executive officers were fully vested as of
        December 31, 2017.
        On March 9, 2016, the Committee approved grants of stock options under the 2015 Plan to each of our named executive officers. Messrs. Siegel, Miller,
        Conforti, Daly, Lazear and Lyons received options to purchase 191,000, 66,850, 66,850, 38,200, 66,850 and 66,850 shares of Affinion Holdings’ common
        stock, respectively, at an exercise price equal to $13.97 per share. The options granted to our named executive officers become vested in four equal
        installments on each of the first four anniversaries of the grant date. Mr. Lyons forfeited his unvested options in connection with his termination of
        employment on December 15, 2017.
  (3)   On January 30, 2007, the Committee reduced the exercise price of all Tranche A, Tranche B and Tranche C options from $10.00 per share to $3.00 per share
        as an equitable adjustment required by the 2005 Plan in connection with the extraordinary dividend on Affinion Holdings’ common stock paid on January 31,
        2007, which was further adjusted for Affinion Holdings’ 2.1-for-1 stock split in September 2007 to $1.43 per share. Options granted after January 30, 2007
        were unaffected.
  (4)   On April 1, 2014, the Committee reduced the exercise price of certain outstanding options granted under the 2005 Plan to $1.14 per share and extended the
        contractual term of the options to April 1, 2024. In addition, on November 9, 2015, the Committee adjusted the number of shares and the exercise price of
        options granted under the 2005 Plan in connection with the 2015 Exchange Offers and 2015 Rights Offering.

                                                         OPTION EXERCISES AND STOCK VESTED

        The following table summarizes the vesting of stock, including restricted stock, restricted stock units and similar instruments, by each of our
  named executive officers during the fiscal year ended December 31, 2017. The Retention Units granted to the named executive officers under the
  2015 Retention Program vested in equal tranches in each of March 2016 and March 2017.

                                                                                                                                   Stock Awards(1)
                                                                                                                     Number of Shares              Value Realized
                                                                                                                       Acquired on                       on
                                                                                                                         Vesting                      Vesting
  Name                                                                                                                     (#)                         ($)(3)
  Todd H. Siegel                                                                                                                  3,229   (1)   $                   —
  Gregory S. Miller                                                                                                                 850   (2)   $                   —
  Michele Conforti                                                                                                                  850   (2)   $                   —
  James C. Daly, Jr.                                                                                                                850   (2)   $                   —
  Scott Lazear                                                                                                                      850   (2)   $                   —
  Robert Lyons                                                                                                                      850   (2)   $                   —

  (1)   Represents 1,573 shares of Class C common stock and 1,656 shares of Class D common stock.
  (2)   Represents 414 shares of Class C common stock and 436 shares of Class D common stock.
  (3)   The shares of Class C and Class D common stock underlying the Retention Units had no value on March 15, 2017.


                                                                                    90




                                                                                                                                                       091
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                            90/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.219 Page 92 of 174

                                POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE OF CONTROL

         The tables below reflect the amount of compensation that would be payable to each of our named executive officers in the event of the
  termination of such executive’s employment as provided under the named executive officers’ employment agreements in effect for 2017. The
  amount of compensation payable to each named executive officer upon termination for good reason, retirement, termination without cause, the
  named executive officer’s disability or death or in the event of a change of control or, in the case of Mr. Lyons, the amount actually paid to him on
  his termination of employment, is shown below. Except with respect to Mr. Lyons, the amounts shown assume that such termination was effective
  as of December 31, 2017, and thus includes amounts earned through such time and are estimates of the amounts that would be paid out to the
  executives upon their termination. The actual amounts to be paid out can only be determined at the time of such executive’s separation from us.
  Outstanding unvested equity awards are generally not automatically accelerated upon a change of control.


  Payments Made Upon Termination, Generally
        Regardless of the manner in which a named executive officer’s employment terminates, he is entitled to receive amounts earned during his
  term of employment. Such amounts include:
        •      non-equity incentive compensation earned during the fiscal year of termination; and
        •      amounts earned and contributed under our Employee Savings Plan.
         In addition, Mr. Conforti will be entitled to the benefits set forth in the following table.


  Payments Made Upon Retirement
         In the event of the retirement of a named executive officer, in addition to the items identified above he will continue to be able to exercise
  vested options granted under Affinion Holdings’ 2015 Plan for ninety (90) days following termination of employment (or such longer period as
  provided under the applicable plan documents and award agreements). In addition, Mr. Conforti and Mr. Lazear will be entitled to the benefits set
  forth in the following tables.


  Payments Made Upon Termination due to Death or Disability
         In the event of the death or disability of a named executive officer, in addition to the benefits listed under the headings “Payments Made
  Upon Termination, Generally” and “Payments Made Upon Retirement” above, Messrs. Siegel, Miller, Conforti, Daly and Lazear will receive
  benefits under our disability plan or payments under our life insurance plan, as applicable, and as set forth in the following tables.


  Payments Made Upon Termination “Without Cause” or Termination for “Good Reason”
        Pursuant to the executives’ employment agreements, if an executive’s employment is terminated “without cause,” or if the executive
  terminates employment in certain circumstances defined in the agreements with Messrs. Siegel, Miller, Daly and Lazear that constitute “good
  reason,” the applicable named executive officers will receive the benefits set forth under the heading “Payments Made Upon Termination,
  Generally” and in the following tables.

          “Good reason” generally means: (i) our material failure to fulfill our obligations under the executive’s employment agreement, (ii) a
  material and adverse change to, or a material reduction of, the executive’s duties and responsibilities, (iii) a reduction in the executive’s annual
  base salary or target bonus (excluding any reduction related to a broader compensation reduction that is not limited to executive specifically and
  that is not more than 10% in the aggregate or any reduction to which the executive consents) or (iv) the relocation of the executive’s primary office
  to a location more than 35 miles from his current work location. We have a 30 day cure right following timely notice from the executive of any
  event constituting good reason.

         Under the agreements with Messrs. Siegel, Miller, Daly and Lazear, “cause” generally means: the executive’s (i) conviction of a felony or a
  crime of moral turpitude; (ii) conduct that constitutes fraud or embezzlement; (iii) willful misconduct or willful gross neglect; (iv) continued
  willful failure to substantially perform his duties; or (v) his material breach of his employment agreement. The executive has certain cure rights
  with respect to the acts set forth in (iv) and (v). Under the agreement with Mr. Conforti, “cause” generally means that he is guilty of gross
  misconduct, gross negligence or is in material breach of one of the terms of his employment

                                                                              91




                                                                                                                                        092
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              91/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.220 Page 93 of 174

        Each of Messrs. Siegel, Miller, Daly and Lazear is only entitled to receive severance payments so long as they comply with their restrictive
  covenants regarding non-disclosure of confidential information, non-solicitation of employees, non-competition, and proprietary rights, each
  during and for specified periods after employment. Mr. Conforti is entitled to a lump sum payment equal to six months of his base salary on any
  termination of employment as compensation for the non-competition covenant provided in his agreement; provided, that, in the event that he fails
  to comply with such non-competition covenant he must repay the Company a sum equal to twelve (12) months of his annual base salary.

         Payment of severance to Messrs. Siegel, Miller, Daly and Lazear is conditioned on the named executive officer or such executive officer’s
  legal representative executing a separation agreement and general release of claims against us and our affiliates.


  Todd H. Siegel
         In the event Mr. Siegel’s employment is terminated by us without cause (including as a result of our non-renewal of the agreement) or he
  terminates his employment with us for good reason, he will be entitled under the severance provisions of his employment agreement to a lump sum
  payment of any unpaid annual base salary through the date of termination and any bonus earned but unpaid for any fiscal year ended prior to the
  year in which the date of termination occurs, as well as the payment in six quarterly installments commencing on the date of termination of an
  amount equal to 200% of the aggregate amount of his annual base salary and target bonus. If Mr. Siegel’s employment is terminated due to death
  or disability, he will be entitled to a lump sum payment equal to 100% of his base salary. In the event Mr. Siegel violates any of the restrictive
  covenants he will have no further right to receive any severance payments.

        The following table shows the potential payments upon termination of Mr. Siegel’s employment on December 31, 2017 under the
  circumstances described above:

                                                                                       Termination   Termination
  Executive Benefit                             Voluntary      Early       Normal        Without      for Good                              Change of
  and Payments Upon Separation                 Termination   Retirement   Retirement      Cause        Reason      Disability     Death      Control
  Compensation:
     Annual Incentive Plan                             —            —            —     $ 1,845,000   $ 1,845,000          —            —          —
     Cash Severance                                    —            —            —     $ 1,230,000   $ 1,230,000   $ 615,000    $ 615,000         —
  Long-Term Incentive Compensation:
     Stock Options (1)                                 —            —            —             —             —            —           —           —
  Benefits & Perquisites:
     Savings Plan                                      —            —            —             —             —            —           —           —
     Health and Welfare Benefits                       —            —            —             —             —            —           —           —
     Life Insurance Proceeds                           —            —            —             —             —            —           —           —


     Gregory S. Miller
         In the event Mr. Miller’s employment is terminated by us without cause (including as a result of the non-renewal of his employment
  agreement) or he terminated his employment with us for good reason, he will be entitled under the severance provisions of the employment
  agreement to a lump sum payment of any unpaid annual base salary through the date of termination and any bonus earned but unpaid for any fiscal
  year ended prior to the year in which the date of termination occurs, as well as the payment in 24 monthly installments commencing on the date of
  termination of an amount equal to 100% of the aggregate amount of his annual base salary and target bonus. If Mr. Miller’s employment is
  terminated due to death or disability, he will be entitled to a lump sum payment equal to 100% of his base salary. In the event Mr. Miller violates
  any of the restrictive covenants he will have no further right to receive any severance payments.

                                                                           92




                                                                                                                                      093
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         92/173
1/17/2020
       Case                                       aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.221 Page 94 of 174

        The following table shows the potential payments upon termination of Mr. Miller’s employment on December 31, 2017 under the
  circumstances described above:

                                                                                                 Termination    Termination
  Executive Benefit                                    Voluntary       Early        Normal         Without       for Good                                  Change of
  and Payments Upon Separation                        Termination    Retirement    Retirement       Cause         Reason       Disability      Death        Control
  Compensation:
     Annual Incentive Plan                                       —            —           — $ 410,000 $ 410,000        —         —                                —
     Cash Severance                                              —            —           — $ 410,000 $ 410,000 $ 410,000 $ 410,000                               —
  Long-Term Incentive Compensation:
     Stock Options                                               —            —           —               —             —              —               —          —
  Benefits & Perquisites:
     Savings Plan                                                —            —           —               —             —              —               —          —
     Health and Welfare Benefits                                 —            —           —               —             —              —               —          —
     Life Insurance Proceeds                                     —            —           —               —             —              —               —          —


        Michele Conforti
          In the event Mr. Conforti’s employment is terminated by us without cause, he will be entitled to six months of notice and under the
  severance provisions of the employment agreement to a payment equal to six months of his base salary, subject to reduction in the event he
  receives any payment in lieu of notice. In addition, in the event of any termination of employment, he will be entitled to receive an additional lump
  sum payment equal to six months of his base salary on his termination of employment as compensation for the non-competition covenant provided
  in his agreement; provided, that, in the event that he fails to comply with such non-competition covenant he must repay the Company a sum equal
  to twelve (12) months of his annual base salary.

        The following table shows the potential payments upon termination of Mr. Conforti’s employment on December 31, 2017 under the
  circumstances described above:

                                                                                                Termination    Termination
  Executive Benefit                                 Voluntary      Early       Normal             Without       for Good                                   Change of
  and Payments Upon Separation                     Termination   Retirement   Retirement           Cause         Reason       Disability      Death         Control
  Compensation:
     Annual Incentive Plan                                —             —            —                 —              —              —             —             —
     Cash Severance (1)                            $ 210,235     $ 210,235    $ 210,235         $ 420,469      $ 210,235      $ 210,235     $ 210,235      $     —
  Long-Term Incentive Compensation:
     Stock Options                                         —             —              —               —              —             —            —              —
  Benefits & Perquisites:
     Savings Plan                                          —             —              —               —              —             —            —              —
     Health and Welfare Benefits                           —             —              —               —              —             —            —              —
     Life Insurance Proceeds                               —             —              —               —              —             —            —              —

  (1)      Mr. Conforti is based in the United Kingdom. It is anticipated that any severance payable to him on his termination of employment will
           generally be paid to him in Euros rather than United States dollars. Amounts reported are based on the December 31, 2017 conversion rate,
           which was $1.198 United States dollars for each one Euro.


        James C. Daly, Jr.
         In the event Mr. Daly’s employment is terminated by us without cause (including as a result of the non-renewal of his employment
  agreement) or he terminated his employment with us for good reason, he will be entitled under the severance provisions of the employment
  agreement to a lump sum payment of any unpaid annual base salary through the date of termination and any bonus earned but unpaid for any fiscal
  year ended prior to the year in which the date of termination occurs, as well as the payment in 24 monthly installments commencing on the date of
  termination of an amount equal to 100% of the aggregate amount of his annual base salary and target bonus. If Mr. Daly’s employment is
  terminated due to death or disability, he will be entitled to a lump sum payment equal to 100% of his base salary. In the event Mr. Daly violates any
  of the restrictive covenants he will have no further right to receive any severance payments.

                                                                              93




                                                                                                                                                  094
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                        93/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.222 Page 95 of 174

        The following table shows the potential payments upon termination of Mr. Daly’s employment on December 31, 2017 under the
  circumstances described above:

                                                                                          Termination   Termination
  Executive Benefit                                Voluntary      Early       Normal        Without      for Good                              Change of
  and Payments Upon Separation                    Termination   Retirement   Retirement      Cause        Reason      Disability     Death      Control
  Compensation:
     Annual Incentive Plan                                —            —            —     $ 232,500     $ 232,500            —            —          —
     Cash Severance                                       —            —            —     $ 310,000     $ 310,000     $ 310,000    $ 310,000         —
  Long-Term Incentive Compensation:
     Stock Options                                        —            —            —             —             —            —           —           —
  Benefits & Perquisites:
     Savings Plan                                         —            —            —             —             —            —           —           —
     Health and Welfare Benefits                          —            —            —             —             —            —           —           —
     Life Insurance Proceeds                              —            —            —             —             —            —           —           —


     Scott Lazear
         In the event Mr. Lazear’s employment is terminated by us without cause (including as a result of the non-renewal of his employment
  agreement) or he terminated his employment with us for good reason (or he terminated his employment with us without good reason prior to June
  1, 2018), he will be entitled under the severance provisions of the employment agreement to a lump sum payment of any unpaid annual base salary
  through the date of termination and any bonus earned but unpaid for any fiscal year ended prior to the year in which the date of termination occurs,
  as well as the payment in 24 monthly installments commencing on the date of termination of an amount equal to 100% of the aggregate amount of
  his annual base salary and target bonus. If Mr. Lazear’s employment is terminated due to death or disability, he will be entitled to a lump sum
  payment equal to 100% of his base salary. In the event Mr. Lazear violates any of the restrictive covenants he will have no further right to receive
  any severance payments.

         In addition, under the A&R 2016 LTIP Award Agreement, in the event of Mr. Lazear’s termination of employment by the Company without
  cause, he will become fully vested in the Total Adjusted Award as of the date of such termination.

          The following table shows the potential payments upon termination of Mr. Lazear’s employment on December 31, 2017 under the
  circumstances described above and assumes the Total Adjusted Award payable to him under the A&R LTIP Award Agreement will be paid at
  target:

                                                                                          Termination   Termination
  Executive Benefit                                Voluntary      Early       Normal        Without      for Good                              Change of
  and Payments Upon Separation                    Termination   Retirement   Retirement      Cause        Reason      Disability     Death      Control
  Compensation:
     Annual Incentive Plan                        $ 340,000     $ 340,000           —     $ 340,000     $ 340,000            —            —          —
     Cash Severance                               $ 340,000     $ 340,000           —     $ 340,000     $ 340,000     $ 340,000    $ 340,000         —
     2016 LTIP                                           —             —            —     $ 500,000            —             —            —          —
  Long-Term Incentive Compensation:
     Stock Options (1)                                                 —            —             —             —            —           —           —
  Benefits & Perquisites:
     Savings Plan                                         —            —            —             —             —            —           —           —
     Health and Welfare Benefits                          —            —            —             —             —            —           —           —
     Life Insurance Proceeds                              —            —            —             —             —            —           —           —


     Robert Lyons
         Mr. Lyons and the Company entered into a Separation Agreement in connection with his termination of employment on December 15, 2017.
  Under the Separation Agreement and subject to his compliance with the provisions therein, Mr. Lyons is entitled to receive (1) approximately
  $72,800 in relocation expenses, (2) a severance payment equal to $820,000, payable in equal installments in accordance with the Company’s
  regularly scheduled payroll cycle over 24 months following his termination of employment and (3) six months of outplacement support services at
  a cost of up to $20,000.

        Mr. Lyons remains subject to the restrictive covenants provided in his employment agreement with the Company.

                                                                             94




                                                                                                                                         095
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            94/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.223 Page 96 of 174

                                                                DIRECTOR COMPENSATION

         We use a combination of cash and share-based incentive compensation to attract and retain qualified candidates to serve on the board of
  directors. In setting director compensation, we consider the significant amount of time that directors expend in fulfilling their duties to us as well as
  the skill-level required by the members of our board of directors. The members of our board of directors also serve on the board of directors of
  Affinion for no additional compensation.

  Director Compensation
         We provide each of our non-employee directors with annual cash compensation equal to $100,000, which is payable in equal quarterly
  installments. In addition, Mr. Palter is eligible to receive $50,000 annually, payable in equal quarterly installments, for serving as chairman of the
  board of directors. Members of the audit committee are eligible to receive an additional $30,000 annually, payable in cash and all non-employee
  directors are eligible to receive $70,000 in restricted stock unit awards annually. In addition, Mr. Frier is eligible to receive $25,000 annually,
  payable in quarterly installments, for serving as the chairman of the audit committee. Directors who are our employees receive no further
  compensation for their service as directors.

         The table below summarizes the compensation paid by us and earned or accrued by directors for the fiscal year ended December 31, 2017.

  (a)                                                                   (b)             (c)             (d)              (e)               (f)                (g)
                                                                                                                     Change in
                                                                                                                      Pension
                                                                       Fees                                          Value and
                                                                     Earned or                                        Deferred
                                                                      Paid in         Stock            Option       Compensation       All Other
  Name (1)                                                                          Awards ($)
                                                                      Cash ($)         (2)          Awards ($)      Earnings ($)   Compensation ($)        Total ($)
  Gilbert S. Palter (3)                                            $ 125,000       $    70,000     $            —   $         —    $               —   $    195,000
  L. Spencer Wells (4)                                             $ 90,000        $        —      $            —   $         —    $               —   $     90,000
  Rick P. Frier (5)                                                $ 155,000       $    70,000     $            —   $         —    $               —   $    225,000
  David L. Resnick (6)                                             $ 65,000        $        —      $            —   $         —    $               —   $     65,000
  Skip Victor (7)                                                  $ 65,000        $        —      $            —   $         —    $               —   $     65,000
  Mark R. Vondrasek (8)                                            $ 115,000       $    70,000     $            —   $         —    $               —   $    185,000
  Christophe Browne (9)                                            $ 65,000        $    70,000     $            —   $         —    $               —   $    135,000
  Austin Camporin (10)                                             $ 50,000        $    70,000     $            —   $         —    $               —   $    120,000
  Michael Iaccarino (11)                                           $ 65,000        $    70,000     $            —   $         —    $               —   $    135,000

  (1)  Mr. Siegel, our Chief Executive Officer, is not included in this table as he is our employee and receives no compensation for his services as a director. The
       compensation received by Mr. Siegel is shown in the Summary Compensation Table.
  (2) Reflects the grant date fair value of restricted stock units granted in 2017 to each applicable director (or the director’s affiliated entity) computed in
       accordance with FASB ASC 718. For additional information relating to assumptions made by the Company in valuing these awards for 2017, see Note 13 to
       our audited consolidated financial statements included elsewhere in this 10-K. Each of Messrs. Palter, Frier, Vondrasek, Browne, Camporin and Iaccarino was
       granted 9,804 restricted stock units on October 24, 2017. Mr. Browne waived receipt of such restricted stock units and an award of 9,804 restricted stock units
       was granted instead to Metro SPV LLC, an entity affiliated with Mr. Browne, on December 18, 2017, in consideration of Mr. Browne’s service as a director.
  (3) Mr. Palter’s fees reflect his appointment as chairman and as a director on July 20, 2017. He received an additional amount equal to $25,000 for his service as
       chairman of our board of directors and one-time payment of $50,000 in connection with his appointment as chairman.
  (4) Mr. Wells resigned as chairman and as a director on July 17, 2017. The fees paid to him are pro-rated through his resignation date. He received an additional
       amount equal to $25,000 for his service as chairman of our board of directors in 2017.
  (5) Mr. Frier received an additional amount equal $25,000 for his service as chairman of the audit committee.
  (6) Mr. Resnick resigned as a director on July 17, 2017. The fees paid to him are pro-rated through his resignation date.
  (7) Mr. Victor resigned as a director on July 17, 2017. The fees paid to him are pro-rated through his resignation date.
  (8) Mr. Vondrasek resigned from the audit committee on July 20, 2017. The fees paid to him for his services on the audit committee were pro-rated through his
       resignation date from the audit committee.
  (9) Mr. Browne’s fees reflect his appointment as a director on July 20, 2017. Mr. Browne did not receive these fees personally, but rather any fees paid with
       respect to his services as a director was paid to Metro SPV LLC.
  (10) Mr. Camporin’s fees reflect his appointment as a director on July 20, 2017.
  (11) Mr. Iaccarino’s fees reflect his appointment as a director on July 20, 2017.

                                                                                  95




                                                                                                                                                    096
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                            95/173
1/17/2020
       Case                                     aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.224 Page 97 of 174


  Narrative to Director Compensation Table
  Restricted Stock Unit Agreement
        The Company entered into a restricted stock unit agreement with each of Messrs. Palter, Frier, Vondrasek, Camporin and Iaccarino on
  October 24, 2017 and with Metro SPV LLC, an entity affiliated with Mr. Browne, on December 18, 2017 under the terms of the 2015 Plan
  pursuant to which each director (or affiliated entity) was awarded 9,804 restricted stock units. The grant of restricted stock units to Metro SPV
  LLC was made in consideration of Mr. Browne’s services as a director and following Mr. Browne’s waiver of receipt of such award on October 26,
  2017.

         Each restricted stock unit was fully vested as of December 31, 2017 and will be settled by the delivery of one share of common stock to the
  applicable director on the earlier to occur of (A) a “Change in Control” (as defined in the agreement) or (B) the third anniversary of the date of
  grant.


  Compensation Committee Interlocks and Insider Participation
         During 2017, the members of the Committee consisted of Messrs. Wells (from January 1 to July 17), Resnick (from January 1 to July 17),
  Victor (from January 1 to July 17), Frier (from January 1 to July 20), Vondrasek (from January 1 to December 31), Palter (from July 20 to
  December 31) and Camporin (from July 20 to December 31). During 2017, none of our executive officers served as a member of the compensation
  committee of another entity (or other board committee of such entity performing equivalent function or, in the absence of any such committee, the
  entire board of directors of such entity), one of whose executive officers served on our Committee, none of our executive officers served as a
  director of another entity, one of whose executive officers served on our Committee, and none of our executive officers served as a member of the
  compensation committee of another entity (or other board committee of such entity performing equivalent function or, in the absence of any such
  committee, the entire board of directors of such entity), one of whose executive officers served as one of such directors.


  Item 12.     Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters
          The following table sets forth information regarding the beneficial ownership of Affinion Holdings’ Common Stock as of February 15, 2018
  by (i) each person known to beneficially own more than 5% of the Common Stock of Affinion Holdings, (ii) each of our named executive officers,
  (iii) each member of the board of directors of Affinion Holdings and (iv) all of our executive officers and members of the board of directors of
  Affinion Holdings as a group.

         The amounts and percentages of Common Stock beneficially owned are reported on the basis of regulations of the SEC governing the
  determination of beneficial ownership of securities, in accordance with Rule 13d-3 under the Exchange Act. Under the rules of the SEC, a person
  is deemed to be a “beneficial owner” of a security if that person has or shares “voting power,” which includes the power to vote or to direct the
  voting of such security, or “investment power,” which includes the power to dispose of or to direct the disposition of such security. A person is also
  deemed to be a beneficial owner of any securities of which that person has a right to acquire beneficial ownership within 60 days. Under these
  rules, more than one person may be deemed a beneficial owner of the same securities and a person may be deemed a beneficial owner of securities
  as to which he has no economic interest.

         On November 9, 2015, concurrent with the 2015 Exchange Offers and 2015 Subscription Rights Offering, the Company mandatorily
  cashlessly converted the then-outstanding Series A warrants to shares of Class A common stock. The 130,133,055 shares of Class A common
  stock then-outstanding were converted into 490,083 shares of Class C Common Stock and 515,877 shares of Class D Common Stock. The Class C
  common stock and Class D common stock can be converted into Common Stock at an exercise price of $67.14 and $88.07 per share, respectively.

         On November 9, 2015, Affinion Holdings completed the 2015 Rights Offering in which it, among other things, issued a Limited Warrant to
  purchase up to 462,266 shares of Common Stock. The Limited Warrant will not become exercisable until and unless the holder provides notice to
  Affinion Holdings that such holder has received the requisite regulatory approval or is no longer subject to the regulatory approval as a result of its
  transfers of shares of Common Stock. Because the Limited Warrant is not exercisable within 60 days, the Limited Warrant is not reflected below.

        On May 10, 2017, Affinion Holdings completed the Exchange Offers, issuance of New Notes and New Warrants pursuant to the Investor
  Purchase Agreement and redemption of Affinion’s 2010 senior notes. On July 17, 2017, Affinion Holdings consummated the issuance of New
  Notes and New Warrants pursuant to the Investor Purchase Agreement and redemption of the Investments senior subordinated notes and Affinion
  Holdings’ 2013 senior notes. In connection with these transactions, the Company issued 4,392,936 New Warrants to acquire shares of Common
  Stock at an exercise price of $0.01 per share.

                                                                            96




                                                                                                                                         097
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            96/173
1/17/2020
       Case                                       aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.225 Page 98 of 174

       For a description of director nomination rights, see “Item 13. Certain Relationships and Related Transactions, and Director Independence—
  Agreements with Certain Shareholders in Connection with the 2015 Transactions.”

       Information regarding holders of Common Stock is based on the share register maintained by the transfer agent and provided to the
  Company.

      Except as indicated by footnote, the persons named in the table below have sole voting and investment power with respect to all shares of
  Common Stock shown as beneficially owned by them.

                                                                                                                                   Amount and Nature
                                                                                                                                     of Beneficial                    Percentage
  Name of Beneficial Owner                                                                                                            Ownership                        of Class
  Elliott(a)                                                                                                                                  2,169,390                            19.9%
  Empyrean(b)                                                                                                                                 1,960,357                            19.9%
  ICG(c)                                                                                                                                      1,839,777                            19.9%
  Allianz(d)                                                                                                                                  1,748,332                            19.1%
  PennantPark(e)                                                                                                                              1,040,525                            11.3%
  Ares(f)                                                                                                                                       768,266                             8.4%
  Kamunting Street(g)                                                                                                                           600,306                             6.6%
  Franklin(h)                                                                                                                                   549,716                             5.7%
  Phoenix(i)                                                                                                                                    467,884                             5.1%
  Todd H. Siegel(j)                                                                                                                             105,170                             1.1%
  Gregory S. Miller(k)                                                                                                                           35,285                               *
  Michele Conforti(l)                                                                                                                            35,609                               *
  James C. Daly, Jr.(m)                                                                                                                          20,798                               *
  Scott Lazear(n)                                                                                                                                35,522                               *
  Robert Lyons (o)                                                                                                                               35,123                               *
  Christophe Browne(p)                                                                                                                            9,804                               *
  Austin Camporin(q)                                                                                                                              9,804                               *
  Rick P. Frier(r)                                                                                                                               14,814                               *
  Michael Iaccarino(q)                                                                                                                            9,804                               *
  Gilbert S. Palter (q)                                                                                                                           9,804                               *
  Mark R. Vondrasek(q)                                                                                                                            9,804                               *
  Directors and executive officers as a group (16 persons)(r)                                                                                   414,989                             4.4%

  (*)    Less than one percent.
  (a)    Represents 425,000 shares of Common Stock and 1,744,390 shares of Common Stock underlying the New Warrants, in each case owned of record by Elliott and Elliott
         International, L.P. (“Elliott International” and, together with Elliott, the “Elliott Entities”). Elliott Capital Advisors, L.P. (“Capital Advisors”), Elliott Advisors GP, LLC
         (“Advisors GP”) and Elliott Special GP, LLC (“Special GP”), each of which is controlled by Paul E. Singer (“Singer”), are the general partners of Elliott. Hambledon, Inc.
         (“Hambledon”), which is also controlled by Singer, is the sole general partner of Elliott International. Elliott International Capital Advisors Inc. (“EICA”) is the investment
         manager for Elliott International. The Elliott Entities also own New Warrants to acquire up to 2,131,836 shares of Common Stock (1,744,390 shares of which are currently
         exercisable and included in the table above). However, the Elliott Entities are prevented from exercising New Warrants to the extent that after giving effect to such exercise, the
         Elliott Entities (together with their affiliates), to our actual knowledge, would beneficially own in excess of 19.9% of the shares of Common Stock outstanding immediately
         after giving effect to such exercise to the extent doing so would require the consent of, or notice to, a governmental authority, and such consent or notice has not been properly
         obtained or filed, including the FCA (which consents have not yet been received). The address of Elliott, Singer, Capital Advisors, Advisors GP, Special GP and EICA is 40
         West 57th Street, New York, New York 10019. The address of Elliott International and Hambledon is c/o Maples & Calder, P.O. Box 309, Ugland House, South Church Street,
         George Town, Cayman Islands, British West Indies.
  (b)    Represents 1,266,385 shares of Common Stock owned of record by Empyrean Investments, LLC (“EI LLC”). Also represents 127,433 shares of Common Stock issuable upon
         the conversion of the Class C/D Common Stock and New Warrants to acquire 611,002 shares of Common Stock owned of record by EI LLC (566,539 shares of which are
         currently exercisable and included in the table above). Empyrean Capital Partners, LP (the “Investment Manager”) is the sole member of EI LLC. Empyrean Capital, LLC
         serves as the general partner to the Investment Manager. Amos Meron is the managing member of Empyrean Capital, LLC, and as such may be deemed to have voting and
         dispositive control of the shares of Common Stock held directly by EI LLC. The address of each of EI LLC, the Investment Manager, Empyrean Capital, LLC, and Amos
         Meron is c/o Empyrean Capital Partners, LP, 10250 Constellation Boulevard, Suite 2950, Los Angeles, CA 90067. EI LLC is prevented from converting the Class C/D
         Common Stock and exercising the New Warrants to the extent that after giving effect to such exercise, EI LLC (together with its affiliates), to our actual knowledge, would
         beneficially own in excess of 19.9% of the shares of Common Stock outstanding immediately after giving effect to such exercise to the extent doing so would require the
         consent of, or notice to, a governmental authority, including the FCA, and such consent or notice has not been properly obtained or filed.
  (c)    Represents 1,751,734 shares of Common Stock, 88,043 shares of Common Stock underlying the Limited Warrant, in each case owned of record by Metro SPV LLC (the
         “SPV”). ICG Strategic Secondaries II GP LP (the “Secondaries Fund GP”) serves as the managing member of the SPV. ICG Strategic Equity Associates II LLC (“Secondaries
         Associates”) is the sole general partner of Secondaries Fund GP. Intermediate Capital Group, Inc. (“ICG, Inc.”) is the sole managing member of Secondaries Associates. ICG
         FMC Limited (“ICG FMC”) is the parent company of ICG, Inc. Intermediate Capital Group plc (“ICG plc”) is the parent company of ICG, Inc. and is a premium listed
         company on the London Stock Exchange. The SPV is currently prevented, pursuant to the Certificate of Incorporation, from voting shares in excess of 19.9% of the issued and
         outstanding Common Stock until the SPV obtains the required consent from the FCA. The SPV also owns (1) a Limited Warrant to acquire up to 462,266 shares of Common
         Stock (88,043 shares of which are currently exercisable and included in

                                                                                            97




                                                                                                                                                                        098
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                                              97/173
1/17/2020
       Case                                      aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3    Filed 02/03/20 PageID.226 Page 99 of 174
        the table above), (2) Class C Common Stock and Class D Common Stock, which such Class C/D Common Stock represents the right to acquire, upon conversion thereof and
        payment of the conversion price associated therewith, up to 1,071 shares of Common Stock and (3) New Warrants to acquire 967,660 shares of Common Stock. However, the
        SPV is prevented from exercising the Limited Warrant, the Class C/D Common Stock and the New Warrants to the extent that after giving effect to such exercise, the SPV
        (together with its affiliates), to our actual knowledge, would beneficially own in excess of 19.9% of the shares of Common Stock outstanding immediately after giving effect to
        such exercise to the extent doing so would require the consent of, or notice to, a governmental authority, including the FCA, and such consent or notice has not been properly
        obtained or filed. The address of the SPV, Secondaries Fund GP, Secondaries Associates and ICG, Inc. is c/o Intermediate Capital Group, Inc., 600 Lexington Avenue, 24th
        Floor, New York, NY 10022. The address of ICG FMC and ICG plc is Juxon House, 100 St. Paul’s, Churchyard, London, EC4M 8BU
  (d)   Represents 1,748,332 shares of Common Stock owned of record by AllianzGI Convertible & Income Fund, AllianzGI Convertible & Income Fund II, AllianzGI High Yield
        Bond Fund, AllianzGI Income and Growth High Yield, AllianzGI US High Yield Fund, Allianz Income and Growth Fund – High Yield, Allianz Target Return Bond US – HY
        Sub, Allianz US High Yield Selection 1 and Allianz US High Yield Selection II (together, the “AllianzGI Entities”). Allianz Global Investors U.S. LLC (“AllianzGI US”)
        provides investment advisory services to the AllianzGI Entities and AllianzGI US is a wholly owned indirect subsidiary of Allianz SE, a publicly traded company. The address
        of each of the AllianzGI Entities, AllianzGI US and Allianz SE is c/o Allianz Global Investors U.S. LLC, 1633 Broadway, New York, NY 10019.
  (e)   Represents 996,942 shares of Common Stock owned of record by PennantPark Investment Corporation, PennantPark Floating Rate Capital Ltd. and PennantPark Credit
        Opportunities Fund II LP (together, the “PennantPark Entities”). Also represents 43,583 shares of Common Stock issuable upon the conversion of the Class C/D Common
        Stock owned of record by the PennantPark Entities. PennantPark Investment Advisers, LLC is a registered investment advisor that directly or indirectly manages the
        investment activities of each of the PennantPark Investment Corporation, PennantPark Floating Rate Capital Ltd. and PennantPark Credit Opportunities Fund II, LP. Arthur H.
        Penn, Jose A. Briones, Salvatore Giannetti III and P. Whitridge Williams, Jr. are the senior investment professionals of PennantPark Investment Advisers, LLC. Each of
        PennantPark Investment Advisers, LLC and Messrs. Penn, Briones, Giannetti III and Williams, Jr. may be deemed to share voting and dispositive power with respect to the
        shares of Common Stock owned of record by the PennantPark Entities. The address of each of the PennantPark Entities and individuals listed in this footnote is c/o 590
        Madison Avenue, 15th Floor, New York, New York 10022.
  (f)   Represents 744,275 shares of Common Stock owned of record by Ares Dynamic Credit Allocations Fund Inc. (“ARDC”), Ares Special Situations Fund III, LP (“ASSF III”),
        Ares Enhanced Credit Opportunities Master Fund II, Ltd. (“ECO II”), ASIP (Holdco) IV S.a r.l. (“ASIP IV”), Future Fund Board of Guardians (“AFF”), RSUI Indemnity
        Company (“RSUI”) and Transatlantic Reinsurance Company (“TRC,” and together with ARDC, ASSF III, ECO II, ASIP IV, AFF and RSUI, collectively, the “Ares Clients”).
        Also represents 23,991 shares of Common Stock issuable upon the conversion of the Class C/D Common Stock owned of record by certain of the Ares Clients. Ares Capital
        Management II LLC (“ACM II”) serves as the investment advisor of ARDC and is wholly owned by Ares Management LLC (“Ares Management”). ASSF Operating Manager
        III, LLC (“ASSF III Manager”) serves as the investment advisor of ASSF III and is wholly owned by Ares Management. ASSF Management III, L.P. (“ASSF III GP”) serves
        as the general partner of ASSF III and its general partner is ASSF Management III GP LLC (“ASSF III GP LLC”). ASSF III GP LLC is wholly owned by Ares Investments
        Holdings LLC (“Ares Investments”). Ares Offshore Holdings L.P. (“Ares Offshore”) is the sole voting member of ECO II. Ares Enhanced Credit Opportunities Management II,
        LLC (“ECO II Manager”) serves as the investment advisor of ECO II and is wholly owned by Ares Management. Ares Strategic Investment Partners IV (ASIP IV LuxCo”) is
        the sole shareholder of ASIP IV. ASIP IV LuxCo’s issued shares are listed on the Luxembourg Stock Exchange, but wholly owned by a Swedish pension fund. ASIP Operating
        Manager IV LLC (“ASIP IV Manager”) serves as the investment advisor of each of ASIP IV and ASIP IV LuxCo and is wholly owned by Ares Management. Ares Enhances
        Loan Investment Strategy Advisor IV, L.P. (“AFF Manager”) serves as the investment advisor of AFF. Ares Enhanced Loan Investment Strategy Advisor IV GP, LLC (“AFF
        Manager GP”) serves as the general partner of AFF Manager and is wholly owned by Ares Management. Ares ASIP VII Management L.P. (“ASIP VII Manager”) serves as the
        investment advisor of both RSUI and TRC. Ares ASIP VII GP, LLC (“ASIP VII Manager GP”) serves as the general partner of ASIP VII Manager and is wholly owned by
        Ares Management. The sole member of Ares Management is Ares Management Holdings L.P. ("Ares Management Holdings") and the general partner of Ares Management
        Holdings is Ares Holdco LLC ("Ares Holdco"). The sole member of Ares Holdco is Ares Holdings Inc. ("Ares Holdings"), whose sole stockholder is Ares Management, L.P.
        ("AM, L.P."). The general partner of AM, L.P. is Ares Management GP LLC ("Ares Management GP") and the sole member of Ares Management GP is Ares Partners
        Holdco LLC ("Ares Partners" and, together with the Ares Clients, ACM II, ASSF III Manager, ASSF III GP, ASSF III GP LLC, Ares Investments, Ares Offshore, ECO II
        Manager, ASIP IV LuxCo, ASIP IV Manager, ASIP IV Manager GP, AFF Manager, AFF Manager GP, ASIP VII Manager, ASIP VII Manager GP, Ares Management, Ares
        Management Holdings, Ares Holdco, Ares Holdings, AM, L.P., and Ares Management GP, the "Ares Entities"). Ares Partners is managed by a board of managers, which is
        composed of Michael Arougheti, R. Kipp deVeer, David Kaplan, Antony Ressler, Bennett Rosenthal, Michael McFerran and Ryan Berry. Decisions by Ares Partners' board of
        managers generally are made by a majority of the members, which majority, subject to certain conditions, must include Antony Ressler. Each of the Ares Entities (other than
        the Ares Clients with respect to the shares held directly by each of them) and the members of Ares Partners' board of managers and the other directors, officers, partners,
        stockholders, members and managers of the Ares Entities expressly disclaim beneficial ownership of the shares of Common Stock. The address of each Ares Entity is 2000
        Avenue of the Stars, 12th Floor, Los Angeles, California 90067.
  (g)   Represents 600,306 shares of Common Stock owned of record by Kamunting Street Master Fund Ltd. (the “Kamunting Street Entity”). The mailing address of the Kamunting
        Street Entity is 119 Washington Avenue, Suite 600, Miami Beach, FL 33139.
  (h)   Represents New Warrants to acquire 549,716 shares of Common Stock owned of record by Franklin Mutual Quest Fund (the “Franklin Entity”), an investment company
        registered under the Investment Company Act of 1940. Franklin Mutual Advisers, LLC is the investment manager for the Franklin Entity. The address of the Franklin Entity
        and Franklin Mutual Advisers, LLC is 101 John F. Kennedy Parkway, 3rd Floor, Short Hills, New Jersey, 07078.
  (i)   Represents 467,884 shares of Common Stock owned of record by SSCSIL Mercer INV FD 1, JLP Credit Opportunity IDF Series Interests of the SALI Multi-Series Fund, L.P.
        and JLP Credit Opportunity Master Fund Ltd. (together, the “Phoenix Entities”). Phoenix Investment Adviser LLC (“Phoenix”) acts as the discretionary investment manager to
        JLP Credit Opportunity Master Fund Ltd. Phoenix acts as the discretionary investment subadvisor to SSCSIL Mercer INV FD 1 and JLP Credit Opportunity IDF Series
        Interests of the SALI Multi-Series Fund, L.P. Jeffrey Peskind is the Managing Member of Phoenix. The address of each of the Phoenix Entities, Phoenix and Mr. Peskind is
        420 Lexington Avenue, Suite 2040, New York, NY 10170.
  (j)   Includes 3,725 shares of Class C Common Stock and 3,921 shares of Class D Common Stock. Includes 95,500 shares of Common Stock issuable upon the exercise of options
        which are currently exercisable or exercisable within 60 days. Includes 986 shares of Class C Common Stock and 1,038 shares of Class D Common Stock issuable upon the
        exercise of Tranche A, B and C options.
  (k)   Includes 906 shares of Class C Common Stock and 954 shares of Class D Common Stock. Includes 33,425 shares of Common Stock issuable upon the exercise of options
        which are currently exercisable or exercisable within 60 days.
  (l)   Includes 906 shares of Class C Common Stock and 954 shares of Class D Common Stock. Includes 33,425 shares of Common Stock issuable upon the exercise of options
        which are currently exercisable or exercisable within 60 days. Includes 158 shares of Class C Common Stock and 166 shares of Class D Common Stock issuable upon the
        exercise of Tranche A, B and C options.
  (m)   Includes 827 shares of Class C Common Stock and 871 shares of Class D Common Stock. Includes 19,100 shares of Common Stock issuable upon the exercise of options
        which are currently exercisable or exercisable within 60 days.
  (n)   Includes 915 shares of Class C Common Stock and 964 shares of Class D Common Stock. Includes 33,425 shares of Common Stock issuable upon the exercise of options
        which are currently exercisable or exercisable within 60 days. Includes 106 shares of Class C Common Stock and 112 shares of Class D Common Stock issuable upon the
        exercise of Tranche A, B and C options.
  (o)   Includes 827 shares of Class C Common Stock and 871 shares of Class D Common Stock. Includes 33,425 shares of Common Stock issuable upon the exercise of options
        which are currently exercisable or exercisable within 60 days.

                                                                                         98




                                                                                                                                                                   099
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                                         98/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.227 Page 100 of 174
  (p)   Christophe Browne is a Managing Director of ICG Strategic Equity Advisors LLC, and as such may be deemed to have beneficial ownership of the securities held directly by
        the Metro SPV LLC (holders of 1,751,734 shares of Common Stock and 88,043 shares of Common Stock underlying the Limited Warrant). Mr. Browne disclaims beneficial
        ownership of the securities reported herein.
  (q)   Includes 9,804 shares of Common Stock under vested restricted stock unit awards.
  (r)   Includes 14,814 shares of Common Stock under vested restricted stock unit awards
  (s)   Includes 9,785 shares of Class C Common Stock and 10,303 shares of Class D Common Stock. Includes 328,394 shares of Common Stock issuable upon the exercise of
        options which are currently exercisable or exercisable within 60 days. Includes 1,302 shares of Class C Common Stock and 1,371 shares of Class D Common Stock issuable
        upon the exercise of Tranche A, B and C options. Includes 63,834 shares of Common Stock under vested restricted stock unit awards.


  Securities Authorized for Issuance Under Equity Compensation Plan
         In connection with the closing of the Apollo Transactions on October 17, 2005, Affinion Holdings adopted the 2005 Plan, which was
  approved by the stockholders of Affinion Holdings. The 2005 Plan allows Affinion Holdings to grant, among other things, non-qualified stock
  options to directors and employees of, and consultants to, Affinion Holdings and its affiliates, directors, employees and consultants. No additional
  grants may be made under the 2005 Plan on or after November 7, 2007, the effective date of the 2007 Plan.

          On November 7, 2007, the board of directors of Affinion Holdings adopted the 2007 Plan, under which our employees, directors and other
  service providers are eligible to receive awards of Affinion Holdings common stock. Affinion Holdings’ board of directors authorized 10,000,000
  shares of Affinion Holdings common stock for grants of non-qualified stock options, incentive (qualified) stock options, stock appreciation rights,
  restricted stock awards, restricted stock units, stock bonus awards, and/or performance compensation awards under the 2007 Plan. Cash bonus
  awards may also be granted under the 2007 Plan. The 2007 Plan has a term of ten years and no further awards may be granted under the 2007 Plan
  after November 9, 2015, the effective date of the 2015 Plan.

         In connection with the acquisition of Webloyalty in January 2011, the Company assumed the webloyalty.com ISO Plan, the webloyalty.com
  NQ Plan and the Webloyalty Plan. The webloyalty.com ISO Plan, adopted by Webloyalty’s board of directors in February 1999, authorized
  Webloyalty’s board of directors to grant awards of incentive stock options to directors and employees of, and consultants to, Webloyalty. Unless
  otherwise determined by Webloyalty’s board of directors, options granted under the webloyalty.com ISO Plan were to have an exercise price no
  less than the fair market value of a share of the underlying common stock on the date of grant. The Webloyalty board of directors was authorized to
  grant shares of Webloyalty’s common stock under the webloyalty.com ISO Plan over a ten year period. As of December 31, 2017, there were no
  outstanding stock options under the webloyalty.com ISO Plan. No additional grants may be made under the webloyalty.com ISO Plan.

         The webloyalty.com NQ Plan, adopted by Webloyalty’s board of directors in February 1999, as amended and restated in February 2004,
  authorized Webloyalty’s board of directors to grant awards of stock options to directors and employees of, and consultants to, Webloyalty. The
  Webloyalty board of directors was authorized to grant shares of Webloyalty’s common stock under the webloyalty.com NQ Plan over a ten year
  period. As of December 31, 2017, there were no outstanding stock options under the webloyalty.com NQ Plan. No additional grants may be made
  under the webloyalty.com NQ Plan.

         The Webloyalty Plan, adopted by Webloyalty’s board of directors in May 2005, authorized Webloyalty’s board of directors to grant awards
  of incentive stock options, nonqualified stock options, stock appreciation rights, restricted stock, restricted stock units, stock bonuses and
  performance compensation awards or any combination of these awards to directors and employees of, and consultants to, Webloyalty. Unless
  otherwise determined by Webloyalty’s board of directors, incentive stock options granted under the Webloyalty Plan were to have an exercise price
  no less than the fair market value of a share of the underlying common stock on the date of grant and nonqualified stock options granted under the
  Webloyalty Plan were to have an exercise price no less than the par value of a share of Webloyalty’s common stock on the date of grant. The
  Webloyalty board of directors was authorized to grant shares of Webloyalty’s common stock under the Webloyalty Plan over a ten year period. As
  of December 31, 2017, there were no outstanding stock options under the Webloyalty Plan. No additional grants may be made under the
  Webloyalty Plan.

          On November 9, 2015, the Board of Directors adopted the 2015 Plan, which authorizes the Compensation Committee to grant stock options,
  restricted stock, restricted stock units and other equity-based awards. Under the 2015 Plan, 10% of the outstanding shares of Common Stock have
  been reserved for issuance pursuant to awards. As of December 31, 2017, approximately 0.8 million stock options were outstanding under the 2015
  Plan.

                                                                                       99




                                                                                                                                                               100
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                                    99/173
1/17/2020
      Case                                         aghi-10k_20171231.htm
                  3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.228 Page 101 of 174


  Cancellation of Options and Adjustment of Equity Awards in Connection with the 2015 Transactions
         On November 9, 2015, in connection with the consummation of the 2015 Transactions, the Committee approved the cancellation of all stock
  options (the “Terminated Options”) previously issued and outstanding under the 2007 Plan and the Webloyalty Plan. The Terminated Options had a
  per share exercise price in excess of the current fair market value per share of Affinion Holdings’ common stock and as such the Committee
  determined that the Terminated Options no longer served as adequate incentive or retention tools for the recipients. Pursuant to the terms of the
  2007 Plan and the Webloyalty Plan, the Terminated Options were cancelled for no consideration in connection with the 2015 Rights Offering.
  Stock options issued and outstanding under the 2005 Plan were not affected by the cancellation.

         In addition, on November 9, 2015, in connection with the consummation of the 2015 Transactions, the Committee adjusted the terms of
  stock options (the “2005 Options”) issued and outstanding under the 2005 Plan and the retention units that were issued and outstanding under the
  2007 Plan (the “Adjustment”). With respect to each of the 2005 Options, for each share of Class A Common Stock originally underlying the 2005
  Option, the award was converted to an option (the “Converted Option”) to acquire 0.0037749 shares of Class C Common Stock and 0.0039736
  shares of Class D Common Stock. In addition, the exercise price of each 2005 Option was adjusted such that the aggregate exercise price and the
  aggregate spread of the 2005 Option equals the aggregate exercise price and the aggregate spread of the Converted Option. With respect to the
  retention units for each share of Class A Common Stock originally underlying the RUs, the award was converted into retention units in respect of
  0.0037749 shares of Class C Common Stock and 0.0039736 shares of Class D Common Stock.

         Awards previously issued under the 2007 Plan that are payable in cash were not affected by the 2015 Transactions and will remain payable
  in accordance with their terms.

         For additional discussion of our equity compensation, including the 2005 Plan, the 2007 Plan, the webloyalty.com ISO Plan, the
  webloyalty.com NQ Plan, the Webloyalty Plan and the 2015 Plan, see Note 13 to our audited consolidated financial statements included elsewhere
  herein.

         The table below summarizes the equity issuances under the 2005 Plan, the 2007 Plan, the webloyalty.com ISO Plan, the webloyalty.com NQ
  Plan, the Webloyalty Plan and the 2015 Plan as of December 31, 2017.

                                                                                                                                   Number of securities remaining
                                                                       Number of securities             Weighted-average          available for future issuance under
                                                                         to be issued upon               exercise price of            equity compensation plans
                                                                      exercise of outstanding          outstanding options,        (excluding securities reflected in
                                                                              options,
                                                                       warrants and rights             warrants and rights                   column(a))
  Plan Category                                                                  (a)                          (b)                                (c)
  Equity compensation plans approved by securityholders
     Options - Class C and D Common Stock                                               4,464 (1) $                   147.12                                     —
     Options - Common Stock                                                           776,250 (2) $                    13.97                     (4)
     Restricted stock units                                                            78,864 (3)                         —                      (4)
  Equity compensation plans not approved by
  securityholders
                                                                                           —       $                          —                                  —
  Total                                                                               859,578      $                          —                                  —

  (1)     Represents 2,175 options to acquire shares of Class C common stock and 2,289 options to acquire shares of Class D common stock.
  (2)     Represents options to acquire 776,250 shares of Common Stock.
  (3)     Represents restricted stock units that will be settled for 78,864 shares of Common Stock.
  (4)     Under the 2015 Plan, 162,338 shares of Common Stock are reserved for future issuance.


                                                                                100




                                                                                                                                                   101
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                       100/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.229 Page 102 of 174

  Item 13.     Certain Relationships and Related Transactions, and Director Independence
  Agreements with Certain Shareholders in Connection with the 2015 Transactions
        Shareholders Agreement
         On November 9, 2015, Affinion Holdings and the requisite former holders of Class A Common Stock, Series A Warrants and Series B
  Warrants entered into the Shareholders Agreement that, among other things, (1) amended and restated each of (a) the Affinion Holdings
  Stockholder Agreement, (b) that certain Management Investor Rights Agreement, dated as of October 17, 2005, as amended on April 30, 2010, by
  and among Affinion Holdings and the investors party thereto (the “Management Investor Rights Agreement”), (c) that certain Affinion Holdings
  Securityholder Rights Agreement, dated as of January 14, 2011, as amended, by and among Affinion Holdings and the securityholders party
  thereto and (d) that certain Warrantholder Rights Agreement, dated as of December 12, 2013, as amended, by and among Affinion Holdings and
  the warrantholders party thereto, each such amendment and restatement effective as of November 9, 2015, and (2) established certain terms and
  conditions pursuant to which the holders of Common Stock are bound with respect thereto.

        In addition, as a condition to the delivery of Common Stock, each recipient of Common Stock has executed and delivered a joinder to the
  Shareholders Agreement, in form and substance reasonably acceptable to Affinion Holdings.

        The Shareholders Agreement contains the following terms:


        Transfer Restrictions
          Prior to a Listing, the Shareholders Agreement provides that transfers of shares of Common Stock and Class C/D Common Stock, other than
  pursuant to a Permitted Transferee (as such term is defined in the Shareholders Agreement) are subject to the consent of Affinion Holdings unless
  the shares may be resold pursuant to an effective resale registration statement under the Securities Act or pursuant to Rule 144 thereunder. A
  “Listing” means the registration of Common Stock under the Exchange Act, and (1) qualification for quotation on the OTC Bulletin Board (or
  other available over the counter market) (an “OTC Listing”) or (2) listing on a U.S. national securities exchange registered with the SEC (such
  listing, a “Public Listing”).


        Tag-Along Rights
         Prior to a Public Listing, if one or more parties to the Shareholders Agreement that collectively hold 35% of the shares of Common Stock
  then outstanding proposes to transfer for value any shares of Common Stock in a single transaction or series of related transactions, then each of
  the other parties to the Shareholders Agreement may elect to transfer its shares of Common Stock to the transferee up to an amount equal to the
  product of (1) the number of shares of Common Stock proposed to be transferred and (2) a fraction, the numerator of which is the number of shares
  of Common Stock owned by such investor and the denominator of which is the total number of shares of Common Stock then outstanding, at the
  same price and on substantially the same terms and conditions as agreed to by the transferee and investor initiating such transaction.


        Preemptive Rights
         Prior to a Public Listing, the Shareholders Agreement provides that upon a proposed issuance of equity securities of Affinion Holdings by
  Affinion Holdings or its subsidiaries, Affinion Holdings shall offer to each holder of 1% or more of the outstanding Common Stock the right to
  purchase its pro rata share, based on ownership of Common Stock on the terms and conditions of the proposed issuance. The preemptive rights are
  subject to customary limited carve-outs.


        Minority Protections
         The Shareholders Agreement requires the approval of the holders of 66⅔% of the Common Stock for Affinion Holdings to, or permit any of
  its subsidiaries to, (1) amend the charter or bylaws of Affinion Holdings, (2) merge or consolidate with, or enter into a reorganization or equity
  recapitalization, that results in the holders of Common Stock holding less than a majority of the equity in the surviving or resulting entity, (3) any
  sale of all or substantially all of Affinion Holdings’ assets on a consolidated basis, (4) enter into related party transactions with holders of 5% or
  more of the Common Stock or, unless on an arms’-length basis, any of their affiliates, (5) engage in a new line of business substantially unrelated
  to an existing line of business or (6) adopt an equity incentive plan that, together with all other equity incentive plans (excluding the 2005 Plan, the
  2007 Plan and the Webloyalty Plan) is for more than 10% of the issued and outstanding Common Stock.

                                                                            101




                                                                                                                                          102
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            101/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.230 Page 103 of 174


        Director Elections
         The Shareholders Agreement requires that the individual serving as the chief executive officer of Affinion Holdings must be included in
  Affinion Holdings’ slate of nominees for director at each annual or special meeting of the stockholders at which directors are to be elected and
  which the relevant class of director seats are subject to election. Affinion Holdings must use its reasonable best efforts to cause the election of the
  chief executive officer as a director of the Board (along with all other nominees for director) and otherwise support the chief executive officer for
  election in a manner no less rigorous and favorable than the manner in which Affinion Holdings supports its other director nominees.


        Financial Reports; Information Rights
         The Shareholders Agreement obligates Affinion Holdings to deliver reports to stockholders substantially similar to the current, periodic and
  annual reports required by Section 13 or 15(d) of the Exchange Act unless Affinion Holdings is then a public reporting company or a voluntary
  filer.


        Representations and Warranties
         Investors party to the Shareholders Agreement, including as a result of executing a joinder thereto, are required to make customary
  representations and warranties to Affinion Holdings regarding (1) organization, (2) authority, and (3) absence of violations or failure to obtain
  required consents.


        Listing Requirement
         Pursuant to the Shareholders Agreement, Affinion Holdings is obligated to use commercially reasonable efforts to qualify the Common
  Stock for quotation on the OTC Bulletin Board as promptly as practicable following the closing of the 2015 Exchange Offers and 2015 Rights
  Offering. In satisfaction of this obligation, on June 6, 2016, the Common Stock was approved for quotation on the OTCQX under the ticker
  symbol “AFGR.” In addition, Affinion Holdings is obligated to use commercially reasonable efforts to cause the Common Stock to be listed on a
  U.S. national securities exchange registered with the SEC on or prior to the first anniversary of the closing of the 2015 Exchange Offers and 2015
  Rights Offering. As of the date of this Report, Affinion Holdings is not listed on a U.S. national securities exchange registered with the SEC.


        Other Agreements
        By executing the Shareholders Agreement, investors party thereto have agreed not to enter into any agreements or arrangements of any kind
  with any person or entity inconsistent with the provisions of the Shareholders Agreement.


        Term; Termination
         The Shareholders Agreement shall terminate upon the dissolution or liquidation of Affinion Holdings or the occurrence of a qualified initial
  public offering of Affinion Holdings.

         For purposes of the Shareholders Agreement, a qualified initial public offering means a bona fide, marketed underwritten initial public
  offering after which closing such capital is quoted on the NASDAQ National Market or listed or quoted on the New York Stock Exchange or other
  national securities exchange acceptable to our board of directors and meeting one of the following two criteria: (i) the aggregate cash proceeds (net
  of underwriting discounts, commissions and offering expenses) of such offering to Affinion Holdings exceed $75 million, or (ii) at least 20% of the
  outstanding Common Stock (calculated in accordance with the Shareholders Agreement on a fully diluted basis, and for purposes of such
  calculation treating Common Stock issued in the initial public offering as outstanding Common Stock) shall have been issued or sold to the public
  in connection with such initial public offering.


        Original Registration Rights Agreement
          On November 9, 2015, Affinion Holdings, the holders of the Common Stock and certain holders of Class C/D Common Stock entered into a
  Registration Rights Agreement (the “Original Registration Rights Agreement”), pursuant to which Affinion Holdings has granted such holders the
  right, under certain circumstances and subject to certain restrictions, to require Affinion Holdings to register under the Securities Act the shares of
  Common Stock that are held or acquired by them. In connection with the 2017 Transactions, the Original Registration Rights Agreement was
  amended and restated, as discussed below under “Agreements with Certain Stockholders in Connection with the 2017 Transactions—Amended
  and Restated Registration Rights Agreement.”

                                                                            102




                                                                                                                                          103
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             102/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.231 Page 104 of 174


        Shelf Registration
         The Original Registration Rights Agreement requires Affinion Holdings, upon becoming eligible to file a registration statement on Form S-
  3, to use its commercially reasonable efforts to promptly prepare and file a shelf registration statement with respect to the resale of Common Stock
  and maintain the shelf registration statement for one year. Holders may request a shelf-takedown one time per six month period. Holders owning
  30% of the shares of Common Stock to be registered pursuant to a shelf registration statement may elect to have the offering underwritten.
  Affinion Holdings is required to prepare and file additional shelf registration statements as necessary every three years.


        Demand Rights
         The Original Registration Rights Agreement grants holders of 35% or more of the shares of Common Stock one demand registration right
  per six month period; provided, that Affinion Holdings does not have to effect a demand registration if a shelf registration statement is on file and
  effective or if such a demand registration would not reasonably be expected to result in aggregate gross cash proceeds in excess of $100 million
  (without regard to any underwriting discount or underwriter’s commission). Holders owning 30% of the shares of Common Stock to be registered
  pursuant to a demand registration statement may elect to have the offering underwritten.


        Black-Out Periods
         Affinion Holdings has the ability to postpone the filing of a registration statement in connection with a shelf registration or a demand
  registration for not more than once in any twelve-month period, not to exceed 60 days, subject to certain conditions.


        Piggyback Registration Rights
         The Original Registration Rights Agreement grants the holders of Common Stock certain “piggyback” registration rights, which allows the
  holders the right to include shares of Common Stock in a registration statement filed by Affinion Holdings, including in connection with the
  exercise of any demand registration rights by any other security holder possessing such rights, subject to customary exceptions.


        Reduction of Offering and Lock-Up Periods
         If Affinion Holdings and the holders, in consultation with the underwriter in a demand or piggyback registration, determine in good faith
  that the amount or kind of securities requested to be included in such offering materially and adversely affects such offering, then the amount of
  securities to be offered by the participating holders will be reduced pro rata based on the formulation set forth in the Original Registration Rights
  Agreement. Holders of 1% or more of the Common Stock or holders who participate in an underwritten offering agree to enter into, if requested by
  underwriters, a customary lock-up agreement in connection with an underwritten offering made pursuant to the Original Registration Rights
  Agreement. In connection with any underwritten offering, such lock-up period will start no earlier than 7 days prior to the expected pricing date of
  such offering and will last no longer than 90 days after such pricing date, unless the offering is an initial public offering, in which case such lock-
  up period will last no longer than 180 days after such pricing date.


        Underwriters
         In connection with any underwritten shelf registration or demand registration, the holders of a majority of the shares of Common Stock to be
  registered shall select the underwriter, who must be reasonably satisfactory to Affinion Holdings.


        Indemnification; Expenses
          Affinion Holdings is required to indemnify prospective sellers in an offering pursuant to the Original Registration Rights Agreement and
  certain related parties against any losses or damages arising out of or based upon any untrue statement or omission of material fact in a registration
  statement or prospectus pursuant to which such prospective seller sells shares of Common Stock, unless such liability arose out of or is based on
  such party’s misstatement or omission. The Original Registration Rights Agreement also provides that Affinion Holdings is indemnified by each
  seller, severally and not jointly, against all losses caused by its misstatements or omissions up to the amount of net proceeds received by such
  prospective seller upon the sale of the shares of Common Stock giving rise to such losses. Affinion Holdings will pay all registration expenses
  incidental to its obligations under the Original Registration Rights Agreement, including legal fees and expenses.

                                                                           103




                                                                                                                                         104
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            103/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.232 Page 105 of 174


        Prior Nominating Agreements
          Affinion Holdings entered into a separate nominating agreement (collectively, the “Prior Nominating Agreements”) with each of Third
  Avenue Trust, on behalf of Third Avenue Focused Credit Fund (“Third Avenue”), and Ares Management LLC, on behalf of certain affiliated funds
  and managed accounts, pursuant to which such investors, on behalf of their respective constituents, had the right to nominate one director for
  election to Affinion Holdings’ board of directors. Such nomination rights did not include any obligation on the part of any other investor to vote
  for such nominees, nor did they guarantee that such nominees would be successfully elected to serve on Affinion Holdings’ board of directors. The
  rights to nominate a director pursuant to the Prior Nominating Agreements were subject to the investor, together with its affiliates, maintaining
  beneficial ownership of at least 8% of Affinion Holdings’ issued and outstanding Common Stock (including any Limited Warrants, but excluding
  (1) any other derivative securities or rights to acquire Common Stock and (2) any Common Stock issued pursuant to an equity incentive plan). The
  Prior Nominating Agreements were terminated in accordance with their terms and are of no further force and effect due to subsequent changes in
  ownership of equity securities of Affinion Holdings, including the transfer by Third Avenue of its equity securities to ICG.


        Limited Warrant
         On November 9, 2015, in lieu of shares of Common Stock that would have resulted in Third Avenue, together with its affiliates, acquiring
  over 19.9% of the issued and outstanding Common Stock, Affinion Holdings issued a Limited Warrant to acquire up to 462,266 shares of Common
  Stock to Third Avenue. Third Avenue informed Affinion Holdings that it transferred all of its equity interests in Affinion Holdings to ICG, as a
  result of which the Limited Warrant is now held by ICG. The Limited Warrant is non-voting, non-participating and has an exercise price equal to
  $0.01 per share. The Limited Warrant contains customary anti-dilution protection for splits, reverse-splits, reclassifications and similar
  transformative events. The Limited Warrant will expire on the fifth anniversary of its issuance, and includes a covenant that prohibits Affinion
  Holdings from declaring or paying dividends in respect of the Common Stock until the first anniversary of the date of issuance. The board may not
  declare or pay dividends or distributions of any kind with respect to the Limited Warrant, and neither Affinion Holdings nor any of its subsidiaries
  have the right or ability to repurchase the Limited Warrant. The Limited Warrant may be transferred, subject to compliance with the Securities Act,
  and any restrictions contained in the Limited Warrant, the Fourth Amended and Restated Certificate of Incorporation of Affinion Holdings and the
  Shareholders Agreement. The Limited Warrant is exercisable at any time during the five year exercise period unless the exercising holder would
  require the approval of, or a filing with, the FCA or the North Dakota Insurance Commissioner to acquire the Common Stock issuable upon such
  exercise. ICG has obtained the approval of the ND Insurance Commissioner, but has not yet received the approval of the FCA.


        Agreements with Certain Stockholders in Connection with the 2017 Transactions
        Stockholder Consent
          Section 2.2(a) of the Shareholders Agreement requires Affinion Holdings to receive the affirmative vote or written consent of the holders of
  at least 66-2/3% shares of the outstanding Common Stock (the “Stockholder Consent”) before entering into any agreement or transaction with any
  holder of 5% or more of the outstanding Common Stock. In order to allow holders of 5% or more of the outstanding Common Stock to participate
  in the Exchange Offers, Consent Solicitations, the Investment and related transactions and in order to allow Affinion Holdings to enter into the
  Nominating Agreements with certain holders of 5% or more of the outstanding Common Stock and to enter into the A&R Registration Rights
  Agreement with certain holders of 5% or more of the outstanding Common Stock, Affinion Holdings received the Stockholder Consent. In
  connection with the Stockholder Consent, Affinion Holdings filed a related Definitive Information Statement on Schedule 14C with the SEC on
  April 13, 2017, and the Stockholder Consent was deemed effective 20 calendar days after the Definitive Information Statement on Schedule 14C
  was first sent to stockholders. The consummation of the Exchange Offers was conditioned upon, among other items, receipt of the Stockholder
  Consent and the passage of at least 20 calendar days from the date on which the related Definitive Information Statement on Schedule 14C is first
  sent to Affinion Holdings’ stockholders, each of which occurred.


        Support Agreement
         On March 31, 2017, certain holders of Affinion’s 2010 senior notes (the “Significant Holders”), which collectively held, as of such date,
  approximately $237.5 million (50.0%) aggregate principal amount of Affinion’s 2010 senior notes, entered into a support agreement (the “Support
  Agreement”) with Affinion Holdings, Affinion and Affinion Investments, whereby such Significant Holders agreed to tender their 2010 senior
  notes in the Exchange Offers in exchange for New Notes and New Warrants. On April 3, 2017, Affinion Holdings, Affinion and Affinion
  Investments entered into an amendment to the Support Agreement approving the amount of consideration provided in connection with the cash
  election in the AGI Exchange Offer. In addition, by executing the Support Agreement, each of the Significant Holders agreed to waive their pre-
  emptive rights under the Shareholders Agreement with respect to the New Warrants to be issued in connection with the Exchange Offers, Investor
  Purchase Agreement and the Pre-Emptive Rights Offer.

                                                                          104




                                                                                                                                      105
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                        104/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.233 Page 106 of 174


        Investor Purchase Agreement
         On March 31, 2017, the Investors entered into the Investor Purchase Agreement in which they agreed to make the Initial Investment, and
  accordingly purchase New Notes and New Warrants in an aggregate principal amount sufficient to pay all holders that participate in the Exchange
  Offers and elect to receive cash. Further, pursuant to the Follow On Investment under the Investor Purchase Agreement, if Affinion Holdings,
  Affinion or Affinion Investments exercised its option to redeem any of Affinion’s 2010 senior notes, Affinion Holdings’ 2013 senior notes and/or
  Investments’ senior subordinated notes not tendered in the Exchange Offers, the Company could obligate the Investors to purchase an aggregate
  principal amount of New Notes and New Warrants that would yield sufficient cash proceeds to fund any such redemptions. In addition, pursuant to
  the terms of the Investor Purchase Agreement, Affinion was required to pay to the Investors upon the closing of the Exchange Offers a
  commitment premium of $17.5 million and a funding premium of $7.4 million in aggregate principal amount of New Notes and the same number
  of New Warrants that such principal amount of New Notes would have been issued as part of the Exchange Offers.

         Any additional Follow-On Investments were to be made upon Affinion Holdings’ exercise of its option within 90 days from the
  consummation of the Exchange Offers, subject to (1) Affinion Holdings having delivered a notice of optional redemption to the holders of a series
  of Existing Notes for which the Follow-On Investment funds would be used and (2) the valid tender and acceptance by Affinion Holdings of at
  least 90% of the aggregate principal amount of the applicable series of Existing Notes in the Exchange Offers, which minimum participation
  condition was waivable by Affinion Holdings in its sole discretion. Affinion Holdings waived such condition.

        On May 10, 2017, Affinion exercised its option to redeem Affinion’s 2010 senior notes that were not tendered in the Exchange Offers and to
  fund such redemption with proceeds from the Investors pursuant to the terms of the Investor Purchase Agreement. Affinion’s 2010 senior notes
  were redeemed on May 15, 2017 at a redemption price of 100% of the principal amount, plus accrued and unpaid interest to the redemption date,.

         Accordingly, on May 10, 2017, Affinion issued approximately $237.3 million in aggregate principal amount of New Notes and New
  Warrants to purchase 2,801,834 shares of Common Stock were issued to the Investors, all of whom are related parties, pursuant to the Investor
  Purchase Agreement to fund the cash consideration payable in the Exchange Offers and the cash redemption price for the balance of Affinion’s
  2010 senior notes that were not exchanged or tendered in the AGI Exchange Offer and to pay the commitment premium and funding premium
  under the Investor Purchase Agreement.

         On June 13, 2017, (i) Affinion Holdings’ exercised its option to redeem the $11.5 million in aggregate principal amount of Affinion
  Holdings’ 2013 senior notes that were not tendered in the Holdings Exchange Offer and to fund such redemption with proceeds from the Investors
  pursuant to the terms of the Investor Purchase Agreement and (ii) Affinion Investments exercised its option to redeem the $10.2 million in
  aggregate principal amount of the Investments senior subordinated notes that were not tendered in the Investments Exchange Offer and to fund
  such redemption with proceeds from the Investors pursuant to the terms of the Investor Purchase Agreement. Affinion Holdings’ 2013 senior notes
  were redeemed on July 17, 2017 at a redemption price of 103.4375% of the principal amount, plus accrued and unpaid interest to the redemption
  date and the Investments senior subordinated notes were redeemed on July 17, 2017 at a redemption price of 103.375% of the principal amount,
  plus accrued and unpaid interest to the redemption date.

         On July 17, 2017, pursuant to the Investor Purchase Agreement, Affinion Group issued approximately $23.7 million aggregate principal
  amount of New Notes to the Investors and Affinion Holdings New Warrants to the Investors. Pursuant to the Investor Purchase Agreement, the
  Investors paid a purchase price of approximately $23.5 million to Affinion Group, which amount includes the payment of pre-issuance accrued
  interest of approximately $0.6 million from May 10, 2017.

         The New Notes and New Warrants issued by Affinion Group and Affinion Holdings, respectively, to the Investors in connection with the
  redemption of each series of Existing Notes include the funding premium payable under the Investor Purchase Agreement. The New Notes
  constitute a further issuance of, and form a single series with, the New Notes that Affinion issued on May 10, 2017.

        In accordance with the terms of the Shareholders Agreement, Empyrean Capital Partners, LP’s entry into the Investor Purchase Agreement
  was conditioned on the mailing of the Information Statement on Schedule 14C announcing the action by written consent of stockholders in lieu of
  a meeting, authorizing Empyrean Capital Partners, LP, as a holder of 5% or more of the Affinion Holdings’ Common Stock, to enter into the
  Investor Purchase Agreement, and the tolling of the applicable 20 day period, each of which occurred.

                                                                         105




                                                                                                                                    106
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                      105/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.234 Page 107 of 174


        Nominating Agreements
         In connection with the Exchange Offers, the Consent Solicitations, the Investment, the Pre-Emptive Rights Offer, the Credit Agreement
  Refinancing, the International Notes Redemption and all related transactions, on May 10, 2017, Affinion Holdings entered into the Nominating
  Agreements with Elliott and ICG, pursuant to which investors party thereto have the right to nominate one director for election to the board of
  directors subject to the investor, together with its affiliates, holding at least 8% of the issued and outstanding Common Stock (including any
  derivative securities on an as-exercised basis, but excluding any Common Stock underlying management compensation and incentive plans) and a
  second director subject to the investor, together with its affiliates, holding at least 16% of the issued and outstanding Common Stock (including any
  derivative securities on an as-exercised basis, but excluding any Common Stock underlying management compensation and incentive plans).

          In addition, the Nominating Agreement with Elliott contains a provision that prohibits Affinion Holdings from acting upon the vote of
  stockholders (other than a vote for the election of directors or a vote to adjourn a meeting of stockholders) without either (i) the written consent of
  Elliott or (ii) the affirmative approval of the holders of a majority of the outstanding shares of Common Stock, assuming that Elliott has exercised
  all New Warrants held of record by it prior to the record date of such vote.


        Amended and Restated Registration Rights Agreement
         Affinion Holdings and certain investors, including the Significant Holders, entered into an amended and restated registration rights
  agreement (the “A&R Registration Rights Agreement”), which amended and restated the Original Registration Rights Agreement. The A&R
  Registration Rights Agreement adds an express deadline for filing a registration statement on Form S-3 once the Company becomes eligible to do
  so of 90 days (assuming the investors seeking to have their securities included in such registration statement have provided all required investor
  information at least 10 days prior to the filing date) and to maintain such shelf registration statement for up to six years, as compared to one year in
  the Original Registration Rights Agreement.

        In addition, following an initial public offering (“IPO”), under the A&R Registration Rights Agreement, investors party thereto are allowed
  to demand underwritten shelf take-downs as compared to no ability to require underwritten secondary offerings after an IPO in the Original
  Registration Rights Agreement. Furthermore, two of the investors, Elliott and Franklin, have rights under the A&R Registration Rights Agreement
  to demand registration and to demand an underwritten offering at a 12% ownership threshold and at a $25.0 million expected proceeds threshold as
  compared to the 35.0% and $100.0 million thresholds for both demanding registration and an underwritten offering in the Original Registration
  Rights Agreement. The thresholds of 35.0% and $100.0 million under the Original Registration Rights Agreement continue to be the applicable
  threshold for all other investors under the A&R Registration Rights Agreement.

        With respect to future demand rights Affinion Holdings may grant from time to time, the A&R Registration Rights Agreement amends the
  terms of the Original Registration Rights Agreement to require that any underwriters cutbacks be applied pro rata among the parties to the A&R
  Registration Rights Agreement and the holders of such new registration rights, as compared to the Original Registration Rights Agreement which
  gave priority to a demand holder invoking demand registration rights under a separate registration rights agreement.

         In addition, the A&R Registration Rights Agreement changes the terms of the pre-agreed lock-up as may be requested by underwriters in
  connection with an underwritten offering. Investors party to the A&R Registration Rights Agreement will be required to agree to lock-ups lasting
  the shorter of 90 days and such shorter time as may be required of Affinion Holdings’ officers and directors, as compared to the obligation under
  the Original Registration Rights Agreement to agree to be locked up for 90 days regardless of the duration of the lockup for Affinion Holdings’
  officers and directors.


        Warrant Agreement; New Warrants
         In connection with the Exchange Offers and the Investor Purchase Agreement, on May 10, 2017, Affinion Holdings entered into a Warrant
  Agreement with American Stock Transfer & Trust Company, LLC, as warrant agent (the “Warrant Agreement”), setting forth the terms of the New
  Warrants to purchase shares of Common Stock. Pursuant to the terms of the Warrant Agreement, the New Warrants are immediately exercisable
  upon issuance and will terminate on the earlier to occur of (i) November 10, 2022 and (ii) five business days following the consummation of a sale
  of Affinion Holdings or other similar fundamental transaction. Each New Warrant is exercisable for one share of Common Stock at a price equal to
  $0.01.

        New Warrants will not be exercisable if the recipient of the Common Stock to be issued upon exercise has failed to obtain any required
  consents or waivers from, or failed to file any required notices with, any applicable governmental agency, including the ND Insurance
  Commissioner and the FCA.

                                                                            106




                                                                                                                                          107
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            106/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.235 Page 108 of 174

         The New Warrants contain customary provisions for the adjustment of the number of shares of Common Stock issuable upon exercise in the
  event of the occurrence of any organic dilutive (or anti-dilutive) events, including, but not limited to, splits, combinations, stock dividends and
  similar transactions, as well as in the event of dividends or distributions in respect of Common Stock to the extent that holders of New Warrants are
  not permitted to participate on an as-exercised basis. The New Warrants were all subject to anti-dilution adjustments (the “Adjustment Feature”) in
  connection with the issuance of New Warrants pursuant to the Investor Purchase Agreement in respect of the funding premium thereunder and
  pursuant to the Pre-Emptive Rights Offer that expired on July 7, 2017. As a result of the application of these anti-dilution adjustments, the New
  Warrants offered in the Exchange Offers and pursuant to the Investor Purchase Agreement (excluding the New Warrants to be issued in respect of
  the funding premium) represented, as of July 17, 2017, approximately 15% of the fully diluted ownership of Affinion Holdings and the New
  Warrants issued as part of the commitment premium under the Investor Purchase Agreement represented, as of July 17, 2017, approximately
  14.3% of the fully diluted ownership of Affinion Holdings, in each case without giving effect to options and restricted stock units granted under
  Affinion Holdings’ management compensation and incentive plans. Neither the New Warrants nor the Common Stock issuable upon the exercise
  thereof are registered securities, and therefore are subject to restrictions on transfers under securities laws.

          All Holders of exercisable New Warrants will be entitled to participate in dividends on an as-exercised basis, subject to any regulatory
  restrictions. Holders will not be entitled to any other rights of holders of Common Stock until, and to the extent, they have validly exercised their
  New Warrants. Upon exercise, such holders will be entitled to execute joinders to the Shareholders Agreement, dated as of November 9, 2015, as
  amended, by and among Affinion Holdings and the stockholders from time to time party thereto and the Amended and Restated Registration
  Rights Agreement, dated as of March 31, 2017, and effective as of May 10, 2017, by and among Affinion Holdings and the investors from time to
  time party thereto.

        The Company performed an accounting analysis and determined that the New Warrants represent in substance common stock and that the
  New Warrants issued pursuant to the Exchange Offers, Investor Purchase Agreement, required anti-dilution provisions and commitment premium
  and funding premium represent a debt discount of $15.1 million. Fees associated with new lenders of $4.1 million have been recorded as debt
  discount. Fees related to existing lenders who continued to be lenders in connection with the Exchange Offers have been expensed.

          Neither the New Warrants nor the Common Stock issuable upon the exercise thereof were registered under the Securities Act or any state or
  foreign securities laws, but were instead issued in reliance upon exemptions from the registration requirements of the Securities Act. As a result,
  neither the New Warrants nor the shares of Common Stock issuable upon the exercise thereof may be offered or sold within the United States, or
  to, or for the account or benefit of, any United States person absent registration under, or an applicable exemption from, the registration
  requirements of the Securities Act and applicable state securities laws.


        Waiver of Pre-Emptive Rights by Pre-Emptive Rights Holders
        By participating in the Exchange Offers or the Investment, and as a condition to such participation, Pre-Emptive Rights Holders were
  deemed to have acknowledged and agreed that such Pre-Emptive Rights Holder waived its pre-emptive rights as set forth in the Shareholders
  Agreement with respect to all New Warrants issued in the Exchange Offers and pursuant to the Investment. Certain holders agreed to waive their
  pre-emptive rights with respect to the New Warrants issued in connection with the Exchange Offers and the Investment.


        Indemnity Agreements with Non-Executive Directors
          Effective July 30, 2017, Affinion Holdings’ entered into indemnity agreements, in the form previously approved by the board of directors,
  with each of its non-employee directors. Pursuant to the indemnity agreement, subject to the exceptions and limitations provided therein, Affinion
  Holdings agreed to indemnify and hold harmless each indemnitee for certain expenses, and provide for the advancement of expenses, in each case,
  to the fullest extent permitted or authorized by the General Corporation Law of the State of Delaware as in effect on the date of the agreement and
  as it may be amended to provide broader indemnification rights.


  Review and Approval or Ratification of Transactions with Related Persons
         Pursuant to its written charter, our audit committee assists the board of directors with reviewing and approving all related-party transactions,
  which includes any related party transactions that we would be required to disclose pursuant to Item 404 of Regulation S-K promulgated by the
  SEC. For a discussion of the composition and responsibilities of our audit committee see “Item 10. Directors, Executive Officers and Corporate
  Governance—Audit Committee.” In determining whether to approve a related party transaction, the audit committee will consider a number of
  factors including whether the related party transaction is on terms and conditions no less favorable to us than may reasonably be expected in arm’s-
  length transactions with unrelated parties.

                                                                           107




                                                                                                                                         108
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           107/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.236 Page 109 of 174


  Director Independence
         We are not a listed issuer whose securities are listed on a national securities exchange or in an inter-dealer quotation system which has
  requirements that a majority of the board of directors be independent. However, the board of directors has determined that each of Messrs. Palter,
  Iaccarino, Frier, and Vondrasek is an independent director, as defined under the New York Stock Exchange rules.

        For a discussion of the independence of members of our audit committee and compensation committee, see “Item 10. Directors, Executive
  Officers and Corporate Governance—Audit Committee” and “Item 10. Directors, Executive Officers and Corporate Governance—Human
  Resources Committee.”


  Item 14.     Principal Accounting Fees and Services
          The following table presents fees for audit and other services provided to the Company by PricewaterhouseCoopers LLP (“PwC”) for the
  years ended December 31, 2017 and 2016 and by Deloitte & Touche LLP, the member firms of Deloitte Touche Tohmatsu, and their respective
  affiliates (collectively, “D&T”) for the year ended December 31, 2016.

                                                                                                                       For the Years Ended
                                                                                                            December 31, 2017      December 31, 2016 (1)
  Audit Fees                                                                                            $           2,049,000     $          2,801,000
  Audit-Related Fees (2)                                                                                            2,066,000                  406,000
  Tax Fees                                                                                                             53,000                       —
  All Other Fees                                                                                                           —                        —
     Total Fees                                                                                         $           4,168,000     $          3,207,000

  (1)   On May 31, 2016, the Audit Committee approved (i) the dismissal of D&T, effective as of June 1, 2016, as the Company’s independent
        registered public accounting firm and (ii) the appointment of PwC, effective as of June 1, 2016, to serve as the Company’s new independent
        registered public accounting firm to audit the Company’s financial statements as of and for the year ending December 31, 2016.
  (2)   Audit-related services represent SSAE 16 (service auditors) reports, domestic and international regulatory filings, special projects and
        additional work related to the 2017 debt restructuring.

        All of PwC’s fees for 2017 and 2016 and D&T’s fees for 2016 were pre-approved by our audit committee. The audit committee reviewed
  the 2017 and 2016 audit and non-audit services and concluded that such services were compatible with maintaining the auditors’ independence.
  The audit committee’s policy is to pre-approve all services by the Company’s independent accountants. The audit committee has adopted a pre-
  approval policy that provides guidelines for the audit, audit-related, tax and other non-audit services that may be provided by PwC to the Company.
  The policy (a) identifies the guiding principles that must be considered by the audit committee in approving services to ensure that PwC’s
  independence is not impaired; (b) describes the audit, audit-related, tax and other services that may be provided and the non-audit services that are
  prohibited; and (c) sets forth pre-approval requirements for all permitted services. Under the policy, all services to be provided by PwC must be
  pre-approved by the Audit Committee.


                                                                          108




                                                                                                                                         109
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            108/173
1/17/2020
      Case                                        aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.237 Page 110 of 174

                                                                        Part IV


  Item 15.       Exhibits, Financial Statement Schedules
          (a)(1) Financial Statements

       The following financial statements of Affinion Group Holdings, Inc., together with the Reports of Independent Registered Public
  Accounting Firm, are included in Part II, Item 8, Financial Statements and Supplementary Data:
          •     Reports of Independent Registered Public Accounting Firm
          •     Consolidated Balance Sheets as of December 31, 2017 and 2016
          •     Consolidated Statements of Comprehensive Income (Loss) for the years ended December 31, 2017, 2016 and 2015
          •     Consolidated Statements of Changes in Deficit for the years ended December 31, 2017, 2016 and 2015
          •     Consolidated Statements of Cash Flows for the years ended December 31, 2017, 2016 and 2015
          •     Notes to Consolidated Financial Statements

          (2)         Financial Statement Schedules

          Not applicable.

          (3)         Exhibits

  Exhibit No.                                                                     Description

    3.1                Fourth Amended and Restated Certificate of Incorporation of Affinion Group Holdings, Inc., filed in the State of Delaware on
                       November 9, 2015 (incorporated by reference to Exhibit 3.1 to Affinion Group Holdings, Inc.’s Current Report on Form 8-K
                       filed with the SEC on November 12, 2015, File No. 333-173105).
    3.2                Fourth Amended and Restated By-laws of Affinion Group Holdings, Inc., adopted on November 9, 2015 (incorporated by
                       reference to Exhibit 3.2 to Affinion Group Holdings, Inc.’s Current Report on Form 8-K filed with the SEC on November 12,
                       2015, File No. 333-173105).
    4.1                Form of Shareholders Agreement, dated as of November 9, 2015, among Affinion Group Holdings, Inc. and the investors party
                       thereto thereto (incorporated by reference to Exhibit No. 4.20 to Affinion Group Holdings, Inc.’s Annual Report on Form 10-K
                       filed with the SEC on March 31, 2017, File No. 000-55577).
    4.2                Amendment No. 1, dated as of October 4, 2016, to the Shareholders Agreement, dated as of November 9, 2015, by and among
                       Affinion Group Holdings, Inc. and the investors party thereto (incorporated by reference to Exhibit No. 10.1 to Affinion Group
                       Holdings, Inc.’s Current Report on Form 8-K filed with the SEC on October 4, 2016, File No. 000-55577).
    4.3                Amendment No. 2, dated as of March 31, 2017, to the Shareholders Agreement, dated as of November 9, 2015, among
                       Affinion Group Holdings, Inc. and the investors party thereto (incorporated by reference to Exhibit No. 10.1 to Affinion Group
                       Holdings, Inc.’s Quarterly Report on Form 10-Q filed with the SEC on May 12, 2017, File No. 000-55577).
    4.4                Amended and Restated Registration Rights Agreement, dated March 31, 2017, among Affinion Group Holdings, Inc. and the
                       investors party thereto (incorporated by reference to Exhibit No. 10.2 to Affinion Group Holdings, Inc.’s Quarterly Report on
                       Form 10-Q filed with the SEC on May 12, 2017, File No. 000-55577).
    4.5                Limited Warrant, dated as of November 9, 2015, issued by Affinion Group Holdings, Inc. (incorporated by reference to Exhibit
                       10.7 to Affinion Group Holdings, Inc.’s Current Report on Form 8-K filed with the SEC on November 12, 2015, File No. 333-
                       173105).
    4.6                Indenture, dated as of May 10, 2017, among Affinion Group, Inc., the Guarantors party thereto, and Wilmington Trust,
                       National Association, as Trustee (incorporated by reference to Exhibit 4.1 to Affinion Group Holdings, Inc.’s Current Report
                       on Form 8-K filed with the SEC on May 12, 2017, File No. 000-55577).
   10.1                Form of Restricted Stock Unit Agreement (incorporated by reference to Exhibit No. 10.2 to Affinion Group, Inc.’s Quarterly
                       Report on Form 10-Q for the period ended March 31, 2010, File No. 333-133895).

                                                                           109




                                                                                                                                      110
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                        109/173
1/17/2020
      Case                                       aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.238 Page 111 of 174
  Exhibit No.                                                                  Description


   10.2             Affinion Group Holdings, Inc. 2005 Stock Incentive Plan, dated as of October 17, 2005 (incorporated by reference to Exhibit
                    No. 10.6 to Affinion Group, Inc.’s Registration Statement on Form S-4 filed with the SEC on May 8, 2006, File No. 333-
                    133895).
   10.3             First Amendment to the Affinion Group Holdings, Inc. 2005 Stock Incentive Plan, dated December 4, 2006 (incorporated by
                    reference to Exhibit 10.8 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2006,
                    File No. 333-133895).
   10.4             Second Amendment to the Affinion Group Holdings, Inc. 2005 Stock Incentive Plan, dated January 30, 2007 (incorporated by
                    reference to Exhibit 10.1 to Affinion Group, Inc.’s Current Report on Form 8-K filed with the SEC on February 1, 2007, File
                    No. 333-133895).
   10.5             Form of Affinion Group Holdings, Inc. 2007 Stock Award Plan (incorporated by reference to Exhibit No. 10.6 to Affinion
                    Group, Inc.’s Quarterly Report on Form 10-Q for the period ended September 30, 2007, File No. 333-133895).
   10.6             Form of Nonqualified Stock Option Agreement pursuant to Affinion Group Holdings, Inc.’s 2007 Stock Award
                    Plan (incorporated by reference to Exhibit No. 10.7 to Affinion Group, Inc.’s Quarterly Report on Form 10-Q for the period
                    ended September 30, 2007, File No. 333-133895).

   10.7             Option Agreement, dated as of October 17, 2005, between Affinion Group Holdings, Inc. and Optionee (with Optionee
                    signatories being Siegel, among others) (incorporated by reference to Exhibit No. 10.9 to Affinion Group, Inc.’s Registration
                    Statement on Form S-4 filed with the SEC on May 8, 2006, File No. 333-133895).
   10.8             Subscription Agreement, dated as of October 17, 2005, between Affinion Group Holdings, Inc. and Investor (with Investor
                    signatories being Siegel, among others) (incorporated by reference to Exhibit No. 10.15 to Affinion Group, Inc.’s Registration
                    Statement on Form S-4 filed with the SEC on May 8, 2006, File No. 333-133895).
   10.9             Supplemental Bonus Letter by and between Officer and Cendant Marketing Services Division dated September 28, 2005
                    (assumed by Affinion Group, Inc.) (with Officer signatories being Siegel, among others) (incorporated by reference to Exhibit
                    No. 10.18 to Affinion Group, Inc.’s Registration Statement on Form S-4 filed with the SEC on May 8, 2006, File No. 333-
                    133895).
   10.10            Employment Agreement, dated as of November 9, 2007, by and among Affinion Group Holdings, Inc., Affinion Group, Inc.
                    and Todd H. Siegel (incorporated by reference to Exhibit No. 10.5 to Affinion Group, Inc.’s Quarterly Report on Form 10-Q for
                    the period ended September 30, 2007, File No. 333-133895).
   10.11            Amendment to Employment Agreement, dated as of September 20, 2012, among Affinion Group Holdings, Inc., Affinion
                    Group, Inc. and Todd H. Siegel (incorporated by reference to Exhibit No. 10.3 to Affinion Group, Inc.’s Quarterly Report on
                    Form 10-Q for the period ended September 30, 2012, File No. 333-133895).
   10.12            Employment Agreement, dated as of December 16, 2013, by and among Affinion Group Holdings, Inc., Affinion Group, Inc.
                    and Gregory S. Miller (incorporated by reference to Exhibit No. 10.32 to Affinion Group, Inc.’s Annual Report on Form 10-K
                    for the year ended December 31, 2013, File No. 333-133895).
   10.13            Amended and Restated Deferred Compensation Plan, dated as of November 20, 2008, of Affinion Group, Inc. (incorporated by
                    reference to Exhibit 10.28 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2008, File
                    No. 333-133895).

   10.14            Offer Letter, dated as of January 16, 2014, among Affinion Group Holdings, Inc., Affinion Group, Inc. and Robert A. Lyons
                    (incorporated by reference to Exhibit 10.1 to Affinion Group, Inc.’s Quarterly Report on Form 10-Q for the period ended
                    March 31, 2014, File No. 333-133895).
   10.15            Amendment to Affinion Group Holdings, Inc.’s 2007 Stock Award Plan, dated April 1, 2014 (incorporated by reference to
                    Exhibit 10.2 to Affinion Group, Inc.’s Quarterly Report on Form 10-Q for the period ended March 31, 2014, File No. 333-
                    133895).
   10.16            Form of Performance Incentive Award Agreement pursuant to Affinion Group Holdings, Inc.’s 2007 Stock Award Plan
                    (incorporated by reference to Exhibit 10.3 to Affinion Group, Inc.’s Quarterly Report on Form 10-Q for the period ended
                    March 31, 2014, File No. 333-133895).

                                                                        110




                                                                                                                                    111
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                      110/173
1/17/2020
      Case                                       aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.239 Page 112 of 174
  Exhibit No.                                                                Description

   10.17            Amendment to Employment Agreement, dated as of February 2, 2015, among Affinion Group Holdings, Inc., Affinion Group,
                    Inc. and Todd H. Siegel (incorporated by reference to Exhibit 10.43 to Affinion Group, Inc.’s Annual Report on Form 10-K for
                    the year ended December 31, 2014, File No. 333-133895).
   10.18            Amendment to the Affinion Group Holdings, Inc. 2007 Stock Award Plan, dated April 1, 2014 (incorporated by reference to
                    Exhibit 10.44 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2014, File No. 333-
                    133895).
   10.19            Amendment to the Webloyalty Holdings, Inc. 2005 Equity Award Plan, dated April 1, 2014 (incorporated by reference to
                    Exhibit 10.45 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2014, File No. 333-
                    133895).
   10.20            Employment Agreement, dated as of April 13, 2007, between Affinion International S.r.l. and Michele Conforti (incorporated
                    by reference to Exhibit 10.46 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2014,
                    File No. 333-133895).
   10.21            Secondment Agreement, dated as of May 9, 2014, between Affinion International S.r.l. and Michele Conforti (incorporated by
                    reference to Exhibit 10.47 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2014,
                    File No. 333-133895).
   10.22            Employment Agreement, dated as of December 27, 2014, among Affinion Group Holdings, Inc., Affinion Group, Inc. and
                    Robert Lyons (incorporated by reference to Exhibit 10.48 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year
                    ended December 31, 2014, File No. 333-133895).
   10.23*           Agreement and General Release, dated December 15, 2017, between Affinion Group Holdings, Inc. and Robert Lyons.
   10.24            Form of Affinion Group Holdings, Inc. 2007 Stock Award Plan Retention Award Agreement (incorporated by reference to
                    Exhibit 10.49 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2014, File No. 333-
                    133895).

   10.25            Nominating Agreement, dated as of November 9, 2015, between Affinion Group Holdings, Inc. and Third Avenue Trust, on
                    behalf of Third Avenue Focused Credit Fund (incorporated by reference to Exhibit 10.4 to Affinion Group Holdings, Inc.’s
                    Current Report on Form 8-K filed with the SEC on November 12, 2015, File No. 333-173105).
   10.26            Nominating Agreement, dated as of November 9, 2015, between Affinion Group Holdings, Inc. and Ares Management LLC,
                    on behalf of certain affiliated funds and managed accounts (incorporated by reference to Exhibit 10.5 to Affinion Group
                    Holdings, Inc.’s Current Report on Form 8-K filed with the SEC on November 12, 2015, File No. 333-173105).
   10.27            Affinion Group Holdings, Inc. 2015 Equity Incentive Plan, dated as of November 9, 2015 (incorporated by reference to Exhibit
                    4.3 to Affinion Group Holdings, Inc.’s Registration Statement on Form S-8 filed with the SEC on October 27, 2016, File No.
                    333-214272).
   10.28            Amendment to Employment Agreement, dated as of March 9, 2016, between Affinion International S.r.l. and Michele Conforti
                    (incorporated by reference to Exhibit 10.51 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year ended
                    December 31, 2015, File No. 333-133895).
   10.29            Form of Affinion Group Holdings, Inc. 2016 Long Term Incentive Award Agreement (incorporated by reference to Exhibit
                    10.52 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2015, File No. 333-133895).
   10.30            Affinion Group Holdings, Inc. 2016 Long Term Incentive Plan Amended and Restated Award Agreement, dated as of June 1,
                    2017, between Affinion Group Holdings, Inc. and Scott Lazear (incorporated by reference to Exhibit 10.2 to Affinion Group
                    Holdings, Inc.’s Quarterly Report on Form 10-Q for the period ended June 30, 2017, File No. 000-55577).
   10.31            Form of Non-Qualified Stock Option Award Agreement (incorporated by reference to Exhibit 10.53 to Affinion Group, Inc.’s
                    Annual Report on Form 10-K for the year ended December 31, 2015, File No. 333-133895).

   10.32            Employment Agreement, dated as of December 27, 2014, among Affinion Group Holdings, Inc., Affinion Group, Inc. and
                    Scott Lazear (incorporated by reference to Exhibit 10.42 to Affinion Group, Inc.’s Annual Report on Form 10-K for the year
                    ended December 31, 2016, File No. 333-133895).

                                                                       111




                                                                                                                                 112
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                   111/173
1/17/2020
      Case                                       aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.240 Page 113 of 174
  Exhibit No.                                                                  Description

   10.33            Amended and Restated Employment Agreement, dated as of June 1, 2017, among Affinion Group Holdings, Inc., Affinion
                    Group, Inc. and Scott Lazear (incorporated by reference to Exhibit 10.1 to Affinion Group Holdings, Inc.’s Quarterly Report
                    on Form 10-Q for the period ended June 30, 2017, File No. 000-55577).
   10.34            Investor Purchase Agreement, dated as of March 31, 2017, by and among Affinion Group Holdings, Inc., Affinion Group, Inc.,
                    Affinion Investments, LLC, affiliates of Elliott Management Corporation, Franklin Mutual Quest Fund, affiliates of Empyrean
                    Capital Partners, LP, and Metro SPV LLC (incorporated by reference to Exhibit 10.1 to Affinion Group, Inc.’s Current Report
                    on Form 8-K filed with the SEC on March 31, 2017, File No. 333-133895).
   10.35            Credit Agreement, dated as of May 10, 2017, among Affinion Group Holdings, Inc., Affinion Group, Inc., as Borrower, the
                    lenders party thereto, HPS Investment Partners, LLC, as Administrative Agent and Collateral Agent and HPS Investment
                    Partners, LLC, as Lead Arranger, Syndication Agent, Documentation Agent and Bookrunner (incorporated by reference to
                    Exhibit 10.1 to Affinion Group Holdings, Inc.’s Current Report on Form 8-K filed with the SEC on May 12, 2017, File No.
                    000-55577).
   10.36            First Amendment to Credit Agreement, dated as of November 30, 2017, among Affinion Group, Inc., as Borrower, HPS
                    Investment Partners, LLC, as administrative agent, the Revolving Facility Lenders and for purposes of Section 3 thereof each
                    other Loan Party party thereto (incorporated by reference to Exhibit 10.1 to Affinion Group Holdings, Inc.’s Current Report on
                    Form 8-K filed with the SEC on December 6, 2017, File No. 000-55577).
   10.37            Nominating Agreement, dated as of May 10, 2017, between Affinion Group Holdings, Inc. and affiliates of Elliott Management
                    Corporation (incorporated by reference to Exhibit 10.2 to Affinion Group, Inc.’s Current Report on Form 8-K filed with the
                    SEC on May 12, 2017, File No. 333-133895).
   10.38            Nominating Agreement, dated as of May 10, 2017, between Affinion Group Holdings, Inc. and Metro SPV LLC, an affiliate of
                    ICG Strategic Secondaries Advisors LLC (incorporated by reference to Exhibit 10.3 to Affinion Group, Inc.’s Current Report
                    on Form 8-K filed with the SEC on May 12, 2017, File No. 333-133895).
   10.39            Warrant Agreement, dated as of May 10, 2017, between Affinion Group Holdings, Inc. and American Stock Transfer & Trust
                    Company, LLC (incorporated by reference to Exhibit 10.4 to Affinion Group, Inc.’s Current Report on Form 8-K filed with the
                    SEC on May 12, 2017, File No. 333-133895).
   10.40*           Form of Restricted Stock Unit Award Agreement for Directors.
   10.41*           Restricted Stock Unit Agreement, dated as of December 18, 2017, between Affinion Group Holdings, Inc. and Metro SPV
                    LLC.
   10.42*           Employment Agreement, dated as of July 15, 2014, among Affinion Group Holdings, Inc., Affinion Group, Inc. and James C.
                    Daly, Jr.
   12.1*            Statement re: Computation of Ratio of Earnings to Fixed Charges.

   21.1*            Subsidiaries of Affinion Group Holdings, Inc.
   23.1*            Consent of PricewaterhouseCoopers LLP.
   23.2*            Consent of Deloitte & Touche LLP.
   31.1*            Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes Oxley Act.
   31.2*            Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes Oxley Act.
   32.1**           Certification of the Chief Executive Officer pursuant to 18 USC Section 1350.
   32.2**           Certification of the Chief Financial Officer pursuant to 18 USC Section 1350.

                                                                        112




                                                                                                                                   113
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                     112/173
1/17/2020
      Case                                       aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.241 Page 114 of 174
  Exhibit No.                                                              Description

  101.INS XBRL       Instance Document.
  101.SCH XBRL       Taxonomy Extension Schema.
  101.CAL XBRL       Taxonomy Extension Calculation Linkbase.
  101.DEF XBRL       Taxonomy Extension Definition Linkbase.
  101.LAB XBRL       Taxonomy Extension Label Linkbase.
  101.PRE XBRL       Taxonomy Extension Presentation Linkbase.

  *      Filed herewith
  **     Furnished herewith




                                                                     113




                                                                                           114
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm         113/173
1/17/2020
      Case                                    aghi-10k_20171231.htm
             3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.242 Page 115 of 174

  Item 16. Form 10-K Summary.
        Not Applicable.




                                                                     114




                                                                                           115
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm         114/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.243 Page 116 of 174

                                                                    SIGNATURES

        Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be
  signed on its behalf by the undersigned, thereunto duly authorized.

                                                                                           AFFINION GROUP HOLDINGS, INC.

  Date: March 1, 2018                                                                      By: /s/ Todd H. Siegel
                                                                                               Todd H. Siegel
                                                                                               Chief Executive Officer

         Pursuant to the requirements of the Securities and Exchange Act of 1934, this report has been signed below by the following persons on
  behalf of the registrant and in the capacities and on the dates indicated.

  Signature                                                                             Title                                            Date

                 /s/ Todd H. Siegel                                    Chief Executive Officer and Director                        March 1, 2018
                   Todd H. Siegel                                         (Principal Executive Officer)
                /s/ Gregory S. Miller                                         Executive Vice President                             March 1, 2018
                  Gregory S. Miller                                          and Chief Financial Officer
                                                                            (Principal Financial Officer)
                 /s/ Lori A. Tansley                                            Senior Vice President                              March 1, 2018
                   Lori A. Tansley                                          and Chief Accounting Officer
                                                                           (Principal Accounting Officer)
                 /s/ Gilbert S. Palter                                                Director                                     March 1, 2018
                  Gilbert S. Palter
               /s/ Christophe Browne                                                  Director                                     March 1, 2018
                 Christophe Browne
                 /s/ Austin Camporin                                                  Director                                     March 1, 2018
                  Austin Camporin
                   /s/ Rick P. Frier                                                  Director                                     March 1, 2018
                     Rick P. Frier
                /s/ Michael Iaccarino                                                 Director                                     March 1, 2018
                 Michael Iaccarino
               /s/ Mark R. Vondrasek                                                  Director                                     March 1, 2018
                Mark R. Vondrasek




                                                                          S-1




                                                                                                                                      116
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                        115/173
1/17/2020
      Case                                    aghi-10k_20171231.htm
             3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.244 Page 117 of 174

                                                  INDEX TO FINANCIAL STATEMENTS

  Audited Consolidated Financial Statements of Affinion Group Holdings, Inc. (the “Company”):


  Reports of Independent Registered Public Accounting Firm                                                                       F–2
  Consolidated Balance Sheets of the Company as of December 31, 2017 and 2016                                                    F–5
  Consolidated Statements of Comprehensive Income (Loss) of the Company for the years ended December 31, 2017, 2016 and 2015     F–6
  Consolidated Statements of Changes in Deficit of the Company for the years ended December 31, 2017, 2016 and 2015              F–7
  Consolidated Statements of Cash Flows of the Company for the years ended December 31, 2017, 2016 and 2015                      F–8
  Notes to Audited Consolidated Financial Statements of the Company                                                              F–9




                                                                      F-1




                                                                                                                           117
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                         116/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.245 Page 118 of 174

                                             Report of Independent Registered Public Accounting Firm

  To the Board of Directors and Stockholders of Affinion Group Holdings, Inc.


  Opinions on the Financial Statements and Internal Control over Financial Reporting
  We have audited the accompanying consolidated balance sheets of Affinion Group Holdings, Inc. and its subsidiaries as of December 31, 2017 and
  December 31, 2016, and the related consolidated statements of comprehensive income (loss), changes in deficit and cash flows for each of the two
  years in the period ended December 31, 2017 including the related notes (collectively referred to as the (“consolidated financial statements”). We
  also have audited the Company's internal control over financial reporting as of December 31, 2017, based on criteria established in Internal
  Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).

  In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company
  as of December 31, 2017 and December 31, 2016, and the results of its operations and its cash flows for each of the two years in the period ended
  December 31, 2017 in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, the
  Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2017, based on criteria
  established in Internal Control - Integrated Framework (2013) issued by the COSO.


  Basis for Opinions
  The Company's management is responsible for these consolidated financial statements, for maintaining effective internal control over financial
  reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in Management’s Report on Internal
  Control over Financial Reporting appearing under Item 9A. Our responsibility is to express opinions on the Company’s consolidated financial
  statements and on the Company's internal control over financial reporting based on our audits. We are a public accounting firm registered with the
  Public Company Accounting Oversight Board (United States) ("PCAOB") and are required to be independent with respect to the Company in
  accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the
  PCAOB.

  We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audits to obtain
  reasonable assurance about whether the consolidated financial statements are free of material misstatement, whether due to error or fraud, and
  whether effective internal control over financial reporting was maintained in all material respects.

  Our audits of the consolidated financial statements included performing procedures to assess the risks of material misstatement of the consolidated
  financial statements, whether due to error or fraud, and performing procedures that respond to those risks. Such procedures included examining,
  on a test basis, evidence regarding the amounts and disclosures in the consolidated financial statements. Our audits also included evaluating the
  accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the consolidated
  financial statements. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial
  reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control
  based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We
  believe that our audits provide a reasonable basis for our opinions.


  Definition and Limitations of Internal Control over Financial Reporting
  A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial
  reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A
  company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in
  reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that
  transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles,
  and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the
  company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the
  company’s assets that could have a material effect on the financial statements.


                                                                            F-2




                                                                                                                                         118
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            117/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.246 Page 119 of 174

  Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any
  evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that
  the degree of compliance with the policies or procedures may deteriorate.

  /s/ PricewaterhouseCoopers LLP
  New York, New York
  March 1, 2018

  We have served as the Company’s auditor since 2016

                                                                           F-3




                                                                                                                                       119
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         118/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.247 Page 120 of 174

                                 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

  To Affinion Group Holdings, Inc.:

  We have audited the accompanying consolidated statements of comprehensive income (loss) and the related consolidated statements of changes in
  deficit and cash flows of Affinion Group Holdings, Inc. and subsidiaries (the “Company”) for the year ended December 31, 2015. These financial
  statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements based on
  our audit.

  We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards
  require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.
  The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our
  audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the
  circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.
  Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the
  financial statements, assessing the principles used and significant estimates made by management, as well as evaluating the overall financial
  statement presentation. We believe that our audit provides a reasonable basis for our opinion.

  In our opinion, such consolidated financial statements present fairly, in all material respects, the results of the Company’s operations and its cash
  flows for the year ended December 31, 2015, in conformity with accounting principles generally accepted in the United States of America.

  As discussed in Note 2 to the consolidated financial statements, the accompanying 2015 financial statements have been retrospectively adjusted for
  the adoption of Financial Accounting Standards Board Accounting Standards Update 2015-03, Interest – Imputation of Interest (“ASU 2015-03”).

  /s/ Deloitte & Touche LLP

  Stamford, CT
  March 10, 2016




                                                                            F-4




                                                                                                                                         120
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            119/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.248 Page 121 of 174

                                                      AFFINION GROUP HOLDINGS, INC.
                                                     CONSOLIDATED BALANCE SHEETS
                                                       (In millions, except share amounts)

                                                                                                            December 31,             December 31,
                                                                                                                2017                     2016
  Assets
  Current assets:
       Cash and cash equivalents                                                                        $              39.8      $              37.7
       Restricted cash                                                                                                 24.8                     26.1
       Receivables (net of allowances for doubtful accounts of $7.5 and $3.0, respectively)                           155.6                    135.9
       Profit-sharing receivables from insurance carriers                                                              23.4                     18.8
       Prepaid commissions                                                                                             40.9                     33.9
       Other current assets                                                                                            67.6                     70.6
  Total current assets                                                                                                352.1                    323.0
  Property and equipment, net                                                                                         108.4                    105.5
  Contract rights and list fees, net                                                                                   18.8                     16.4
  Goodwill                                                                                                            224.7                    218.2
  Other intangibles, net                                                                                               34.0                     41.5
  Other non-current assets                                                                                             28.9                     34.3
  Total assets                                                                                          $             766.9      $             738.9

  Liabilities and Deficit
  Current liabilities:
       Current portion of long-term debt                                                                $              13.9      $               7.8
       Accounts payable and accrued expenses                                                                          325.5                    327.6
       Deferred revenue                                                                                                51.5                     54.8
       Income taxes payable                                                                                             3.2                      2.7
  Total current liabilities                                                                                           394.1                    392.9
  Long-term debt, net                                                                                               1,887.3                  1,855.8
  Deferred income taxes                                                                                                 5.5                     26.9
  Deferred revenue                                                                                                      4.1                      4.8
  Other long-term liabilities                                                                                          33.5                     31.4
  Total liabilities                                                                                                 2,324.5                  2,311.8
  Commitments and contingencies
  Deficit:
  Common Stock, $0.01 par value, 520,000,000 shares authorized, 9,157,071 shares
    and 9,093,330 issued and outstanding                                                                                   0.1                       0.1
  Class C Common Stock, $0.01 par value, 10,000,000 shares authorized, 434,897
    and 429,039 shares issued and 433,813 and 427,955 shares outstanding                                                   —                         —
  Class D Common Stock, $0.01 par value, 10,000,000 shares authorized, 457,784
    and 451,623 shares issued and 456,643 and 450,482 shares outstanding                                                 —                        —
  Additional paid in capital                                                                                          412.5                    409.5
  Warrants                                                                                                             31.1                       —
  Accumulated deficit                                                                                              (1,991.7)                (1,966.5)
  Accumulated other comprehensive income                                                                               (9.5)                   (15.7)
  Treasury stock, at cost, 1,084 Class C and 1,141 Class D shares                                                      (1.1)                    (1.1)
  Total Affinion Group Holdings, Inc. deficit                                                                      (1,558.6)                (1,573.7)
  Non-controlling interest in subsidiary                                                                                1.0                      0.8
  Total deficit                                                                                                    (1,557.6)                (1,572.9)
  Total liabilities and deficit                                                                         $             766.9      $             738.9

                                                  See notes to the consolidated financial statements.



                                                                         F-5




                                                                                                                                      121
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            120/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.249 Page 122 of 174

                                                     AFFINION GROUP HOLDINGS, INC.
                                 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS)
                                                       (In millions)

                                                                                                    For the Year Ended December 31,
                                                                                     2017                         2016                     2015
  Net revenues                                                               $              953.1       $               969.4         $           1,169.8
  Expenses:
       Cost of revenues, exclusive of depreciation
         and amortization shown separately below:
                  Marketing and commissions                                                  308.2                      335.7                       448.7
                  Operating costs                                                            362.1                      327.2                       385.2
       General and administrative                                                             93.8                      116.0                       115.6
       Impairment of goodwill and other long-lived assets                                       —                         —                          93.2
       Facility exit costs                                                                     1.4                        0.8                         1.8
       Depreciation and amortization                                                          46.8                       56.7                        89.8
             Total expenses                                                                  812.3                      836.4                     1,134.3
  Income from operations                                                                     140.8                      133.0                        35.5
  Interest income                                                                              0.3                        0.5                         1.8
  Interest expense                                                                          (186.5)                    (109.9)                     (215.6)
  Gain on extinguishment of debt                                                               3.5                        —                         318.9
  Other income (expense), net                                                                 (0.4)                       0.1                         1.2
  Income (loss) before income taxes and non-controlling interest                             (42.3)                      23.7                       141.8
  Income tax benefit (expense)                                                                17.9                       (7.4)                       (5.9)
  Net income (loss)                                                                          (24.4)                      16.3                       135.9
  Less: net income attributable to non-controlling interest                                   (0.8)                      (0.6)                       (0.6)
  Net income (loss) attributable to Affinion Group Holdings, Inc.            $               (25.2)     $                15.7         $             135.3

  Earnings per share attributable to Class A and Class B
  stockholders (Note 10)
  Basic                                                                                                                               $             0.14
  Diluted                                                                                                                             $             0.09
  Earnings (loss) per share attributable to common stockholders
  (Note 10)
  Basic                                                                      $               (2.12)     $                1.74         $            95.07
  Diluted                                                                    $               (2.12)     $                1.74         $            95.07

  Net income (loss)                                                          $               (24.4)     $                16.3         $            135.9
  Currency translation adjustment, net of tax for all periods                                  6.3                       (9.4)                      (7.8)
  Comprehensive income (loss)                                                                (18.1)                       6.9                      128.1
  Less: comprehensive income attributable to non-controlling interest                         (0.9)                      (0.7)                      (0.2)
  Comprehensive income (loss) attributable to Affinion Group
  Holdings, Inc.                                                             $               (19.0)     $                  6.2        $            127.9


                                                  See notes to the consolidated financial statements.




                                                                         F-6




                                                                                                                                          122
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            121/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.250 Page 123 of 174

                                                        AFFINION GROUP HOLDINGS, INC.
                                        CONSOLIDATED STATEMENTS OF CHANGES IN DEFICIT
                                                         (In millions)

                                                              Affinion Group Holdings, Inc. Deficit
                                                 Common
                                                 Stock and                                             Accumulated
                                                 Additional                                               Other                          Non-
                                  Common          Paid-in                              Accumulated    Comprehensive       Treasury     Controlling         Total
                                   Shares         Capital             Warrants            Deficit     Income (Loss)        Stock        Interest           Deficit
  Balance, January 1, 2015        85,129,859     $       145.0    $       124.8        $ (2,117.5) $           1.2    $        (1.1) $         1.1    $ (1,846.5)
  Net income                              —                —                —               135.3              —                —              0.6         135.9
  Currency translation
  adjustment, net of tax                    —               —                —                 —              (7.4)              —            (0.4)             (7.8)
  Dividend paid to non-
  controlling interest                      —               —                —                 —                —                —            (0.6)             (0.6)
  Conversion of Series A
  warrants to common stock        45,003,196             117.6           (117.6)               —                —                —              —                    —
  Cancellation of Series B
  warrants                                  —              7.2             (7.2)               —                —                —              —                    —
  Conversion of common
  shares to Class C and Class
  D shares                       (130,133,055)              —                —                 —                —                —              —                    —
  New common shares issued
  in debt exchange and
  subscription rights offering      9,093,330            133.5               —                 —                —                —              —             133.5
  Share-based compensation                 —               2.5               —                 —                —                —              —               2.5
  Balance, December 31,
  2015                              9,093,330            405.8              0.0           (1,982.2)           (6.2)            (1.1)           0.7         (1,583.0)
  Net income                               —               —                —                 15.7             —                —              0.6             16.3
  Currency translation
  adjustment, net of tax                    —               —                —                 —              (9.5)              —             0.1              (9.4)
  Dividend paid to non-
  controlling interest                      —              —                 —                 —                —                —            (0.6)             (0.6)
  Share-based compensation                  —              3.8               —                 —                —                —             —                 3.8
  Balance, December 31,
  2016                              9,093,330            409.6               —            (1,966.5)          (15.7)            (1.1)           0.8         (1,572.9)
  Net income (loss)                        —               —                 —               (25.2)             —               —              0.8            (24.4)
  Currency translation
  adjustment, net of tax                    —               —                —                 —               6.2               —             0.1               6.3
  Dividend paid to non-
  controlling interest                    —                —                —                  —                —                —            (0.7)             (0.7)
  Issuance of warrants                    —                —               31.6                —                —                —             —                31.6
  Exercise of warrants                63,741               0.5             (0.5)               —                —                —             —                 —
  Share-based compensation                —                2.5              —                  —                —                —             —                 2.5
  Balance, December 31,
  2017                              9,157,071    $       412.6    $        31.1        $ (1,991.7) $          (9.5) $          (1.1) $         1.0    $ (1,557.6)


                                                     See notes to the consolidated financial statements.



                                                                                 F-7




                                                                                                                                                     123
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                       122/173
1/17/2020
      Case                                       aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.251 Page 124 of 174

                                                             AFFINION GROUP HOLDINGS, INC.
                                                   CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                 (In millions)

                                                                                                                 For the Year Ended December 31,
                                                                                                        2017                   2016                2015
  Operating Activities
        Net income (loss)                                                                          $           (24.4)   $           16.3     $            135.9
        Adjustments to reconcile net income (loss) to net cash provided by operating activities:
              Depreciation and amortization                                                                     46.8                56.7                    89.8
              Amortization of debt discount, financing costs and carrying value adjustment                      (0.1)              (31.4)                    6.8
              Impairment of goodwill and other long-lived assets                                                  —                   —                     93.2
              Payment in kind interest                                                                          41.7                  —                       —
              Provision for (recovery of) accounts receivable loss provided for                                  4.8                 0.2                    (4.3)
              Gain on extinguishment of debt                                                                    (3.5)                 —                   (318.9)
              Facility exit costs                                                                                1.4                 0.8                     1.8
              Share-based compensation                                                                           2.5                 3.7                     3.0
              Deferred income taxes                                                                            (22.0)                2.4                     1.2
        Net change in assets and liabilities:
              Restricted cash                                                                                    1.4                (0.1)                    6.0
              Receivables                                                                                      (20.9)              (25.6)                    4.8
              Receivables from related parties                                                                    —                   —                      6.1
              Profit-sharing receivables from insurance carriers                                                (4.5)                1.0                     8.9
              Prepaid commissions                                                                               (5.8)                3.7                     9.3
              Other current assets                                                                               5.3                12.5                    10.3
              Contract rights and list fees                                                                     (2.5)                0.1                    (0.2)
              Other non-current assets                                                                           6.4                (0.7)                   (6.4)
              Accounts payable and accrued expenses                                                            (10.8)               (4.4)                  (15.2)
              Payables to related parties                                                                         —                   —                     (0.2)
              Deferred revenue                                                                                  (5.4)              (14.4)                  (19.8)
              Income taxes receivable and payable                                                               (0.2)               (0.3)                    0.2
              Other long-term liabilities                                                                        0.2                 3.0                    (5.0)
              Other, net                                                                                        (3.4)                2.1                     3.1
                    Net cash provided by operating activities                                                    7.0                25.6                    10.4
  Investing Activities
        Capital expenditures                                                                                   (38.1)              (34.3)                  (31.4)
        Restricted cash                                                                                          0.6                 1.8                    (0.6)
        Acquisition-related payments, net of cash acquired                                                      (0.4)                 —                     (1.7)
        Proceeds from sale of investment                                                                         —                    —                      1.5
                    Net cash used in investing activities                                                      (37.9)              (32.5)                  (32.2)
  Financing Activities
        Borrowings (repayments) under revolving credit facility, net                                          55.0                    —                    (5.0)
        Proceeds from issuance of debt                                                                     1,539.6                    —                   110.0
        Financing costs                                                                                      (29.3)                   —                   (14.7)
        Principal payments on borrowings                                                                  (1,534.7)                 (7.8)                 (42.9)
        Proceeds from issuance of warrants                                                                     0.5                    —                      —
        Dividend paid to non-controlling interest                                                             (0.7)                 (0.5)                  (0.6)
                    Net cash provided by (used in) financing activities                                       30.4                  (8.3)                  46.8
  Effect of changes in exchange rates on cash and cash equivalents                                             2.6                  (2.5)                  (1.9)
  Net increase (decrease) in cash and cash equivalents                                                         2.1                 (17.7)                  23.1
  Cash and cash equivalents, beginning of year                                                                37.7                  55.4                   32.3
  Cash and cash equivalents, end of year                                                           $          39.8      $           37.7     $             55.4
  Supplemental Disclosure of Cash Flow Information:
  Interest payments                                                                                $           120.1    $          133.8     $            184.2
  Income tax payments, net of refunds                                                              $             4.5    $            4.3     $               3.4

                                                        See notes to the consolidated financial statements.



                                                                                   F-8



                                                                                                                                                 124
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                   123/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.252 Page 125 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                          NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

  1. BASIS OF PRESENTATION AND BUSINESS DESCRIPTION
         Basis of Presentation — On October 17, 2005, Cendant Corporation (“Cendant”) completed the sale of the Cendant Marketing Services
  Division to Affinion Group, Inc. (“Affinion”), a wholly-owned subsidiary of Affinion Group Holdings, Inc. (the “Company” or “Affinion
  Holdings”) and an affiliate of Apollo Global Management, LLC (together with its subsidiaries, “Apollo”), pursuant to a purchase agreement dated
  July 26, 2005 for approximately $1.8 billion (the “Apollo Transactions”).

        All references to Cendant refer to Cendant Corporation, which changed its name to Avis Budget Group, Inc. in August 2006, and its
  consolidated subsidiaries, specifically in the context of its business and operations prior to, and in connection with, the Company’s separation from
  Cendant.

        Business Description — The Company develops programs and solutions that motivate and inspire loyalty. Through our proprietary
  technology platforms and end-to-end customer service capabilities, we design, administer and fulfill loyalty, customer engagement and insurance
  programs and solutions that strengthen and expand the value of relationships for many of the world’s largest and most respected companies. Our
  programs and solutions include:
           •    Loyalty solutions that help reward, motivate and retain consumers. We create and manage any and all aspects of our clients’ points-
                based loyalty programs, including design, platform, analytics, points management and fulfillment. Our loyalty solutions offer
                relevant, best-in-class rewards (such as travel, gift cards and merchandise) to consumers enabling clients to motivate, retain and
                thank their best customers. For example, our platform and technology support points-based programs for financial services,
                automotive, gaming, travel and hospitality companies.
           •    Customer engagement programs and solutions that address key consumer needs such as greater peace of mind and meaningful
                savings for everyday purchases. We provide these solutions to leading companies in the financial institution, telecommunications, e-
                commerce, retail and travel sectors globally. These differentiated programs help our clients enrich their offerings to drive deeper
                connections with their customers, and to encourage their customers to engage more, stay loyal and generate more revenue for our
                clients. For example, we develop and manage programs such as identity theft protection, credit monitoring, savings on everyday
                purchases, concierge services, discount travel services and roadside assistance.
           •    Insurance programs and solutions that help protect consumers in the event of a covered accident, injury, illness, or death. We market
                accident and life insurance programs on behalf of our financial institution partners. We work with leading insurance carriers to
                administer coverage for approximately 18.4 million people across America. These insurance solutions provide affordable,
                convenient insurance to consumers resulting in proven customer loyalty and generating incremental revenue for our clients. Our
                insurance solutions include accidental death and dismemberment insurance (“AD&D”), hospital accident plan, recuperative care,
                graded benefit whole life and simplified issue term life insurance.


          In 2016, we implemented a new globalized organizational structure (the “Global Reorganization”) to better support our key strategic
  initiatives and enhance long-term revenue growth. This organizational structure allows us to combine similar lines of business on common
  platforms and shared infrastructures on a global basis to drive best practices and efficiencies with meaningful cost savings. In addition, we no
  longer materially invest in lines of business that we believe are not essential to our long-term growth prospects. We remain committed to our
  business strategy of pursuing initiatives that maintain and enhance our position as a global leader in loyalty and customer engagement
  solutions. The 2016 implementation of the Global Reorganization marks another major step in our strategic plan and ongoing transformation. See
  Note 17 to our audited consolidated financial statements for more information concerning our segment results and Note 3 to our audited
  consolidated financial statements for more information concerning the allocation of goodwill among the new segments. Prior period segment
  amounts throughout the notes to the audited consolidated financial statement have been reclassified to the new segment structure. The
  reclassification of historical business segment information had no impact on our primary financial statements.


                                                                           F-9




                                                                                                                                       125
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         124/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.253 Page 126 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


        Effective January 1, 2016, we have the following four operating segments:
           •      Global Loyalty. This segment consists of all of our loyalty assets globally in which we are a provider of end-to-end loyalty solutions
                  that help clients reward, enrich, motivate and retain customers, including program design, points management and administration,
                  and broad-based fulfillment and redemption across multiple channels.
           •      Global Customer Engagement. This segment consists of our customer engagement business, in which we are a leading global
                  solutions provider that delivers a flexible mix of benefits and services for our clients that meet customers’ needs, including products
                  that are designed to help consumers save money and gain peace of mind.
           •      Insurance Solutions. This segment consists of the domestic insurance business, in which we are a leading third-party agent,
                  administrator and marketer of certain accident & life insurance solutions.
           •      Legacy Membership and Package. This segment consists of certain global membership and package programs that are no longer
                  being actively marketed but continue to be serviced and supported (which were previously reported predominantly in our
                  Membership Products segment and to a lesser extent in our International Products segment) and also includes the domestic Package
                  business (which, through December 31, 2015, was reported in the Insurance and Package segment). This segment includes
                  membership programs that were marketed with many of the Company’s large domestic financial institution partners. Although the
                  Company will continue to service these members, it expects that cash flows and revenues will decrease over time due to the
                  anticipated attrition of the member base in this operating segment.


  2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
  Consolidation
         The consolidated financial statements include the accounts of the Company and its wholly-owned and majority-owned subsidiaries.
  Investments in entities over which the Company has the ability to exercise significant influence but does not have a controlling interest are
  accounted for under the equity method of accounting. The Company considers several factors in determining whether it has the ability to exercise
  significant influence with respect to investments, including, but not limited to, direct and indirect ownership level in the voting securities, active
  participation on the board of directors, approval of operating and budgeting decisions and other participatory and protective rights and commercial
  business relationships. Under the equity method, the Company’s proportionate share of the net income or loss of such investee is reflected in the
  Company’s consolidated results of operations. These financial statements have been prepared in accordance with accounting principles generally
  accepted in the United States of America (“U.S. GAAP”). All intercompany balances and transactions have been eliminated.


  Share-Based Compensation
          For all stock-based awards issued by Affinion Holdings to directors and employees of the Company and consultants to the Company that are
  accounted for as equity awards, the Company recognizes compensation expense based on estimated fair values on the date of grant. For all stock-
  based awards issued by Affinion Holdings to directors and employees of the Company and consultants to the Company that are accounted for as
  liability awards, the Company recognizes compensation expense, based on estimated fair value at each reporting date. The Company recognizes
  forfeitures as they occur. Compensation expense is recognized ratably over the requisite service period, which is the period during which the
  employee is required to provide services in exchange for the award. The requisite service period is generally the vesting period. Stock
  compensation expense is included in general and administrative expense in the accompanying consolidated statements of comprehensive income
  (loss).


  Revenue Recognition
         Global Loyalty — Revenues are generated from our clients through our loyalty business by designing (management, analytics and customer
  experience) and administering points-based loyalty programs on a platform licensing, fee-for-service basis. The Company typically charges a per-
  subscriber and/or a per-activity administrative fee to clients for our services. In addition, commissions may be earned from our suppliers and/or a
  transaction fee from our clients based on volume for enabling or executing transactions such as fees generated from loyalty points related
  purchases and redemption. In most circumstances, revenue is recognized net of the cost of fulfillment.

                                                                            F-10




                                                                                                                                         126
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           125/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.254 Page 127 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         Global Customer Engagement and Legacy Membership — Our customer engagement solutions may be categorized in two ways: (1)
  revenue enhancement, which is a traditional subscription-based model and (2) engagement solutions, which is a fee-for-service or transactional
  based model. In the revenue enhancement model, we provide incremental services for our clients to monetize their customer base. We also partner
  with clients to customize benefits that resonate with their brand and their customers’ needs. In the engagement solutions model, we help clients
  differentiate their products and build strong customer relations. We also bundle appropriate rewards and benefits along the lifecycle of clients’
  customers to create intimate, reciprocal connections that drive purchase decisions, interaction and participation over time.

         The Company generates revenues for desired customer engagement programs and solutions typically through a licensing and/or per user fee.
  In other arrangements, we generate revenues though the sale of our value-added subscription-based programs and solutions to the customers of our
  clients whom we bill on a monthly, quarterly or annual basis.

         Insurance Solutions — Commission revenue for marketing and administrative services earned per administrative services agreements with
  carriers is based on a percentage of premiums earned by the insurance carriers that issue the policies. Premiums are typically paid either monthly or
  quarterly. Commission revenue is recognized ratably for the marketing and administrative services provided over the underlying policy coverage
  period. There are also profit-sharing arrangements with certain of the insurance carriers that issue the underlying insurance policies. All revenue
  from insurance programs is reported net of insurance costs. Insurance costs totaled approximately $143.4 million in 2017, $157.6 million in 2016
  and $169.3 million in 2015. Under the profit sharing arrangements, approximately 60% of the gross premiums collected on behalf of the insurance
  carrier are earned as commission revenue under administrative agreements and the remaining 40% of gross premiums are retained in a fiduciary
  account managed on behalf of the carrier. The remaining carrier funds are distributed monthly to the carrier to pay claims, administrative
  expenses, and the carrier’s retention fee. Any surplus or deficit is distributed to the Company under the profit share arrangement.


  Marketing Expense
        Global Customer Engagement — Marketing expense to acquire new members is recognized when incurred, which is generally prior to both
  the commencement of the trial period and recognition of revenue for membership programs.

         Insurance Solutions — Marketing expense to acquire new insurance business is recognized by the Company when incurred. Payments are
  made to marketing partners or third parties associated with acquiring rights to their existing block of insurance customers (contract rights) and for
  the renewal of existing contracts that provide the Company primarily with the right to retain billing rights for renewal of existing customers’
  insurance policies and the ability to perform future marketing (list fees). These payments are deferred on the accompanying consolidated balance
  sheets, with contract rights amortized to amortization expense and list fees amortized to marketing expense. The amortization methods employed
  generally approximate the expected pattern of net insurance revenue earned over the applicable contractual terms.


  Commission Expense
         Global Customer Engagement and Legacy Membership — Membership commissions represent payments to partners, which are generally
  based on a percentage of revenue from the marketing of programs to such partners’ customers. Commissions are generally paid for each initial and
  renewal membership following the collection of membership fees from the customer. These commission costs are deferred on the accompanying
  consolidated balance sheets as prepaid commissions and are recognized as expense over the applicable membership period in the same manner as
  the related retail membership revenue is recognized. In certain marketing arrangements, the Company pays an advance commission to the partner,
  with the advance commission earned down by the partner based on the initial and renewal membership revenue realized by the Company and the
  commission rate specified in the marketing arrangement, with the partner having the ability to continue to earn commissions in excess of the
  advance if sufficient revenue is realized by the Company. These commission costs are deferred on the accompanying consolidated balance sheets
  as prepaid commissions and recognized as expense as earned down by the partner. In other arrangements, the Company pays an upfront payment,
  called a bounty, to the partner and the partner is not entitled to any additional compensation based on initial and renewal membership. Bounties are
  recognized as expense when incurred.

                                                                           F-11




                                                                                                                                        127
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          126/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.255 Page 128 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         Insurance Solutions — Insurance administrative fees represent payments made to bank marketing partners, generally based on a fee per
  insured or a percentage of the revenue earned from the marketing of insurance programs to such marketing partners’ customers. Administrative
  fees are paid for new and renewal insurance premiums received. Additionally, for certain channels and clients, commissions are paid to brokers.
  Administrative fees are included within commission expense on the accompanying consolidated statements of comprehensive income (loss) and
  are recognized ratably over the underlying insurance policy coverage period.


  Operating Costs
         Operating costs represent the costs associated with servicing our members and end-customers. These costs include product fulfillment costs,
  communication costs with members and end-customers, information technology and payroll, telecommunications and facility costs attributable to
  operations responsible for servicing our members and end-customers.


  Income Taxes
         Income taxes are presented in the consolidated financial statements using the asset and liability approach. Deferred tax assets and liabilities
  are calculated based upon the temporary differences between the financial statements and income tax bases of assets and liabilities using currently
  enacted tax rates. Deferred tax assets are recorded net of a valuation allowance when, based on the weight of available evidence, it is more likely
  than not that some portion or all of the recorded deferred tax assets will not be realized in future periods. Decreases to the valuation allowance are
  recorded as reductions to the income tax provision, while increases to the valuation allowance result in additional income tax provision. The
  realization of deferred tax assets is primarily dependent on estimated future taxable income. As of December 31, 2017 and 2016, the Company has
  recorded a full valuation allowance for its U.S. federal net deferred tax assets. As of December 31, 2017 and 2016, the Company has also recorded
  valuation allowances against the deferred tax assets of certain state and foreign tax jurisdictions.

         The tax effects of an uncertain tax position (“UTP”) taken or expected to be taken in income tax returns are recognized only if it is “more
  likely-than-not” to be sustained on examination by the taxing authorities, based on its technical merits as of the reporting date. The tax benefits
  recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than fifty percent likelihood
  of being realized upon ultimate settlement. The Company recognizes estimated accrued interest and penalties related to UTPs in income tax
  expense.

        The Company recognizes the benefit of a UTP in the period when it is effectively settled. Previously recognized tax positions are
  derecognized in the first period in which it is no longer more likely than not that the tax position would be sustained upon examination.

         On December 22, 2017, the Tax Cuts and Jobs Act (the “TCJA”) was enacted into law. The TCJA significantly revises the U.S. corporate
  income tax laws by, among other things, lowering the corporate income tax rate to 21%, implementing a modified territorial tax system and
  imposing a one-time repatriation tax on deemed repatriated earnings and profits of U.S.-owned foreign subsidiaries (the “transition tax”). The U.S.
  federal income tax rate reduction was effective as of January 1, 2018. The Company has recorded provisional amounts related to the TCJA for the
  remeasurement of deferred taxes and the transition tax. Further, the Company is in the process of analyzing the effects of new taxes due on certain
  foreign income, that are effective starting in 2018, and other provisions of the TCJA. The Company has elected to account for GILTI (global
  intangible low-taxed income), as a period cost if and when incurred pursuant to the exposure draft issued by the FASB in January 2018.To
  complete the accounting associated with the TCJA, the Company will continue to review the technical tax interpretations associated with the
  underlying law, monitor state legislative changes, and review U.S. federal and state guidance as it is issued. Further, the Company will continue to
  accumulate and refine the relevant data and computational elements needed to finalize its accounting by December 22, 2018.


  Cash and Cash Equivalents
        The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents.

                                                                           F-12




                                                                                                                                        128
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          127/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.256 Page 129 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)



  Restricted Cash
         Restricted cash amounts relate primarily to insurance premiums collected from members that are held pending remittance to third-party
  insurance carriers. These amounts are not available for general operations under state insurance laws or under the terms of the agreements with the
  carriers that underwrite and issue insurance policies to the members. Changes in such amounts are included in operating cash flows in the
  consolidated statements of cash flows. Restricted cash also includes amounts to collateralize certain bonds and letters of credit issued on the
  Company’s behalf and amounts held in escrow. Changes in such amounts are included in investing cash flows in the consolidated statements of
  cash flows.


  Derivative Instruments
         The Company records all derivative instruments on the balance sheet at fair value. Changes in the fair value of derivatives are recognized in
  earnings unless specific hedge criteria are met. Changes in the fair value of derivatives that are designated as fair value hedges, along with the gain
  or loss on the hedged item, are recognized in current period earnings in the consolidated statements of comprehensive income (loss). For derivative
  instruments that are designated as cash flow hedges, the effective portion of changes in the fair value of derivative instruments is initially recorded
  in other comprehensive income (loss) and subsequently reclassified into earnings when the hedged transaction affects earnings. Any ineffective
  portion of changes in the fair value of cash flow hedges are immediately recognized in earnings.

         The Company uses derivative financial instruments, primarily foreign currency forward contracts, to manage its foreign exchange risk. The
  Company’s foreign currency forward contracts are recorded at fair value on the consolidated balance sheets. The derivative financial instruments
  are not designated as hedging instruments and therefore changes in their fair value are recognized currently in earnings. The Company does not use
  derivative instruments for speculative purposes.


  Property and Equipment
         Property and equipment are stated at cost, less accumulated depreciation and amortization. Depreciation is determined using the straight-line
  method over the estimated useful lives of the related assets. Amortization of leasehold improvements and computer equipment acquired under
  capital leases is determined using the straight-line method over the shorter of the estimated useful lives of the related assets or the lease term.
  Useful lives are from 5 to 15 years for leasehold improvements, from 3 to 5 years for capitalized software, from 3 to 5 years for computer
  equipment and from 5 to 7 years for furniture, fixtures and equipment.


  Internally-Developed Software
         The Company capitalizes the costs of acquiring, developing and testing software to meet the Company’s internal needs. Capitalization of
  costs associated with software obtained or developed for internal use commences when both the preliminary project stage is completed and
  management has authorized further funding for the project, based on a determination that it is probable that the project will be completed and used
  to perform the function intended. Capitalized costs include (1) external direct cost of materials and services consumed in developing or obtaining
  internal-use software, and (2) payroll and payroll-related costs for employees who are directly associated with and devote time to the internal-use
  software project. Capitalization of such costs ceases no later than the point at which the project is substantially complete and ready for its intended
  use.


  Goodwill and Identifiable Intangible Assets
        Goodwill represents the excess of the cost of an acquired entity over the net of the fair value of assets acquired and liabilities assumed.
  Goodwill has been assigned to the Company’s reporting units and is tested for impairment at least annually. The Company evaluates the
  recoverability of the carrying value of each reporting unit’s goodwill as of December 1, or whenever events or circumstances indicate that an
  impairment may have occurred. Goodwill is tested for impairment by comparing the carrying value of each reporting unit to its fair value. The
  Company determines the fair value of its reporting units utilizing a combination of the income and market approaches and incorporating
  assumptions that it believes marketplace participants would utilize. If the carrying amount of the reporting unit is greater than its fair value, a
  comparison of the reporting unit’s implied goodwill is compared to the carrying amount of the goodwill to determine the amount of the
  impairment, if any. Any impairment is recognized in earnings in the period in which the impairment is determined.

                                                                           F-13




                                                                                                                                         129
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            128/173
1/17/2020
      Case                                       aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.257 Page 130 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         During the fourth quarter of 2017, the Company performed its annual goodwill impairment test for those reporting units that had goodwill
  recorded. Key assumptions used in the goodwill impairment test were long-term growth rates ranging from 0.5% to 2.0% growth and discount
  rates ranging from 9.5% to 11.0%. In 2017, the fair value of each of the reporting units that have goodwill exceeded its respective carrying amount
  by more than 25% of the carrying amount.

         During the fourth quarter of 2016, the Company performed its annual goodwill impairment test for those reporting units that had goodwill
  recorded. Key assumptions used in the goodwill impairment test were long-term growth rates ranging from 0.5% to 2.0% growth and discount
  rates ranging from 10.0% to 12.0%. In 2016, the fair value of each of the reporting units that have goodwill exceeded its respective carrying
  amount by more than 25% of the carrying amount.

         Indefinite-lived intangible assets, if any, are tested for impairment annually, or sooner if events occur or circumstances change. An
  indefinite-lived intangible asset is tested for impairment by comparing its fair value to its carrying amount and, if the carrying amount is greater
  than the fair value, recognizing an impairment loss for the excess.

         The Company’s intangible assets as of December 31, 2017 and 2016 consist primarily of intangible assets with finite useful lives acquired
  by the Company in the Apollo Transactions and subsequent acquisitions and were initially recorded at their respective estimated fair values. Finite-
  lived intangible assets are amortized as follows:

  Intangible Asset                                                        Amortization Method                        Estimated Useful Lives
  Member relationships                                                    Declining balance                          5 – 8 years
  Affinity relationships                                                  Declining balance, straight line           1 – 14 years
  Proprietary databases and systems                                       Straight line                              3 – 10 years
  Trademarks and tradenames                                               Straight line                              5 – 15 years
  Patents and technology                                                  Declining balance, straight line           5 – 12 years
  Covenants not-to-compete                                                Straight line                              Contract life


  Impairment of Long-Lived Assets
         The Company evaluates the recoverability of the carrying amount of its long-lived assets when events and circumstances indicate that the
  carrying value of an asset may not be recoverable. For long-lived assets held and used by the Company, an impairment loss is recognized only if
  the carrying amount of the long-lived asset is not recoverable and exceeds its fair value. The carrying amount is not recoverable if it exceeds the
  sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset. If an asset is determined to be impaired,
  the loss is measured based on the difference between the fair value of the long-lived asset and its carrying amount.


  Foreign Currency Translation
         Assets and liabilities of foreign operations whose functional currency is the local currency are translated at exchange rates as of the balance
  sheet dates. Revenues and expenses of such local functional currency foreign operations are translated at average exchange rates during the periods
  presented. Translation adjustments resulting from the process of translating the functional currency foreign operation financial statements into U.S.
  dollars are included in accumulated other comprehensive income (loss). Gains or losses resulting from foreign currency transactions are included
  in the consolidated statements of comprehensive income (loss). Foreign local currency gains and losses relating to non-operational transactions are
  included in other income (expense), net. Foreign currency gains and losses relating to operations are included in general and administrative
  expense.


  Contingencies
          Contingencies by their nature relate to uncertainties that require management to exercise judgment both in assessing the likelihood that a
  liability has been incurred as well as in estimating the amount of potential loss, if any. The Company accrues for costs relating to litigation, claims
  and other contingent matters when such liabilities become probable and reasonably estimable. Such estimates may be based on advice from third
  parties or on management’s judgment, as appropriate. Actual amounts paid may differ from amounts estimated, and such differences will be
  charged to operations in the period in which the final determination of the liability is made.

                                                                           F-14




                                                                                                                                          130
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            129/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.258 Page 131 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)



  Estimates
         The preparation of financial statements in conformity with U.S. GAAP requires the use of estimates and assumptions that affect the amounts
  of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue
  and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include accounting for profit-
  sharing receivables from insurance carriers, accruals and income tax valuation allowances, evaluation of going concern assessment, litigation
  accruals, the estimated fair value of stock-based compensation, estimated fair values of assets and liabilities acquired in business combinations and
  estimated fair values of financial instruments.


  Concentration of Risk
         The Company generally derives a substantial portion of its net revenues from customers of 10 of the Company’s clients. For the years ended
  December 31, 2017, 2016 and 2015, the Company derived approximately 34%, 32% and 34%, respectively, of its net revenues from customers
  through marketing and servicing agreements with these 10 clients. The Company’s largest client and its customers accounted for approximately
  11.1% of consolidated net revenue for the year ended December 31, 2017. The Company’s largest client and its customers accounted for 10.1% of
  consolidated net revenue for the year ended December 31, 2016. The Company’s largest client and its customers accounted for 10.2% of
  consolidated net revenue for the year ended December 31, 2015. Many of these key client relationships are governed by agreements that may be
  terminated without cause by the clients upon notice of as few as 90 days without penalty. Some of these agreements may be terminated by the
  Company’s clients upon notice of as few as 30 days without penalty. Moreover, under many of these agreements, the clients may cease or reduce
  their marketing of the Company’s services without terminating or breaching agreements with the Company. A loss of key clients, a cessation or
  reduction in their marketing of the Company’s services, or a decline in their businesses could have a material adverse effect on the Company’s
  future revenue.


  Allowance for Doubtful Accounts
        The activity in the allowance for doubtful accounts is as follows:

                                                                                                        For the Year Ended December 31,
                                                                                              2017                    2016                   2015
                                                                                                                  (in millions)
  Balance at beginning of period                                                      $                3.0    $               3.1    $                8.5
  Provision charged to expense, net of recoveries                                                      4.8                    0.1                    (4.3)
  Write-offs                                                                                          (0.3)                  (0.2)                   (1.1)
  Balance at end of period                                                            $                7.5    $               3.0    $                3.1


  Supplemental Disclosure of Cash Flow Information
         In connection with the debt restructuring that was consummated in May 2017, the Company exchanged notes with an aggregate principal
  amount of $286.3 million plus accrued interest of $9.0 million, issuing (1) new notes with an aggregate principal amount of $321.1 million,
  including $25.8 million issued in connection with commitment and funding premiums, and (2) warrants to acquire shares of the Company’s
  common stock valued at $7.7 million, including $0.6 million issued in connection with commitment and funding premiums. During the year ended
  December 31, 2017, the Company increased long-term debt by $41.7 million in connection with payment-in-kind interest. During 2017, the
  Company entered into a capital lease, acquiring property and equipment with a fair value of $1.1 million. At December 31, 2017, the Company had
  an accrual for the acquisition of property and equipment of $1.3 million.

        At December 31, 2016, the Company had an accrual for the acquisition of property and equipment of $1.6 million.

          During 2015, the Company performed its annual goodwill impairment test, which resulted in recognition of an impairment loss of $89.6
  million, representing all of the remaining goodwill ascribed to the former Membership Products business. In connection with the debt restructuring
  consummated in November 2015, the Company extinguished debt with a carrying amount net of discount of $566.9 million, wrote-off accrued
  interest of $16.0 million that was forgiven in the debt exchange, wrote-off deferred financing costs of $6.8 million, issued equity with a fair value
  at the time of the exchange of $133.5 million and recorded an adjustment to the carrying value of the remaining debt of $108.4 million. During
  2015, the Company transferred certain equipment and associated capital leases for no consideration. At December 31, 2015, the Company had an
  accrual for the acquisition of property and equipment of $0.6 million.

                                                                            F-15




                                                                                                                                          131
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             130/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.259 Page 132 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)



  Recently Issued Accounting Pronouncements
         In May 2014, the Financial Accounting Standards Board (“FASB”) issued new accounting guidance related to revenue recognition. The
  new standard outlines a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and
  supersedes most current revenue recognition guidance, including industry-specific guidance. The fundamental principles of the guidance are that
  entities should recognize revenue in a manner that reflects the timing of transfer of goods and services to customers and the amount of revenue
  recognized reflects the consideration that an entity expects to receive for the goods and services provided. The guidance permits two methods of
  adoption: retrospectively to each prior reporting period presented (full retrospective), or retrospectively with the cumulative effect of initially
  applying the guidance recognized at the date of initial application (modified retrospective). We have adopted the new guidance effective January 1,
  2018 using the modified retrospective method, focusing on contracts not yet completed as of December 31, 2017.

          Our project implementation team, with the assistance of a third-party consultant, has been evaluating the impact of the new guidance on our
  consolidated financial statements. We believe that the new standard will have an impact primarily on our Global Loyalty segment, which will be
  required to estimate variable consideration for contracts with our customers that have revenue-sharing and tiered pricing components. Historically,
  revenue for these arrangements was recognized per the terms of our contracts as certain transaction volumes were achieved. Under the new
  guidance, we will defer recognizing a portion of that revenue to a future period as these contract features provide a material right to our customer
  in the form of an accumulating benefit. The impact of this change is not expected to be material. In addition, the new guidance will lead to
  insignificant changes in the timing and classification of certain other revenue streams and result in a cumulative adjustment to our balance sheet at
  January 1, 2018 to reflect such timing. We have implemented changes to our business processes and controls as related to the adoption of the new
  standard. We continue to evaluate the disclosures required under the new standard.

         In February 2016, the FASB issued ASU 2016-02, its new standard on accounting for leases. The new standard requires lessees to recognize
  leases on the balance sheet and disclose key information about leasing arrangements. The new standard is effective for the Company on January 1,
  2019 with early adoption permitted. Entities are required to adopt the guidance using a modified retrospective method. The Company has formed a
  project implementation team with representatives from each of its operating segments. The team continues to work on compiling a lease database
  containing all of the relevant information required to assess the impact of the new guidance and has held training on the new guidance. The
  Company expects to adopt the new standard on its effective date.

         In August 2016, the FASB issued ASU 2016-15, which addresses eight specific cash flow issues, including presentation of debt
  prepayments or debt extinguishment costs, with the objective of reducing the existing diversity in practice. For public business entities, the new
  guidance is effective for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years and must be adopted using
  the full retrospective method. When adopted, the new guidance is not expected to have a material impact on the Company’s consolidated financial
  position, results of operations or cash flows.

          In November 2016, the FASB issued ASU 2016-18, which requires an entity’s reconciliation of the beginning-of-period and end-of-period
  total amounts shown on the statement of cash flows to include in cash and cash equivalents amounts generally described as restricted cash and
  restricted cash equivalents. For public business entities, the new guidance is effective for fiscal years beginning after December 15, 2017, and
  interim periods within those fiscal years. When adopted, the new guidance is not expected to have a material impact on the Company’s
  consolidated financial position, results of operations or cash flows.

         In January 2017, the FASB issued ASU 2017-04 to simplify the subsequent measurement of goodwill by eliminating Step 2 from the
  goodwill impairment test. Under the new guidance, an impairment charge, if triggered, is calculated as the difference between a reporting unit’s
  carrying value and fair value, but is limited to the carrying value of the goodwill. Current guidance, however, requires an impairment charge to be
  calculated as the excess of the carrying value of goodwill over its implied fair value. The new guidance is effective for annual and interim goodwill
  impairment tests in fiscal years beginning after December 15, 2019. Early adoption is permitted for interim or annual goodwill impairment tests
  performed on testing dates after January 1, 2017. When adopted, the new guidance is not expected to have a material impact on the Company’s
  consolidated financial position, results of operations or cash flows.

                                                                          F-16




                                                                                                                                       132
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         131/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.260 Page 133 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)



  Other Recently Issued Pronouncements
          In response to the TCJA, which was signed into law on December 22, 2017, the Securities and Exchange Commission’s Office of the Chief
  Accountant published Staff Accounting Bulletin No. 118 (“SAB 118”). SAB 118 addresses the requirements to account for the impact of a change
  in tax law or tax rates in the period of enactment. Specifically, SAB 118 provides guidance for issuers that are not able to complete the accounting
  for the income tax effects of the TCJA by the time financial statements are issued for the reporting period that includes the enactment date
  (“enactment period financials”).

         Pursuant to SAB 118, if the accounting for specific income tax effects of the TCJA is incomplete at the time the financial statements are
  issued, a company should provide a provisional amount for specific income tax effects for which a reasonable estimate can be determined. For any
  specific income tax effects of the TCJA for which a reasonable estimate cannot be determined because additional information, data, analysis or
  preparation is required, a company should not report a provisional amount but continue to apply the rules in effect immediately prior to enactment.
  For income tax effects for which a company was not able to determine a reasonable estimate in the enactment period financials, a provisional
  amount must be recorded in the first reporting period in which a reasonable estimate can be determined.

         Under SAB 118, the measurement period for accounting for the TCJA begins in the period of enactment and ends when an entity has
  obtained, prepared and analyzed the information necessary to complete the accounting requirements under ASC 740 (the “measurement period”),
  but in no event can the measurement period extend beyond one year (December 22, 2018) from the TCJA’s enactment date. Any provisional
  amount or adjustment to a provisional amount included in a company’s financial statements during the measurement period should be included in
  income from continuing operations as an adjustment to tax expense or benefit in the reporting period the amounts are determined.

          The Company has not finalized accounting for the income tax effects of TCJA. This includes the provisional amounts recorded for the
  remeasurement of deferred taxes and the transition tax. While we do not expect other aspects of the TCJA to have a material impact, additional
  guidance or changes in the law could have an impact on the financial statements and therefore we consider the accounting for amounts related to
  these items to be provisional. The Company will continue to review the technical tax interpretations associated with the underlying law, monitor
  state legislative changes, and review U.S. federal and state guidance as it is issued.


  3. INTANGIBLE ASSETS AND GOODWILL
        Intangible assets consisted of:

                                                            December 31, 2017                                         December 31, 2016
                                               Gross                                                      Gross
                                              Carrying       Accumulated              Net Carrying       Carrying       Accumulated           Net Carrying
                                              Amount         Amortization               Amount           Amount         Amortization            Amount
                                                               (in millions)                                             (in millions)
  Amortizable intangible assets:
    Member relationships                  $        936.1    $       (934.4)           $        1.7   $        932.4   $        (930.8)    $             1.6
    Affinity relationships                         643.5            (617.1)                   26.4            632.9            (600.9)                 32.0
    Proprietary databases and
  systems                                           59.8             (58.6)                    1.2             59.6             (58.0)                  1.6
    Trademarks and tradenames                       27.9             (23.4)                    4.5             27.7             (21.7)                  6.0
    Patents and technology                          47.7             (47.6)                    0.1             47.7             (47.5)                  0.2
    Covenants not to compete                         2.5              (2.4)                    0.1              2.4              (2.3)                  0.1
                                          $      1,717.5    $     (1,683.5)           $       34.0   $      1,702.7   $      (1,661.2)    $            41.5

         During 2017 and 2016, foreign currency translation resulted in an increase of $14.3 million and a decrease of $11.9 million, respectively, in
  the gross carrying amount of intangible assets and an increase of $14.2 million and a decrease of 11.3 million, respectively, in accumulated
  amortization.

                                                                               F-17




                                                                                                                                          133
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              132/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.261 Page 134 of 174
                                                      AFFINION GROUP HOLDINGS, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                                (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


        Amortization expense relating to intangible assets was as follows:

                                                                                                         For the Year Ended December 31,
                                                                                   2017                                2016                            2015
                                                                                                                   (in millions)
  Amortizable intangible assets:
    Member relationships                                               $                        0.6          $                  1.4            $                  4.1
   Affinity relationships                                                                       5.6                             8.6                              33.2
   Proprietary databases and systems                                                            0.4                             0.4                               0.5
   Trademarks and tradenames                                                                    1.4                             1.3                               2.4
   Patents and technology                                                                       0.1                             1.0                               2.0
   Covenants not to compete                                                                     0.1                             0.1                               0.2
                                                                       $                        8.2          $                 12.8            $                 42.4

          Based on the Company’s amortizable intangible assets as of December 31, 2017, the Company expects the related amortization expense for
  fiscal year 2018 and the four succeeding fiscal years to be approximately $7.6 million in 2018, $6.2 million in 2019, $5.5 million in 2020, $3.8
  million in 2021 and $3.5 million in 2022.

         At December 31, 2017 and 2016, and January 1, 2016, the Company had gross goodwill of $653.7 million, $647.2 million and $654.8
  million, respectively, and accumulated impairment losses of $429.0 million at each date. The accumulated impairment losses represent the $15.5
  million impairment loss recognized in 2006 impairing all of the goodwill assigned to the Global Loyalty segment (previously included in the
  Global Loyalty Products segment) related to the Apollo Transactions, the $31.5 million impairment loss recognized in 2012 impairing all of the
  goodwill assigned in connection with the acquisition of Prospectiv Direct, Inc. included in the Legacy Membership and Package segment
  (previously included in the Membership Products segment) and the $292.4 million and the $89.6 million impairment losses recognized in 2014 and
  2015, respectively, impairing all of the goodwill assigned to the former Membership Products segment, which has been allocated to the Legacy
  Membership and Package segment.

        The changes in the Company’s carrying amount of goodwill for the years ended December 31, 2017 and 2016 are as follows:

                                                    Balance at                                          Balance at                                      Balance at
                                                    January 1,              Currency                  December 31,              Currency               December 31,
                                                      2016                 Translation                     2016                Translation                 2017
                                                                                                       (in millions)
  Global Loyalty                                $          105.1   $                (0.3)        $               104.8     $                 1.1   $            105.9
  Global Customer Engagement                                62.4                    (7.3)                         55.1                       5.4                 60.5
  Insurance Solutions                                       58.3                     —                            58.3                       —                   58.3
  Legacy Membership and Package                              —                       —                             —                         —                    —
  Total                                         $          225.8   $                (7.6)        $               218.2     $                 6.5   $            224.7


  4. CONTRACT RIGHTS AND LIST FEES, NET
        Contract rights and list fees consisted of:

                                            December 31, 2017                                                             December 31, 2016
                         Gross Carrying       Accumulated              Net Carrying                  Gross Carrying         Accumulated                Net Carrying
                            Amount            Amortization               Amount                         Amount              Amortization                 Amount
                                                                                         (in millions)
  Contract rights    $              5.0     $              (5.0)   $                 —           $                5.0     $            (5.0)       $              —
  List fees                        68.5                   (49.7)                    18.8                         61.6                 (45.2)                     16.4
                     $             73.5     $             (54.7)   $                18.8         $               66.6     $           (50.2)       $             16.4


                                                                               F-18




                                                                                                                                                       134
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                         133/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.262 Page 135 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

         Amortization expense for the year ended December 31, 2017 was $4.5 million, all of which was included in marketing expense in the
  consolidated statement of comprehensive income (loss). Amortization expense for the year ended December 31, 2016 was $4.9 million, of which
  $4.8 million was included in marketing expense and $0.1 million was included in depreciation and amortization expense in the consolidated
  statement of comprehensive income (loss). Amortization expense for the year ended December 31, 2015 was $5.4 million, of which $5.1 million
  was included in marketing expense and $0.3 million was included in depreciation and amortization expense in the consolidated statement of
  comprehensive income (loss). Based on the Company’s contract rights and list fees as of December 31, 2017, the Company expects the related
  amortization expense for fiscal year 2018 and the four succeeding fiscal years to be approximately $4.1 million in 2018, $3.4 million in 2019, $2.8
  million in 2020, $2.0 million in 2021 and $1.5 million in 2022.


  5. OTHER CURRENT ASSETS
        Other current assets consisted of:

                                                                                                                        December 31,
                                                                                                               2017                       2016
                                                                                                                         (in millions)
  Gift card inventory                                                                                  $               17.2      $                30.8
  Prepaid membership materials                                                                                          0.6                        0.9
  Prepaid insurance costs                                                                                               1.7                        4.8
  Other receivables                                                                                                    10.6                        7.2
  Prepaid credit card charges                                                                                          15.3                        5.7
  Prepaid information technology costs                                                                                  6.4                        5.5
  Other                                                                                                                15.8                       15.7
  Total                                                                                                $               67.6      $                70.6

        The prior year presentation has been revised to conform to the current year presentation.


  6. PROPERTY AND EQUIPMENT, NET
        Property and equipment, net consisted of:

                                                                                                                        December 31,
                                                                                                               2017                       2016
                                                                                                                         (in millions)
  Leasehold improvements                                                                               $               24.8      $                24.2
  Capitalized software                                                                                                342.5                      264.0
  Computer equipment ($4.6 million and $3.5 million in 2017
    and 2016, respectively, under capital leases)                                                                       80.5                      137.8
  Furniture, fixtures and equipment                                                                                     21.5                       19.6
  Projects in progress                                                                                                  33.8                       19.2
                                                                                                                       503.1                      464.8
  Less: Accumulated depreciation and amortization                                                                     (394.7)                    (359.3)
  Total                                                                                                $               108.4     $                105.5

        Depreciation and amortization expense on property and equipment, including assets acquired under capital leases, totaled $38.6 million,
  $43.8 million and $47.1 million for the years ended December 31, 2017, 2016 and 2015, respectively.



                                                                         F-19




                                                                                                                                         135
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           134/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.263 Page 136 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

  7. ACCOUNTS PAYABLE AND ACCRUED EXPENSES
        Accounts payable and accrued expenses consisted of:

                                                                                                                       December 31,
                                                                                                             2017                           2016
                                                                                                                        (in millions)
  Accounts payable                                                                                 $                 106.6       $                  112.1
  Accrued commissions                                                                                                 10.8                           11.0
  Accrued payroll and related costs                                                                                   31.0                           35.6
  Accrued product costs                                                                                               18.3                           21.7
  Accrued marketing costs                                                                                             11.7                           16.7
  Accrued interest                                                                                                    30.3                           15.8
  Accrued taxes, other than income taxes                                                                               8.9                            9.3
  Accrued legal and professional fees and loss contingency accruals                                                   13.2                           14.5
  Gift card deposits                                                                                                  32.7                           37.2
  Accrued revenue sharing payable                                                                                     23.4                           13.2
  Other                                                                                                               38.6                           40.5
  Total                                                                                            $                 325.5       $                  327.6


  8. LONG-TERM DEBT, NET
        Long-term debt consisted of:

                                                                                                           December 31,                   December 31,
                                                                                                               2017                           2016
                                                                                                                          (in millions)
  First-lien term loan due 2018                                                                        $                  —          $              753.7
  Second-lien term loan due 2018                                                                                          —                         425.0
  Term loan due 2022, net of unamortized discount of $29.2 million,
     with an effective interest rate of 10.01%                                                                      1,300.8                              —
  Revolving credit facility, expiring in 2018                                                                           —                                —
  Revolving credit facility, expiring in 2022, net of unamortized discount of $2.4 million                             52.6                              —
  7.875% senior notes due 2018, net of unamortized discount of $0.4
    million and $0.6 million, respectively, with an effective interest rate
     of 8.31%                                                                                                             —                         474.6
  7.5% cash/PIK senior notes due 2018, with an
    effective interest rate of 7.39%                                                                                      —                         116.2
  13.50% senior subordinated notes due 2018, with an
    effective interest rate of 14.31%                                                                                     —                          22.6
  13.75%/ 14.50% senior PIK toggle notes, due 2018,
     with an effective interest rate of 17.69%                                                                            —                          15.0
  Senior cash 12.5%/ PIK step-up to 15.5% notes due 2022, net of unamortized
     discount of $22.9 million, with an effective interest rate of 16.20%                                             572.4                            —
  Capital lease obligations                                                                                             1.1                            —
  Adjustment to carrying value of debt                                                                                   —                            65.7
  Total debt                                                                                                        1,926.9                        1,872.8
  Less: current portion of long-term debt                                                                             (13.9)                          (7.8)
  Less: unamortized deferred financing costs                                                                          (25.7)                          (9.2)
  Long-term debt                                                                                       $            1,887.3          $             1,855.8


        Credit Agreement Refinancing and International Notes Redemption

                                                                          F-20




                                                                                                                                          136
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              135/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.264 Page 137 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         On May 10, 2017, Affinion entered into a new credit facility (the “New Credit Facility”) having a five year maturity with a lender, pursuant
  to which the lender provided term loans in an aggregate principal amount equal to approximately $1.3 billion and committed to provide revolving
  loans in an aggregate principal amount at any one time outstanding not to exceed $110.0 million, decreasing to $80.0 million on May 10, 2018.

         The term loans provide for quarterly amortization payments totaling (i) for the first two years after May 10, 2017, 1% per annum, (ii) for the
  third year after May 10, 2017, 2.5% per annum, and (iii) for each year thereafter, 5% per annum, in each case, payable quarterly, with the balance
  due upon the final maturity date, subject in each case, to reduction of such amortization payments for certain prepayments. The New Credit
  Facility also requires mandatory prepayments of the outstanding term loans based on excess cash flow (as defined in the New Credit Facility), if
  any, and the proceeds from certain specified transactions.

         The interest rates with respect to the term loans and revolving loans under the New Credit Facility are based on, at Affinion’s option, (x) the
  higher of (i) adjusted LIBOR and (ii) 1.00%, in each case, plus 7.75%, or (y) the highest of (i) the prime rate, (ii) the Federal Funds Effective Rate
  plus 0.5%, and (iii) 2.00% (“ABR”) in each case plus 6.75%.

         Affinion’s obligations under the New Credit Facility are, and Affinion’s obligations under any interest rate protection or other hedging
  arrangements entered into with a lender or any of its affiliates are, guaranteed by Affinion Holdings and by each of Affinion’s existing and
  subsequently acquired or organized domestic subsidiaries, subject to certain exceptions. The New Credit Facility is secured on a first-priority basis
  to the extent legally permissible by substantially all of the assets of (i) Affinion Holdings, which consists of a pledge of all the Company’s capital
  stock and (ii) Affinion and the subsidiary guarantors, including but not limited to: (a) a pledge of substantially all capital stock held by Affinion or
  any subsidiary guarantor and (b) security interests in substantially all tangible and intangible assets of Affinion and each subsidiary guarantor,
  subject to certain exceptions. The New Credit Facility also contains financial, affirmative and negative covenants. The negative covenants in the
  New Credit Facility include, among other things, limitations (all of which are subject to certain exceptions) on Affinion’s (and in certain cases,
  Affinion Holdings’) ability to: declare dividends and make other distributions, redeem or repurchase Affinion’s capital stock; prepay, redeem or
  repurchase certain of Affinion’s subordinated indebtedness; make loans or investments (including acquisitions); incur additional indebtedness
  (subject to certain exceptions); enter into agreements that would restrict the ability of Affinion’s subsidiaries to pay dividends; merge or enter into
  acquisitions; sell assets; and enter into transactions with affiliates. The New Credit Facility requires Affinion to comply with (a) a maximum ratio
  of senior secured debt to EBITDA (as defined in the New Credit Facility) and (y) a minimum ratio of EBITDA to consolidated fixed charges.
  Through December 31, 2017, the maximum ratio of senior secured debt to EBITDA is 7.5:1.0 and the minimum ratio of EBITDA to consolidated
  fixed charges is 1.0:1.0. As of December 31, 2017, Affinion was in compliance with the restrictive covenants under the New Credit Facility.

         The proceeds of the term loans under the New Credit Facility were used by Affinion to refinance its 2014 Credit Facility, as defined below
  (the “Credit Agreement Refinancing”), to redeem in full the International Notes, as defined below (the “International Notes Redemption”), to pay
  transaction fees and expenses and for general corporate purposes.

          On May 20, 2014, Affinion, as Borrower, and Affinion Holdings entered into an amendment to its amended and restated senior secured
  credit facility (as so amended, the “2014 Credit Facility”). The 2014 Credit Facility consisted of (i) $775.0 million in aggregate principal amount
  of first lien secured term loans, (ii) $425.0 million in aggregate principal amount of second lien secured term loans and (iii) an $80.0 million first
  lien senior secured revolving credit facility, which included a letter of credit subfacility and a swingline loan subfacility.

         On May 10, 2017, Affinion International Holdings Limited (“Affinion International”) (i) elected to redeem all of its outstanding $118.5
  million in aggregate principal amount of 7.5% Cash/Pay-in-Kind (“PIK”) Senior Notes due 2018 (the “International Notes”) on June 9, 2017 at a
  redemption price of 100% of the principal amount of the International Notes, plus accrued and unpaid interest to the redemption date, (ii)
  irrevocably deposited sufficient funds received from borrowings under the New Credit Facility to effect such redemption with the trustee under the
  indenture governing the International Notes and (iii) entered into a satisfaction and discharge agreement to discharge its obligations under the
  indenture governing the International Notes. The International Notes were originally issued by Affinion International on November 9, 2015 in an
  original principal amount of $110.0 million and bore interest at 7.5% per annum, of which 3.5% per annum was payable in cash and 4.0% per
  annum was payable in kind; provided, that all of the accrued interest on the International Notes from the issue date to, but not including, May 1,
  2016 was payable on May 1, 2016 entirely in kind. Interest on the International Notes was payable semi-annually on May 1 and November 1 of
  each year, commencing on May 1, 2016. The International Notes Redemption was consummated on June 9, 2017.

                                                                           F-21




                                                                                                                                          137
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            136/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.265 Page 138 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         In connection with the Credit Agreement Refinancing and International Notes Redemption, the Company recognized a gain of
  approximately $5.3 million, which consisted of the write-off of unamortized troubled debt restructuring carrying value adjustments from 2015 of
  $21.0 million associated with the Company’s prior senior secured credit facility and the International Notes, reduced by deferred financing costs
  associated with the Company’s prior senior secured credit facility and the International Notes of $6.3 million and prepayment premiums incurred
  of $9.4 million, and is included in Gain on extinguishment of debt on the consolidated statement of operations for the year ended December 31,
  2017. The prepayment premiums of $9.4 million are included in the Gain on extinguishment of debt adjustment to reconcile net income (loss) to
  net cash provided by (used in) operating activities in the statement of cash flows. Transaction fees and expenses of approximately $17.1 million
  and $3.4 million related to the term loans and revolving facility, respectively, under the New Credit Facility have been capitalized and are being
  amortized over the term of the term loans and revolving facility, respectively. The Company also incurred lender transaction fees of $36.3 million,
  which have been accounted for as a debt discount and are being amortized over the term of the term loans and revolving financing facility.

        On November 30, 2017 Affinion entered into the First Amendment to the New Credit Facility, pursuant to which the parties (i) revised the
  terms of the New Credit Facility in order for certain of the lenders under the revolving facility established thereunder to act as issuing banks in
  respect of letters of credit and as swingline lenders, (ii) modified certain provisions relating to the mechanics surrounding letters of credit and
  swingline loans, and (iii) set aggregate sub-limits for both letter of credit commitments and swingline commitments at $20 million.

         As of December 31, 2017, there were outstanding borrowings of $55.0 million under the New Credit Facility. As of December 31, 2016,
  there were no outstanding borrowings under Affinion’s 2014 Credit Facility. During the period from May 10, 2017 through December 31, 2017,
  the Company had borrowings and repayments of $192.2 million and $137.2 million, respectively, under the New Credit Facility. During the period
  from January 1, 2017 through May 10, 2017 and the years ended December 31, 2016 and 2015 and 2014, Affinion had borrowings of $99.0
  million, $122.0 million and $81.0 million, respectively, under the 2014 Credit Facility. During the period from January 1, 2017 through May 10,
  2017 and the years ended December 31, 2016 and 2015, Affinion had repayments of $99.0 million, $122.0 million and $86.0 million, respectively,
  under the 2014 Credit Facility. As of December 31, 2017, Affinion had $50.0 million available for borrowing under the New Credit Facility, after
  giving effect to the issuance of $5.0 million of letters of credit.


        2017 Exchange Offers, Issuance of New Notes and New Warrants and Redemptions of Other Existing Notes
          On May 10, 2017, (a) Affinion completed a private offer to exchange or repurchase at the holder’s election (collectively, the “AGI Exchange
  Offer”) Affinion’s 7.875% senior notes due 2018 (Affinion’s “2010 senior notes”) for (i) new Senior Cash 12.5%/ PIK Step-Up to 15.5% Notes
  due 2022 of Affinion (the “New Notes”) and new warrants (the “New Warrants”) to acquire Common Stock, par value $0.01 per share, of Affinion
  Holdings (the “Common Stock”) or (ii) cash; (b) Affinion Holdings completed a private offer to exchange or repurchase at the holder’s election
  (collectively, the “Holdings Exchange Offer”) Affinion Holdings’ 13.75%/14.50% senior secured PIK/toggle notes due 2018 (Affinion Holdings’
  “2013 senior notes”) for (i) New Notes and New Warrants or (ii) cash; and (c) Affinion Investments, LLC (“Affinion Investments”) completed a
  private offer to exchange or repurchase at the holder’s election (collectively, the “Investments Exchange Offer” and, together with the AGI
  Exchange Offer and the Holdings Exchange Offer, the “Exchange Offers”) Affinion Investments’ 13.50% senior subordinated notes due 2018 (the
  “Investments senior subordinated notes”) for (i) New Notes and New Warrants or (ii) cash. Under the terms of the AGI Exchange Offer, for each
  $1,000 principal amount of Affinion’s 2010 senior notes accepted in the AGI Exchange Offer, holders could elect to receive (i)(A) $1,000 principal
  amount of New Notes and New Warrants to purchase 3.37 shares of Common Stock or (B) $930 in cash. Under the terms of the Holdings
  Exchange Offer, for each $1,000 principal amount of Affinion Holdings’ 2013 senior notes accepted in the Holdings Exchange Offer, holders
  could elect to receive (i)(A) $1,000 principal amount of New Notes and New Warrants to purchase 3.37 shares of Common Stock or (B) $700 in
  cash. Under the terms of the Investments Exchange Offer, for each $1,000 principal amount of the Investments senior subordinated notes accepted
  in the Investments Exchange Offer, holders could elect to receive (i)(A) $1,000 principal amount of New Notes and New Warrants to purchase 3.37
  shares of Common Stock or (B) $880 in cash. Pursuant to the AGI Exchange Offer, approximately $269.7 million of Affinion’s 2010 senior notes
  plus accrued and unpaid interest were exchanged for approximately $277.8 million of New Notes, New Warrants to purchase 1,103,203 shares of
  Common Stock and approximately $417,386 in cash, including $238.0 million of Affinion’s 2010 senior notes plus accrued and unpaid interest
  exchanged by related parties in exchange for $245.5 million of New Notes and New Warrants to purchase 985,438 shares of Common Stock;
  pursuant to the Holdings Exchange Offer, approximately $4.6 million of Affinion Holdings’ 2013 senior notes plus accrued and unpaid interest
  were exchanged by a related party for approximately $4.7 million of New Notes and New Warrants to purchase 18,539 shares of Common Stock;
  and pursuant to the Investments Exchange Offer, approximately $12.4 million of the Investments senior subordinated notes plus accrued and
  unpaid interest were exchanged for approximately $12.8 million of New Notes, New Warrants to purchase 51,005 shares of Common Stock and
  approximately $912 in cash, including $12.2 million of the Investments

                                                                          F-22




                                                                                                                                       138
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         137/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.266 Page 139 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


  senior subordinated notes plus accrued and unpaid interest exchanged by related parties in exchange for $12.6 million of New Notes and New
  Warrants to purchase 49,894 shares of Common Stock. Affinion used the proceeds of the New Notes issued pursuant to the Investor Purchase
  Agreement (as defined below) to pay the cash tender consideration to participating holders in the Exchange Offers.

         Previously, in connection with the Exchange Offers, on March 31, 2017, affiliates of Elliott Management Corporation (“Elliott”), Franklin
  Mutual Quest Fund, an affiliate of Franklin Mutual Advisers, LLC (“Franklin”), affiliates of Empyrean Capital Partners, LP (“Empyrean”) and
  Metro SPV LLC, an affiliate of ICG Strategic Secondaries Advisors LLC (“ICG”) (collectively, in such capacity, the “Investors”), all of whom
  were, at the time of the closing, or became, as a result of the Exchange Offers, Issuance of New Notes and New Warrants and redemption of
  Affinion’s 2010 senior notes, related parties, entered into an investor purchase agreement (the “Investor Purchase Agreement”) with Affinion
  Holdings, Affinion and Affinion Investments, in which they agreed to purchase New Notes and New Warrants in an aggregate principal amount
  sufficient to pay all holders that participate in the Exchange Offers and elect to receive cash. Further, pursuant to the Investor Purchase Agreement,
  if Affinion Holdings, Affinion or Affinion Investments exercised its option to redeem any of Affinion’s 2010 senior notes, Affinion Holdings’
  2013 senior notes and/or the Investments senior subordinated notes not tendered in the Exchange Offers, the Company could obligate the Investors
  to purchase an aggregate principal amount of New Notes and New Warrants that would yield sufficient cash proceeds to fund any such
  redemptions. In addition, pursuant to the terms of the Investor Purchase Agreement, Affinion was required to pay to the Investors upon the closing
  of the Exchange Offers a commitment premium of $17.5 million and a funding premium of $7.4 million in aggregate principal amount of New
  Notes and the same number of New Warrants that such principal amount of New Notes would have been issued as part of the Exchange Offers.

         Also, on May 10, 2017, Affinion exercised its option to redeem Affinion’s 2010 senior notes that were not tendered in the AGI Exchange
  Offer and to fund such redemption with proceeds from the Investors pursuant to the terms of the Investor Purchase Agreement. As a result, on May
  10, 2017, Affinion (i) elected to redeem all of its outstanding $205.3 million aggregate principal amount of Affinion’s 2010 senior notes on May
  15, 2017 at a redemption price of 100% of the principal amount, plus accrued and unpaid interest to the redemption date, (ii) irrevocably deposited
  sufficient funds received from the Investors pursuant to the Investor Purchase Agreement to effect such redemption with the trustee under the
  indenture governing Affinion’s 2010 senior notes and (iii) entered into a satisfaction and discharge agreement to discharge its obligations under the
  indenture governing Affinion’s 2010 senior notes. Affinion’s 2010 senior notes were originally issued by Affinion on November 19, 2010 in an
  aggregate principal amount of $475.0 million and bore interest at 7.875% per annum. The redemption of Affinion’s 2010 senior notes was
  consummated on May 15, 2017.

          Accordingly, on May 10, 2017, Affinion issued approximately $532.6 million aggregate principal amount of New Notes and Affinion
  Holdings issued New Warrants to purchase 3,974,581 shares of Common Stock, of which (i) approximately $295.3 million in aggregate principal
  amount of New Notes and New Warrants to purchase 1,172,747 shares of Common Stock were issued to participating holders (including the
  Investors) in the Exchange Offers, including $262.8 million of New Notes and New Warrants to purchase 1,053,871 shares of Common Stock
  issued to related parties, and (ii) approximately $237.3 million in aggregate principal amount of New Notes and New Warrants to purchase
  2,801,834 shares of Common Stock were issued, including all of the New Notes and New Warrants to purchase 2,791,475 shares of Common
  Stock issued to the Investors, all of whom are related parties, pursuant to the Investor Purchase Agreement to fund the cash consideration payable
  in the Exchange Offers and the cash redemption price for the balance of Affinion’s 2010 senior notes that were not exchanged or tendered in the
  AGI Exchange Offer and to pay the commitment premium and funding premium under the Investor Purchase Agreement. The New Warrants
  received by the Investors on May 10, 2017, represented approximately 26.7% of the pro forma fully diluted ownership of Affinion Holdings after
  giving effect to issuances pursuant to the Exchange Offers and the Investor Purchase Agreement, but without giving effect to options and restricted
  stock units granted under Affinion Holdings’ management compensation and incentive plans. The number of shares of Common Stock issuable
  upon the exercise of the New Warrants, as described herein, reflects the application of the anti-dilution protections of the New Warrants issued in
  the Exchange Offers and pursuant to the Investor Purchase Agreement (other than the New Warrants issued as part of the funding premium) that
  are triggered by the issuance of New Warrants as part of the funding premium.

         On June 13, 2017, (i) Affinion Holdings exercised its option to redeem the $11.5 million in aggregate principal amount of Affinion
  Holdings’ 2013 senior notes that were not tendered in the Holdings Exchange Offer and to fund such redemption with proceeds from the Investors
  pursuant to the terms of the Investor Purchase Agreement and (ii) Affinion Investments exercised its option to redeem the $10.2 million in
  aggregate principal amount of the Investments senior subordinated notes that were not tendered in the Investments Exchange Offer and to fund
  such redemption with proceeds from the Investors pursuant to the terms of the Investor Purchase Agreement. Affinion Holdings’ 2013 senior notes
  were redeemed on July 17, 2017 at a redemption price of 103.4375% of the principal amount, plus accrued and unpaid interest to the redemption
  date and the Investments senior subordinated notes were redeemed on July 17, 2017 at a redemption price of 103.375% of the principal amount,
  plus accrued and unpaid interest to the redemption date. Affinion Holdings’ 2013 senior notes were originally issued by Affinion Holdings on
  December 12, 2013 in an

                                                                          F-23




                                                                                                                                        139
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          138/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.267 Page 140 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


  aggregate principal amount of $292.8 million and bore interest at 13.75% per annum in cash, or at Affinion Holdings’ option, in payment-in-kind
  interest at 13.75% per annum plus 0.75%. The Investments senior subordinated notes were originally issued by Affinion Investments on December
  12, 2013 in an aggregate principal amount of $360.0 million and bore interest at 13.50% per annum.

         On July 17, 2017, pursuant to the Investor Purchase Agreement, Affinion issued approximately $23.7 million aggregate principal amount of
  New Notes to the Investors and Affinion Holdings issued New Warrants to the Investors. Pursuant to the Investor Purchase Agreement, the
  Investors paid a purchase price of approximately $23.5 million to Affinion, which amount includes the payment of pre-issuance accrued interest of
  approximately $0.6 million from May 10, 2017. The New Notes and New Warrants issued by Affinion and Affinion Holdings, respectively, to the
  Investors include the funding premium payable under the Investor Purchase Agreement. The New Notes constitute a further issuance of, and form
  a single series with, the $532.6 million in aggregate principal amount of New Notes that Affinion issued on May 10, 2017.

         In connection with the Exchange Offers and the redemption of Affinion’s 2010 senior notes, Affinion Holdings’ 2013 senior notes and the
  Investments senior subordinated notes that were not tendered pursuant to the Exchange Offers, the Company determined that the debt had been
  extinguished and the Company recognized a loss of approximately $1.8 million for the year ended December 31, 2017, which represented the
  excess of the fair value of New Notes and New Warrants issued over the carrying value of the notes exchanged in the Exchange Offers and
  Affinion’s 2010 senior notes, Affinion Holdings’ 2013 senior notes and the Investments senior subordinated notes that were redeemed, including
  all associated unamortized fees, discounts and 2015 troubled debt restructuring carrying value adjustments. The loss of $1.8 million is included in
  Gain (loss) on extinguishment of debt on the consolidated statement of operations for the year ended December 31, 2017. Transaction fees and
  expenses of approximately $8.4 million related to the issuance of the New Notes have been capitalized and are being amortized over the term of
  the New Notes using the effective interest method.

         In connection with the Exchange Offers and the Investor Purchase Agreement, and in accordance with Affinion Holdings’ obligations under
  the Shareholders Agreement, due to the issuance of the New Warrants in the Exchange Offers and pursuant to the Investor Purchase Agreement,
  Affinion Holdings offered to each Pre-Emptive Rights Holder the right to purchase with cash up to such Pre-Emptive Rights Holder’s pro rata
  share (as determined in accordance with the Shareholders Agreement) of New Warrants at an exercise price of $0.01 per New Warrant pursuant to
  the Pre-Emptive Rights Offer. On July 12, 2017, Affinion Holdings issued New Warrants to purchase 63,741 shares of Common Stock to
  participants in the Pre-Emptive Rights Offer.

         The Company performed an accounting analysis and determined that the New Warrants represent in substance common stock and that the
  New Warrants issued pursuant to the Exchange Offers and the Investor Purchase Agreement required anti-dilution provisions and commitment
  premium and funding premium represented a debt discount of $16.1 million. Fees associated with new lenders of $4.6 million have been recorded
  as debt discount. Fees related to existing lenders who continued to be lenders in connection with the Exchange Offers have been expensed.

        The New Notes bear interest at the rate per annum as follows:

         For any interest payment period ending on or prior to the date that is the 18 month anniversary of the settlement date of the Exchange Offers
  (the “Settlement Date”), Affinion may, at its option, elect to pay interest on the New Notes (1) entirely in cash (“Cash Interest”) at a rate per annum
  of 12.50% or (2) entirely by increasing the principal amount of the outstanding New Notes or by issuing PIK notes (“PIK Interest”) at a rate per
  annum of 14.00%, provided that interest for the first interest period commencing on the Settlement Date shall be payable entirely in PIK Interest.
  The interest for the first interest period was paid in PIK Interest on November 10, 2017.

          For any interest payment period ending after the date that is the 18 month anniversary of the Settlement Date, (i) if immediately after giving
  effect to such interest payment, on a pro forma basis, Affinion’s Senior Secured Leverage Ratio (as defined in the indenture governing the New
  Notes (the “New Notes Indenture”)) would be less than or equal to 4.375 to 1.000, Affinion’s Consolidated Fixed Charge Coverage Ratio (as
  defined in the New Notes Indenture) would be greater than or equal to 1.375 to 1.000, in each case, as of the last day of the most recently
  completed fiscal quarter of Affinion immediately preceding the scheduled interest payment date for which internal financial statements are
  available, and Affinion’s Average Liquidity (as defined in the New Notes Indenture) less the amount of the anticipated cash interest payment is
  equal to or greater than $80.0 million as of the record date for such interest payment, then Affinion shall be required to pay interest on the New
  Notes for such interest period entirely in Cash Interest at a rate per annum of 12.50%, (ii) if immediately after giving effect to such interest
  payment, on a pro forma basis, Affinion’s Senior Secured Leverage Ratio would be less than or equal to 4.375 to 1.000, Affinion’s Consolidated
  Fixed Charge Coverage Ratio would be greater than or equal to 1.250 to 1.000 but less than 1.375 to 1.000, in each case, as of the last day of the
  most recently completed fiscal quarter of Affinion immediately preceding the scheduled interest payment date for which internal financial

                                                                           F-24




                                                                                                                                        140
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           139/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.268 Page 141 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


  statements are available, and Affinion’s Average Liquidity less the amount of the anticipated cash interest payment is equal to or greater than $80.0
  million as of the record date for such interest payment, then Affinion shall be required to pay interest on the New Notes for such interest period as
  a combination (“Combined Interest”) of Cash Interest at a rate per annum of 6.50% and PIK Interest at a rate per annum of 7.50% and (iii) if
  immediately after giving effect to such interest payment, on a pro forma basis, Affinion’s Senior Secured Leverage Ratio would be greater than
  4.375 to 1.000, Affinion’s Consolidated Fixed Charge Coverage Ratio would be less than 1.250 to 1.000, in each case, as of the last day of the most
  recently completed fiscal quarter of Affinion immediately preceding the scheduled interest payment date for which internal financial statements are
  available, or Affinion’s Average Liquidity less the amount of the anticipated cash interest payment is less than $80.0 million as of the record date
  for such interest payment, then Affinion may elect to pay interest on the New Notes for such interest period as PIK Interest at a rate per annum of:
  (x) 14.75% for any interest payment period ending on or prior to the date that is the 30 month anniversary of the Settlement Date and (y) 15.50%
  for any interest payment period ending after the date that is the 30 month anniversary of the Settlement Date; provided that, for the avoidance of
  doubt, if the aforementioned ratios are satisfied and require Affinion to either pay Cash Interest or Combined Interest for any interest period, as
  applicable, any restriction in the New Credit Facility on the payment of such interest shall not relieve Affinion of such obligation to pay Cash
  Interest or Combined Interest, as applicable, for such interest period and Affinion shall take all such actions as may be required in order to permit
  such payment of Cash Interest or Combined Interest, as applicable, for such interest period under the New Credit Facility (including, without
  limitation, any required repayment of outstanding borrowings under the revolving facility under the New Credit Facility).

         Interest on the New Notes is payable semi-annually on May 10 and November 10 of each year, commencing on November 10, 2017. The
  New Notes will mature on November 10, 2022. Under certain circumstances, the New Notes are redeemable at Affinion’s option prior to maturity.
  If the New Notes are not so redeemed by Affinion, under certain circumstances, Affinion may be required to make an offer to purchase New Notes.

         Affinion’s obligations under the New Notes are jointly and severally and fully and unconditionally guaranteed on an unsecured senior basis
  by the same entities that guarantee the New Credit Facility. The New Notes and guarantees thereof are unsecured senior obligations of Affinion
  and each of the guarantors. The New Notes Indenture contains negative covenants that restrict the ability of Affinion and its restricted subsidiaries
  to engage in certain transactions and also contains customary events of default. In addition, the covenants restrict Affinion Holdings’ ability to
  engage in certain businesses or business activities. Affinion will not be required to deliver any separate reports to holders or financial statements or
  other information of Affinion and its restricted subsidiaries as long as Affinion Holdings is a guarantor of the New Notes and files such reports
  with the SEC. As of December 31, 2017, Affinion was in compliance with the restrictive covenants under the New Notes.


        2015 Exchange Offers
         On November 9, 2015, (a) Affinion Holdings completed a private offer to exchange (the “2015 Holdings Exchange Offer”) its outstanding
  13.75%/14.50% senior secured PIK/toggle notes due 2018 (Affinion Holdings’ “2013 senior notes”) for shares of its Common Stock, par value
  $0.01 per share (Affinion Holdings’ “Common Stock”), (b) Affinion Investments, LLC (“Affinion Investments”) completed a private offer to
  exchange (the “2015 Investments Exchange Offer” and, together with the 2015 Holdings Exchange Offer, the “2015 Exchange Offers”) its
  outstanding Investments senior subordinated notes for shares of Common Stock, and (c) Affinion Holdings and Affinion International Holdings
  Limited (“Affinion International”), a wholly-owned subsidiary of Affinion, jointly completed a rights offering giving holders of Affinion
  Holdings’ 2013 senior notes and the Investments senior subordinated notes the right to purchase an aggregate principal amount of $110.0 million
  of 7.5% Cash/PIK Senior Notes due 2018 (the “International Notes”) of Affinion International and up to 2,483,333 shares of Common Stock for an
  aggregate cash purchase price of $110.0 million. Pursuant to the 2015 Holdings Exchange Offer, approximately $247.4 million of Affinion
  Holdings’ 2013 senior notes were exchanged for 1,769,104 shares of Common Stock and pursuant to the 2015 Investments Exchange Offer,
  approximately $337.3 million of Investments senior subordinated notes were exchanged for 5,236,517 shares of Common Stock.

         In connection with the 2015 Exchange Offers, Affinion Holdings and Affinion International jointly conducted a rights offering (the “2015
  Rights Offering”) for International Notes and shares of Affinion Holdings’ Common Stock. The 2015 Rights Offering was for an aggregate
  principal amount of $110.0 million of International Notes and up to 2,483,333 shares of Common Stock. In connection with the 2015 Rights
  Offering, Empyrean Capital Partners, L.P. agreed to purchase any rights offering units that were unpurchased in the 2015 Rights Offering (the
  “Backstop”). Pursuant to the 2015 Rights Offering and the Backstop, Affinion International received cash of approximately $110.0 million in
  exchange for $110.0 million aggregate principal amount of International Notes and 2,021,042 shares of Common Stock and non-participating
  penny warrants (the “Limited Warrants”) of Affinion Holdings that are convertible into 462,266 shares of Common Stock upon certain conditions.

                                                                           F-25




                                                                                                                                          141
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            140/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.269 Page 142 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         The International Notes bore interest at 7.5% per annum, of which 3.5% per annum was payable in cash (“International Cash Interest”) and
  4.0% per annum was payable by increasing the principal amount of the outstanding International Notes or by issuing International Notes
  (“International PIK Interest”); provided, that all of the accrued interest on the International Notes from the issue date to, but not including, May 1,
  2016 was payable on May 1, 2016 entirely as International PIK Interest. Interest on the International Notes was payable semi-annually on May 1
  and November 1 of each year, commencing on May 1, 2016. The International Notes would have matured on July 30, 2018. The International
  Notes were redeemable at Affinion International’s option prior to maturity. The indenture governing the International Notes contained negative
  covenants which restricted the ability of Affinion International, Affinion and their respective restricted subsidiaries to engage in certain
  transactions and also contains customary events of default. Affinion International’s obligations under the International Notes were fully and
  unconditionally guaranteed on an unsecured senior basis by each of Affinion’s existing and future domestic subsidiaries that guaranteed Affinion’s
  indebtedness under Affinion’s 2014 Credit Facility (other than Affinion Investments and Affinion Investments II, LLC (“Affinion Investments II”),
  and additionally including (such additional guarantors, the “Foreign Guarantors”) Affinion International Limited, Affinion International Travel
  HoldCo Limited, Webloyalty International Limited, Loyalty Ventures Limited, Bassae Holding B.V., Webloyalty Holdings Coöperatief U.A. and
  Webloyalty International S.à r.l.). The International Notes and guarantees thereof were unsecured senior obligations of Affinion International’s and
  ranked equally with all of Affinion International’s and the guarantors’ existing and future senior indebtedness and senior to Affinion International’s
  and the guarantors’ existing and future subordinated indebtedness.

         The carrying value of the aggregate debt instruments held by the participants to the 2015 Exchange Offers and 2015 Rights Offering
  (including associated debt discounts, deferred financing, and accrued interest), was $988.4 million. This was compared to the fair value of the
  equity issued in the 2015 Exchange Offers and 2015 Rights Offering for such debt instruments, which were valued at $133.5 million as of the date
  of the 2015 Exchange Offers. This exceeded the undiscounted cash flows of the aggregate lending. The Company recognized a gain in the
  consolidated statement of operations of $318.9 million on the 2015 Exchange Offers in 2015, which represented the write-down of the carrying
  value of the aggregate debt instruments to the undiscounted cash flows of the continuing debt instruments. The 2015 Exchange Offers
  contemplated a portion of the overall debt instruments held by the participants to the 2015 Exchange Offers.

        In connection with the recognition of the 2015 Exchange Offers and 2015 Rights Offering, the impact of these transactions is summarized as
  follows, including the aforementioned gain of $318.9 million (in millions).

  Reduction of carrying value of debt exchanged                                                                                        $         (584.8)
  Reduction of accrued interest associated with debt exchanged                                                                                    (16.0)
  Write-off of debt discount and deferred financing costs, plus professional fees                                                                  40.0
  Fair value of equity issued in the debt exchange and rights offering                                                                            133.5
  Gain recorded as noted above                                                                                                                    318.9
  Adjustment to carrying value of debt                                                                                                 $         (108.4)

         The adjustment to the carrying value of the debt is the net impact of the aforementioned transactions and represented an adjustment of the
  carrying value of Affinion’s first lien term loan due 2018, Affinion’s second lien term loan due 2018, Affinion’s 2010 senior notes and the
  International Notes of $108.4 million. This amount represented the interest to be paid in cash on the continuing debt instruments held by those who
  participated in the exchange but were not subject to the exchange itself through the scheduled maturity of those instruments. This amount, net of
  amortization, increased the carrying value of the Company’s recorded long term debt at December 31, 2016 by $65.7 million. Such amount had
  been reduced as scheduled interest was paid on those remaining instruments.

         Upon consummation of the 2015 Exchange Offers, 2015 Consent Solicitations and 2015 Rights Offering in November 2015, Affinion
  Holdings effected a reclassification (the “Reclassification”) as follows. Affinion Holdings’ existing Class A Common Stock (including Class A
  Common Stock issued as a result of a mandatory cashless exercise of all of its Series A Warrants) was converted into (i) shares of Affinion
  Holdings’ new Class C Common Stock, that upon conversion will represent 5% of the outstanding shares of Common Stock on a fully diluted
  basis, and (ii) shares of Affinion Holdings’ new Class D Common Stock, that upon conversion will represent 5% of the outstanding shares of
  Common Stock on a fully diluted basis. In addition, Affinion Holdings’ Series A Warrants and Affinion Holdings’ Class B Common Stock were
  eliminated from Affinion Holdings’ certificate of incorporation and Affinion Holdings’ Series B Warrants were cancelled for no additional
  consideration.

        The Company also leases certain equipment under capital leases expiring through 2020.

                                                                           F-26




                                                                                                                                           142
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           141/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.270 Page 143 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


        The aggregate maturities of debt, including capital leases, as of December 31, 2017 are as follows:

                                                                                                                                        Amount
                                                                                                                                      (in millions)
  2018                                                                                                                            $              13.9
  2019                                                                                                                                           28.8
  2020                                                                                                                                           58.9
  2021                                                                                                                                           67.0
  2022                                                                                                                                        1,812.8
  Thereafter                                                                                                                                      —
                                                                                                                                  $           1,981.4


  9. DEFICIT
         As of December 31, 2017, 2016 and 2015, the Company’s capital stock consists of a total of 550,000,000 authorized shares, of which
  520,000,000 shares, $0.01 par value per share, are designated as “Common Stock,” 10,000,000 shares, $0.01 par value per share, are designated as
  “Class C Common Stock,” 10,000,000 shares, $0.01 par value per share, are designated as “Class D Common Stock” and 10,000,000 shares, $0.01
  par value per share, are designated as “preferred stock.” As of December 31, 2017 and 2016, the Company has outstanding (i) 9,157,071 and
  9,093,330 shares, respectively, of Common Stock, (ii) 433,813 and 427,955 shares, respectively, of Class C Common Stock and (iii) 456,643 and
  450,482 shares, respectively, of Class D Common Stock. In addition, at December 31, 2017 and 2016, the Limited Warrant (see below) to purchase
  up to 462,266 shares of Common Stock was outstanding. As of December 31, 2017 and 2016, there were no shares of preferred stock outstanding.

         On May 10, 2017, in connection with the Exchange Offers and Investor Purchase Agreement, the Company issued New Warrants to
  purchase 3,974,581 shares of Common Stock, in the aggregate, of which (a) New Warrants to purchase 1,172,747 shares of Common Stock were
  issued to holders (including certain of the Investors) whose Existing Notes (as defined below) were accepted for exchange in the Exchange Offers,
  including 1,053,871 issued to related parties, and (b) New Warrants to purchase 2,801,834 shares of Common Stock were issued in connection
  with the Investor Purchase Agreement, including the funding and commitment premiums under the Investor Purchase Agreement, including
  2,791,475 issued to the Investors, all of whom are related parties. In connection with the Exchange Offers and the Investor Purchase Agreement,
  and in accordance with Affinion Holdings’ obligations under the Shareholders Agreement, dated as of November 9, 2015 (as amended, the
  “Shareholders Agreement”), due to the issuance of the New Warrants in the Exchange Offers and pursuant to the Investor Purchase Agreement,
  commencing on June 22, 2017, and expiring on July 7, 2017, Affinion Holdings offered (the “Pre-Emptive Rights Offer”) to each holder of pre-
  emptive rights (“Pre-Emptive Rights Holder”) the right to purchase with cash up to such Pre-Emptive Rights Holder’s pro rata share (as
  determined in accordance with the Shareholders Agreement) of New Warrants issued pursuant to the Exchange Offers and the Investor Purchase
  Agreement at a price of $7.13 per New Warrant. On July 12, 2017, Affinion Holdings issued New Warrants to purchase 63,741 shares of Common
  Stock, which were subsequently exercised on August 10, 2017, to participants in the Pre-Emptive Rights Offer. On July 17, 2017, Affinion
  Holdings issued New Warrants to purchase 418,355 shares of Common Stock, including New Warrants to purchase 414,868 shares of Common
  Stock to the Investors, all of whom are related parties, in connection with the Investor Purchase Agreement, including the funding premium under
  the Investor Purchase Agreement. In addition, as a result of the anti-dilution protections of the New Warrants, the number of shares of Common
  Stock underlying the New Warrants issued on May 10, 2017 to holders other than the Investors increased, in the aggregate, by 3,487 shares. The
  number of shares of Common Stock issuable upon the exercise of the New Warrants, as described herein, reflects the application of the anti-
  dilution protections of the New Warrants issued in the Exchange Offers and pursuant to the Investor Purchase Agreement that are triggered by the
  issuance of New Warrants as part of the funding premium and in the Pre-Emptive Rights Offer.

         The New Warrants are immediately exercisable upon issuance and will terminate on the earlier to occur of (i) November 10, 2022 and (ii)
  five business days following the consummation of a sale of Affinion Holdings or other similar fundamental transaction. Each New Warrant is
  exercisable for one share of Common Stock at a price equal to $0.01. New Warrants will not be exercisable if the recipient of the Common Stock
  to be issued upon exercise has failed to obtain any required consents or waivers from, or failed to file any required notices with, any applicable
  governmental agency.

                                                                         F-27




                                                                                                                                      143
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          142/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.271 Page 144 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         The New Warrants contain customary provisions for the adjustment of the number of shares of Common Stock issuable upon exercise in the
  event of the occurrence of any organic dilutive (or anti-dilutive) events, including, but not limited to, splits, combinations, stock dividends and
  similar transactions, as well as in the event of dividends or distributions in respect of Common Stock to the extent that holders of New Warrants are
  not permitted to participate on an as-exercised basis. The New Warrants were all subject to anti-dilution adjustments (the “Adjustment Feature”) in
  connection with the issuance of New Warrants pursuant to the Investor Purchase Agreement in respect of the funding premium thereunder and
  pursuant to the Pre-Emptive Rights Offer that expired on July 7, 2017. As a result of the application of these anti-dilution adjustments, the New
  Warrants offered in the Exchange Offers and pursuant to the Investor Purchase Agreement (excluding the New Warrants to be issued in respect of
  the funding premium) represented, as of July 17, 2017, approximately 15% of the fully diluted ownership of Affinion Holdings and the New
  Warrants issued as part of the commitment premium under the Investor Purchase Agreement represented, as of July 17, 2017, approximately
  14.3% of the fully diluted ownership of Affinion Holdings, in each case without giving effect to options and restricted stock units granted under
  Affinion Holdings’ management compensation and incentive plans.

          All Holders of exercisable New Warrants will be entitled to participate in dividends on an as-exercised basis, subject to any regulatory
  restrictions. Holders will not be entitled to any other rights of holders of Common Stock until, and to the extent, they have validly exercised their
  New Warrants. Upon exercise, such holders will be entitled to execute joinders to the Shareholders Agreement, dated as of November 9, 2015, as
  amended, by and among Affinion Holdings and the stockholders from time to time party thereto and the Amended and Restated Registration
  Rights Agreement, dated as of March 31, 2017, and effective as of May 10, 2017, by and among Affinion Holdings and the investors from time to
  time party thereto.

         The Company performed an accounting analysis and determined that the New Warrants represent in substance common stock and that the
  New Warrants issued pursuant to the Exchange Offers and Investor Purchase Agreement required anti-dilution provisions and commitment
  premium and funding premium represent a debt discount of $16.1 million. Fees associated with new lenders of $4.6 million have been recorded as
  debt discount. Fees related to existing lenders who continued to be lenders in connection with the Exchange Offers have been expensed.

         The consummation of the AGI Exchange Offer as of May 10, 2017 has resulted in an “ownership change” for the Company pursuant to
  Section 382 of the Internal Revenue Code. This may further limit our ability to use our pre-change net operating loss carryforwards (including
  those attributable to the 2005 Acquisition) and certain other pre-change tax attributes to offset our post-change income. Similar rules and
  limitations may apply for state tax purposes as well. It is not expected at this time that any potential limitation will have a material impact on either
  the tax provision or the operating results.

         On November 9, 2015, concurrent with the debt exchanges and subscription rights offering, the Company mandatorily cashlessly converted
  the then-outstanding Series A warrants to shares of Class A common stock. The 130,133,055 shares of Class A common stock then-outstanding
  were converted into 490,083 shares of Class C Common Stock and 515,877 shares of Class D Common Stock. In connection with the debt
  exchanges and subscription rights offering, 9,093,330 shares of Common Stock were issued. In addition, in lieu of issuing Common Stock to an
  investor that would otherwise have beneficially owned more than 19.9% of the Common Stock, the Company issued a Limited Warrant to
  purchase up to 462,266 shares of Common Stock, which Limited Warrant may only be exercised upon the receipt of requisite regulatory approval.


  10. EARNINGS PER SHARE
         In the periods prior to the 2015 Exchange Offers and 2015 Rights Offering on November 9, 2015, the Company’s authorized capital was
  comprised of Class A Common Stock, Class B Common Stock and preferred stock. There were no shares of Class B Common Stock or preferred
  stock outstanding as of December 31, 2015. The Class A Common Stock and Class B Common Stock were identical in every respect, and the
  rights and privileges of the holders were identical. Therefore, as the basic and diluted earnings per share (“EPS”) are the same for Class A
  Common Stock and Class B Common Stock because they were entitled to the same liquidation and dividend rights, the basic and diluted EPS are
  presented for Class A and B Common Stock for the year ended December 31, 2015.

                                                                            F-28




                                                                                                                                          144
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             143/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.272 Page 145 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         Subsequent to the 2015 Exchange Offers and 2015 Rights Offering, the Company changed its capital structure by (i) mandatorily converting
  all outstanding Series A Warrants into Class A Common Stock, (ii) converting all outstanding shares of Class A Common Stock into shares of
  Class C and D Common Stock, and (iii) issuing shares of Common Stock. Under the new capital structure, Common Stock participates in profits
  and losses of the Company but Class C and D Common Stock do not. As the change in capital structure was not the result of a stock dividend or
  stock split, the Company reflected the change in capital structure prospectively. Therefore, the basic and diluted EPS attributable to common
  stockholders are presented for the years ended December 31, 2017, 2016 and 2015.

         For the three months ended December 31, 2015, the net income attributable to Affinion Group Holdings, Inc. was allocated to Class A and
  B common stockholders and common stockholders based on the number of days these classes of common stock were outstanding in the period. For
  the nine months ended September 30, 2015, the net income attributable to Affinion Group Holdings, Inc. was entirely allocated to Class A and B
  common stockholders.

        In connection with the Exchange Offers and Investor Purchase Agreement, the Company issued warrants to purchase 3,974,581 shares of
  Common Stock. The warrants represent in-substance common stock and the warrants are included in basic EPS based on the number of days
  during the year that they were outstanding.

         Basic EPS attributable to Class A and B common stockholders is computed by dividing net income (loss) attributable to Class A and B
  common stockholders by the weighted average number of shares of Class A and B Common Stock outstanding. Diluted EPS attributable to Class
  A and B common stockholders reflects the potential dilution of warrants, stock options, restricted stock units and incentive awards that could be
  exercised or converted into shares of Class A and B Common Stock, and is computed by dividing net income (loss) attributable to Class A and B
  common stockholders by the weighted average number of shares of Class A and B Common Stock outstanding plus the potentially dilutive
  securities.

         Basic EPS attributable to common stockholders is computed by dividing net income (loss) attributable to common stockholders by the
  weighted average number of shares of Common Stock outstanding. Diluted EPS attributable to common stockholders reflects the potential dilution
  of Class C and D common stock, stock options, restricted stock units and incentive awards that could be exercised or converted into shares of
  Common Stock, and is computed by dividing net income (loss) attributable to common stockholders by the weighted average number of shares of
  Common Stock outstanding plus the potentially dilutive securities. There was no potentially dilutive effect for the year ended December 31, 2015.

                                                                         F-29




                                                                                                                                     145
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                       144/173
1/17/2020
      Case                                        aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.273 Page 146 of 174
                                                          AFFINION GROUP HOLDINGS, INC.
                                        NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                                    (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


          The computation of basic and diluted earnings (loss) per share is set forth below:

  ($ in millions, except per share data)                                                                        Year Ended December 31,
                                                                                                   2017                  2016                   2015
  Numerator:
  Net income (loss) attributable to Affinion Group Holdings, Inc.                              $          (25.2) $              15.7      $            135.3
  Net income (loss) attributable to Class A and B common shareholders                                        —                   —                       9.8
  Net income attributable to common shareholders                                               $          (25.2) $              15.7      $            125.5

  Denominator for Common Stock:
  Weighted average shares of Common Stock                                                           9,126,952             9,093,330             1,320,401
  Weighted average shares for warrants                                                              2,766,781                    —                     —
  Weighted average shares for vested RSUs                                                              28,398                10,861                    —
  Basic weighted average shares of Common Stock                                                    11,922,131             9,104,191             1,320,401
  Weighted average dilutive effect of RSUs                                                                 —                    792                    —
  Diluted weighted average shares of Common Stock                                                  11,922,131             9,104,983             1,320,401

  Denominator for Class A and B Common Stock:
  Basic and diluted weighted average shares of Class A and B Common Stock                                                                       72,290,489
  Basic weighted average shares of Class A and B Common Stock                                                                                   72,290,489
  Weighted average dilutive effect of Series A Warrants                                                                                         38,131,042
  Weighted average dilutive effect of restricted stock units                                                                                        96,491
  Weighted average dilutive effect of 2015 retention units                                                                                         597,657
  Diluted weighted average shares of Class A and B Common Stock                                                                                111,115,679

  Earnings per share attributable to holders of Common Stock:
    Basic                                                                                      $          (2.12) $              1.74      $            95.07
      Diluted                                                                                  $          (2.12) $              1.74      $            95.07

  Earnings (loss) per share attributable to holders of Class A and B Common
  Stock:
     Basic                                                                                                                                $             0.14
      Diluted                                                                                                                             $             0.09


  11. INCOME TAXES
         On December 22, 2017, the TCJA was enacted into law. The TCJA significantly revises the U.S. corporate income tax laws by, among other
  things, lowering the corporate income tax rate to 21%, implementing a modified territorial tax system and imposing a one-time repatriation tax on
  deemed repatriated earnings and profits of U.S.-owned foreign subsidiaries (the “transition tax”). The U.S. federal income tax rate reduction was
  effective as of January 1, 2018. While the provisions of the TCJA are generally effective January 1, 2018, several provisions impact the
  Company’s current period financial statements. The provisions of the TCJA have and will continue to impact our accounting treatment of certain
  items in our financial statements. As of December 31, 2017, we have not completed our assessment of the accounting impact of the tax effects of
  enactment of the TCJA and accordingly our accounting is provisional as of and for the year ended December 31, 2017. Where we have been able
  to make a reasonable estimate of the impact we have accounted for such provisional impact in the accompanying 2017 financial statements. For
  items related to the TCJA for which we were able to determine a reasonable estimate, we recognized a provisional tax benefit amount of
  approximately $25.5 million, which is included as a component of the income tax provision from continuing operations

                                                                            F-30




                                                                                                                                              146
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                145/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.274 Page 147 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         The TCJA is complex and includes significant changes to the Internal Revenue Code which impact the Company. The Company has
  subsidiaries in 23 countries outside the U.S. To complete the accounting associated with the TCJA, the Company will continue to review the
  technical tax interpretations associated with the underlying law, monitor state legislative changes, and review U.S. federal and state guidance as it
  is issued. Further, the Company will continue to accumulate and refine the relevant data and computational elements needed to finalize its
  accounting by December 22, 2018.

        Our 2017 accompanying financial statements reflect provisional estimates for the revaluation of US deferred tax assets and liabilities in
  accordance with ASC 740 based on rates at which they are expected to reverse in the future, which is generally 21%.

         With respect to our deferred tax balances, we have made provisional estimates on amounts impacted by the TCJA but we are still analyzing
  certain aspects of the TCJA and refining our calculation, which could potentially affect the measurement of these balances or potentially give rise
  to new deferred tax amounts. As the Company continues to monitor and evaluate the external factors impacting our provisional amounts, the
  Company will also obtain, prepare and analyze additional information to further refine our provisional estimate for the transition tax and to
  determine whether an additional provisional amount is required with respect to deferred taxes.

        The Company also evaluated the impact of the TCJA on its uncertain tax positions and recorded provisional estimates of these impacts.

         Our provisional accounting for the transition tax is based on our estimate of both earnings and profits (“E&P”) and the portion of E&P
  which is held in cash and other specified assets measured as of specific dates. This transition tax charge, while not expected to be material, will be
  updated throughout the measurement period as we finalize our calculations and the amounts held in cash or other specified assets, relative to the
  date such assets are required to be measured.

        The income tax benefit (expense) consisted of the following:

                                                                                                           For the Year Ended December 31,
                                                                                                  2017                   2016                  2015
                                                                                                                     (in millions)
  Current:
     Federal                                                                               $               — $                  0.4 $                  (0.4)
     State                                                                                                (0.7)                (0.4)                   (1.0)
     Foreign                                                                                              (3.4)                (5.0)                   (3.3)
                                                                                                          (4.1)                (5.0)                   (4.7)
  Deferred:
     Federal                                                                                             21.9                  (3.1)                   (3.1)
     State                                                                                                0.1                   0.1                     0.7
     Foreign                                                                                              —                     0.6                     1.2
                                                                                                         22.0                  (2.4)                   (1.2)
  Total income tax benefit (expense)                                                       $             17.9    $             (7.4) $                 (5.9)

        Pre-tax income (loss) for domestic and foreign operations before non-controlling interests consisted of the following:

                                                                                                           For the Year Ended December 31,
                                                                                                  2017                   2016                  2015
                                                                                                                     (in millions)
  Domestic                                                                                 $             (42.7) $              37.7 $                 192.0
  Foreign                                                                                                  0.4                (14.0)                  (50.2)
  Pre-tax income (loss)                                                                    $             (42.3) $              23.7 $                 141.8


                                                                           F-31




                                                                                                                                             147
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               146/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.275 Page 148 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

        Deferred income tax assets and liabilities consisted of the following:

                                                                                                                             December 31,
                                                                                                                    2017                     2016 (a)
                                                                                                                             (in millions)
  Non-current deferred income tax assets:
     Net operating loss carryforwards                                                                       $              250.1     $                  297.0
     State net operating loss carryforwards                                                                                 18.9                         26.1
     Depreciation and amortization                                                                                          70.8                        156.3
     Accrued expenses and deferred revenue                                                                                  17.2                         30.3
     Prepaid expenses                                                                                                        1.3                          0.5
     Provision for doubtful accounts                                                                                         0.5                          0.1
     Other                                                                                                                  13.4                         20.5
     Non-current deferred income tax assets                                                                                372.2                        530.8
  Non-current deferred income tax liabilities:
     Other                                                                                                                   (1.2)                    (2.7)
     Accrued expenses and deferred revenue                                                                                    —                       (0.6)
     Profit-sharing receivables from insurance carriers                                                                      (1.6)                    (0.9)
     Non-current deferred income tax liabilities                                                                             (2.8)                    (4.2)
     Valuation allowance                                                                                                   (371.8)                  (551.0)
  Non-current net deferred income tax liability (net of non-current deferred
   income tax asset included in other non-current assets on the 2017
   and 2016 consolidated balance sheet of $3.1 and $2.5, respectively)                                      $                (2.4)   $                  (24.4)

  (a)   Prior year amounts for depreciation and amortization have been revised to conform to the current year presentation.

         As of December 31, 2017, Affinion Holdings and its subsidiaries had federal net operating loss carryforwards available to offset future
  taxable income of approximately $818.0 million (which will expire in 2026 through 2037).

         As of December 31, 2017, Affinion Holdings and its subsidiaries have state net operating loss carryforwards of approximately $693.6
  million (which expire, depending on the jurisdiction, between 2018 and 2037) and state tax credits of $1.8 million (which expire between 2018 and
  2022). A full valuation allowance has been recognized with respect to these carryforwards and credits net of the impact of the future reversal of
  existing taxable temporary differences because it is more likely than not that these assets will not be realized.

         The Company also has net operating loss carryforwards in foreign jurisdictions. These net operating losses total approximately $266.9
  million (which expire, depending on the jurisdiction, between 2018 and 2037, or may be carried forward indefinitely). Affinion Holdings and its
  subsidiaries have concluded that a valuation allowance relating to approximately $266.9 million of these net operating losses is required due to the
  uncertainty of their realization.

         The net operating losses for tax return purposes are different than the net operating losses for financial statement purposes, primarily due to
  book to tax differences associated with the Section 338 election and uncertain tax positions. The carrying value of Affinion Holdings’ valuation
  allowance against all of its deferred tax assets at December 31, 2017 and 2016 totaled $371.8 million and $551.0 million, respectively. The
  decrease in valuation allowance of $179.2 million is attributable to the SAB 118 estimates applicable to the TCJA, a decrease in the book to tax
  temporary differences that require a valuation allowance and a decrease in the valuation allowance attributable to tax attributes (i.e., net operating
  losses).

         As of December 31, 2016, Affinion Holdings and its subsidiaries had federal net operating loss carryforwards of approximately $664.8
  million (which will expire in 2032 through 2036).

                                                                           F-32




                                                                                                                                             148
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                 147/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.276 Page 149 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         As of December 31, 2016, Affinion Holdings and its subsidiaries have state net operating loss carryforwards of approximately $609.6
  million (which expire, depending on the jurisdiction, between 2017 and 2036) and state tax credits of $1.9 million (which expire between 2017 and
  2021). A full valuation allowance has been recognized with respect to these carryforwards and credits net of the impact of the future reversal of
  existing taxable temporary differences because it is more likely than not that these assets will not be realized.

         The Company also has net operating loss carryforwards in foreign jurisdictions. These net operating losses total approximately $216.4
  million (which expire, depending on the jurisdiction, between 2017 and 2036, or may be carried forward indefinitely). Affinion Holdings and its
  subsidiaries have concluded that a valuation allowance relating to approximately $216.3 million of these net operating losses is required due to the
  uncertainty of their realization.

        The net operating losses for tax return purposes are different than the net operating losses for financial statement purposes, primarily due to
  book to tax differences associated with the Section 338 election and uncertain tax positions. The carrying value of Affinion Holdings’ valuation
  allowance against all of its deferred tax assets at December 31, 2016 and 2015 totaled $551.0 million and $565.8 million, respectively. The
  decrease in valuation allowance of $14.8 million is attributable to a decrease in the book to tax temporary differences that require a valuation
  allowance offset by an increase in the valuation allowance attributable to tax attributes (i.e., net operating losses).

          With the exception of South African, Italian and Turkish subsidiaries, foreign taxable income is recognized currently for U.S. federal and
  state income tax purposes because such operations are entities disregarded for U.S. federal and state income tax purposes. The Company does not
  provide for deferred taxes on the excess of the amount for the tax over the financial reporting basis in its South African, Italian and Turkish
  subsidiaries because they are permanent in duration. A deferred tax asset is recognized in this circumstance only if it is apparent that the temporary
  difference will reverse in the foreseeable future. As of December 31, 2017, there is a $16.8 million deficit in retained earnings of the South
  African, Italian and Turkish subsidiaries.

        The effective income tax rate differs from the U.S. federal statutory rate as follows:

                                                                                                           For the Year Ended December 31,
                                                                                                 2017                    2016                 2015
  Federal statutory rate                                                                                 35.0 %               35.0 %                 35.0%
  State and local income taxes, net of federal expense                                                  (18.0)                (3.1)                  12.3
  Change in valuation allowance and other                                                               (39.8)                (0.1)                (170.1)
  Taxes on foreign operations at rates different than U.S. federal rates                                 (8.1)                18.1                    1.6
  SAB 118 impact of TCJA                                                                                 60.1                   —                      —
  Impairment of goodwill and other long-lived assets                                                      —                     —                     8.8
  Impact of debt exchanges and subscription rights offering                                               9.9                (13.7)                 (57.3)
  Foreign taxes deduction                                                                                 3.2                 (6.4)                    —
  Foreign tax credit net operating loss reclassification                                                   —                    —                    17.5
  Federal net operating loss adjustments                                                                   —                    —                   145.9
  Stock compensation                                                                                       —                    —                     7.8
  Prior year accrual and adjustments                                                                      0.2                  0.6                    2.1
  Non-deductible expenses                                                                                (0.3)                 0.6                    0.6
                                                                                                         42.2%                31.0%                   4.2%

         As noted above, the effective tax rate has fluctuated significantly over the last three years. These fluctuations are primarily the results of the
  2015 goodwill impairment charges, a change in the valuation allowances due to changes in the corresponding deferred tax balances, and the
  impacts associated with the debt exchange and subscriptions right offering. The 2016 tax benefit associated with the 2015 debt exchange and
  subscriptions right offering resulted from a change in the estimated tax relative to the same. The fluctuation for 2017 is primarily the result of the
  change on deferred tax balance requirements, including valuation allowances, estimated pursuant to SAB 118 in accordance with the TCJA
  enactment and the impact of the 2017 AGI Exchange Offer. These fluctuations are also the result of the change to a loss before income taxes and
  non-controlling interest of $42.3 million for the year ended December 31, 2017 compared to income before income taxes and non-controlling
  interest of $23.7 million and $141.8 million for the years ended December 31, 2016 and 2015, respectively.

                                                                            F-33




                                                                                                                                             149
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             148/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.277 Page 150 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


        The Company was granted a 50% tax holiday in the Swiss canton of Vaud in 2013. The tax holiday is valid for cantonal purposes from the
  2012 start date until the end of the 2017 tax period. The Company is currently subject to Cantonal law.

         The Company recognizes interest and penalties related to uncertain tax positions in income tax expense. The Company recognized $(0.2)
  million, $(0.1) million and $(0.4) million of interest in income tax expense related to uncertain tax positions arising in 2017, 2016 and 2015,
  respectively. The Company’s gross unrecognized tax benefits decreased by $1.6 million, increased by $11.0 million and decreased by $0.7 million
  for the years ended December 31, 2017, 2016 and 2015, respectively, as a result of tax positions for the applicable year.

        A reconciliation of the beginning and ending amount of tax reserves for uncertain tax positions for the years ended December 31, 2017,
  2016 and 2015 is as follows:

                                                                                                           For the Year Ended December 31,
                                                                                                  2017                   2016                  2015
                                                                                                                     (in millions)
  Unrecognized tax benefits – January 1                                                    $              6.6 $                (4.4) $                (3.7)
  Gross increase – prior period tax positions                                                             —                    11.3                    —
  Gross decrease – prior period tax positions                                                            (2.1)                  —                      —
  Gross increase – current period tax positions                                                           0.7                   0.2                    0.4
  Gross decrease – current period tax positions                                                          (0.2)                 (0.5)                  (1.1)
  Unrecognized tax benefits – December 31                                                  $              5.0 $                 6.6 $                 (4.4)

         The Company’s income tax returns are periodically examined by various tax authorities. In connection with these and future examinations,
  certain tax authorities, including the Internal Revenue Service, may raise issues and impose additional assessments. The Company regularly
  evaluates the likelihood of additional assessments resulting from these examinations and establishes liabilities, through the provision for income
  taxes, for potential amounts that may result therefrom. The recognition of uncertain tax benefits are not expected to have a material impact on the
  Company’s effective tax rate or results of operations. Federal, state and local jurisdictions are subject to examination by the taxing authorities for
  all open years as prescribed by applicable statute. For significant foreign jurisdictions, tax years in Germany, France, Turkey, Switzerland and the
  United Kingdom remain open as prescribed by applicable statute. During 2017, income tax waivers were executed in certain states that extend the
  period subject to examination beyond the period prescribed by statute. There are no significant changes anticipated in accordance with the
  extension of the income tax statutes in these jurisdictions. The Company does not believe that it is reasonably possible that the total amount of
  unrecognized tax benefits will change significantly within the next 12 months.


  12. COMMITMENTS AND CONTINGENCIES
  Litigation
         In the ordinary course of business, the Company is involved in claims, governmental inquiries and legal proceedings related to employment
  matters, contract disputes, business practices, trademark and copyright infringement claims and other commercial matters. The Company is also a
  party to lawsuits which were brought against it and its affiliates and which purport to be a class action in nature and allege that the Company
  violated certain federal or state consumer protection statutes (as described below). The Company intends to vigorously defend itself against such
  lawsuits.

         On June 17, 2010, a class action complaint was filed against the Company and Trilegiant Corporation (“Trilegiant”) in the United States
  District Court for the District of Connecticut. The complaint asserts various causes of action on behalf of a putative nationwide class and a
  California-only subclass in connection with the sale by Trilegiant of its membership programs, including claims under the Electronic
  Communications Privacy Act (“ECPA”), the Connecticut Unfair Trade Practices Act (“CUTPA”), the Racketeer Influenced Corrupt Organizations
  Act (“RICO”), the California Consumers Legal Remedies Act, the California Unfair Competition Law, the California False Advertising Law, and
  for unjust enrichment. On April 26, 2012, the court consolidated two additional lawsuits making substantially similar allegations that were filed
  against the Company, Trilegiant, and numerous other defendants. An additional lawsuit, which was identical in all respects to these cases, was also
  consolidated on March 28, 2014.

                                                                           F-34




                                                                                                                                             150
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              149/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.278 Page 151 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         On December 7, 2012, all Defendants filed motions seeking to dismiss the consolidated amended complaint. On March 28, 2014, the court
  entered orders granting in part and denying in part the motions to dismiss. After the motions, claims under the ECPA and CUTPA and for unjust
  enrichment remained pending against the Company and Trilegiant. On February 29, 2016, the Company filed a Motion for Summary Judgment on
  the claims of the remaining named Plaintiffs. On August 23, 2016, the court granted the Company’s motion for Summary Judgment as to all
  remaining claims against the Defendants. Plaintiffs appealed and the court of appeals held oral arguments on October 27, 2017. A decision has not
  yet been issued.

          On August 27, 2010, a former member of Webloyalty’s membership programs filed a putative class action lawsuit against Webloyalty, one
  of its former clients, and one of the credit card associations in the United States District Court for the District of Connecticut (the “Connecticut
  District Court”). The Plaintiff alleged that Webloyalty’s enrollment of the Plaintiff using debit card information obtained from a third party via data
  pass, and not directly from the Plaintiff, was deceptive. The Plaintiff seeks to represent a nationwide class of consumers whose credit or debit card
  data was transferred to Webloyalty via data pass on or after October 1, 2008. The complaint, which was amended several times, asserted, among
  others, claims for violations of the Electronic Funds Transfer Act (“EFT”), the ECPA, and CUTPA as well as other common law claims. On
  October 15, 2015, the Connecticut District Court entered judgment dismissing all claims with prejudice. The Plaintiff appealed that judgment to
  the United States Court of Appeals for the Second Circuit (the “Second Circuit”). On December 20, 2016, the Second Circuit affirmed the District
  Court of Connecticut’s dismissal in part, but reversed and remanded the dismissal of claims against Webloyalty and its former client under CUTPA
  and the EFT. The District Court of Connecticut held a scheduling conference on March 23, 2017, but has not yet issued a case schedule. The
  defendants have answered the complaint and denied any liability.

         On June 7, 2012, a factually similar class action lawsuit was filed against Webloyalty in the U.S. District Court for the Southern District of
  California (the “District Court of S.C.”). After filing several amended complaints, the Plaintiff asserted a variety of claims, including claims under
  the EFT, the ECPA, California Business and Professional Code § 17200, et seq. (the “CBPC”), CUTPA, various privacy statutes, and common
  law. The Plaintiff seeks to represent a nationwide class of consumers whose credit or debit card information was obtained by Webloyalty via data
  pass, and had their credit or debit cards charged on or after October 1, 2008. On June 22, 2015, the District Court of S.C. entered judgment
  dismissing the Plaintiff’s federal claims with prejudice, and his state claims without prejudice. The Plaintiff appealed that judgement to the United
  States Court of Appeals for the Ninth Circuit (the “Ninth Circuit”). On March 28, 2017, the Ninth Circuit affirmed the dismissal of the Plaintiff’s
  ECPA and privacy-based state law claims, but reversed and remanded the dismissal of other claims, including the Plaintiff’s claims under the EFT,
  CBPC, and CUTPA. On September 5, 2017, the Plaintiff filed a third amended complaint, which asserts the claims that were remanded by the
  Ninth Circuit. Webloyalty has answered the complaint and denied all liability. The matter is now in discovery.

         On May 11, 2016, Kohl’s Department Stores, Inc. (“Kohl’s”) filed a third-party complaint against Trilegiant in the United States District
  Court for the Eastern District of Pennsylvania (the “District Court of E. Pa.”), alleging claims for indemnification, contribution and breach of
  contract. The third-party complaint arises in a case filed in the same court on February 13, 2015, in which a putative class action has been brought
  against Kohl’s and the issuer of Kohl’s credit cards alleging breach of the covenant of good faith and fair dealing and unjust enrichment. Kohl’s
  third-party complaint alleged that Trilegiant breached alleged obligations to Kohl’s under a marketing agreement between Trilegiant and Kohl’s
  through which a Trilegiant membership program was offered to Kohl’s credit card customers, including Trilegiant’s purported obligation under that
  agreement to indemnify Kohl’s and participate in its defense of the class action. Kohl’s third-party complaint sought damages from Trilegiant,
  including amounts for which Kohl’s may be liable to the named plaintiffs or the putative class in the class action relating to their claims pertaining
  to Trilegiant’s membership program and Kohl’s costs, including attorney fees, of defending against such claims On March 1, 2017, the parties
  entered into a settlement and release wherein Trilegiant agreed to make a payment to Kohl’s of approximately $0.3 million and to pay 30% of
  Kohl’s on-going legal fees in the putative class action, capped at $0.4 million (excluding Trilegiant’s initial payment of approximately $0.3
  million), to resolve Kohl’s indemnification, contribution and breach of contract claims against Trilegiant with respect to fees and expenses that
  Kohl’s has incurred or will incur in connection with its defense of the putative class action. Kohl’s reserved its right to seek indemnity from
  Trilegiant for any liability Kohl’s may incur to the plaintiffs in the putative class action relating to Trilegiant’s membership program. The third-
  party complaint was dismissed without prejudice by stipulation of the parties on March 10, 2017.

         On August 18, 2016, Lion Receivables 2004 Trust (“Lion”) served Long Term Preferred Care, Inc. (“LTPC”), a subsidiary of Affinion
  Benefits Group, LLC, with a complaint (the “Lion Litigation”), which was filed in the United States District Court for the State of Delaware (the
  “District Court of Delaware”). In the complaint, Lion alleges that LTPC made certain inaccurate representations and warranties in the Commission
  Purchase Agreement, dated as of December 30, 2004, between LTPC and Lion. Lion seeks compensatory damages, pre-judgment and post-
  judgment interest, and attorneys’ fees. LTPC filed a motion to dismiss in response to the complaint on October 24, 2016. On March 20, 2017, a
  magistrate judge recommended the Court deny LTPC’s motion to dismiss. On August 31, 2017 the District Court of Delaware adopted the
  magistrate’s recommendation denying LTPC’s motion to dismiss. On September 14, 2017, LTPC filed its Answer and Defenses to the
  complaint. Pursuant to the Company’s purchase

                                                                           F-35




                                                                                                                                         151
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           150/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.279 Page 152 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


  agreement with Cendant, the Cendant Entities (as such terms are defined in Note 15 to these audited consolidated financial statements) have agreed
  to indemnify us for any liability relating to this matter. Plaintiffs served their First Set of Requests for Production of Documents and Things on
  December 29, 2017.

         On November 30, 2015, PNC Bank, N.A. (“PNC”) filed a pleading called a Praecipe for Writ of Summons (the “Writ”) in the Court of
  Common Pleas of Allegheny County, Pennsylvania, naming as defendants Trilegiant Corporation, Affinion Benefits Group, LLC, Affinion and/or
  Affinion Holdings. The parties participated in a non-binding mediation on September 13, 2016. The parties were unable to resolve their dispute in
  the mediation. On November 18, 2016, PNC filed a complaint in the Pennsylvania Court of Common Pleas against Trilegiant for indemnification,
  breach of contract, unjust enrichment and breach of implied covenant of good faith and fair dealing. The complaint also alleges negligence and
  intentional misconduct by other Affinion entities. These claims arise out of consent orders that PNC entered into with the Office of the Comptroller
  of the Currency (“OCC”) to settle the OCC’s Section 5 claim against it. According to PNC, the damages it incurred pursuant to those consent
  orders were the result of Trilegiant’s failure to properly service PNC’s customers. Trilegiant’s preliminary objections to PNC’s complaint were
  filed on January 12, 2017. On January 30, 2017, the case was transferred from the Court of Common Pleas to the Commerce Court and Complex
  Litigation Center. Oral argument on Trilegiant’s preliminary objections was held on May 9, 2017. On May 25, 2017, the Court issued its opinion,
  dismissing some claims, but keeping the indemnification and unjust enrichment claims. On June 19, 2017, the defendants filed their
  answer. Discovery is under way.


  Other Contingencies
         From time to time, the Company receives inquiries from federal and state agencies, which may include the Federal Trade Commission, the
  Federal Communications Commission, the Consumer Financial Protection Bureau, state attorneys general and other state regulatory agencies,
  including state insurance regulators. The Company responds to these matters and requests for documents, some of which may lead to further
  investigations and proceedings. Additionally, certain of our clients have become, and others may become, involved in legal proceedings or
  governmental inquiries relating to our programs and solutions or marketing practices. As a result, we may be subject to claims under our marketing
  agreements, and we have accrued $8.7 million for certain asserted claims, including claims for which no litigation has been commenced.

         From time to time, our international operations also receive inquiries from consumer protection, insurance or data protection agencies. The
  Company responds to these matters and requests for documents, some of which may lead to further investigations and proceedings. On January 27,
  2015, following voluntary discussions with the UK Financial Conduct Authority, AIL, one of our UK subsidiaries, and 11 UK retail banks and credit
  card issuers, announced a proposed joint arrangement, which allows eligible consumers to make claims for compensation in relation to a discontinued
  benefit in one of AIL’s products. The proposed arrangement has been approved by a majority of those affected consumers who voted at a creditors’
  meeting held on June 30, 2015, and has also been approved by the High Court in London at a hearing held on July 9, 2015. The proposed arrangement,
  which will not result in the imposition of any fines on AIL or the Company, became effective on August 17, 2015 and eligible customers had until
  March 18, 2016 to claim compensation (in exceptional circumstances, they had until September 18, 2016). The arrangement, as well as its underlying
  structure, was terminated on August 1, 2017 and as of December 31, 2017, all of the compensation to consumers had been paid.

         During the year ended December 31, 2017, a charge of $23.2 million was recorded relating to an external gift card cyber theft. An insurance
  claim related to the cyber theft is currently being pursued with the Company’s carriers and we expect a recovery in a future period which will be
  recorded when realizable.

         The Company believes that the amount accrued for the above litigation and contingencies matters is adequate, and the reasonably possible
  loss beyond the amounts accrued will not have a material effect on its consolidated financial statements, taken as a whole, based on information
  currently available. However, litigation is inherently unpredictable and, although the Company believes that accruals are adequate and it intends to
  vigorously defend itself against such matters, unfavorable resolution could occur, which could have a material effect on the Company’s
  consolidated financial statements, taken as a whole.

                                                                          F-36




                                                                                                                                      152
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                        151/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.280 Page 153 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)



  Surety Bonds and Letters of Credit
        In the ordinary course of business, the Company is required to provide surety bonds to various state authorities in order to operate its
  membership, insurance and travel agency programs. As of December 31, 2017, the Company provided guarantees for surety bonds totaling
  approximately $9.9 million and issued letters of credit totaling $7.3 million.


  Leases
         The Company has noncancelable operating leases covering various facilities and equipment. Rent expense totaled $17.5 million, $17.1
  million and $17.6 million for the years ended December 31, 2017, 2016 and 2015. At each of December 31, 2017 and 2016, the Company has
  accrued $0.9 million, included in other long-term liabilities on the consolidated balance sheets, in connection with asset retirement obligations
  relating to its leased facilities.

        Future minimum lease payments required under non-cancelable operating leases, net of sublease receipts, as of December 31, 2017 are as
  follows:

                                                                                                                                       Amount
                                                                                                                                     (in millions)
  2018                                                                                                                       $                       19.6
  2019                                                                                                                                               18.0
  2020                                                                                                                                               16.0
  2021                                                                                                                                               13.9
  2022                                                                                                                                               12.6
  Thereafter                                                                                                                                         11.5
  Future minimum lease payments                                                                                              $                       91.6



  13. STOCK-BASED COMPENSATION
         In connection with the closing of the Apollo Transactions on October 17, 2005, Affinion Holdings adopted the 2005 Stock Incentive Plan
  (the “2005 Plan”). The Board was authorized to grant up to 4.9 million shares of Affinion Holdings’ common stock under the 2005 Plan over a ten
  year period. As discussed below, no additional grants may be made under Affinion Holdings’ 2005 Plan on or after November 7, 2007, the
  effective date of the 2007 Plan, as defined below. As discussed below, on November 9, 2015, the effective date of the Reclassification (as defined
  below), existing option awards under the 2005 Plan were adjusted in accordance with their terms. Generally, existing options for Class A Common
  Stock (as defined below) under the 2005 Plan have been converted into options for shares of Affinion Holdings’ Class C Common Stock, $0.01 par
  value per share (the “Class C Common Stock”), and Affinion Holdings’ Class D Common Stock, $0.01 par value per share (the “Class D Common
  Stock” and, together with the Class C Common Stock, the “Class C/D Common Stock”), and both the exercise price and the number of shares of
  Class C Common Stock and Class D Common Stock underlying such options have been adjusted.

         In November 2007, Affinion Holdings adopted the 2007 Stock Award Plan (the “2007 Plan”). The Board was authorized to grant up to
  10.0 million shares of Affinion Holdings’ common stock under the 2007 Plan over a ten year period. As discussed below, no additional grants may
  be made under Affinion Holdings’ 2007 Plan on or after November 9, 2015, the effective date of the Reclassification, as defined below, and all
  outstanding options granted under the 2007 Plan were cancelled for no consideration, effective November 9, 2015.

         In connection with the acquisition of Webloyalty in January 2011, the Company assumed the Webloyalty Holdings, Inc. 2005 Equity Award
  Plan (the “Webloyalty 2005 Plan”). In connection with the Reclassification, as defined below, all outstanding options granted under the Webloyalty
  2005 Plan were cancelled for no consideration, effective November 9, 2015.

                                                                          F-37




                                                                                                                                        153
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             152/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.281 Page 154 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         On November 9, 2015, in conjunction with the 2015 Exchange Offers, the 2015 Consent Solicitations and the 2015 Rights Offering,
  Affinion Holdings effected the Reclassification (the “Reclassification” and, together with the 2015 Exchange Offers, the 2015 Consent
  Solicitations, the 2015 Rights Offering and the related transactions, the “2015 Transactions”) as follows. Immediately prior to the Reclassification,
  Affinion Holdings’ Series A Warrants (the “Series A Warrants”) were mandatorily cashlessly exercised for shares of Affinion Holdings’ then
  existing Class A Common Stock, par value $0.01 per share (the “Class A Common Stock”), and Affinion Holdings’ Series B Warrants (the “Series
  B Warrants”) were cancelled for no additional consideration. In addition, all issued and outstanding options under the Webloyalty 2005 Plan and
  the 2007 Plan were cancelled for no additional consideration. Stock options issued and outstanding under the 2005 Plan were not affected by the
  cancellation. In accordance with the Reclassification, Affinion Holdings’ Class A Common Stock was converted into shares of Affinion Holdings’
  Class C/D Common Stock. Issued and outstanding options under the 2005 Plan were converted into options to acquire shares of Affinion
  Holdings’ Class C Common Stock and shares of Affinion Holdings’ Class D Common Stock. The number of shares of Class C/D Common Stock
  subject to the issued and outstanding options was adjusted based on the conversion ratio utilized for the conversion of the Class A Common Stock,
  and the exercise price was correspondingly adjusted.

         On November 9, 2015, the Board of Directors adopted the 2015 Equity Incentive Plan (the “2015 Plan”), which authorizes the
  Compensation Committee to grant stock options, restricted stock, RSUs and other equity-based awards. Under the 2015 Plan, 10% of the
  outstanding shares of common stock have been reserved for issuance pursuant to awards. On March 9, 2016, the Compensation Committee
  awarded 859,500 options to employees under the 2015 Plan, and subsequently issued another 28,000 options to employees under the 2015 Plan. As
  of December 31, 2017, there were 776,250 options outstanding.

         For employee stock awards, the Company recognizes compensation expense over the requisite service period, which is the period during
  which the employee is required to provide services in exchange for the award. The Company recognizes forfeitures as they occur. The Company
  has elected to recognize compensation cost for awards with only a service condition and have a graded vesting schedule on a straight-line basis
  over the requisite service period for the entire award.


  Stock Options
         During the year ended December 31, 2016, the Compensation Committee granted options to employees under the 2015 Plan to purchase 0.9
  million shares of Affinion Holdings’ Common Stock. The options have a contractual life of 10 years and vest ratably on each of the first four
  anniversaries of the grant date. The exercise price of the options is $13.97 per share, the grant date fair value of a share of Affinion Holdings’
  Common Stock. There were no options granted to employees under the 2015 Plan during the year ended December 31, 2017.

       The fair value of each option award was estimated on the date of grant using the Black-Scholes option-pricing model based on the
  assumptions noted in the following table. Expected volatilities are based on historical volatilities of comparable companies.

        The expected term of the options granted represents the period of time that options are expected to be outstanding, and is based on the
  average of the requisite service period and the contractual term of the option.

                                                                                                                                   2016 Grants
  Expected volatility                                                                                                                              75%
  Expected life (in years)                                                                                                                        6.5
  Risk-free interest rate                                                                                                                        1.64%
  Expected dividends                                                                                                                               —


                                                                          F-38




                                                                                                                                       154
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          153/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.282 Page 155 of 174
                                                   AFFINION GROUP HOLDINGS, INC.
                                 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                             (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

         A summary of option activity for options to acquire shares of Class C/D Common Stock under the 2005 Plan for each annual period during
  the three years ended December 31, 2017 is presented below (number of options in thousands):

                                                                       2005 Plan     2005 Plan     2005 Plan
                                                                       Grants to     Grants to     Grants to          Grants to            2007 Plan
                                                                      Employees -   Employees -   Employees -         Board of             Grants to
                                                                       Tranche A     Tranche B     Tranche C          Directors            Employees
  Outstanding options at January 1, 2015                                   1,109           554            554                  383              4,003
  Granted                                                                     —             —              —                    —                  —
  Exercised                                                                   —             —              —                    —                  —
  Forfeited or expired                                                      (209)         (106)          (106)                  —                (435)
  Cancelled                                                                   —             —              —                  (107)            (3,568)
  Reclassification adjustment                                               (893)         (445)          (445)                (274)                —
  Outstanding options at December 31, 2015                                     7             3              3                    2                 —
  Granted                                                                     —             —              —                    —                  —
  Exercised                                                                   —             —              —                    —                  —
  Forfeited or expired                                                        (5)           (2)            (2)                  (1)                —
  Outstanding options at December 31, 2016                                     2             1              1                    1                 —
  Granted                                                                     —             —              —                    —                  —
  Exercised                                                                   —             —              —                    —                  —
  Forfeited or expired                                                        —             —              —                    —                  —
  Outstanding options at December 31, 2017                                     2             1              1                    1                 —
  Vested or expected to vest at December 31, 2017                               2             1             1                     1                —
  Exercisable options at December 31, 2017                                      2             1             1                     1                —
  Weighted average remaining contractual term (in years)                      6.3           6.3           6.3                  6.3                 —
  Weighted average grant date fair value per option
   granted in 2017                                                $            —    $        —    $        —      $            —       $           —
  Weighted average exercise price of exercisable options
   at December 31, 2017                                           $       147.12    $   147.12    $   147.12      $      147.12        $           —
  Weighted average exercise price of outstanding options
   at December 31, 2017                                           $       147.12    $   147.12    $   147.12      $      147.12        $           —

        A summary of option activity for options to acquire shares of Common Stock granted under the 2015 Plan for the years ended December 31,
  2017 and 2016 is presented below (number of options in thousands):

  Outstanding options at January 1, 2016                                                                                                          —
  Granted                                                                                                                                        888
  Exercised                                                                                                                                       —
  Forfeited or expired                                                                                                                           (14)
  Outstanding options at December 31, 2016                                                                                                       874
  Granted                                                                                                                                         —
  Exercised                                                                                                                                       —
  Forfeited or expired                                                                                                                           (98)
  Outstanding options at December 31, 2017                                                                                                       776
  Vested or expected to vest at December 31, 2017                                                                                                776
  Exercisable options at December 31, 2017                                                                                                       208
  Weighted average remaining contractual term (in years)                                                                                          8.2
  Weighted average grant date fair value per option granted in 2017                                                       $                       —
  Weighted average exercise price of exercisable options at December 31, 2017                                             $                    13.97
  Weighted average exercise price of outstanding options at December 31, 2017                                             $                    13.97

                                                                           F-39




                                                                                                                                      155
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         154/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.283 Page 156 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


        Based on the estimated fair values of options granted, stock-based compensation expense for the year ended December 31, 2017, 2016 and
  2015 totaled $1.7 million, $1.6 million and $2.2 million, respectively. As of December 31, 2017, there was $3.9 million of unrecognized
  compensation cost related to unvested stock options, which will be recognized over a weighted average period of approximately 1.2 years.


     Restricted Stock Units

         On March 25, 2016, each of the non-employee members of the Board of Directors was granted RSUs under the 2015 Plan as a component
  of their annual compensation. The RSUs vested 3/12ths as of the date of grant and an additional 1/12th vested on March 31, 2016 and 1/12th vested
  on the last day of the next eight months, until November 30, 2016. Subject to vesting, the RSUs granted to the non-employee directors will be
  settled in shares of Affinion Holdings’ common stock on the earlier to occur of a Change in Control (as defined in the 2015 Plan) and the third
  anniversary of the date of grant. In connection with the resignation of one of the directors, the RSUs awarded to the resigning director immediately
  vested. As these awards will be settled in shares of Affinion Holdings’ common stock, the Company has accounted for these RSUs as an equity
  award.

         On October 24, 2017, six of the non-employee directors were granted RSUs under the 2015 Plan as a component of their annual
  compensation, however one of the non-employee directors waived receipt of such RSUs. Pursuant to the restricted stock unit agreement entered
  into with each director, each such director has been awarded 9,804 restricted stock units, (i) three-fourths (3/4) of which vested on the date of grant
  and (ii) the remaining one-fourth (1/4) vested in equal installments on each of October 31, 2017, November 30, 2017 and December 31, 2017,
  respectively. Each vested restricted stock unit will be settled by the delivery of one share of common stock of Affinion Holdings to the applicable
  director on the earlier to occur of (A) a “Change in Control” or (B) the third anniversary of the date of grant.

          On December 18, 2017, RSUs were granted under the 2015 Plan in consideration of the Board service of the non-employee director who
  waived receipt of the October 24, 2017 award of RSUs as described above. Pursuant to the restricted stock unit agreement entered into, 9,804
  restricted stock units were awarded, (i) 11/12ths of which vested on the date of grant and (ii) the remaining 1/12th vested on December 31, 2017.
  Each vested restricted stock unit will be settled by the delivery of one share of common stock of Affinion Holdings on the earlier to occur of (A) a
  “Change in Control” or (B) the third anniversary of the date of grant.

        A summary of RSU activity under the 2015 Plan for the years ended December 31, 2017 and 2016 is presented below (number of RSUs in
  thousands):

                                                                                                       Number of                    Weighted Average
                                                                                                       Restricted                     Grant Date
                                                                                                       Stock Units                     Fair Value
  Outstanding restricted unvested awards at January 1, 2016                                                           —
  Granted                                                                                                             20        $                 13.97
  Vested                                                                                                             (20)                         13.97
  Forfeited                                                                                                           —
  Outstanding restricted unvested awards at December 31, 2016                                                         —
  Granted                                                                                                             59                           7.14
  Vested                                                                                                             (59)                          7.14
  Forfeited                                                                                                           —
  Outstanding restricted unvested awards at December 31, 2017                                                         —

         Based on the estimated fair value of the RSUs granted, stock-based compensation expense for the year ended December 31, 2017, 2016 and
  2015 was $0.4 million, $0.3 million and $0.3 million, respectively. As of December 31, 2017, there was no unrecognized compensation cost
  related to the RSU awards.

                                                                           F-40




                                                                                                                                         156
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           155/173
1/17/2020
      Case                                       aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.284 Page 157 of 174
                                                      AFFINION GROUP HOLDINGS, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                                (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)



     Incentive Awards
          On March 16, 2015, the Compensation Committee of the Board approved the terms of (i) the Affinion Group Holdings, Inc. 2015 Retention
  Award Program (the “2015 Retention Program”), an equity and cash incentive award program intended to foster retention of key employees of
  Affinion Holdings and its subsidiaries, and (ii) the awards (the “Retention Awards”) to each such key employee consisting of retention units
  (“RUs”) and a cash retention award (“CRA”) to be made by Affinion Holdings under the 2015 Retention Program. Each Retention Award will
  entitle the employee to one share of Affinion Holdings’ common stock for each RU and a cash payment in respect of the CRA, in each case,
  subject to applicable withholding taxes, when the applicable vesting conditions for the Retention Awards are met. The Retention Awards are
  subject to time-based vesting conditions. Upon termination of employment for any reason, an employee will forfeit the entire unvested portion of
  his or her Retention Award. In conjunction with the Reclassification, which was effective on November 9, 2015, Retention Awards under the 2015
  Retention Program that called for vesting of Class A Common Stock will vest in an adjusted number of shares of Class C Common Stock and
  Class D Common Stock. During the year ended December 31, 2016, 6,466 shares of Class C Common Stock and 6,809 shares of Class D Common
  Stock vested, in addition to CRAs of approximately $2.0 million. During the year ended December 31, 2017, 5,858 shares of Class C Common
  Stock and 6,161 shares of Class D Common Stock vested, in addition to CRAs of approximately $1.8 million During the years ended December
  31, 2017, 2016 and 2015, the Company recognized expense related to the 2015 Retention Program of $0.7 million, $3.6 million and $3.1 million,
  respectively, of which $0.4 million, $1.8 million and $1.6 million, respectively, related to the common stock portion of the Retention Awards.


  14. EMPLOYEE BENEFIT PLANS
         The Company sponsors a domestic defined contribution savings plan that provides certain eligible employees an opportunity to accumulate
  funds for retirement. Under the domestic 401(k) defined contribution plan, the Company matched the contributions of participating employees
  based on 100% of the first 4% of the participating employee’s contributions up to 4% of the participating employee’s salary. The Company also
  sponsors certain other international defined contribution retirement plans that are customary in each local country. Under these local country
  defined contribution plans, the Company contributes between 6% and 10% of each participating employee’s salary or as otherwise provided by the
  plan. The Company recorded aggregate defined contribution plan expense of $5.9 million, $6.2 million and $6.6 million for the years ended
  December 31, 2017, 2016 and 2015, respectively.

         The Company sponsors certain other international defined benefit retirement plans that are customary in each local country, including a
  multi-employer plan in one country. Under these local country defined benefit pension plans, benefits are based on a percentage of an employee’s
  final average salary or as otherwise described by the plan. These plans are not material, individually or in the aggregate, to the consolidated
  financial statements.


  15. RELATED PARTY TRANSACTIONS
  Post-Closing Relationships with Cendant
         Cendant has agreed to indemnify the Company, Affinion and the Company’s affiliates (collectively the “indemnified parties”) for breaches
  of representations, warranties and covenants made by Cendant, as well as for other specified matters, certain of which are described below.
  Affinion and the Company have agreed to indemnify Cendant for breaches of representations, warranties and covenants made in the purchase
  agreement, as well as for certain other specified matters. Generally, all parties’ indemnification obligations with respect to breaches of
  representations and warranties (except with respect to the matters described below) (i) are subject to a $0.1 million occurrence threshold, (ii) are
  not effective until the aggregate amount of losses suffered by the indemnified party exceeds $15.0 million (and then only for the amount of losses
  exceeding $15.0 million), and (iii) are limited to $275.1 million of recovery. Generally, subject to certain exceptions of greater duration, the
  parties’ indemnification obligations with respect to representations and warranties survived until April 15, 2007 with indemnification obligations
  related to covenants surviving until the applicable covenant has been fully performed.

           In connection with the purchase agreement, Cendant agreed to specific indemnification obligations with respect to the matters described
  below.

         Excluded Litigation. Cendant has agreed to fully indemnify the indemnified parties with respect to any pending or future litigation,
  arbitration, or other proceeding relating to accounting irregularities in the former CUC International, Inc. announced on April 15, 1998.

                                                                           F-41




                                                                                                                                       157
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                          156/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.285 Page 158 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


         Certain Litigation and Compliance with Law Matters. Cendant has agreed to indemnify the indemnified parties up to specified amounts for:
  (a) breaches of its representations and warranties with respect to legal proceedings that (1) occur after the date of the purchase agreement, (2) relate
  to facts and circumstances related to the business of Affinion Group, LLC or Affinion International Holdings Limited (“Affinion International”),
  and (3) constitute a breach or violation of its compliance with law representations and warranties and (b) breaches of its representations and
  warranties with respect to compliance with laws to the extent related to the business of Affinion Group, LLC or Affinion International. Of the legal
  proceedings disclosed in Note 12 to our consolidated financial statements, the Lion Litigation is a matter that involves the Cendant Entities (as
  defined below) agreeing to indemnify us for any related liabilities.

         Except with respect to the Lion Litigation, in which the Cendant Entities agreed to indemnify us for all losses, for the other matters,
  Cendant, Affinion and the Company have agreed that losses up to $15.0 million will be borne solely by the Company and losses in excess of $15.0
  million will be shared by the parties in accordance with agreed upon allocations. The Company has the right at all times to control litigation related
  to shared losses and Cendant has consultation rights with respect to such litigation.

         Prior to 2009, Cendant (i) distributed the equity interests it previously held in its hospitality services business (“Wyndham”) and its real
  estate services business (“Realogy”) to Cendant stockholders and (ii) sold its travel services business (“Travelport”) to a third party. Cendant
  continues as a re-named publicly traded company which owns the vehicle rental business (“Avis Budget,” together with Wyndham and Realogy,
  the “Cendant Entities”). Subject to certain exceptions, Wyndham and Realogy have agreed to share Cendant’s contingent and other liabilities
  (including its indemnity obligations to the Company described above and other liabilities to the Company in connection with the Apollo
  Transactions) in specified percentages. If any Cendant Entity defaults in its payment, when due, of any such liabilities, the remaining Cendant
  Entities are required to pay an equal portion of the amounts in default. Wyndham held a portion of the preferred stock issued in connection with the
  Apollo Transactions until the preferred stock was redeemed in 2011, and a portion of the warrants issued in connection with the Apollo
  Transactions until the warrants expired in 2011, while Realogy was subsequently acquired by an affiliate of Apollo and remained an affiliate of
  Apollo until July 2013. Therefore, for the years ended December 31, 2017, 2016 and 2015, none of the Cendant Entities is a related party.


     2017 Exchange Offers, Issuance of New Notes and New Warrants and Redemptions of Other Existing Notes
         As discussed in Note 8, on May 10, 2017, the Company completed the Exchange Offers and exercised its option under the Investor Purchase
  Agreement relating to Affinion’s 2010 senior notes, obligating the Investors to purchase an aggregate principal amount of New Notes and New
  Warrants that would yield sufficient cash proceeds to fund the redemptions of Affinion’s 2010 senior notes not tendered in the AGI Exchange
  Offer. On June 13, 2017, the Company exercised its options under the Investor Purchase Agreement relating to Affinion Holdings’ 2013 senior
  notes and the Investments senior subordinated notes, obligating the Investors to purchase an aggregate principal amount of New Notes and New
  Warrants that would yield sufficient cash proceeds to fund the redemptions of Affinion Holdings’ senior notes and the Investments senior
  subordinated notes not tendered in the Holdings Exchange Offer and Investments Exchange Offer, respectively. Prior to the completion of the
  Exchange Offers, Empyrean was the beneficial owner of 5% or more of the Company’s Common Stock. Upon consummation of the Exchange
  Offers, each of the Investors was the beneficial owner of 5% or more of the Company’s Common Stock. In connection with the Exchange Offers,
  Issuance of New Notes and New Warrants and redemption of Affinion’s 2010 senior notes, Affinion Holdings’ 2013 senior notes and the
  Investments senior subordinated notes as of December 31, 2017, the Company issued approximately $515.1 million aggregate principal amount of
  New Notes and New Warrants to purchase 4,234,335 shares of Common Stock to the Investors, all of whom were related parties as a result of their
  beneficial ownership of 5% or more of the Company’s Common Stock.


  Other Agreements
         On October 17, 2005, Apollo entered into a consulting agreement with the Company for the provision of certain structuring and advisory
  services. The consulting agreement allowed Apollo and its affiliates to provide certain advisory services for a period of twelve years or until
  Apollo owned less than 5% of the beneficial economic interests of the Company, whichever was earlier. The agreement could be terminated earlier
  by mutual consent. The Company was required to pay Apollo an annual fee of $2.0 million for these services commencing in 2006. On January 14,
  2011, the Company and Apollo entered into an Amended and Restated Consulting Agreement (“Consulting Agreement”), pursuant to which
  Apollo and its affiliates would continue to provide Affinion with certain advisory services on substantially the same terms as the previous
  consulting agreement, except that the annual fee paid by Affinion increased to $2.6 million from $2.0 million, commencing January 1, 2012, with
  an additional one-time fee of $0.6 million which was paid in January 2011 in respect of calendar year 2011. In connection with the December 2013
  refinancing of Affinion’s 2006 senior subordinated notes and Affinion Holdings’ 2010 senior notes, Apollo and the Company further amended the
  consulting agreement, pursuant to which Apollo would not be paid any fees due under the consulting agreement until such time as none of Affinion

                                                                           F-42




                                                                                                                                         158
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            157/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.286 Page 159 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


  Holdings’ 2013 senior notes remained outstanding. If a transaction was consummated involving a change of control or an initial public offering,
  then, in lieu of the annual consulting fee and subject to certain qualifications, Apollo could have elected to receive a lump sum payment equal to
  the present value of all consulting fees payable through the end of the term of the consulting agreement.

         In addition, the Company would have been required to pay Apollo a transaction fee if it engaged in any merger, acquisition or similar
  transaction. The Company would also indemnify Apollo and its affiliates and their directors, officers and representatives for potential losses
  relating to the services to be provided under the consulting agreement.

         In connection with the 2015 Exchange Offers and 2015 Rights Offering, each of the parties to the Consulting Agreement entered into a
  termination agreement for no additional consideration. As a result of the termination of the consulting agreement, the Company has no obligation
  to pay Apollo any previously accrued and unpaid amounts for prior services rendered under the consulting agreement. During the year ended
  December 31, 2015, the Company recognized an expense reduction of $2.6 million, which is included in general and administrative expenses in
  the accompanying consolidated statements of comprehensive income (loss) for the year ended December 31, 2015. There was no expense
  recognized related to this consulting agreement for the years ended December 31, 2017 and 2016.

         In July 2014, Novitex Enterprise Solutions (“Novitex”), a document outsourcing provider owned by affiliates of Apollo, commenced
  providing administrative services to the Company. In addition, in June 2015, Novitex assumed responsibility for the performance and management
  of the Company’s domestic print and mailing operations. During the year ended December 31, 2015, the Company recognized expenses of $3.1
  million, which are included in general and administrative expenses in the accompanying consolidated statements of comprehensive income (loss)
  for the year ended December 31, 2015. In connection with the transfer of responsibility for performance and management of the Company’s
  domestic print and mailing operations, the Company also recognized a reduction of operating expense of $1.0 million for the year ended December
  31, 2015 for usage of certain equipment by Novitex and during the year ended December 31, 2015 also sold certain assets to Novitex for $0.1
  million and recognized a gain of less than $0.1 million. As a result of the 2015 Exchange Offers and 2015 Rights Offering consummated on
  November 9, 2015, Novitex was not a related party during the years ended December 31, 2017 and 2016.

          SkyMall Ventures LLC (now known as Connexions SM Ventures, LLC), which was acquired by the Company in September 2014, provides
  fulfillment services to Caesar’s Entertainment Corporation (“Caesar’s”), which is owned by an affiliate of Apollo. During the year ended
  December 31, 2015, the Company recognized revenues, net of the cost to acquire the merchandise and gift cards, of $0.9 million, which are
  included in net revenues in the accompanying consolidated statements of comprehensive income (loss) for the year ended December 31, 2015. As
  a result of the 2015 Exchange Offers and 2015 Rights Offering consummated on November 9, 2015, Caesar’s was not a related party during the
  years ended December 31, 2017 and 2016.

         During the year ended December 31, 2015, the Company sold its investment in Prospectiv Direct, LLC for cash proceeds of $0.1 million,
  shares of common stock of the buyer valued at $0.2 million and receivables of $0.7 million, which was recorded at its estimated net realizable
  value of $0.4 million. In connection with the sale, the Company recognized a gain of $0.7 million during the year ended December 31, 2015 and
  also recognized revenue of $0.2 million related to the settlement of future royalty income due to the Company.

         On January 28, 2010, the Company acquired an ownership interest of approximately 5%, subsequently reduced to approximately 2.9%, in
  Alclear Holdings, LLC (“Alclear”) for $1.0 million. A family member of one of the Company’s directors, at that time, controls and partially
  funded Alclear and serves as its chief executive officer. In March 2015, the Company sold its ownership interest in Alclear to certain existing
  members of Alclear who are not related parties or otherwise affiliated with the Company for $1.5 million, and the related gain of $0.5 million is
  included in other income, net in the accompanying consolidated statement of comprehensive income (loss) for the year ended December 31, 2015.
  The Company continued to provide support services to Alclear and recognized revenue of $0.4 million for the year ended December 31, 2015. The
  master services agreement was terminated on April 1, 2016. The Company provided transition services to Alclear until August 1, 2016. As a result
  of the 2015 Exchange Offers and 2015 Rights Offering consummated on November 9, 2015, Alclear was not a related party during the years ended
  December 31, 2017 and 2016.

        On May 8, 2013, in connection with his resignation as Chief Executive Officer of Global Retail Services and Co-President of Affinion, Mr.
  Richard J. Fernandes entered into a consulting agreement with Trilegiant Corporation, a wholly-owned subsidiary of the Company, effective May
  13, 2013, pursuant to which he would continue working with the Company until the one-year anniversary of such resignation. The contract was
  subsequently amended to extend the term on a month-to-month basis and the contract could be

                                                                          F-43




                                                                                                                                       159
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                           158/173
1/17/2020
      Case                                       aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.287 Page 160 of 174
                                                      AFFINION GROUP HOLDINGS, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                                (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


  terminated by either party upon thirty days written notice. Mr. Fernandes provided certain consulting services to the Company on a part-time basis
  and received a fee of $7,500 per month, subject to increase depending on the level of consulting services provided. The agreement also provided
  for reimbursement of Mr. Fernandes’ out-of-pocket business and travel expenses and for his healthcare insurance costs during the contract period.
  The consulting agreement was terminated during the fourth quarter of 2015.



  16. FINANCIAL INSTRUMENTS
         As disclosed in Note 2—Summary of Significant Accounting Policies, as a matter of policy, the Company does not use derivatives for
  trading or speculative purposes.

        The following table provides information about the Company’s financial instruments that are sensitive to changes in interest rates. The table
  presents principal cash flows and related weighted-average interest rates by expected maturity for the Company’s long-term debt as of
  December 31, 2017.

                                                                                                                                              Fair Value At
                                                                                                                                               December
                                                                                                                      2023 and                     31,
                                                       2018        2019         2020         2021           2022     Thereafter     Total         2017
                                                                                                (in millions)
  Fixed rate debt                                  $   0.5 $   0.3 $   0.3 $    —   $ 595.3 $                               —     $ 596.4     $     530.6
  Average interest rate                              14.11%  14.86%  15.50%  15.50%   15.50%
  Variable rate debt                               $ 13.4 $ 28.5 $ 58.6 $ 67.0 $ 1,217.5 $                                  —     $ 1,385.0   $   1,421.9
  Average interest rate (a)                           9.17%   9.17%   9.17%   9.17%    9.17%

  (a)   Average interest rate is based on rates in effect at December 31, 2017.


  Foreign Currency Forward Contracts
         Through April 30, 2017, on a limited basis the Company has entered into 30 day foreign currency forward contracts, and upon expiration of
  the contracts, entered into successive 30 day foreign currency forward contracts. The contracts have been entered into to mitigate the Company’s
  foreign currency exposures related to intercompany loans which are not expected to be repaid within the next twelve months and that are
  denominated in Euros and British pounds. The Company has not entered into such contracts subsequent to April 2017.

        During the years ended December 31, 2017, 2016 and 2015, the Company recognized a realized loss of $1.3 million and realized gains of
  $4.1 million and $4.2 million, respectively, on the forward contracts.


  Credit Risk and Exposure
         Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of receivables, profit-sharing
  receivables from insurance carriers, prepaid commissions and interest rate swaps. The Company manages such risk by evaluating the financial
  position and creditworthiness of such counterparties. Receivables are due from various marketing, insurance and business partners and the
  Company maintains an allowance for losses, based upon expected collectability.


  Fair Value
        The Company determines the fair value of financial instruments as follows:
        a.     Cash and Cash Equivalents, Restricted Cash, Receivables, Profit-Sharing Receivables from Insurance Carriers and Accounts Payable
               —Carrying amounts approximate fair value at December 31, 2017 and 2016 due to the short-term maturities of these assets and
               liabilities.
        b.     Long-Term Debt—The Company’s estimated fair value of its long-term fixed-rate debt at December 31, 2017 and 2016 is based upon
               available information for debt having similar terms and risks. The fair value of the publicly-traded debt is the published market price
               per unit multiplied by the number of units held or issued without consideration of transaction costs. The fair value of the non-publicly-
               traded debt, substantially all of which is variable-rate debt, is based on third party indicative valuations and estimates prepared by the
               Company after consideration of the creditworthiness of the counterparties.

                                                                            F-44




                                                                                                                                            160
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                             159/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.288 Page 161 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


        c.   Foreign Currency Forward Contracts—At December 31, 2016, the Company’s estimated fair value of its foreign currency forward
             contracts was based upon available market information. The fair value of the foreign currency forward contracts was based on
             significant other observable inputs, adjusted for contract restrictions and other terms specific to the foreign currency forward contracts.
             The fair value was determined after consideration of foreign currency exchange rates and the creditworthiness of the parties to the
             foreign currency forward contracts. The counterparty to the foreign currency forward contracts was a major financial institution. The
             Company did not have any foreign currency forward contracts as of December 31, 2017.

         Current accounting guidance establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed
  based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) the reporting entity’s own assumptions
  about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value
  hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three broad levels, giving the highest priority to Level 1
  inputs and the lowest priority to Level 3 inputs. Level 1 inputs to a fair value measurement are quoted market prices (unadjusted) in active markets
  for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2 inputs are inputs other than
  quoted market prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3 inputs are
  unobservable inputs for the asset or liability.

        There were no financial instruments measured at fair value on a recurring basis as of December 31, 2017 and 2016, other than foreign
  currency forward contracts as of December 31, 2016. Such contracts historically had a term of approximately thirty days and were held to maturity.
  The fair value of the foreign currency forward contracts was measured based on significant observable inputs (Level 2).


  17. SEGMENT INFORMATION
        Management evaluates the operating results of each of its reportable segments based upon several factors, of which the primary factors are
  revenue and “Segment EBITDA,” which the Company defines as income from operations before depreciation and amortization. The presentation
  of Segment EBITDA may not be comparable to similarly titled measures used by other companies.

         The Segment EBITDA of the Company’s four reportable segments does not include general corporate expenses. General corporate expenses
  include costs and expenses that are of a general corporate nature or managed on a corporate basis. Corporate costs include certain departmental
  service costs such as human resources, legal, corporate finance and accounting functions and unallocated portions of information technology.
  Expenses such as professional fees related to debt financing activities and stock compensation costs are also recorded in corporate. General
  corporate expenses have been excluded from the presentation of the Segment EBITDA for the Company’s four reportable segments because they
  are not reported to the chief operating decision maker for purposes of allocating resources among operating segments or assessing operating
  segment performance. The accounting policies of the reportable segments are the same as those described in Note 2—Summary of Significant
  Accounting Policies in the Company’s Form 10-K for the year ended December 31, 2017.

  Net Revenues
                                                                                                   For the Year Ended December 31,
                                                                                    2017                         2016                     2015
                                                                                                             (in millions)
  Global Loyalty                                                          $                225.1      $                 167.0        $             171.0
  Global Customer Engagement                                                               359.3                        386.3                      418.2
  Insurance Solutions                                                                      229.3                        227.8                      231.8
     Subtotal                                                                              813.7                        781.1                      821.0
  Legacy Membership and Package                                                            139.4                        189.4                      350.0
  Eliminations                                                                               —                           (1.1)                      (1.2)
                                                                          $                953.1      $                 969.4        $           1,169.8


                                                                          F-45




                                                                                                                                         161
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            160/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.289 Page 162 of 174
                                                   AFFINION GROUP HOLDINGS, INC.
                                 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                             (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

        Inter-segment net revenues were not significant to the net revenues of any one segment.

  Segment EBITDA
                                                                                              For the Year Ended December 31,
                                                                                 2017                       2016                                2015
                                                                                                        (in millions)
  Global Loyalty                                                        $                64.0     $                      56.4      $                      60.9
  Global Customer Engagement                                                             55.7                            71.1                             58.5
  Insurance Solutions                                                                    78.3                            77.9                             70.1
     Subtotal                                                                           198.0                           205.4                            189.5
  Legacy Membership and Package                                                          39.9                            40.9                             86.3
  Corporate                                                                             (50.3)                          (56.6)                           (57.3)
  Impairment of goodwill and other long-lived assets                                       —                               —                             (93.2)
                                                                        $               187.6     $                     189.7      $                     125.3

        Provided below is a reconciliation of Segment EBITDA to income from operations.

                                                                                              For the Year Ended December 31,
                                                                                 2017                       2016                                2015
                                                                                                        (in millions)
  Segment EBITDA                                                        $               187.6     $                     189.7      $                     125.3
  Depreciation and amortization                                                         (46.8)                          (56.7)                           (89.8)
  Income from operations                                                $               140.8     $                     133.0      $                      35.5

  Depreciation and Amortization
                                                                                                       For the Year Ended December 31,
                                                                                              2017                   2016                         2015
                                                                                                                 (in millions)
     Global Loyalty                                                                     $             16.8   $                   17.0       $             20.5
     Global Customer Engagement                                                                       27.2                       36.5                     46.8
     Insurance Solutions                                                                               1.6                        1.9                      4.7
       Subtotal                                                                                       45.6                       55.4                     72.0
     Legacy Membership and Package                                                                     1.2                        1.3                     17.8
        Total Depreciation and Amortization                                             $             46.8   $                   56.7       $             89.8

  Segment Assets
                                                                                                                           December 31,
                                                                                                                 2017                            2016
                                                                                                                            (in millions)
     Global Loyalty                                                                                   $                  354.7         $                 305.6
     Global Customer Engagement                                                                                          243.6                           259.6
     Insurance Solutions                                                                                                 129.3                           124.7
       Subtotal                                                                                                          727.6                           689.9
     Legacy Membership and Package                                                                                        23.2                            26.2
     Corporate                                                                                                            16.1                            22.8
        Total Assets                                                                                  $                  766.9         $                 738.9

                                                                        F-46




                                                                                                                                                162
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                  161/173
1/17/2020
      Case                                        aghi-10k_20171231.htm
                 3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.290 Page 163 of 174
                                                  AFFINION GROUP HOLDINGS, INC.
                                NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                            (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)


  Capital Expenditures
                                                                                                       For the Year Ended December 31,
                                                                                           2017                     2016                       2015
                                                                                                                 (in millions)
     Global Loyalty                                                                 $              14.7      $                8.3        $             11.1
     Global Customer Engagement                                                                    21.5                      23.1                      21.0
     Insurance Solutions                                                                            1.5                       1.4                       0.5
       Subtotal                                                                                    37.7                      32.8                      32.6
     Legacy Membership and Package                                                                  —                         —                         —
     Corporate                                                                                      0.4                       1.5                      (1.2)
        Total Capital Expenditures                                                  $              38.1      $               34.3        $             31.4

  Total Revenues
                                                                                                       For the Year Ended December 31,
                                                                                           2017                     2016                       2015
                                                                                                                 (in millions)
     U.S.                                                                           $             680.9      $             674.2         $             830.3
     U.K.                                                                                         115.2                    121.5                       150.8
     Other                                                                                        157.0                    173.7                       188.7
        Total Revenues                                                              $             953.1      $             969.4         $           1,169.8

  Total Assets
                                                                                                                        December 31,
                                                                                                             2017                             2016
                                                                                                                         (in millions)
     U.S.                                                                                          $                 543.4          $                 537.6
     U.K.                                                                                                            114.6                            100.7
     Other                                                                                                           108.9                            100.6
        Total Assets                                                                               $                 766.9          $                 738.9



                                                                    F-47




                                                                                                                                             163
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               162/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.291 Page 164 of 174
                                                     AFFINION GROUP HOLDINGS, INC.
                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                               (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

  18. SELECTED QUARTERLY FINANCIAL DATA (UNAUDITED)
         Provided below is unaudited selected quarterly financial data for 2017 and 2016:

                                                                                     First                 Second                 Third             Fourth
                                                                                    Quarter                Quarter               Quarter            Quarter
                                                                                                        (in millions, except per share data)
  2017
  Net revenues                                                                  $        241.1      $            237.3     $           243.2    $        231.5
  Marketing and commissions                                                     $         77.9      $             76.5     $            76.1    $         77.7
  Operating costs                                                               $         89.4      $            106.1     $            83.4    $         83.2
  General and administrative                                                    $         24.3      $             26.3     $            22.6    $         20.6
  Facility exit costs                                                           $             0.1   $               1.4    $             (1.2) $              1.1
  Depreciation and amortization                                                 $         11.3      $             11.6     $            12.0    $         11.9
  Net income (loss)                                                             $             8.1   $            (25.1) $              (10.8) $               3.4

  Earnings (loss) per share attributable to common stockholders
  Basic                                                                         $         0.85      $            (2.23) $              (0.80) $           0.24
  Diluted                                                                       $         0.85      $            (2.23) $              (0.80) $           0.24

  2016
  Net revenues                                                                  $        254.9      $            244.0     $           238.1    $        232.4
  Marketing and commissions                                                     $         88.1      $             84.7     $            81.6    $         81.3
  Operating costs                                                               $         86.8      $             82.7     $            78.5    $         79.2
  General and administrative                                                    $         32.1      $             27.9     $            27.2    $         28.8
  Facility exit costs                                                           $             —     $               —      $              0.1   $             0.7
  Depreciation and amortization                                                 $         14.3      $             13.9     $            13.7    $         14.8
  Net income (loss)                                                             $             2.9   $               7.3    $              7.5   $             (1.4)

  Earnings (loss) per share attributable to common stockholders
  Basic                                                                         $         0.30      $             0.79     $            0.80    $        (0.15)
  Diluted                                                                       $         0.30      $             0.79     $            0.80    $        (0.15)



                                                                         F-48




                                                                                                                                                164
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                  163/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.292 Page 165 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

  19. GUARANTOR/NON-GUARANTOR SUPPLEMENTAL FINANCIAL INFORMATION
        The following supplemental consolidating financial information presents, in separate columns, the consolidating balance sheets as of
  December 31, 2017 and 2016, and the related consolidating statements of operations and cash flows for the years ended December 31, 2017, 2016
  and 2015 for (i) the Company (Affinion Group Holdings, Inc. or Affinion Holdings, which is a parent guarantor of the New Notes) on a parent-
  only basis, with its investment in subsidiaries recorded under the equity method, (ii) the issuer of the New Notes (Affinion Group, Inc.) with its
  investment in subsidiaries recorded under the equity method, (iii) the Guarantor Subsidiaries (Affinion Holdings’ subsidiaries that guarantee the
  New Notes) on a combined basis, (iv) the Non-Guarantor Subsidiaries (Affinion Holdings’ subsidiaries that do not guarantee the New Notes) on a
  combined basis and (v) the Company on a consolidated basis. The guarantees are full and unconditional and joint and several obligations of each of
  the guarantor subsidiaries, all of which are 100% owned by the Company. There are no significant restrictions on the ability of the issuer of the
  New Notes (Affinion Group, Inc.) to obtain funds from any of its guarantor subsidiaries by dividends or loan.

         During 2017, Affinion consummated the 2017 Exchange Offers, Issuance of New Notes and New Warrants and Redemptions of Other
  Existing Notes. Under the indenture governing the New Notes, the Company and certain domestic and international subsidiaries of Affinion
  guarantee the New Notes. Accordingly, the Company has recast its previously reported December 31, 2016 condensed consolidating balance sheet
  and statements of operations and cash flows for the years ended December 31, 2016 and 2015 to reflect the guarantors and non-guarantors under
  the New Notes.

         During the preparation of the condensed consolidating financial information of the Company and its subsidiaries for the year ended
  December 31, 2017, it was determined that the Guarantors and Non-Guarantors investment in subsidiaries and equity reflected in the December 31,
  2016 condensed consolidating balance sheet presented as the comparative balance sheet in the Company’s Form 10-Q for the quarters ended June
  30, 2017 and September 30, 2017 were improperly calculated. As presented in the June 30, 2017 Form 10-Q and the September 30, 2017 Form 10-
  Q, the Guarantors December 31, 2016 investments in subsidiaries and equity were overstated by $431.5 million, the Non-Guarantors December 31,
  2016 negative carrying amount of subsidiaries, net and equity were understated by $631.0 million and the December 31, 2016 Eliminations of
  investments in subsidiaries and deficit were understated by $199.5 million. The classification error was eliminated in consolidation, and therefore
  has no impact on the Company’s consolidated financial condition, results of operations or cash flows and, therefore, is not material to the
  previously issued financial statements as a whole. The Company has revised the reported amounts for Guarantors, Non-Guarantors and
  Eliminations in the December 31, 2016 balance sheet to correct for this error.

         The supplemental financial information has been presented in lieu of separate financial statements of the guarantors as such separate
  financial statements are not considered meaningful.



                                                                         F-49




                                                                                                                                      165
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                         164/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.293 Page 166 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

                                                       CONSOLIDATING BALANCE SHEET
                                                          AS OF DECEMBER 31, 2017
                                                                (In millions)

                                                                                                                 Non-
                                                                                 Subsidiary     Guarantor      Guarantor
                                                                 Parent            Issuer      Subsidiaries   Subsidiaries   Eliminations    Consolidated
  Assets
  Current assets:
      Cash and cash equivalents                              $        —          $       4.4   $      15.4    $      20.0    $      — $             39.8
      Restricted cash                                                 —                  0.8          18.4            5.6           —               24.8
      Receivables, net                                                —                  3.0         118.8           33.8           —              155.6
      Profit-sharing receivables from insurance carriers              —                  —            23.4            —             —               23.4
      Prepaid commissions                                             —                  —            34.5            6.4           —               40.9
      Other current assets                                            —                 23.9          32.6           11.1           —               67.6
  Total current assets                                                —                 32.1         243.1           76.9           —              352.1
  Property and equipment, net                                         —                  4.6          98.0            5.8           —              108.4
  Contract rights and list fees, net                                  —                  —            18.8            —             —               18.8
  Goodwill                                                            —                  —           187.7           37.0           —              224.7
  Other intangibles, net                                              —                  —            29.8            4.2           —               34.0
  Investment in subsidiaries                                          —              2,648.7          54.5            —        (2,703.2)             —
  Intercompany loan receivable                                        —                355.5           —              5.0        (360.5)             —
  Intercompany receivables                                           33.7                —         2,663.5            —        (2,697.2)             —
  Other non-current assets                                            —                  0.5          27.1            1.3           —               28.9
  Total assets                                               $       33.7        $   3,041.4   $   3,322.5    $     130.2    $ (5,760.9) $         766.9
  Liabilities and Deficit
  Current liabilities:
      Current portion of long-term debt                      $      — $       13.4 $                   0.5    $       —      $      — $        13.9
      Accounts payable and accrued expenses                         3.7       80.3                   193.0           48.5           —         325.5
      Deferred revenue                                              —          —                      45.4            6.1           —          51.5
      Income taxes payable                                          —          0.4                     0.9            1.9           —           3.2
  Total current liabilities                                         3.7       94.1                   239.8           56.5           —         394.1
  Long-term debt , net                                              —      1,886.7                     0.6            —             —       1,887.3
  Deferred income taxes                                             —          0.1                     4.9            0.5           —           5.5
  Deferred revenue                                                  —          0.2                     3.6            0.3           —           4.1
  Intercompany loans payable                                       28.9        —                     331.6            —          (360.5)        —
  Intercompany payables                                             —      2,649.3                     —             47.9      (2,697.2)        —
  Other long-term liabilities                                       —          9.1                    21.5            2.9           —          33.5
  Negative carrying amount of subsidiaries, net                 1,559.7        —                       —              —        (1,559.7)        —
  Total liabilities                                             1,592.3    4,639.5                   602.0          108.1      (4,617.4)    2,324.5
  Total Affinion Group Holdings, Inc. (deficit) equity         (1,558.6)  (1,598.1)                2,720.5           21.1      (1,143.5)   (1,558.6)
  Non-controlling interest in subsidiary                            —          —                       —              1.0           —           1.0
  Total (deficit) equity                                       (1,558.6)  (1,598.1)                2,720.5           22.1      (1,143.5)   (1,557.6)
  Total liabilities and (deficit) equity                     $     33.7 $ 3,041.4 $                3,322.5    $     130.2    $ (5,760.9) $    766.9

                                                                          F-50




                                                                                                                                            166
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            165/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.294 Page 167 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

                                                       CONSOLIDATING BALANCE SHEET
                                                          AS OF DECEMBER 31, 2016
                                                                 (In millions)

                                                                                                                 Non-
                                                                                 Subsidiary     Guarantor      Guarantor
                                                                 Parent            Issuer      Subsidiaries   Subsidiaries   Eliminations    Consolidated
  Assets
  Current assets:
      Cash and cash equivalents                              $        1.5        $       9.1   $      12.8    $      14.3    $      — $             37.7
      Restricted cash                                                 —                  —            20.1            6.0           —               26.1
      Receivables, net                                                —                  2.6         104.7           28.6           —              135.9
      Profit-sharing receivables from insurance carriers              —                  —            18.8            —             —               18.8
      Prepaid commissions                                             —                  —            33.1            0.8           —               33.9
      Other current assets                                            —                 11.8          42.5           16.3           —               70.6
  Total current assets                                                1.5               23.5         232.0           66.0           —              323.0
  Property and equipment, net                                         —                  4.9          93.7            6.9           —              105.5
  Contract rights and list fees, net                                  —                  —            16.4            —             —               16.4
  Goodwill                                                            —                  —           184.9           33.3           —              218.2
  Other intangibles, net                                              —                  —            36.4            5.1           —               41.5
  Investment in subsidiaries                                          —              2,396.6          67.1            —        (2,463.7)             —
  Intercompany loan receivable                                        —                169.1           —              —          (169.1)             —
  Intercompany receivables                                           16.2                —         2,358.3           13.0      (2,387.5)             —
  Other non-current assets                                            —                  —            32.3            2.0           —               34.3
  Total assets                                               $       17.7        $   2,594.1   $   3,021.1    $     126.3    $ (5,020.3) $         738.9
  Liabilities and Deficit
  Current liabilities:
      Current portion of long-term debt                      $      — $        7.8 $                   —      $       —      $      — $         7.8
      Accounts payable and accrued expenses                         4.7       83.2                   189.6           50.1           —         327.6
      Deferred revenue                                              —          0.1                    48.8            5.9           —          54.8
      Income taxes payable                                          —          0.5                     0.7            1.5           —           2.7
  Total current liabilities                                         4.7       91.6                   239.1           57.5           —         392.9
  Long-term debt , net                                             15.0    1,687.7                   153.1            —             —       1,855.8
  Deferred income taxes                                             —          2.1                    24.2            0.6           —          26.9
  Deferred revenue                                                  —          0.3                     4.0            0.5           —           4.8
  Intercompany loans payable                                       28.9        —                      99.7           40.5        (169.1)        —
  Intercompany payables                                             —      2,387.5                     —              —        (2,387.5)        —
  Other long-term liabilities                                       —          8.3                    21.4            1.7           —          31.4
  Negative carrying amount of subsidiaries, net                 1,542.8        —                       —              —        (1,542.8)        —
  Total liabilities                                             1,591.4    4,177.5                   541.5          100.8      (4,099.4)    2,311.8
  Total Affinion Group Holdings, Inc. (deficit) equity         (1,573.7)  (1,583.4)                2,479.6           24.7        (920.9)   (1,573.7)
  Non-controlling interest in subsidiary                            —          —                       —              0.8           —           0.8
  Total (deficit) equity                                       (1,573.7)  (1,583.4)                2,479.6           25.5        (920.9)   (1,572.9)
  Total liabilities and (deficit) equity                     $     17.7 $ 2,594.1 $                3,021.1    $     126.3    $ (5,020.3) $    738.9




                                                                          F-51




                                                                                                                                            167
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                            166/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.295 Page 168 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

                                  CONSOLIDATING STATEMENT OF COMPREHENSIVE INCOME (LOSS)
                                           FOR THE YEAR ENDED DECEMBER 31, 2017
                                                        (In millions)

                                                                                                                  Non-
                                                                                  Subsidiary     Guarantor      Guarantor
                                                                  Parent            Issuer      Subsidiaries   Subsidiaries    Eliminations    Consolidated
  Net revenues                                                $            —      $       —     $     837.3    $     115.8     $        —      $     953.1
  Expenses:
      Cost of revenues, exclusive of depreciation and
      amortization shown separately below:
         Marketing and commissions                                     —                 0.2          257.4           50.6              —            308.2
         Operating costs                                               —                42.5          259.8           59.8              —            362.1
      General and administrative                                       0.2              44.7           39.0            9.9              —             93.8
      Facility exit costs                                              —                  —             1.4            —                —              1.4
      Depreciation and amortization                                    —                 0.6           42.0            4.2              —             46.8
             Total expenses                                            0.2              88.0          599.6          124.5              —            812.3
  Income (loss) from operations                                       (0.2)            (88.0)         237.7           (8.7)             —            140.8
  Interest income                                                      —                  —             0.1            0.2              —              0.3
  Interest income – intercompany                                       —                 0.2            0.1            0.4             (0.7)           —
  Interest expense                                                    (1.1)           (182.6)          (2.0)          (0.8)             —           (186.5)
  Interest expense – intercompany                                     (0.7)               —             —              —                0.7            —
  Gain (loss) on extinguishment of debt                                —                (6.9)          10.4            —                —              3.5
  Other income, net                                                    —                  —            (0.4)           —                —             (0.4)
  Income (loss) before income taxes and non-controlling
  interest                                                            (2.0)           (277.3)         245.9           (8.9)            —             (42.3)
  Income tax expense                                                    —                1.9           18.8           (2.8)            —              17.9
                                                                      (2.0)           (275.4)         264.7          (11.7)            —             (24.4)
  Equity in income (loss) of subsidiaries                            (23.2)            252.2          (12.5)           —            (216.5)             —
  Net income (loss)                                                  (25.2)            (23.2)         252.2          (11.7)         (216.5)          (24.4)
  Less: net income attributable to non-controlling interest             —                 —              —            (0.8)            —              (0.8)
  Net income (loss) attributable to Affinion Group
  Holdings, Inc.                                              $      (25.2) $          (23.2) $       252.2    $     (12.5) $       (216.5) $        (25.2)


  Net income (loss)                                           $      (25.2) $          (23.2) $       252.2 $        (11.7) $       (216.5) $        (24.4)
  Currency translation adjustment, net of tax                          6.2               6.3           (1.8)          10.0           (14.4)            6.3
  Comprehensive income (loss)                                        (19.0)            (16.9)         250.4            (1.7)        (230.9)          (18.1)
  Less: comprehensive income attributable to non-controlling
  interest                                                                 —              —              —             (0.9)            —              (0.9)
  Comprehensive income (loss) attributable to Affinion
  Group Holdings, Inc.                                       $       (19.0) $          (16.9) $       250.4    $       (2.6) $      (230.9) $        (19.0)

                                                                           F-52




                                                                                                                                              168
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              167/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.296 Page 169 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

                                  CONSOLIDATING STATEMENT OF COMPREHENSIVE INCOME (LOSS)
                                           FOR THE YEAR ENDED DECEMBER 31, 2016
                                                        (In millions)

                                                                                                                   Non-
                                                                                   Subsidiary     Guarantor      Guarantor
                                                                  Parent             Issuer      Subsidiaries   Subsidiaries    Eliminations    Consolidated
  Net revenues                                                $            —   $           —     $     847.8    $     121.6     $        —      $     969.4
  Expenses:
      Cost of revenues, exclusive of depreciation and
      amortization shown separately below:
         Marketing and commissions                                      —                 0.2          284.1           51.4             —             335.7
         Operating costs                                                —                43.9          215.4           67.9             —             327.2
      General and administrative                                        0.2              64.8           44.0            7.0             —             116.0
      Facility exit costs                                               —                 —              0.8            —               —               0.8
      Depreciation and amortization                                     —                 0.4           49.5            6.8             —              56.7
             Total expenses                                             0.2             109.3          593.8          133.1             —             836.4
  Income (loss) from operations                                        (0.2)           (109.3)         254.0          (11.5)            —             133.0
  Interest income                                                       —                 —              0.4            0.1             —               0.5
  Interest income – intercompany                                        —                 —              1.8            0.5            (2.3)            —
  Interest expense                                                     (2.1)           (104.7)          (2.1)          (1.0)            —            (109.9)
  Interest expense – intercompany                                      (0.7)             (1.6)           —              —               2.3             —
  Other income, net                                                     —                 —              0.1            —               —               0.1
  Income (loss) before income taxes and non-controlling
  interest                                                            (3.0)            (215.6)         254.2          (11.9)            —              23.7
  Income tax expense                                                   —                 (0.3)          (4.0)          (3.1)            —              (7.4)
                                                                      (3.0)            (215.9)         250.2          (15.0)            —              16.3
  Equity in income (loss) of subsidiaries                             18.7              234.6          (15.6)            —           (237.7)            —
  Net income (loss)                                                   15.7               18.7          234.6          (15.0)         (237.7)           16.3
  Less: net income attributable to non-controlling interest            —                  —               —            (0.6)            —              (0.6)
  Net income (loss) attributable to Affinion Group
  Holdings, Inc.                                              $       15.7     $         18.7    $     234.6    $     (15.6) $       (237.7) $         15.7

  Net income (loss)                                           $       15.7 $             18.7 $        234.6    $     (15.0) $       (237.7) $         16.3
  Currency translation adjustment, net of tax                         (9.5)              (9.5)           2.9           (1.4)            8.1            (9.4)
  Comprehensive income (loss)                                          6.2                9.2          237.5          (16.4)         (229.6)            6.9
  Less: comprehensive income attributable to non-
  controlling interest                                                     —               —              —             (0.7)            —             (0.7)
  Comprehensive income (loss) attributable to Affinion
  Group Holdings, Inc.                                        $        6.2     $           9.2   $     237.5    $     (17.1) $       (229.6) $          6.2

                                                                           F-53




                                                                                                                                               169
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                               168/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.297 Page 170 of 174
                                                    AFFINION GROUP HOLDINGS, INC.
                                  NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                              (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

                                  CONSOLIDATING STATEMENT OF COMPREHENSIVE INCOME (LOSS)
                                           FOR THE YEAR ENDED DECEMBER 31, 2015
                                                        (In millions)

                                                                                                                  Non-
                                                                                  Subsidiary     Guarantor      Guarantor
                                                                  Parent            Issuer      Subsidiaries   Subsidiaries    Eliminations    Consolidated
  Net revenues                                                $            —      $       —     $   1,036.2    $     133.6     $        —      $    1,169.8
  Expenses:
      Cost of revenues, exclusive of depreciation and
      amortization shown separately below:
         Marketing and commissions                                      —                 —           374.3           74.4              —             448.7
         Operating costs                                                —                 —           309.9           75.3              —             385.2
      General and administrative                                       0.1              21.7           81.2           12.6              —             115.6
      Impairment of goodwill and other long-lived assets                —                 —            93.2             —               —              93.2
      Facility exit costs                                               —                 —             1.8             —               —               1.8
      Depreciation and amortization                                     —                0.6           78.4           10.8              —              89.8
             Total expenses                                            0.1              22.3          938.8          173.1              —           1,134.3
  Income (loss) from operations                                       (0.1)            (22.3)          97.4          (39.5)             —              35.5
  Interest income                                                       —                 —             1.7            0.1              —               1.8
  Interest income – intercompany                                        —                 —            30.8             —            (30.8)             —
  Interest expense                                                   (37.0)           (133.7)         (43.8)          (1.1)             —            (215.6)
  Interest expense – intercompany                                     (0.7)            (30.0)            —            (0.1)           30.8              —
  Gain on debt extinguishment                                        203.1             115.8             —              —               —             318.9
  Other income, net                                                     —                 —             1.2             —               —               1.2
  Income (loss) before income taxes and non-controlling
  interest                                                           165.3             (70.2)          87.3          (40.6)            —             141.8
  Income tax expense                                                    —               (1.5)          (3.5)          (0.9)            —              (5.9)
                                                                     165.3             (71.7)          83.8          (41.5)            —             135.9
  Equity in income (loss) of subsidiaries                            (30.0)             41.7          (42.1)            —             30.4             —
  Net income (loss)                                                  135.3             (30.0)          41.7          (41.5)           30.4           135.9
  Less: net income attributable to non-controlling interest             —                 —              —            (0.6)            —              (0.6)
  Net income (loss) attributable to Affinion Group
  Holdings, Inc.                                              $      135.3        $    (30.0) $        41.7    $     (42.1) $         30.4     $     135.3


  Net income (loss)                                          $       135.3 $           (30.0) $        41.7 $        (41.5) $         30.4     $     135.9
  Currency translation adjustment, net of tax                         (7.8)             (7.8)          (2.5)          (6.5)           16.8            (7.8)
  Comprehensive income (loss)                                        127.5             (37.8)          39.2          (48.0)           47.2           128.1
  Less: comprehensive income attributable to non-controlling
  interest                                                                 —              —              —             (0.2)            —              (0.2)
  Comprehensive income (loss) attributable to Affinion
  Group Holdings, Inc.                                       $       127.5        $    (37.8) $        39.2    $     (48.2) $         47.2     $     127.9




                                                                           F-54




                                                                                                                                              170
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                              169/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.298 Page 171 of 174
                                                      AFFINION GROUP HOLDINGS, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                                (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

                                                           CONSOLIDATING STATEMENT OF CASH FLOWS
                                                             FOR THE YEAR ENDED DECEMBER 31, 2017
                                                                         (In millions)
                                                                                                                                 Non-
                                                                                         Subsidiary        Guarantor           Guarantor
                                                                         Parent            Issuer         Subsidiaries        Subsidiaries      Eliminations    Consolidated
  Operating Activities
     Net income (loss)                                               $       (25.2) $          (23.2) $         252.2     $          (11.7) $         (216.5) $         (24.4)
     Adjustments to reconcile net income (loss) to net cash
       provided by (used in) operating activities:
         Depreciation and amortization                                            —              0.6              42.0                 4.2                —             46.8
         Amortization of debt discount, financing costs and carrying
         value adjustment                                                         —              3.1              (3.2)                 —                 —             (0.1)
         (Gain) loss on extinguishment of debt                                    —              6.9             (10.4)                 —                 —             (3.5)
         Payment in kind interest                                                 —             41.7               —                    —                 —             41.7
         Provision for (recovery of) accounts receivable loss
         provided for                                                          —                —                  1.5                 3.3               —                4.8
         Facility exit costs                                                   —                —                  1.4                  —                —                1.4
         Share-based compensation                                              —                2.5                 —                   —                —                2.5
         Equity in (income) loss of subsidiaries                              23.2           (252.2)              12.5                  —              216.5               —
         Deferred income taxes                                                  —              (2.1)             (20.0)                0.1                —             (22.0)
     Net change in assets and liabilities:
         Restricted cash                                                       —               (0.9)              1.8                  0.5                —               1.4
         Receivables                                                           —               (0.4)            (15.2)                (5.3)               —             (20.9)
         Profit-sharing receivables from insurance carriers                    —                —                (4.5)                  —                 —              (4.5)
         Prepaid commissions                                                   —                —                (0.6)                (5.2)               —              (5.8)
         Other current assets                                                  —              (12.5)             11.1                  6.7                —               5.3
         Contract rights and list fees                                         —                —                (2.5)                  —                 —              (2.5)
         Other non-current assets                                              —               (0.4)              6.1                  0.7                —               6.4
         Accounts payable and accrued expenses                                 —               (6.0)              2.0                 (6.8)               —             (10.8)
         Deferred revenue                                                      —               (0.1)             (5.2)                (0.1)               —              (5.4)
         Income taxes receivable and payable                                   —                —                (0.2)                  —                 —              (0.2)
         Other long-term liabilities                                           —                0.7              (1.4)                 0.9                —               0.2
         Other, net                                                            —               (2.7)              1.0                 (1.7)               —              (3.4)
             Net cash provided by (used in) operating activities              (2.0)          (245.0)            268.4                (14.4)               —               7.0
  Investing Activities
         Capital expenditures                                                     —             (0.4)           (36.8)                (0.9)              —              (38.1)
         Restricted cash                                                          —              —                0.2                  0.4               —                0.6
         Acquisition-related payments                                             —              —                 —                  (0.4)              —               (0.4)
         Intercompany receivables and payables                                    —             (1.2)          (332.4)                  —              333.6               —
             Net cash used in investing activities                                —             (1.6)          (369.0)                (0.9)            333.6            (37.9)
  Financing Activities
         Borrowing (repayments) under line of credit, net                      —               55.0                —                    —                —               55.0
         Proceeds from issuance of debt                                        —            1,539.6                —                    —                —            1,539.6
         Financing costs                                                       —              (29.3)               —                    —                —              (29.3)
         Principal payments on borrowings                                    (11.6)        (1,394.4)           (128.7)                  —                —           (1,534.7)
         Intercompany receivables and payables                                11.6            222.5               1.2                 98.3            (333.6)              —
         Intercompany loans                                                    —             (151.8)            234.8                (83.0)              —                 —
         Proceeds from issuance of warrants                                    0.5               —                 —                    —                —                0.5
         Dividend paid to non-controlling interest                              —                —                 —                  (0.7)              —               (0.7)
         Intercompany dividends                                                 —               0.3               0.7                 (1.0)              —                 —
         Capital contribution to subsidiary                                     —                —               (5.9)                 5.9               —                 —
             Net cash provided by financing activities                         0.5            241.9             102.1                 19.5            (333.6)            30.4
         Effect of changes in exchange rates on cash and cash
         equivalents                                                            —                 —                1.1                 1.5                —              2.6
         Net increase (decrease) in cash and cash equivalents                 (1.5)             (4.7)              2.6                 5.7                —              2.1
         Cash and cash equivalents, beginning of year                          1.5               9.1              12.8                14.3                —             37.7
         Cash and Cash Equivalents, End of Year                      $         — $               4.4 $            15.4    $           20.0    $           —     $       39.8

                                                                                  F-55




                                                                                                                                                               171
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                                170/173
1/17/2020
      Case                                      aghi-10k_20171231.htm
               3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.299 Page 172 of 174
                                                      AFFINION GROUP HOLDINGS, INC.
                                    NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                                (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

                                                 CONSOLIDATING STATEMENT OF CASH FLOWS
                                                   FOR THE YEAR ENDED DECEMBER 31, 2016
                                                               (In millions)

                                                                                                                           Non-
                                                                                         Subsidiary      Guarantor       Guarantor
                                                                         Parent            Issuer       Subsidiaries    Subsidiaries    Eliminations    Consolidated
  Operating Activities
     Net income (loss)                                               $       15.7        $     18.7     $     234.6     $      (15.0) $       (237.7) $         16.3
     Adjustments to reconcile net income (loss) to net cash provided
     by (used in) operating activities:
         Depreciation and amortization                                            —              0.4            49.5             6.8             —              56.7
         Amortization of debt discount, financing costs and carrying
         value adjustments                                                     —              (23.0)            (8.4)            —               —             (31.4)
         (Recovery of ) provision for loss on accounts receivable              —                 —               0.2             —               —               0.2
         Facility exit costs                                                   —                 —               0.8             —               —               0.8
         Share-based compensation                                              —                3.7               —              —               —               3.7
         Equity in (income) loss of subsidiaries                             (18.7)          (234.6)            15.6             —            237.7              —
         Deferred income taxes                                                 —                0.4              2.7            (0.7)            —               2.4
     Net change in assets and liabilities:
         Restricted cash                                                       —                —              (0.1)              —              —              (0.1)
         Receivables                                                           —               (0.7)          (25.9)             1.0             —             (25.6)
         Profit-sharing receivables from insurance carriers                    —                —               1.0               —              —               1.0
         Prepaid commissions                                                   —                —               3.6              0.1             —               3.7
         Other current assets                                                  —                8.5             4.7             (0.7)            —              12.5
         Contract rights and list fees                                         —                 —              0.1               —              —               0.1
         Other non-current assets                                              —                0.2            (2.1)             1.2             —              (0.7)
         Accounts payable and accrued expenses                                 2.5             (4.6)            4.3             (6.6)            —              (4.4)
         Deferred revenue                                                       —              (0.1)          (13.2)            (1.1)            —             (14.4)
         Income taxes receivable and payable                                    —              (0.6)            0.1              0.2             —              (0.3)
         Other long-term liabilities                                            —               4.9            (0.9)            (1.0)            —               3.0
         Other, net                                                             —               3.2             0.5             (1.6)            —               2.1
             Net cash provided by (used in) operating activities              (0.5)          (223.6)          267.1            (17.4)            —              25.6
  Investing Activities
         Capital expenditures                                                  —                (1.5)         (29.9)            (2.9)            —             (34.3)
         Restricted cash                                                       —                 —              1.5              0.3             —               1.8
         Intercompany receivables and payables                                (2.2)              —           (245.9)             —            248.1              —
             Net cash used in investing activities                            (2.2)             (1.5)        (274.3)            (2.6)         248.1            (32.5)
  Financing Activities
         Principal payments on borrowings                                         —            (7.7)            (0.1)             —              —              (7.8)
         Intercompany receivables and payables                                    —           245.8              —               2.3          (248.1)            —
         Intercompany loans                                                       —           (34.6)            27.5             7.1             —              (0.0)
         Capital contribution to subsidiary                                       —            (0.3)           (13.9)           14.2             —              (0.0)
         Intercompany dividend                                                    —              —               0.5            (0.5)            —               —
         Dividend paid to non-controlling interest                                —              —                —             (0.5)            —              (0.5)
             Net cash provided by financing activities                            —           203.2             14.0            22.6          (248.1)           (8.3)
         Effect of changes in exchange rates on cash and cash
         equivalents                                                            —                 —             (1.4)           (1.1)            —              (2.5)
         Net increase (decrease) in cash and cash equivalents                 (2.7)            (21.9)            5.4             1.5           (17.7)          (17.7)
         Cash and cash equivalents, beginning of year                          4.2              31.0             7.4            12.8             —              55.4
         Cash and Cash Equivalents, End of Year                      $         1.5 $             9.1 $          12.8 $          14.3 $           — $            37.7

                                                                                  F-56




                                                                                                                                                       172
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                       171/173
1/17/2020
      Case                                       aghi-10k_20171231.htm
                3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.300 Page 173 of 174
                                                        AFFINION GROUP HOLDINGS, INC.
                                      NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                                  (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

                                                           CONSOLIDATING STATEMENT OF CASH FLOWS
                                                             FOR THE YEAR ENDED DECEMBER 31, 2015
                                                                          (In millions)                                  Non-




                                                                                      Subsidiary  Guarantor          Guarantor
                                                                       Parent           Issuer   Subsidiaries       Subsidiaries         Eliminations    Consolidated
  Operating Activities
     Net income (loss)                                                    $   135.3     $    (30.0) $      41.7     $           (41.5) $         30.4    $      135.9
     Adjustments to reconcile net income (loss) to net cash provided by
     (used in) operating activities:
          Depreciation and amortization                                          —             0.6         78.4                 10.8               —             89.8
          Amortization of debt discount, financing costs and carrying
          value adjustment                                                       3.4           3.0          1.6                  (1.2)            —               6.8
          Impairment of goodwill and other long-lived assets                     —              —          93.2                   —               —              93.2
          Gain on extinguishment of debt                                      (203.1)       (115.8)         —                     —               —            (318.9)
          Recovery of loss on accounts receivable                                —              —          (4.4)                  0.1             —              (4.3)
          Facility exit costs                                                    —              —           1.8                   —               —               1.8
          Share-based compensation                                               —             3.0          —                     —               —               3.0
          Equity in (income) loss of subsidiaries                               30.0         (41.7)        42.1                   —             (30.4)            —
          Deferred income taxes                                                  —             0.4          1.7                  (0.9)            —               1.2
     Net change in assets and liabilities:
          Restricted cash                                                       —              1.6         (1.3)                  5.7              —              6.0
          Receivables                                                           —             (0.4)         2.7                   2.5              —              4.8
          Receivables from related parties                                      —            (17.8)        23.9                   —                —              6.1
          Profit-sharing receivables from insurance carriers                    —              —            8.9                   —                —              8.9
          Prepaid commissions                                                   —              —           10.4                  (1.1)             —              9.3
          Other current assets                                                  —             (8.7)        13.8                   5.2              —             10.3
          Contract rights and list fees                                         —              —           (0.2)                  —                —             (0.2)
          Other non-current assets                                              —              0.1        (10.2)                  3.7              —             (6.4)
          Accounts payable and accrued expenses                                29.3            8.5        (40.7)                (12.3)             —            (15.2)
          Payables to related parties                                           1.4           (1.4)        (0.2)                  —                —             (0.2)
          Deferred revenue                                                      —              0.4        (21.4)                  1.2              —            (19.8)
          Income taxes receivable and payable                                   —              0.3          0.4                  (0.5)             —              0.2
          Other long-term liabilities                                           —              0.2         (5.5)                  0.3              —             (5.0)
          Other, net                                                            —              2.0          2.8                  (1.7)             —              3.1
              Net cash provided by (used in) operating activities              (3.7)        (195.7)       239.5                 (29.7)             —             10.4
  Investing Activities
          Capital expenditures                                                   —             1.2         (28.2)                (4.4)            —             (31.4)
          Acquisition-related payments, net of cash acquired                     —             —            (1.7)                 —               —              (1.7)
          Proceeds from sale of an investment                                    —             —             1.5                  —               —               1.5
          Restricted cash                                                        —             —             0.6                 (1.2)            —              (0.6)
          Intercompany receivables and payables                                  —             —          (299.9)                 0.6           299.3             —
              Net cash provided by (used in) investing activities                —             1.2        (327.7)                (5.0)          299.3           (32.2)
  Financing Activities
          Repayments under revolving credit facility, net                        —           (5.0)          —                     —               —              (5.0)
          Proceeds from issuance of debt                                         —            —           110.0                   —               —             110.0
          Financing costs                                                        —          (14.7)          —                     —               —             (14.7)
          Principal payments on borrowings                                     (32.3)       (10.3)         (0.3)                  —               —             (42.9)
          Intercompany receivables and payables                                 35.9        197.4           —                    66.0          (299.3)            —
          Intercompany loans                                                     —           50.3         (21.4)                (28.9)            —               —
          Intercompany dividend                                                  —            —             0.7                  (0.7)            —               —
          Dividend paid to non-controlling interest                              —            —             —                    (0.6)            —              (0.6)
              Net cash provided by financing activities                          3.6        217.7          89.0                  35.8          (299.3)           46.8
          Effect of changes in exchange rates on cash and cash
          equivalents                                                            —            —             (0.8)               (1.1)              —             (1.9)
          Net increase (decrease) in cash and cash equivalents                  (0.1)        23.2            —                   —                 —             23.1
          Cash and cash equivalents, beginning of year                           4.3          7.8            7.4                12.8               —             32.3
          Cash and Cash Equivalents, End of Year                          $      4.2 $       31.0     $      7.4 $              12.8 $             —     $       55.4




                                                                                 F-57




                                                                                                                                                        173
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                                        172/173
1/17/2020
      Case                                     aghi-10k_20171231.htm
              3:19-cv-02153-LAB-BGS Document 22-3   Filed 02/03/20 PageID.301 Page 174 of 174
                                                   AFFINION GROUP HOLDINGS, INC.
                                 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS — (Continued)
                             (Unless otherwise noted, all dollar amounts are in millions, except per share amounts)

  20. SUBSEQUENT EVENT
         On February 8, 2018, the Company acquired one of its top technology partners, Tavisca Solutions (“Tavisca”), a leading provider of
  innovative technology to the travel industry. Tavisca is headquartered in Pune, India, with a U.S. office in Plano, Texas. The purchase price was
  approximately $8.5 million, of which approximately $2.0 million was deferred, with certain additional payments to be made by the Company of up
  to approximately $13.0 million.


                                                                        F-58




                                                                                                                                   174
https://www.sec.gov/Archives/edgar/data/1404624/000156459018004158/aghi-10k_20171231.htm                                                     173/173
